UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-01944 Principal Variable Contracts Funds, Inc. (Exact name of registrant as specified in charter) 711 High Street, Des Moines, IA 50392-2080 (Address of principal executive offices) Princor Financial Services Corporation, Des Moines, IA 50392-2080 (Name and address of agent for service) Registrants telephone number, including area code: 515-247-6783 Date of fiscal year end: December 31, 2011 Date of reporting period: September 30, 2011 ITEM 1  SCHEDULE OF INVESTMENTS Schedule of Investments Asset Allocation Account September 30, 2011 (unaudited) COMMON STOCKS - 51.72% Shares Held Value (000's) COMMON STOCKS (continued) Shares Held Value (000's) Advertising - 0.09% Banks - 4.15% Interpublic Group of Cos Inc $ 7 Banco Bilbao Vizcaya Argentaria SA $ 35 JCDecaux SA (a) 62 2 Banco Bilbao Vizcaya Argentaria SA - Rights 1 Omnicom Group Inc 16 (a) Publicis Groupe SA 83 3 Banco de Sabadell SA 4 WPP PLC 20 Banco Popolare SC 2 $ 48 Banco Popular Espanol SA 4 Banco Santander SA 67 Aerospace & Defense - 1.00% Bank of America Corp Alliant Techsystems Inc 44 Bank of East Asia Ltd 13 BAE Systems PLC 13 Bank of New York Mellon Corp/The 60 Boeing Co/The 81 Barclays PLC 31 European Aeronautic Defence and Space Co 9 BB&T Corp 34 NV BNP Paribas 40 Finmeccanica SpA 2 BOC Hong Kong Holdings Ltd 21 General Dynamics Corp 29 Capital One Financial Corp 42 L-3 Communications Holdings Inc 14 Citigroup Inc Lockheed Martin Corp 23 Comerica Inc 9 Northrop Grumman Corp 16 Commerzbank AG (a) 1 Raytheon Co 82 Credit Agricole SA 8 Rolls-Royce Holdings PLC (a) 26 Credit Suisse Group AG (a) 31 Safran SA 4 Danske Bank A/S (a) 5 Thales SA 78 3 Deutsche Bank AG 32 United Technologies Corp DnB NOR ASA 7 $ 537 Erste Group Bank AG 4 Agriculture - 1.10% Fifth Third Bancorp 20 Altria Group Inc 40 First Republic Bank/San Francisco CA (a) 36 British American Tobacco PLC 66 Goldman Sachs Group Inc/The Imperial Tobacco Group PLC 28 Hang Seng Bank Ltd 37 Lorillard Inc 24 HSBC Holdings PLC 93 Philip Morris International Inc Huntington Bancshares Inc/OH 9 Reynolds American Inc Intesa Sanpaolo SpA 16 Swedish Match AB 10 JP Morgan Chase & Co $ 593 Julius Baer Group Ltd (a) 6 KBC Groep NV 80 2 Airlines - 0.02% KeyCorp 12 Deutsche Lufthansa AG 1 Lloyds Banking Group PLC (a) 16 Southwest Airlines Co 11 M&T Bank Corp 19 $ 12 National Bank of Greece SA (a) 2 Apparel - 0.26% Nordea Bank AB 21 Adidas AG 9 Northern Trust Corp 8 Burberry Group PLC 5 PNC Financial Services Group Inc 53 Christian Dior SA 49 5 Regions Financial Corp 9 Royal Bank of Scotland Group PLC (a) 4 Coach Inc 12 Nike Inc 26 Skandinaviska Enskilda Banken AB 6 Ralph Lauren Corp 53 7 Societe Generale SA 18 VF Corp 78 Standard Chartered PLC 33 $ 142 State Street Corp 94 SunTrust Banks Inc 20 Automobile Manufacturers - 0.31% Svenska Handelsbanken AB 14 Bayerische Motoren Werke AG 21 Swedbank AB 7 Daimler AG 34 UBS AG (a) 30 Fiat Industrial SpA (a) 5 UniCredit SpA 17 Fiat SpA 4 Unione di Banche Italiane SCPA 2 Ford Motor Co (a) 35 US Bancorp 95 PACCAR Inc 14 Wells Fargo & Co Peugeot SA 3 Zions Bancorporation 4 Porsche Automobil Holding SE 7 $ 2,237 Renault SA 6 Scania AB 4 Beverages - 1.29% Volkswagen AG 27 3 Anheuser-Busch InBev NV 21 Volkswagen AG - Pref Shares 17 Brown-Forman Corp 9 Volvo AB - B Shares 15 Coca-Cola Co/The Coca-Cola Enterprises Inc 18 $ 168 Constellation Brands Inc (a) 9 Automobile Parts & Equipment - 0.26% Diageo PLC 40 BorgWarner Inc (a) 63 Heineken NV 16 Cie Generale des Etablissements Michelin 12 Molson Coors Brewing Co 17 Continental AG (a) 75 4 PepsiCo Inc Johnson Controls Inc 57 Pernod-Ricard SA 14 Nokian Renkaat OYJ 3 SABMiller PLC 30 $ 139 $ 696 See accompanying notes 1 Schedule of Investments Asset Allocation Account September 30, 2011 (unaudited) COMMON STOCKS (continued) Shares Held Value (000's) COMMON STOCKS (continued) Shares Held Value (000's) Biotechnology - 0.56% Computers (continued) Amgen Inc $ 128 Cognizant Technology Solutions Corp (a) $ 36 Biogen Idec Inc (a) 98 Dell Inc (a) 42 Gilead Sciences Inc (a) 60 EMC Corp/Massachusetts (a) 86 Life Technologies Corp (a) 11 Hewlett-Packard Co Novozymes A/S 41 6 IBM Corp $ 303 Lexmark International Inc (a) 5 NetApp Inc (a) 24 Building Materials - 0.05% SanDisk Corp (a) Cie de St-Gobain 13 Teradata Corp (a) 18 Geberit AG (a) 48 9 Western Digital Corp (a) 39 Lafarge SA 82 3 $ 1,602 $ 25 Consumer Products - 0.33% Chemicals - 1.04% Avery Dennison Corp 4 Air Liquide SA 33 Clorox Co/The 53 Air Products & Chemicals Inc 13 Fortune Brands Inc 7 Airgas Inc 90 6 Henkel AG & Co KGaA 6 Akzo Nobel NV 95 4 Henkel AG & Co KGaA - Pref Shares 8 BASF SE 64 Husqvarna AB 1 Bayer AG 42 Kimberly-Clark Corp 81 CF Industries Holdings Inc 73 Reckitt Benckiser Group PLC 17 Dow Chemical Co/The 9 $ 177 Ecolab Inc 13 EI du Pont de Nemours & Co Cosmetics & Personal Care - 0.90% FMC Corp 10 Avon Products Inc 8 Givaudan SA (a) 8 6 Beiersdorf AG 84 5 International Flavors & Fragrances Inc 7 Colgate-Palmolive Co 41 Johnson Matthey PLC 5 L'Oreal SA 13 K+S AG 7 Procter & Gamble Co Koninklijke DSM NV 19 $ 488 Lanxess AG 79 4 Linde AG 19 Distribution & Wholesale - 0.08% Lonza Group AG (a) 39 2 Genuine Parts Co 20 Monsanto Co 30 Li & Fung Ltd 20 PPG Industries Inc 12 Wolseley PLC 5 Praxair Inc 42 $ 45 Sherwin-Williams Co/The 26 2 Diversified Financial Services - 0.51% Sigma-Aldrich Corp 90 6 American Express Co 50 Solvay SA 16 1 Charles Schwab Corp/The 5 Syngenta AG 90 23 CME Group Inc 31 Yara International ASA 6 Deutsche Boerse AG (a) 7 $ 562 Discover Financial Services 37 E*Trade Financial Corp (a) 72 1 Coal - 0.13% Consol Energy Inc 19 Federated Investors Inc 3 Peabody Energy Corp 49 Franklin Resources Inc 49 $ 68 Hong Kong Exchanges and Clearing Ltd 40 Janus Capital Group Inc 2 Commercial Services - 0.59% Legg Mason Inc 10 Abertis Infraestructuras SA 2 NASDAQ OMX Group Inc/The (a) 8 Aggreko PLC 15 NYSE Euronext 11 Atlantia SpA 4 Old Mutual PLC 7 Automatic Data Processing Inc 59 SLM Corp 15 Capita Group PLC/The 11 $ 276 Edenred 4 Equifax Inc 6 Electric - 2.09% AES Corp/The (a) 10 Experian PLC 13 G4S PLC 12 Ameren Corp 26 Iron Mountain Inc 9 American Electric Power Co Inc 34 Mastercard Inc 48 CLP Holdings Ltd 45 Moody's Corp 7 Consolidated Edison Inc 25 Robert Half International Inc 5 Constellation Energy Group Inc 27 RR Donnelley & Sons Co 10 Dominion Resources Inc/VA 77 SGS SA 12 18 DTE Energy Co 22 Sodexo 7 Duke Energy Corp 39 Visa Inc 65 E.ON AG 41 Western Union Co/The 22 EDF SA 7 $ 317 Edison International 17 EDP - Energias de Portugal SA 5 Computers - 2.97% Enel SpA 35 Apple Inc (a) Entergy Corp 29 AtoS 31 1 Exelon Corp 30 Cap Gemini SA 9 FirstEnergy Corp 27 See accompanying notes 2 Schedule of Investments Asset Allocation Account September 30, 2011 (unaudited) COMMON STOCKS (continued) Shares Held Value (000's) COMMON STOCKS (continued) Shares Held Value (000's) Electric (continued) Food (continued) Fortum OYJ $ 10 Carrefour SA $ 9 GDF Suez 36 ConAgra Foods Inc 74 Iberdrola SA 31 Danone 40 Integrys Energy Group Inc 69 Delhaize Group SA 96 6 International Power PLC 4 Distribuidora Internacional de Alimentacion 2 NextEra Energy Inc 48 SA (a) Northeast Utilities 24 General Mills Inc 58 NRG Energy Inc (a) 69 HJ Heinz Co 50 Pepco Holdings Inc 5 Kellogg Co 39 PG&E Corp 18 Koninklijke Ahold NV 14 Pinnacle West Capital Corp 7 Kraft Foods Inc 52 Power Assets Holdings Ltd 31 Kroger Co/The 33 PPL Corp 12 Nestle SA Progress Energy Inc 37 Orkla ASA 5 Public Service Enterprise Group Inc 20 Safeway Inc 18 Red Electrica Corporacion SA 6 Sara Lee Corp 14 RWE AG 19 Smithfield Foods Inc (a) 82 SCANA Corp 7 Suedzucker AG 73 2 Scottish & Southern Energy PLC 14 SUPERVALU Inc 4 Southern Co Sysco Corp 20 Terna Rete Elettrica Nazionale SpA 4 Tesco PLC 43 Verbund AG 70 2 Tyson Foods Inc 17 Wisconsin Energy Corp 34 Unilever NV 37 Xcel Energy Inc 22 Unilever PLC 32 $ 1,127 Whole Foods Market Inc WM Morrison Supermarkets PLC 11 Electrical Components & Equipment - 0.25% $ 948 Emerson Electric Co 98 Legrand SA 93 3 Food Service - 0.02% Molex Inc 4 Compass Group PLC 13 Schneider Electric SA 28 Vestas Wind Systems A/S (a) 3 Forest Products & Paper - 0.12% $ 136 International Paper Co 5 Electronics - 0.43% MeadWestvaco Corp 50 Agilent Technologies Inc (a) 9 Stora Enso OYJ 1 Amphenol Corp 13 Svenska Cellulosa AB 2 Arrow Electronics Inc (a) 60 UPM-Kymmene OYJ 5 Jabil Circuit Inc 6 $ 63 Koninklijke Philips Electronics NV 18 Thermo Fisher Scientific Inc (a) 36 Gas - 0.25% CenterPoint Energy Inc 17 Tyco International Ltd 92 Centrica PLC 21 $ 234 Enagas SA 3 Energy - Alternate Sources - 0.00% Hong Kong & China Gas Co Ltd 25 First Solar Inc (a) 13 1 National Grid PLC 27 NiSource Inc 10 Sempra Energy 27 Engineering & Construction - 0.35% Snam Rete Gas SpA 5 ABB Ltd (a) 37 ACS Actividades de Construccion y Servicios 5 $ 135 SA Hand & Machine Tools - 0.06% Aeroports de Paris 14 1 Sandvik AB 9 Aker Solutions ASA 1 Schindler Holding AG - PC 51 5 Bouygues SA 6 Stanley Black & Decker Inc 17 Ferrovial SA 5 $ 31 Foster Wheeler AG (a) 41 Jacobs Engineering Group Inc (a) 8 Healthcare - Products - 1.34% Kvaerner ASA (a)  Baxter International Inc 54 Skanska AB 3 Becton Dickinson and Co 34 Boston Scientific Corp (a) 14 URS Corp (a) 65 CareFusion Corp (a) 8 Vinci SA 15 $ 187 Cie Generale d'Optique Essilor International 16 SA Environmental Control - 0.12% CR Bard Inc 20 Republic Services Inc 18 Fresenius SE & Co KGaA 10 Stericycle Inc (a) 91 7 Intuitive Surgical Inc (a) 69 25 Waste Management Inc 39 Johnson & Johnson $ 64 Luxottica Group SpA 93 2 Medtronic Inc 62 Food - 1.76% Patterson Cos Inc 7 Associated British Foods PLC 4 QIAGEN NV (a) 3 Campbell Soup Co 12 Smith & Nephew PLC 11 See accompanying notes 3 Schedule of Investments Asset Allocation Account September 30, 2011 (unaudited) COMMON STOCKS (continued) Shares Held Value (000's) COMMON STOCKS (continued) Shares Held Value (000's) Healthcare - Products (continued) Insurance (continued) Sonova Holding AG (a) 65 $ 6 Muenchener Rueckversicherungs AG $ 20 St Jude Medical Inc 25 PartnerRe Ltd 42 Stryker Corp 31 Progressive Corp/The 15 Synthes Inc (b) 83 13 Prudential Financial Inc 61 Varian Medical Systems Inc (a) 18 Prudential PLC 18 Zimmer Holdings Inc (a) 24 RSA Insurance Group PLC 6 $ 725 Sampo OYJ 17 Standard Life PLC 7 Healthcare - Services - 0.70% Swiss Re AG (a) 5 Aetna Inc 18 Travelers Cos Inc/The 26 CIGNA Corp 27 Unum Group 74 Coventry Health Care Inc (a) 95 DaVita Inc (a) 14 XL Group PLC 8 Zurich Financial Services (a) 27 Fresenius Medical Care AG & Co KGaA 14 $ 1,088 Humana Inc 15 Laboratory Corp of America Holdings (a) 27 Internet - 0.97% Quest Diagnostics Inc 12 Amazon.com Inc (a) 96 Tenet Healthcare Corp (a) 6 eBay Inc (a) 54 UnitedHealth Group Inc 57 Expedia Inc 8 Universal Health Services Inc 67 Google Inc (a) WellPoint Inc 28 Priceline.com Inc (a) 75 34 $ 380 Symantec Corp (a) 22 Yahoo! Inc (a) Holding Companies - Diversified - 0.22% $ 524 Groupe Bruxelles Lambert SA 14 Hutchison Whampoa Ltd 44 Investment Companies - 0.03% LVMH Moet Hennessy Louis Vuitton SA 22 Investor AB 9 Swire Pacific Ltd 21 Resolution Ltd 5 Wharf Holdings Ltd 16 $ 14 $ 117 Iron & Steel - 0.14% Home Builders - 0.11% Allegheny Technologies Inc 33 1 DR Horton Inc 2 ArcelorMittal 13 Lennar Corp 4 Cliffs Natural Resources Inc 14 Toll Brothers Inc (a) 56 Nucor Corp 5 $ 62 Salzgitter AG 14 1 Steel Dynamics Inc 37 Home Furnishings - 0.02% ThyssenKrupp AG 3 Electrolux AB 3 United States Steel Corp 54 1 Harman International Industries Inc 3 Voestalpine AG 96 3 Whirlpool Corp 64 3 $ 78 $ 9 Leisure Products & Services - 0.01% Housewares - 0.01% Carnival PLC 8 Newell Rubbermaid Inc 3 Lodging - 0.09% Insurance - 2.02% Accor SA 5 ACE Ltd 24 Intercontinental Hotels Group PLC 6 Admiral Group PLC 5 Sands China Ltd (a) 18 Aegon NV (a) 6 Starwood Hotels & Resorts Worldwide Inc 20 Aflac Inc 26 $ 49 Ageas 3 AIA Group Ltd 52 Machinery - Construction & Mining - 0.35% Allianz SE 33 Atlas Copco AB - A Shares 10 Allstate Corp/The 15 Atlas Copco AB - B Shares 5 American International Group Inc (a) 4 Caterpillar Inc Aon Corp 17 $ 187 Assicurazioni Generali SpA 38 Assurant Inc 55 Machinery - Diversified - 0.20% AGCO Corp (a) 51 Aviva PLC 13 AXA SA 18 Alstom SA 6 Berkshire Hathaway Inc - Class B (a) Deere & Co 23 Chubb Corp/The Hexagon AB 3 Fidelity National Financial Inc 56 Kone OYJ 6 Genworth Financial Inc (a) 3 MAN SE 85 7 Hartford Financial Services Group Inc 8 Metso OYJ 96 3 ING Groep NV (a) 30 Weir Group PLC/The 8 Legal & General Group PLC 7 $ 107 Lincoln National Corp 38 Media - 1.34% Loews Corp 14 AMC Networks Inc (a) 3 Marsh & McLennan Cos Inc 17 British Sky Broadcasting Group PLC 8 MetLife Inc 29 Cablevision Systems Corp 7 See accompanying notes 4 Schedule of Investments Asset Allocation Account September 30, 2011 (unaudited) COMMON STOCKS (continued) Shares Held Value (000's) COMMON STOCKS (continued) Shares Held Value (000's) Media (continued) Oil & Gas (continued) CBS Corp $ 25 BP PLC $ 88 Comcast Corp - Class A Cairn Energy PLC (a) 5 DIRECTV (a) 76 Chesapeake Energy Corp Discovery Communications Inc - A Shares (a) 17 Chevron Corp Gannett Co Inc 3 ConocoPhillips ITV PLC (a) 2 Denbury Resources Inc (a) 13 McGraw-Hill Cos Inc/The 20 Devon Energy Corp 55 Modern Times Group AB 37 1 Diamond Offshore Drilling Inc 12 News Corp - Class A 62 ENI SpA 45 ProSiebenSat.1 Media AG 2 EOG Resources Inc 32 Reed Elsevier NV 11 Exxon Mobil Corp Reed Elsevier PLC 13 Galp Energia SGPS SA 4 Scripps Networks Interactive 9 Hess Corp 86 Societe Television Francaise 1 90 1 Marathon Oil Corp 31 Time Warner Cable Inc 39 Marathon Petroleum Corp 19 Time Warner Inc Murphy Oil Corp 10 Viacom Inc 45 Newfield Exploration Co (a) 9 Walt Disney Co/The Noble Corp (a) 16 $ 720 Noble Energy Inc 13 Occidental Petroleum Corp Metal Fabrication & Hardware - 0.23% Pioneer Natural Resources Co 15 Assa Abloy AB 6 Repsol YPF SA 6 Commercial Metals Co 52 Royal Dutch Shell PLC - A Shares 88 Precision Castparts Corp 50 Royal Dutch Shell PLC - B Shares 67 SKF AB 5 Southwestern Energy Co (a) 27 Tenaris SA 5 Statoil ASA 21 Vallourec SA 73 4 Total SA 79 $ 122 Transocean Ltd/Switzerland 11 Mining - 0.73% Tullow Oil PLC 14 Alcoa Inc 46 Valero Energy Corp 23 Anglo American PLC 41 $ 2,573 Antofagasta PLC 4 Oil & Gas Services - 0.69% BHP Billiton PLC 53 Amec PLC 4 Freeport-McMoRan Copper & Gold Inc 46 Baker Hughes Inc 41 Kazakhmys PLC 3 Cameron International Corp (a) 23 Lonmin PLC 2 Cie Generale de Geophysique-Veritas (a) 2 Molycorp Inc (a) 39 FMC Technologies Inc (a) 21 Newmont Mining Corp 57 Fugro NV 46 2 Norsk Hydro ASA 4 Halliburton Co 58 Randgold Resources Ltd 82 8 National Oilwell Varco Inc 41 Rio Tinto PLC 57 Petrofac Ltd 5 Umicore SA 4 Saipem SpA 7 Vedanta Resources PLC 2 Schlumberger Ltd Vulcan Materials Co 65 2 Subsea 7 SA (a) 4 Xstrata PLC 25 Technip SA 75 6 $ 393 $ 370 Miscellaneous Manufacturing - 1.32% Packaging & Containers - 0.02% 3M Co 77 Ball Corp 6 Alfa Laval AB 5 Owens-Illinois Inc (a) 86 1 Danaher Corp 52 Rexam PLC 1 Eaton Corp 15 Sealed Air Corp 94 2 General Electric Co $ 10 Honeywell International Inc 93 Illinois Tool Works Inc 87 Pharmaceuticals - 3.47% ITT Corp 15 Abbott Laboratories Leggett & Platt Inc 3 Actelion Ltd (a) 79 3 Siemens AG 65 Allergan Inc/United States Smiths Group PLC 6 AmerisourceBergen Corp 19 Textron Inc 7 AstraZeneca PLC 52 Wartsila OYJ 3 Bristol-Myers Squibb Co $ 714 Cardinal Health Inc 18 Eli Lilly & Co 41 Office & Business Equipment - 0.06% Express Scripts Inc (a) 36 Pitney Bowes Inc 13 GlaxoSmithKline PLC 90 Xerox Corp 17 McKesson Corp 25 $ 30 Mead Johnson Nutrition Co 29 Oil & Gas - 4.77% Medco Health Solutions Inc (a) 37 Anadarko Petroleum Corp Merck & Co Inc Apache Corp 84 Merck KGaA 48 4 BG Group PLC 46 Novartis AG See accompanying notes 5 Schedule of Investments Asset Allocation Account September 30, 2011 (unaudited) COMMON STOCKS (continued) Shares Held Value (000's) COMMON STOCKS (continued) Shares Held Value (000's) Pharmaceuticals (continued) Retail (continued) Novo Nordisk A/S $ 31 Esprit Holdings Ltd $ 3 Omnicare Inc 72 Family Dollar Stores Inc 6 Pfizer Inc GameStop Corp (a) 4 Roche Holding AG 79 Gap Inc/The Sanofi-Aventis SA 63 Hennes & Mauritz AB 22 Shire PLC 13 Home Depot Inc Teva Pharmaceutical Industries Ltd ADR 40 Inditex SA 14 Watson Pharmaceuticals Inc (a) 87 JC Penney Co Inc 5 $ 1,874 Kingfisher PLC 7 Kohl's Corp 24 Pipelines - 0.15% Lowe's Cos Inc 34 El Paso Corp 19 Ltd Brands Inc 11 Spectra Energy Corp 19 Macy's Inc 81 Williams Cos Inc 41 Marks & Spencer Group PLC 10 $ 79 McDonald's Corp Publicly Traded Investment Fund - 0.53% Next PLC 8 SPDR S&P MidCap rust 37 5 Nordstrom Inc 9 Technology Select Sector SPDR Fund O'Reilly Automotive Inc (a) 13 $ 288 PPR 54 7 Ross Stores Inc 16 Real Estate - 0.31% Sears Holdings Corp (a) 9 CB Richard Ellis Group Inc (a) 14 Staples Inc 9 Cheung Kong Holdings Ltd 43 Starbucks Corp 67 Hang Lung Group Ltd 10 Swatch Group AG/The - BR 23 8 Hang Lung Properties Ltd 18 Talbots Inc (a) 45 Henderson Land Development Co Ltd 14 Target Corp 35 IMMOFINANZ AG 2 Tiffany & Co 10 Kerry Properties Ltd 6 TJX Cos Inc 27 New World Development Ltd 7 Urban Outfitters Inc (a) 4 Sino Land Co Ltd 8 Walgreen Co 36 Sun Hung Kai Properties Ltd 34 Wal-Mart Stores Inc Wheelock & Co Ltd 9 Whitbread PLC 6 $ 165 Yum! Brands Inc REITS - 0.81% $ 1,660 AvalonBay Communities Inc 29 Savings & Loans - 0.02% Boston Properties Inc 26 People's United Financial Inc 12 British Land Co PLC 5 Capital Shopping Centres Group PLC 2 Corio NV 47 2 Semiconductors - 1.10% Advanced Micro Devices Inc (a) 1 Equity Residential 55 Fonciere Des Regions 21 1 Altera Corp 5 Gecina SA 15 1 Analog Devices Inc 5 Hammerson PLC 3 Applied Materials Inc 60 HCP Inc 25 ARM Holdings PLC 13 Health Care REIT Inc 12 ASML Holding NV 15 Host Hotels & Resorts Inc 13 Broadcom Corp 64 ICADE 14 1 Infineon Technologies AG 14 Kimco Realty Corp 8 Intel Corp Klepierre 75 2 KLA-Tencor Corp 14 Land Securities Group PLC 6 Linear Technology Corp 58 2 LSI Corp (a) 1 Link REIT/The 18 MEMC Electronic Materials Inc (a) 90  Plum Creek Timber Co Inc 9 Public Storage Inc 41 Microchip Technology Inc 57 2 Micron Technology Inc (a) 1 Segro PLC 2 Novellus Systems Inc (a) 18  Simon Property Group Inc NVIDIA Corp (a) 53 Unibail-Rodamco SE 63 11 Renewable Energy Corp ASA (a)  Ventas Inc 31 Vornado Realty Trust 20 Texas Instruments Inc 14 Weyerhaeuser Co 4 Xilinx Inc 64 2 $ 439 $ 592 Retail - 3.08% Shipbuilding - 0.00% Huntington Ingalls Industries Inc (a) 60 1 Abercrombie & Fitch Co 9 AutoZone Inc (a) 32 Bed Bath & Beyond Inc (a) 20 Software - 1.78% Best Buy Co Inc 9 Adobe Systems Inc (a) 81 CarMax Inc (a) 8 Autonomy Corp PLC (a) 15 Cie Financiere Richemont SA 16 Cerner Corp (a) 31 Costco Wholesale Corp 65 Citrix Systems Inc (a) 19 CVS Caremark Corp 82 Dassault Systemes SA 60 4 Dollar General Corp (a) 90 See accompanying notes 6 Schedule of Investments Asset Allocation Account September 30, 2011 (unaudited) COMMON STOCKS (continued) Shares Held Value (000's) COMMON STOCKS (continued) Shares Held Value (000's) Software (continued) Transportation (continued) Dun & Bradstreet Corp 53 $ 3 TNT Express NV $ 3 Intuit Inc 36 Union Pacific Corp 81 Microsoft Corp United Parcel Service Inc Oracle Corp $ 520 Red Hat Inc (a) 83 Sage Group PLC 4 Water - 0.02% Salesforce.com Inc (a) 27 Severn Trent PLC 5 SAP AG 36 United Utilities Group PLC 5 $ 958 Veolia Environnement 3 $ 13 Telecommunications - 2.99% TOTAL COMMON STOCKS $ 27,895 Alcatel-Lucent/France (a) 14 Principal American Tower Corp (a) 82 BONDS - 18.67% Amount (000's) Value (000's) AT&T Inc BT Group PLC 8 Aerospace & Defense - 0.10% CenturyLink Inc L-3 Communications Corp Cisco Systems Inc 4.95%, 02/15/2021 $ 50 $ 52 Corning Inc 75 Deutsche Telekom AG 35 Agriculture - 0.23% Eutelsat Communications SA 62 3 Altria Group Inc France Telecom SA 27 9.25%, 08/06/2019 30 40 Frontier Communications Corp 13 BAT International Finance PLC Inmarsat PLC 3 9.50%, 11/15/2018 (b) 40 54 Juniper Networks Inc (a) 17 Bunge Ltd Finance Corp Koninklijke KPN NV 14 8.50%, 06/15/2019 25 31 MetroPCS Communications Inc (a) 8 $ 125 Millicom International Cellular SA 10 Motorola Mobility Holdings Inc (a) 21 Banks - 3.10% Motorola Solutions Inc 25 Abbey National Treasury Services Nokia OYJ 12 PLC/London Nortel Networks Corp (a) 38  3.88%, 11/10/2014 (b) 96 Portugal Telecom SGPS SA 7 Australia & New Zealand Banking Group Ltd Qualcomm Inc 3.25%, 03/01/2016 (b) SES SA 5 Bank of America Corp Swisscom AG 59 24 5.65%, 05/01/2018 80 76 Telecom Italia SpA 6 Barclays Bank PLC Telefonaktiebolaget LM Ericsson 16 6.75%, 05/22/2019 45 49 Telefonica SA ADR 3  BBVA US Senior SAU Telefonica SA 66 3.25%, 05/16/2014 94 Telenor ASA 17 BNP Paribas SA TeliaSonera AB 22 5.00%, 01/15/2021 50 49 Verizon Communications Inc Citigroup Inc Vivendi SA 25 6.13%, 11/21/2017 35 37 Vodafone Group PLC 6.13%, 05/15/2018 35 38 $ 1,614 8.50%, 05/22/2019 70 85 Credit Suisse/New York NY Textiles - 0.02% 5.40%, 01/14/2020 50 48 Cintas Corp 12 6.00%, 02/15/2018 10 10 Fifth Third Bancorp Toys, Games & Hobbies - 0.02% 3.63%, 01/25/2016 25 25 Hasbro Inc 4 Goldman Sachs Group Inc/The Mattel Inc 7 6.15%, 04/01/2018 $ 11 7.50%, 02/15/2019 35 39 HSBC Holdings PLC Transportation - 0.96% 5.10%, 04/05/2021 AP Moller - Maersk A/S - A shares 1 6 JP Morgan Chase & Co AP Moller - Maersk A/S - B shares 2 12 3.15%, 07/05/2016 75 75 CH Robinson Worldwide Inc 33 4.95%, 03/25/2020 35 37 CSX Corp 38 6.00%, 01/15/2018 80 89 Deutsche Post AG 14 Lloyds TSB Bank PLC DSV A/S 94 2 5.80%, 01/13/2020 (b) 95 Expeditors International of Washington Inc 14 National Australia Bank Ltd FedEx Corp 44 3 3.00%, 07/27/2016 (b) Firstgroup PLC 1  Regions Financial Corp Groupe Eurotunnel SA 2 5.75%, 06/15/2015 30 29 Koninklijke Vopak NV 29 1 Standard Chartered PLC Kuehne + Nagel International AG 23 2 3.85%, 04/27/2015 (b) MTR Corp 12 Wachovia Corp Norfolk Southern Corp 5.63%, 10/15/2016 30 32 PostNL NV 2 $ 1,673 Tidewater Inc 44 See accompanying notes 7 Schedule of Investments Asset Allocation Account September 30, 2011 (unaudited) Principal Principal BONDS (continued) Amount (000's) Value (000's) BONDS (continued) Amount (000's) Value (000's) Beverages - 0.03% Electric (continued) Constellation Brands Inc FirstEnergy Solutions Corp 7.25%, 09/01/2016 $ 15 $ 16 6.05%, 08/15/2021 $ 65 $ 72 PPL WEM Holdings PLC 3.90%, 05/01/2016 (b) 50 53 Biotechnology - 0.23% Gilead Sciences Inc $ 333 4.50%, 04/01/2021 60 65 Electronics - 0.11% Life Technologies Corp Thermo Fisher Scientific Inc 6.00%, 03/01/2020 55 61 3.60%, 08/15/2021 60 62 $ 126 Building Materials - 0.29% Engineering & Construction - 0.19% CRH America Inc BAA Funding Ltd 6.00%, 09/30/2016 55 59 4.88%, 07/15/2021 (b) Holcim US Finance Sarl & Cie SCS 6.00%, 12/30/2019 (b) 65 69 Lafarge SA Finance - Mortgage Loan/Banker - 1.53% 5.50%, 07/09/2015 (b) 30 30 Fannie Mae 1.25%, 08/20/2013 30 30 $ 158 1.25%, 09/28/2016 Chemicals - 0.19% 2.50%, 05/15/2014 CF Industries Inc 4.13%, 04/15/2014 65 71 6.88%, 05/01/2018 90 6.63%, 11/15/2030 25 37 Freddie Mac 3.75%, 03/27/2019 Coal - 0.02% $ 824 Alpha Natural Resources Inc 6.00%, 06/01/2019 10 9 Food - 0.49% ConAgra Foods Inc 7.00%, 10/01/2028 25 29 Commercial Services - 0.07% 8.25%, 09/15/2030 20 26 Verisk Analytics Inc Delhaize Group SA 5.80%, 05/01/2021 35 39 5.70%, 10/01/2040 66 68 Kraft Foods Inc Distribution & Wholesale - 0.02% 6.88%, 01/26/2039 55 69 Ingram Micro Inc 7.00%, 08/11/2037 25 32 5.25%, 09/01/2017 10 11 Woolworths Ltd 4.00%, 09/22/2020 (b) 40 42 Diversified Financial Services - 1.51% $ 266 ABB Treasury Center USA Inc Forest Products & Paper - 0.21% 2.50%, 06/15/2016 (b) 70 72 Georgia-Pacific LLC FUEL Trust 7.75%, 11/15/2029 25 29 4.21%, 04/15/2016 (b) 8.88%, 05/15/2031 35 44 General Electric Capital Corp International Paper Co 5.30%, 02/11/2021 40 42 7.50%, 08/15/2021 35 40 5.63%, 05/01/2018 $ 113 6.00%, 08/07/2019 85 96 Harley-Davidson Funding Corp Healthcare - Services - 0.32% 6.80%, 06/15/2018 (b) 45 52 Coventry Health Care Inc Macquarie Bank Ltd 5.45%, 06/15/2021 45 49 6.63%, 04/07/2021 (b) 30 28 Quest Diagnostics Inc/DE Macquarie Group Ltd 6.95%, 07/01/2037 35 44 6.00%, 01/14/2020 (b) 35 33 UnitedHealth Group Inc Merrill Lynch & Co Inc 6.63%, 11/15/2037 65 82 6.88%, 04/25/2018 70 70 $ 175 NASDAQ OMX Group Inc/The Insurance - 1.04% 5.55%, 01/15/2020 5 5 Aegon NV SLM Corp 4.63%, 12/01/2015 50 51 6.25%, 01/25/2016 45 44 American International Group Inc TD Ameritrade Holding Corp 6.40%, 12/15/2020 70 71 5.60%, 12/01/2019 60 65 Berkshire Hathaway Inc $ 815 3.75%, 08/15/2021 90 91 Electric - 0.62% CNA Financial Corp CMS Energy Corp 5.75%, 08/15/2021 60 61 6.25%, 02/01/2020 70 72 Genworth Financial Inc EDF SA 7.20%, 02/15/2021 35 30 4.60%, 01/27/2020 (b) 25 26 Hartford Financial Services Group Inc Exelon Generation Co LLC 5.50%, 03/30/2020 35 34 6.25%, 10/01/2039 95 MetLife Inc 7.72%, 02/15/2019 25 31 See accompanying notes 8 Schedule of Investments Asset Allocation Account September 30, 2011 (unaudited) Principal Principal BONDS (continued) Amount (000's) Value (000's) BONDS (continued) Amount (000's) Value (000's) Insurance (continued) Mortgage Backed Securities - 2.08% Nationwide Financial Services Banc of America Merrill Lynch Commercial 5.38%, 03/25/2021 (b) $ 25 $ 24 Mortgage Inc Pacific LifeCorp 5.83%, 04/10/2049 (c) $ 70 $ 59 6.00%, 02/10/2020 (b) 50 54 Bear Stearns Commercial Mortgage Prudential Financial Inc Securities 7.38%, 06/15/2019 20 23 5.36%, 02/11/2044 60 51 Reinsurance Group of America Inc Citigroup Commercial Mortgage Trust 6.45%, 11/15/2019 35 40 5.89%, 12/10/2049 (c) 97 Willis Group Holdings PLC 5.92%, 03/15/2049 (c) 35 35 4.13%, 03/15/2016 50 51 6.27%, 12/10/2049 (c) 50 54 $ 561 Commercial Mortgage Pass Through Certificates Internet - 0.03% 6.01%, 12/10/2049 (c) Expedia Inc FREMF Mortgage Trust 5.95%, 08/15/2020 15 15 4.89%, 07/25/2044 (b),(c) 91 Greenwich Capital Commercial Funding Iron & Steel - 0.07% Corp ArcelorMittal 5.48%, 03/10/2039 75 63 9.85%, 06/01/2019 35 40 5.87%, 12/10/2049 (c) JP Morgan Chase Commercial Mortgage Securities Corp Lodging - 0.26% 4.17%, 08/15/2046 90 93 Hyatt Hotels Corp 4.39%, 07/15/2046 (b) 6.88%, 08/15/2019 (b) 25 28 6.10%, 02/12/2051 (c) 45 40 Wyndham Worldwide Corp 6.26%, 02/15/2051 (c) 60 51 5.63%, 03/01/2021 50 50 LB-UBS Commercial Mortgage Trust Wynn Las Vegas LLC / Wynn Las Vegas 6.37%, 09/15/2045 (c) 70 58 Capital Corp $ 1,123 7.75%, 08/15/2020 60 63 $ 141 Oil & Gas - 0.30% Anadarko Petroleum Corp Media - 0.66% 6.95%, 06/15/2019 25 29 CBS Corp EQT Corp 8.88%, 05/15/2019 20 25 8.13%, 06/01/2019 25 30 Comcast Corp Hess Corp 5.15%, 03/01/2020 30 34 6.00%, 01/15/2040 50 57 DIRECTV Holdings LLC / DIRECTV Marathon Petroleum Corp Financing Co Inc 5.13%, 03/01/2021 (b) 25 26 5.88%, 10/01/2019 10 11 QEP Resources Inc 7.63%, 05/15/2016 20 21 6.88%, 03/01/2021 20 21 DISH DBS Corp $ 163 7.13%, 02/01/2016 25 25 NBCUniversal Media LLC Other Asset Backed Securities - 0.53% 4.38%, 04/01/2021 25 26 PSE&G Transition Funding LLC 5.15%, 04/30/2020 40 44 6.75%, 06/15/2016 Time Warner Inc 4.70%, 01/15/2021 35 37 4.75%, 03/29/2021 60 63 Packaging & Containers - 0.07% Bemis Co Inc 4.88%, 03/15/2020 15 16 4.50%, 10/15/2021 (d) 40 40 Viacom Inc 6.88%, 04/30/2036 45 54 $ 356 Pharmaceuticals - 0.11% Sanofi-Aventis SA Mining - 0.42% 4.00%, 03/29/2021 55 60 Barrick North America Finance LLC 4.40%, 05/30/2021 35 36 Kinross Gold Corp Pipelines - 0.56% 5.13%, 09/01/2021 (b) 50 50 Energy Transfer Partners LP Teck Resources Ltd 9.00%, 04/15/2019 35 42 4.75%, 01/15/2022 Enterprise Products Operating LLC Vale Overseas Ltd 5.25%, 01/31/2020 45 50 5.63%, 09/15/2019 30 31 6.50%, 01/31/2019 35 41 6.88%, 11/10/2039 5 5 Kinder Morgan Energy Partners LP $ 224 5.95%, 02/15/2018 25 29 Kinder Morgan Finance Co ULC Miscellaneous Manufacturing - 0.06% 5.70%, 01/05/2016 45 45 Cooper US Inc Plains All American Pipeline LP / PAA 5.25%, 11/15/2012 30 31 Finance Corp 6.70%, 05/15/2036 65 74 8.75%, 05/01/2019 15 19 $ 300 See accompanying notes 9 Schedule of Investments Asset Allocation Account September 30, 2011 (unaudited) Principal Principal BONDS (continued) Amount (000's) Value (000's) BONDS (continued) Amount (000's) Value (000's) Real Estate - 0.21% Telecommunications (continued) Brookfield Asset Management Inc AT&T Inc (continued) 5.80%, 04/25/2017 $ 30 $ 32 6.30%, 01/15/2038 $ 10 $ 11 Dexus Diversified Trust / Dexus Office Trust CenturyLink Inc 5.60%, 03/15/2021 (b) 35 36 6.45%, 06/15/2021 30 28 WEA Finance LLC Deutsche Telekom International Finance BV 4.63%, 05/10/2021 (b) 50 48 8.75%, 06/15/2030 (c) 20 27 $ 116 Frontier Communications Corp 8.50%, 04/15/2020 45 44 REITS - 0.67% Qwest Corp Brandywine Operating Partnership LP 6.88%, 09/15/2033 25 24 4.95%, 04/15/2018 50 48 SBA Telecommunications Inc Digital Realty Trust LP 8.25%, 08/15/2019 25 26 4.50%, 07/15/2015 70 71 Telecom Italia Capital SA HCP Inc 7.00%, 06/04/2018 30 30 5.38%, 02/01/2021 20 20 Telefonica Europe BV 5.63%, 05/01/2017 50 52 8.25%, 09/15/2030 50 56 Health Care REIT Inc Verizon Communications Inc 6.13%, 04/15/2020 35 37 4.60%, 04/01/2021 20 22 Ventas Realty LP / Ventas Capital Corp 8.95%, 03/01/2039 25 39 4.75%, 06/01/2021 75 72 Vivendi SA Wells Operating Partnership II LP 6.63%, 04/04/2018 (b) 25 28 5.88%, 04/01/2018 60 61 $ 386 $ 361 TOTAL BONDS $ 10,070 Retail - 0.81% Principal Best Buy Co Inc MUNICIPAL BONDS - 0.43% Amount (000's) Value (000's) 3.75%, 03/15/2016 55 53 CVS Pass-Through Trust California - 0.10% 6.04%, 12/10/2028 48 51 State of California 8.35%, 07/10/2031 (b) 10 12 6.65%, 03/01/2022 $ 45 $ 55 Darden Restaurants Inc 6.20%, 10/15/2017 65 76 Georgia - 0.13% Gap Inc/The Municipal Electric Authority of Georgia 5.95%, 04/12/2021 45 42 6.64%, 04/01/2057 25 27 Home Depot Inc 6.66%, 04/01/2057 40 43 5.88%, 12/16/2036 55 64 $ 70 JC Penney Co Inc 5.65%, 06/01/2020 15 14 Illinois - 0.09% JC Penney Corp Inc Chicago Transit Authority 6.38%, 10/15/2036 26 22 6.20%, 12/01/2040 30 35 QVC Inc City of Chicago IL O'Hare International 7.13%, 04/15/2017 (b) 40 42 Airport Revenue Wal-Mart Stores Inc 6.40%, 01/01/2040 10 12 5.25%, 09/01/2035 15 17 $ 47 Wesfarmers Ltd New York - 0.11% 2.98%, 05/18/2016 (b) 30 31 City of New York NY Yum! Brands Inc 5.97%, 03/01/2036 25 30 6.88%, 11/15/2037 10 13 New York City Transitional Finance $ 437 Authority Savings & Loans - 0.67% 5.27%, 05/01/2027 25 28 Nationwide Building Society $ 58 6.25%, 02/25/2020 (b) 100 101 TOTAL MUNICIPAL BONDS $ 230 Santander Holdings USA Inc U.S. GOVERNMENT & GOVERNMENT Principal 4.63%, 04/19/2016 15 14 AGENCY OBLIGATIONS - 26.32% Amount (000's) Value (000's) US Central Federal Credit Union Federal Home Loan Mortgage Corporation (FHLMC) - 1.90%, 10/19/2012 240 244 1.74% $ 359 12.00%, 07/01/2013 (e) $ 2 $ 2 5.00%, 10/01/2040 (e) 294 317 Semiconductors - 0.05% 6.00%, 08/01/2037 (e) 111 122 KLA-Tencor Corp 6.00%, 11/01/2037 (e) 70 77 6.90%, 05/01/2018 25 29 6.00%, 02/01/2038 (e) 180 198 6.50%, 09/01/2036 (e) 141 158 7.50%, 05/01/2035 (e) 17 20 Software - 0.09% 8.00%, 08/01/2032 (e) 17 21 Fiserv Inc 8.50%, 08/01/2031 (e) 18 22 3.13%, 06/15/2016 45 46 $ 937 Telecommunications - 0.72% Federal National Mortgage Association (FNMA) - 9.22% AT&T Inc 2.43%, 05/01/2035 (c),(e) 89 94 3.88%, 08/15/2021 50 51 4.00%, 10/01/2040 (e),(f) 250 262 See accompanying notes 10 U.S. GOVERNMENT & GOVERNMENT Principal REPURCHASE AGREEMENTS Maturity AGENCY OBLIGATIONS (continued) Amount (000's) Value (000's) (continued) Amount (000's) Value (000's) Federal National Mortgage Association (FNMA) (continued) Banks (continued) 4.50%, 09/01/2022 (e) $ 146 $ Investment in Joint Trading Account; JP $ 527 $ 4.50%, 08/01/2040 (e) 55 59 Morgan Repurchase Agreement; 0.01% 4.50%, 11/01/2040 (e) 29 31 dated 09/30/11 maturing 10/03/11 4.50%, 12/01/2040 (e) 49 52 (collateralized by US Government 4.50%, 01/01/2041 (e) Securities; $537,405; 0.00% - 6.90%; dated 4.50%, 02/01/2041 (e) 20 21 11/21/11 - 10/20/26) 4.50%, 02/01/2041 (e) 35 37 Investment in Joint Trading Account; Merrill 4.50%, 02/01/2041 (e) 59 63 Lynch Repurchase Agreement; 0.02% 4.50%, 04/01/2041 (e) dated 09/30/11 maturing 10/03/11 4.50%, 05/01/2041 (e) 79 84 (collateralized by US Government 4.50%, 06/01/2041 (e) 80 85 Securities; $671,756; 0.00% - 8.63%; dated 4.50%, 07/01/2041 (e) 10/13/11 - 04/01/56) 4.50%, 07/01/2041 (e) $ 1,791 4.50%, 08/01/2041 (e) 70 74 TOTAL REPURCHASE AGREEMENTS $ 1,791 4.50%, 10/01/2041 (e) Total Investments $ 54,178 5.00%, 04/01/2039 (e) 74 81 Liabilities in Excess of Other Assets, Net - (0.46)% $ (249) 5.00%, 03/01/2041 (e) TOTAL NET ASSETS - 100.00% $ 53,929 5.50%, 02/01/2038 (e) 5.50%, 02/01/2038 (e) 6.00%, 03/01/2037 (e) 22 24 (a) Non-Income Producing Security 6.00%, 01/01/2038 (e) (b) Security exempt from registration under Rule 144A of the Securities Act of 6.00%, 07/01/2038 (e) 51 56 1933. These securities may be resold in transactions exempt from 6.50%, 12/01/2032 (e) registration, normally to qualified institutional buyers. Unless otherwise 7.00%, 04/01/2023 (e) 1 1 indicated, these securities are not considered illiquid. At the end of the 7.50%, 08/01/2037 (e) 33 39 period, the value of these securities totaled $1,961 or 3.64% of net assets. 8.00%, 04/01/2033 (e) 17 20 (c) Variable Rate. Rate shown is in effect at September 30, 2011. 8.50%, 09/01/2039 (e) 17 20 (d) Security purchased on a when-issued basis. $ 4,972 (e) This entity was put into conservatorship by the US Government in 2008. Government National Mortgage Association (GNMA) - See Notes to Financial Statements for additional information. 3.00% (f) Security was purchased in a "to-be-announced" ("TBA") transaction. See 3.50%, 10/01/2041 (f) Notes to Financial Statements for additional information. 4.00%, 10/01/2040 (g) Rate shown is the discount rate of the original purchase. 4.50%, 04/15/2039 4.50%, 06/15/2039 4.50%, 08/15/2039 Unrealized Appreciation (Depreciation) 4.50%, 05/15/2040 The net federal income tax unrealized appreciation (depreciation) and federal tax $ 1,617 cost of investments held as of the period end were as follows: U.S. Treasury - 10.43% 0.50%, 11/30/2012 Unrealized Appreciation $ 2,032 1.25%, 08/31/2015 Unrealized Depreciation 2.25%, 01/31/2015 Net Unrealized Appreciation (Depreciation) $ (4,206) 2.25%, 03/31/2016 Cost for federal income tax purposes $ 58,384 2.50%, 04/30/2015 3.50%, 02/15/2039 All dollar amounts are shown in thousands (000's) 4.63%, 02/15/2040 4.75%, 02/15/2041 25 34 Portfolio Summary (unaudited) 6.50%, 11/15/2026 Sector Percent $ 5,626 Financial 18 .37% Mortgage Securities 16 .04% U.S. Treasury Bill - 1.93% Government 13 .89% 0.02%, 03/22/2012 (g) 40 40 0.12%, 01/26/2012 (g) Consumer, Non-cyclical 13 .53% Communications 6 .80% $ 1,040 Energy 6 .62% TOTAL U.S. GOVERNMENT & GOVERNMENT AGENCY Industrial 6 .17% OBLIGATIONS $ 14,192 Technology 6 .03% Maturity Consumer, Cyclical 5 .41% REPURCHASE AGREEMENTS - 3.32% Amount (000's) Value (000's) Utilities 2 .98% Banks - 3.32% Basic Materials 2 .92% Investment in Joint Trading Account; Credit $ 461 $ 461 Asset Backed Securities 0 .53% Suisse Repurchase Agreement; 0.04% Exchange Traded Funds 0 .53% dated 09/30/11 maturing 10/03/11 Revenue Bonds 0 .26% (collateralized by US Government Diversified 0 .22% Securities; $470,229; 1.00% - 3.13%; dated General Obligation Unltd 0 .16% 04/30/12 - 09/30/13) Liabilities in Excess of Other Assets, Net (0.46)% Investment in Joint Trading Account; Deutsche TOTAL NET ASSETS 100.00% Bank Repurchase Agreement; 0.05% dated 09/30/11 maturing 10/03/11 (collateralized by US Government Securities; $147,787; 0.00% - 5.00%; dated 11/07/11 - 11/17/17) See accompanying notes 11 Schedule of Investments Asset Allocation Account September 30, 2011 (unaudited) Foreign Currency Contracts Foreign Currency Purchase Net Unrealized Contracts Counterparty Delivery Date Contracts to Accept In Exchange For Value Appreciation/(Depreciation) Australian Dollar Bank of New York Mellon 10/20/2011 106,630$ 110 $ 103 $ (7) Australian Dollar Goldman Sachs & Co 10/20/2011 567,057 583 548 (35) Australian Dollar Northern Trust 10/20/2011 585,535 601 565 (36) British Pound Goldman Sachs & Co 10/20/2011 88,248 139 138 (1) Canadian Dollar Bank of America 10/20/2011 614,496 619 586 (33) Chilean Peso UBS Securities 10/14/2011 46,600,000 99 90 (9) Chinese Renminbi JP Morgan Securities 10/20/2011 10,295,125 1,615 1,613 (2) Israeli Shekel Cochran Caronia Securities 10/21/2011 259,664 70 69 (1) Japanese Yen Northern Trust 10/20/2011 16,357,075 214 212 (2) Japanese Yen UBS Securities 10/14/2011 4,910,000 65 64 (1) Japanese Yen UBS Securities 10/20/2011 162,047,666 2,121 2,102 (19) Mexican Peso UBS Securities 10/20/2011 1,575,218 119 113 (6) Norwegian Krone UBS Securities 10/14/2011 877,000 160 149 (11) Singapore Dollar UBS Securities 10/14/2011 123,000 102 94 (8) Singapore Dollar UBS Securities 10/20/2011 63,637 51 49 (2) Swedish Krona UBS Securities 10/14/2011 800,000 126 117 (9) Swiss Franc UBS Securities 10/14/2011 122,000 146 135 (11) Foreign Currency Sale Net Unrealized Contracts Counterparty Delivery Date Contracts to Deliver In Exchange For Value Appreciation/(Depreciation) Australian Dollar Deutsche Bank AG 10/20/2011 1,444,984$ 1,483 $ 1,395 $ 88 Australian Dollar UBS Securities 10/20/2011 147,175 151 142 9 British Pound UBS Securities 10/20/2011 548,163 862 855 7 Canadian Dollar UBS Securities 10/20/2011 310,066 313 296 17 Chilean Peso Chase Securities 10/14/2011 46,600,000 97 90 7 Danish Krone UBS Securities 10/20/2011 190,354 35 34 1 Euro Deutsche Bank AG 10/20/2011 436,453 598 585 13 Euro UBS Securities 10/20/2011 417,744 576 560 16 Hong Kong Dollar Bank of New York Mellon 10/20/2011 3,969,074 510 510 — Japanese Yen JP Morgan Securities 10/14/2011 5,000,000 66 65 1 Japanese Yen UBS Securities 10/14/2011 5,100,000 67 66 1 Mexican Peso Royal Bank of Scotland PLC 10/20/2011 2,744,407 208 198 10 New Zealand Dollar UBS Securities 10/20/2011 384,669 317 293 24 Norwegian Krone JP Morgan Securities 10/20/2011 566,136 100 96 4 Norwegian Krone UBS Securities 10/14/2011 167,000 31 28 3 Singapore Dollar JP Morgan Securities 10/20/2011 494,813 393 378 15 Singapore Dollar UBS Securities 10/14/2011 123,000 99 94 5 South Korean Won UBS Securities 10/20/2011 558,809,872 504 474 30 Swedish Krona JP Morgan Securities 10/20/2011 520,195 79 76 3 Swedish Krona UBS Securities 10/14/2011 800,000 121 117 4 Swiss Franc JP Morgan Securities 10/14/2011 20,000 24 22 2 Swiss Franc UBS Securities 10/14/2011 153,000 195 169 26 All dollar amounts are shown in thousands (000's) Futures Contracts Unrealized Type Long/Short Contracts Notional Value Market Value Appreciation/(Depreciation) CAC 40 10 Euro; October 2011 Long 4 $ 164 $ 160 $ (4) DAX Index: December 2011 Long 2 353 367 14 FTSE 100; December 2011 Long 2 165 159 (6) MSCI SING IX; October 2011 Long 3 142 141 (1) S&P 500 Emini; December 2011 Long 21 1,215 1,182 (33) SPI 200; December 2011 Long 7 683 677 (6) TOPIX Index; December 2011 Long 18 1,759 1,768 9 US 2 Year Note; December 2011 Long 3 662 661 (1) Euro Stoxx 50; December 2011 Short 18 481 520 (39) HANG SENG Index; October 2011 Short 3 347 336 11 MSCI SING IX; December 2011 Short 8 344 336 8 OMXS30 Index; October 2011 Short 17 216 225 (9) US 10 Year Note; December 2011 Short 39 5,071 5,074 (3) US 5 Year Note; December 2011 Short 11 1,345 1,347 (2) US Long Bond; December 2011 Short 1 139 143 (4) $ (66) All dollar amounts are shown in thousands (000's) See accompanying notes 12 Schedule of Investments Balanced Account September 30, 2011 (unaudited) COMMON STOCKS - 57.72% Shares Held Value (000's) COMMON STOCKS (continued) Shares Held Value (000's) Aerospace & Defense - 1.41% Biotechnology (continued) Esterline Technologies Corp (a) $ 27 Momenta Pharmaceuticals Inc (a) $ 14 General Dynamics Corp $ 83 Raytheon Co 36 Triumph Group Inc 44 Chemicals - 0.96% United Technologies Corp Agrium Inc 9 $ 679 BASF SE ADR 37 CF Industries Holdings Inc Agriculture - 1.90% Potash Corp of Saskatchewan Inc 22 Altria Group Inc PPG Industries Inc British American Tobacco PLC ADR 50 WR Grace & Co (a) 27 Imperial Tobacco Group PLC ADR 28 Yara International ASA ADR 14 Lorillard Inc 74 $ 460 Philip Morris International Inc $ 916 Commercial Services - 0.31% Kenexa Corp (a) 28 Airlines - 0.21% PAREXEL International Corp (a) 18 Alaska Air Group Inc (a) 42 RSC Holdings Inc (a) 16 Southwest Airlines Co 60 Sotheby's 33 $ 102 Towers Watson & Co 56 Apparel - 0.52% $ 151 Ralph Lauren Corp 97 Computers - 4.65% Steven Madden Ltd (a) 27 Accenture PLC - Class A VF Corp Apple Inc (a) $ 250 CACI International Inc (a) 22 CGI Group Inc (a) 8 Automobile Manufacturers - 0.36% Cognizant Technology Solutions Corp (a) 53 Bayerische Motoren Werke AG ADR 13 Dell Inc (a) 51 Daimler AG 17 EMC Corp/Massachusetts (a) Honda Motor Co Ltd ADR 31 IBM Corp 77 Navistar International Corp (a) 52 Manhattan Associates Inc (a) 43 Nissan Motor Co Ltd ADR 21 SanDisk Corp (a) 66 Volkswagen AG ADR 19 Western Digital Corp (a) Volvo AB ADR 20 $ 2,240 $ 173 Consumer Products - 0.04% Automobile Parts & Equipment - 0.11% Henkel AG & Co KGaA ADR 20 Tenneco Inc (a) 19 TRW Automotive Holdings Corp (a) 35 $ 54 Cosmetics & Personal Care - 0.12% Procter & Gamble Co 60 Banks - 3.12% Australia & New Zealand Banking Group Ltd 17 ADR Distribution & Wholesale - 0.29% Canadian Imperial Bank of Commerce/Canada 23 Brightpoint Inc (a) 26 Capital One Financial Corp Fossil Inc (a) 57 DBS Group Holdings Ltd ADR 19 Mitsubishi Corp ADR 28 East West Bancorp Inc 32 Sumitomo Corp ADR 29 HSBC Holdings PLC ADR 23 $ 140 JP Morgan Chase & Co Diversified Financial Services - 0.90% M&T Bank Corp Ameriprise Financial Inc 34 Mitsubishi UFJ Financial Group Inc ADR 33 Calamos Asset Management Inc 21 National Australia Bank Ltd ADR 20 Discover Financial Services National Bank of Canada 20 MarketAxess Holdings Inc 32 NBT Bancorp Inc 33 ORIX Corp ADR 24 Standard Chartered PLC 20 $ 432 Sumitomo Mitsui Financial Group Inc ADR 24 Toronto-Dominion Bank 25 Electric - 2.11% US Bancorp Avista Corp 42 Webster Financial Corp 26 CLP Holdings Ltd ADR 18 Wells Fargo & Co CMS Energy Corp 45 $ 1,500 Duke Energy Corp Entergy Corp 39 Beverages - 1.53% FirstEnergy Corp Anheuser-Busch InBev NV ADR 23 International Power PLC ADR 10 Carlsberg A/S ADR 14 NRG Energy Inc (a) 40 Coca-Cola Co/The PPL Corp 61 Constellation Brands Inc (a) Southern Co 34 $ 735 Unisource Energy Corp 44 Biotechnology - 0.17% $ 1,016 Biogen Idec Inc (a) 49 Incyte Corp (a) 20 Electrical Components & Equipment - 0.29% AMETEK Inc See accompanying notes 13 Schedule of Investments Balanced Account September 30, 2011 (unaudited) COMMON STOCKS (continued) Shares Held Value (000's) COMMON STOCKS (continued) Shares Held Value (000's) Electrical Components & Equipment (continued) Insurance (continued) Hitachi Ltd ADR $ 34 Prudential Financial Inc $ 217 $ 139 Reinsurance Group of America Inc 41 Sampo OYJ ADR 23 Electronics - 0.95% Tokio Marine Holdings Inc ADR 13 Agilent Technologies Inc (a) 47 Zurich Financial Services AG ADR (a) 27 Murata Manufacturing Co Ltd ADR 9 $ 829 Thermo Fisher Scientific Inc (a) Toshiba Corp ADR 8 Internet - 2.15% Tyco International Ltd Ancestry.com Inc (a) 36 $ 455 Google Inc (a) IAC/InterActiveCorp (a) Engineering & Construction - 0.25% Liquidity Services Inc (a) 41 Chicago Bridge & Iron Co NV 50 Priceline.com Inc (a) 99 KBR Inc 35 Symantec Corp (a) MasTec Inc (a) 33 TIBCO Software Inc (a) 71 $ 118 $ 1,036 Food - 1.34% Iron & Steel - 0.04% Campbell Soup Co 46 Schnitzer Steel Industries Inc 17 Fresh Del Monte Produce Inc 26 Fresh Market Inc/The (a) 35 Kroger Co/The Leisure Products & Services - 0.03% Nestle SA ADR 66 Sega Sammy Holdings Inc ADR 16 Smithfield Foods Inc (a) 84 TreeHouse Foods Inc (a) 44 Lodging - 0.10% Tyson Foods Inc Wynn Resorts Ltd 46 $ 643 Forest Products & Paper - 0.13% Machinery - Construction & Mining - 0.30% Domtar Corp 22 Atlas Copco AB ADR 16 International Paper Co 42 Caterpillar Inc 86 $ 64 Joy Global Inc 43 Gas - 0.39% $ 145 Centrica PLC ADR 27 Machinery - Diversified - 0.39% NiSource Inc AGCO Corp (a) 71 $ 188 Cummins Inc 87 Hand & Machine Tools - 0.08% Gardner Denver Inc 28 Franklin Electric Co Inc 38 $ 186 Media - 1.47% Healthcare - Products - 0.14% CBS Corp Johnson & Johnson 29 Comcast Corp - Class A Orthofix International NV (a) 37 Viacom Inc 70 $ 66 $ 707 Healthcare - Services - 2.43% Metal Fabrication & Hardware - 0.09% Aetna Inc RBC Bearings Inc (a) 42 AMERIGROUP Corp (a) 63 Health Management Associates Inc (a) 32 Healthsouth Corp (a) 28 Mining - 0.92% Anglo American PLC ADR 22 Humana Inc Barrick Gold Corp 18 Magellan Health Services Inc (a) 40 BHP Billiton Ltd ADR 44 UnitedHealth Group Inc Freeport-McMoRan Copper & Gold Inc $ 1,172 Hecla Mining Co (a) 6 Holding Companies - Diversified - 0.02% IAMGOLD Corp 16 Swire Pacific Ltd ADR 10 Newmont Mining Corp 64 Rio Tinto PLC ADR 34 $ 445 Home Builders - 0.02% Daiwa House Industry Co Ltd ADR 84 11 Miscellaneous Manufacturing - 1.57% Colfax Corp (a) 32 Eaton Corp 39 Insurance - 1.72% ESCO Technologies Inc 34 ACE Ltd General Electric Co Allianz SE ADR 15 Honeywell International Inc 84 Berkshire Hathaway Inc - Class B (a) 14 Koppers Holdings Inc 35 Chubb Corp/The 63 Parker Hannifin Corp 82 Lincoln National Corp 64 Siemens AG ADR 32 MetLife Inc 63 $ 756 Montpelier Re Holdings Ltd ADR 38 ProAssurance Corp 40 Protective Life Corp 31 See accompanying notes 14 Schedule of Investments Balanced Account September 30, 2011 (unaudited) COMMON STOCKS (continued) Shares Held Value (000's) COMMON STOCKS (continued) Shares Held Value (000's) Office & Business Equipment - 0.04% REITS (continued) Canon Inc ADR $ 17 Education Realty Trust Inc $ 36 Equity Residential Essex Property Trust Inc 77 Oil & Gas - 5.35% Kilroy Realty Corp 49 Anadarko Petroleum Corp Post Properties Inc 44 Berry Petroleum Co 19 BG Group PLC ADR 29 PS Business Parks Inc 19 Callon Petroleum Co (a) 26 Rayonier Inc 50 Canadian Natural Resources Ltd 17 Simon Property Group Inc Chevron Corp $ 819 Exxon Mobil Corp Retail - 5.06% Georesources Inc (a) 33 AutoZone Inc (a) HollyFrontier Corp Bed Bath & Beyond Inc (a) 50 Marathon Oil Corp 24 Bravo Brio Restaurant Group Inc (a) 18 Marathon Petroleum Corp Brinker International Inc 96 Noble Energy Inc Cash America International Inc 36 Occidental Petroleum Corp 28 Cie Financiere Richemont SA ADR 19 Patterson-UTI Energy Inc 42 Dillard's Inc 52 Pioneer Drilling Co (a) 24 Finish Line Inc/The 42 Repsol YPF SA ADR 17 Home Depot Inc Royal Dutch Shell PLC ADR 27 Macy's Inc Royal Dutch Shell PLC - B shares ADR 27 McDonald's Corp 25 Seadrill Ltd 20 Nordstrom Inc Statoil ASA ADR 10 PetSmart Inc Total SA ADR 33 Sally Beauty Holdings Inc (a) 45 Valero Energy Corp 29 Signet Jewelers Ltd $ 2,578 Sonic Corp (a) 16 Tractor Supply Co 64 Oil & Gas Services - 0.74% Walgreen Co Baker Hughes Inc 88 Complete Production Services Inc (a) 28 Wal-Mart Stores Inc Halliburton Co 25 $ 2,436 National Oilwell Varco Inc Savings & Loans - 0.21% Technip SA ADR 18 Investors Bancorp Inc (a) 53 $ 357 Oritani Financial Corp 29 Packaging & Containers - 0.05% United Financial Bancorp Inc 20 Rock-Tenn Co 26 $ 102 Semiconductors - 0.53% Pharmaceuticals - 4.19% Applied Materials Inc 38 AmerisourceBergen Corp ARM Holdings PLC ADR 17 Array BioPharma Inc (a) 18 ASM International NV 6 Cabot Microelectronics Corp (a) 21 AstraZeneca PLC ADR 31 Entegris Inc (a) 32 Bristol-Myers Squibb Co Cardinal Health Inc Intel Corp 76 Lattice Semiconductor Corp (a) 27 Catalyst Health Solutions Inc (a) 40 Teradyne Inc (a) 39 Eli Lilly & Co 35 Tower Semiconductor Ltd - Warrants (a),(b),(c)  Endo Pharmaceuticals Holdings Inc (a) Forest Laboratories Inc (a) $ 256 GlaxoSmithKline PLC ADR 13 Software - 2.65% McKesson Corp 69 Autodesk Inc (a) 34 Novartis AG ADR 34 BMC Software Inc (a) Novo Nordisk A/S ADR 35 CA Inc 38 Pfizer Inc Intuit Inc Roche Holding AG ADR 33 Microsoft Corp Salix Pharmaceuticals Ltd (a) 23 Oracle Corp Shire PLC ADR 22 Red Hat Inc (a) 67 Takeda Pharmaceutical Co Ltd ADR 20 SAP AG ADR 32 $ 2,015 VMware Inc (a) 97 Publicly Traded Investment Fund - 0.16% $ 1,277 iShares Russell 1000 Growth Index Fund 78 Telecommunications - 3.05% Arris Group Inc (a) 29 Real Estate - 0.09% AT&T Inc Brookfield Asset Management Inc 32 BT Group PLC ADR 24 Daito Trust Construction Co Ltd ADR 12 Cisco Systems Inc 31 $ 44 Consolidated Communications Holdings Inc 32 InterDigital Inc 30 REITS - 1.70% Motorola Solutions Inc Annaly Capital Management Inc 86 Nippon Telegraph & Telephone Corp ADR 26 Camden Property Trust 46 NTT DoCoMo Inc ADR 32 EastGroup Properties Inc 37 Plantronics Inc 37 See accompanying notes 15 Schedule of Investments Balanced Account September 30, 2011 (unaudited) COMMON STOCKS (continued) Shares Held Value (000's) Principal Telecommunications (continued) BONDS (continued) Amount (000's) Value (000's) Qualcomm Inc 3,495 $ 170 Automobile Parts & Equipment - 0.02% RF Micro Devices Inc (a) 3,130 20 Cooper Tire & Rubber Co Telenor ASA ADR 290 13 8.00%, 12/15/2019 $ 5 $ 5 Verizon Communications Inc 12,025 443 Goodyear Tire & Rubber Co/The Vodafone Group PLC ADR 1,620 42 10.50%, 5/15/2016 6 6 $ 1,467 $ 11 Textiles - 0.04% Banks - 2.96% G&K Services Inc 710 18 Abbey National Treasury Services PLC/London Transportation - 0.20% 4.00%, 4/27/2016 15 14 Atlas Air Worldwide Holdings Inc (a) 870 29 Ally Financial Inc 8.30%, 2/12/2015 10 10 Canadian National Railway Co 499 33 Associated Banc-Corp CSX Corp 1,929 36 5.13%, 3/28/2016 55 57 $ 98 BAC Capital Trust XIII Water - 0.13% 0.75%, 12/31/2049 (d) 75 40 American Water Works Co Inc 1,578 48 Bank of America Corp United Utilities Group PLC ADR 763 15 5.65%, 5/1/2018 75 71 $ 63 8.00%, 12/29/2049 (d) 5 4 TOTAL COMMON STOCKS $ 27,791 Bank of New York Mellon Corp/The Principal 2.30%, 7/28/2016 25 25 BONDS - 22.96% Amount (000's) Value (000's) 3.55%, 9/23/2021 30 30 BNP Paribas / BNP Paribas US Medium-Term Advertising - 0.14% Note Program LLC Interpublic Group of Cos Inc 1.34%, 6/11/2012 (d) 200 200 10.00%, 7/15/2017 $ 55 $ 63 BTA Bank JSC 6.25%, 11/15/2014 5 5 10.75%, 7/1/2018 (d) 15 7 $ 68 CBQ Finance Ltd Aerospace & Defense - 0.10% 7.50%, 11/18/2019 100 117 Lockheed Martin Corp CIT Group Inc 7.00%, 5/2/2017 (e) 35 34 3.35%, 9/15/2021 20 20 4.85%, 9/15/2041 10 11 Citigroup Inc Spirit Aerosystems Inc 3.95%, 6/15/2016 10 10 6.75%, 12/15/2020 10 10 5.13%, 5/5/2014 10 10 Triumph Group Inc 6.13%, 5/15/2018 40 43 8.63%, 7/15/2018 5 5 City National Corp/CA $ 46 5.25%, 9/15/2020 35 35 Goldman Sachs Group Inc/The Agriculture - 0.19% 6.25%, 2/1/2041 10 10 Altria Group Inc HBOS Capital Funding LP 4.75%, 5/5/2021 25 26 6.07%, 6/29/2049 (d),(e) 5 3 9.95%, 11/10/2038 15 21 JP Morgan Chase & Co Archer-Daniels-Midland Co 3.15%, 7/5/2016 10 10 5.77%, 3/1/2041 (d) 20 25 4.25%, 10/15/2020 10 10 Philip Morris International Inc 4.35%, 8/15/2021 85 86 2.50%, 5/16/2016 15 16 KeyCorp Southern States Cooperative Inc 5.10%, 3/24/2021 20 20 11.25%, 5/15/2015 (e) 5 5 Morgan Stanley $ 93 6.25%, 8/28/2017 140 138 PNC Financial Services Group Inc Airlines - 0.07% 6.75%, 8/1/2049 (d) 70 67 American Airlines 2011-2 Class A Pass PNC Funding Corp Through Trust 2.70%, 9/19/2016 45 45 8.63%, 10/15/2021 (f) 20 20 5.25%, 11/15/2015 120 129 UAL 2009-1 Pass Through Trust Royal Bank of Scotland Group PLC 10.40%, 11/1/2016 5 5 5.05%, 1/8/2015 25 23 United Airlines 2007-1 Class C Pass Through Royal Bank of Scotland PLC/The Trust 3.40%, 8/23/2013 25 25 2.65%, 7/2/2014 (d) 4 3 Santander US Debt SA Unipersonal US Airways 2001-1G Pass Through Trust 2.99%, 10/7/2013 (e) 100 96 7.08%, 3/20/2021 (c) 5 5 Toronto-Dominion Bank/The $ 33 2.50%, 7/14/2016 50 51 Automobile Asset Backed Securities - 0.54% Wells Fargo & Co AmeriCredit Automobile Receivables Trust 7.98%, 3/29/2049 (d) 5 5 0.84%, 11/10/2014 100 100 $ 1,425 Santander Drive Auto Receivables Trust Beverages - 0.23% 1.04%, 4/15/2014 160 160 Anheuser-Busch InBev Worldwide Inc $ 260 4.13%, 1/15/2015 5 5 8.20%, 1/15/2039 15 23 See accompanying notes 16 Schedule of Investments Balanced Account September 30, 2011 (unaudited) Principal Principal BONDS (continued) Amount (000's) Value (000's) BONDS (continued) Amount (000's) Value (000's) Beverages (continued) Computers (continued) Coca-Cola Co/The Hewlett-Packard Co 1.80%, 9/1/2016 (e) $ 30 $ 30 3.00%, 9/15/2016 $ 30 $ 30 3.30%, 9/1/2021 (e) 15 16 iGate Corp Dr Pepper Snapple Group Inc 9.00%, 5/1/2016 (e) 5 5 2.90%, 1/15/2016 30 31 Seagate HDD Cayman PepsiCo Inc/NC 6.88%, 5/1/2020 25 23 5.50%, 1/15/2040 5 6 7.75%, 12/15/2018 (e) 10 10 $ 111 Spansion LLC 7.88%, 11/15/2017 (e) 10 10 Biotechnology - 0.24% $ 127 Amgen Inc 4.10%, 6/15/2021 40 43 Cosmetics & Personal Care - 0.01% Celgene Corp Procter & Gamble Co/The 5.70%, 10/15/2040 25 28 0.70%, 8/15/2014 5 5 Genzyme Corp 5.00%, 6/15/2020 15 17 Life Technologies Corp Diversified Financial Services - 1.38% ABB Treasury Center USA Inc 6.00%, 3/1/2020 25 28 2.50%, 6/15/2016 (e) 60 61 $ 116 4.00%, 6/15/2021 (e) 20 20 Building Materials - 0.07% Aircastle Ltd Cimento Tupi SA 9.75%, 8/1/2018 15 15 9.75%, 5/11/2018 (e) 3 3 American Express Credit Corp CRH America Inc 2.80%, 9/19/2016 55 55 8.13%, 7/15/2018 25 29 Cantor Fitzgerald LP $ 32 6.38%, 6/26/2015 (e) 35 36 Credit Acceptance Corp Chemicals - 0.23% 9.13%, 2/1/2017 5 5 CF Industries Inc 9.13%, 2/1/2017 (e) 5 5 7.13%, 5/1/2020 50 57 E*Trade Financial Corp Dow Chemical Co/The 12.50%, 11/30/2017 5 6 2.50%, 2/15/2016 20 20 ERAC USA Finance LLC 4.25%, 11/15/2020 5 5 2.25%, 1/10/2014 (e) 5 5 7.38%, 11/1/2029 10 12 7.00%, 10/15/2037 (e) 30 35 Potash Corp of Saskatchewan Inc Financiera Independencia SAB de CV 5.88%, 12/1/2036 5 6 10.00%, 3/30/2015 (e) 2 2 Vertellus Specialties Inc Ford Motor Credit Co LLC 9.38%, 10/1/2015 (e) 10 9 7.00%, 4/15/2015 45 47 $ 109 General Electric Capital Corp Coal - 0.30% 6.15%, 8/7/2037 5 5 6.38%, 11/15/2067 (d) 35 33 Alpha Natural Resources Inc 6.25%, 6/1/2021 20 19 Goldman Sachs Capital I Arch Coal Inc 6.35%, 2/15/2034 40 36 7.00%, 6/15/2019 (e) 5 5 Goldman Sachs Capital II 7.25%, 6/15/2021 (e) 5 5 5.79%, 12/29/2049 (d) 10 6 8.75%, 8/1/2016 10 10 GT 2 6.00%, 7/21/2014 (d) 5 4 Bumi Investment Pte Ltd 10.75%, 10/6/2017 (e) 91 GTP Acquisition Partners I LLC 4.35%, 6/15/2016 (e) 20 20 Consol Energy Inc 8.00%, 4/1/2017 15 16 Icahn Enterprises LP / Icahn Enterprises $ 146 Finance Corp 8.00%, 1/15/2018 10 10 Commercial Services - 0.09% ILFC E-Capital Trust II Avis Budget Car Rental LLC / Avis Budget 6.25%, 12/21/2065 (d),(e) 5 4 Finance Inc International Lease Finance Corp 7.63%, 5/15/2014 10 10 5.65%, 6/1/2014 5 5 B-Corp Merger Sub Inc 6.25%, 5/15/2019 5 4 8.25%, 6/1/2019 (e) 5 5 8.62%, 9/15/2015 (d) 5 5 CDRT Merger Sub Inc JP Morgan Chase Capital XX 8.13%, 6/1/2019 (e) 10 9 6.55%, 9/29/2036 70 71 Hertz Corp/The Merrill Lynch & Co Inc 8.88%, 1/1/2014 2 2 5.00%, 1/15/2015 10 10 RSC Equipment Rental Inc / RSC Holdings III 6.40%, 8/28/2017 10 10 LLC MF Global Holdings Ltd 10.00%, 7/15/2017 (e) 10 10 6.25%, 8/8/2016 15 14 8.25%, 2/1/2021 10 9 National Rural Utilities Cooperative Finance $ 45 Corp 1.90%, 11/1/2015 30 30 Computers - 0.26% ORIX Corp Affiliated Computer Services Inc 5.00%, 1/12/2016 45 46 5.20%, 6/1/2015 45 49 See accompanying notes 17 Schedule of Investments Balanced Account September 30, 2011 (unaudited) Principal Principal BONDS (continued) Amount (000's) Value (000's) BONDS (continued) Amount (000's) Value (000's) Diversified Financial Services (continued) Electric (continued) Pinnacle Foods Finance LLC / Pinnacle Foods San Diego Gas & Electric Co (continued) Finance Corp 4.50%, 8/15/2040 $ 5 $ 5 8.25%, 9/1/2017 $ 5 $ 5 5.35%, 5/15/2040 25 31 Scottrade Financial Services Inc Xcel Energy Inc 6.13%, 7/11/2021 (e) 50 51 4.80%, 9/15/2041 10 11 SquareTwo Financial Corp $ 627 11.63%, 4/1/2017 5 5 $ 666 Electronics - 0.05% NXP BV / NXP Funding LLC Electric - 1.30% 9.75%, 8/1/2018 (e) 10 11 Baltimore Gas & Electric Co Thermo Fisher Scientific Inc 5.90%, 10/1/2016 25 29 2.25%, 8/15/2016 5 5 Commonwealth Edison Co 3.60%, 8/15/2021 5 5 5.80%, 3/15/2018 15 17 Viasystems Inc Dominion Resources Inc/VA 12.00%, 1/15/2015 (e) 5 5 2.25%, 9/1/2015 5 5 $ 26 DTE Energy Co 6.38%, 4/15/2033 40 48 Engineering & Construction - 0.00% Duke Energy Corp Empresas ICA SAB de CV 8.90%, 2/4/2021 (e) 2 2 3.35%, 4/1/2015 20 21 3.55%, 9/15/2021 25 25 Edison International Entertainment - 0.21% 3.75%, 9/15/2017 10 10 CCM Merger Inc Edison Mission Energy 8.00%, 8/1/2013 (e) 25 24 7.50%, 6/15/2013 15 14 Lions Gate Entertainment Inc Elwood Energy LLC 10.25%, 11/1/2016 (e) 10 10 8.16%, 7/5/2026 22 22 Peninsula Gaming LLC / Peninsula Gaming Energy Future Holdings Corp Corp 9.75%, 10/15/2019 14 14 10.75%, 8/15/2017 15 14 Energy Future Intermediate Holding Co LLC 8.38%, 8/15/2015 15 15 9.75%, 10/15/2019 11 11 Regal Cinemas Corp FirstEnergy Corp 8.63%, 7/15/2019 10 10 7.38%, 11/15/2031 25 31 Regal Entertainment Group Florida Power & Light Co 9.13%, 8/15/2018 10 10 5.13%, 6/1/2041 10 12 WMG Acquisition Corp 5.25%, 2/1/2041 10 12 11.50%, 10/1/2018 (e) 10 9 5.65%, 2/1/2037 5 6 9.50%, 6/15/2016 (e) 5 5 GenOn REMA LLC WMG Holdings Corp 9.24%, 7/2/2017 16 16 13.75%, 10/1/2019 (e) 5 5 Kentucky Utilities Co $ 102 5.13%, 11/1/2040 20 24 Mirant Mid Atlantic Pass Through Trust C Environmental Control - 0.10% 10.06%, 12/30/2028 24 26 EnergySolutions Inc / EnergySolutions LLC Nevada Power Co 10.75%, 8/15/2018 10 10 5.38%, 9/15/2040 5 6 Republic Services Inc 5.45%, 5/15/2041 15 18 3.80%, 5/15/2018 25 26 Northern States Power Co/MN 5.70%, 5/15/2041 10 11 5.35%, 11/1/2039 15 18 $ 47 NRG Energy Inc Food - 0.22% 7.38%, 1/15/2017 5 5 Del Monte Foods Co 8.25%, 9/1/2020 10 9 7.63%, 2/15/2019 (e) 15 13 Oncor Electric Delivery Co LLC Delhaize Group SA 5.00%, 9/30/2017 5 5 5.70%, 10/1/2040 15 15 5.25%, 9/30/2040 10 11 Kraft Foods Inc PacifiCorp 5.38%, 2/10/2020 10 11 3.85%, 6/15/2021 35 37 6.25%, 6/1/2012 13 13 5.75%, 4/1/2037 10 12 6.50%, 11/1/2031 15 19 6.25%, 10/15/2037 5 6 6.50%, 2/9/2040 30 37 PPL Electric Utilities Corp $ 108 3.00%, 9/15/2021 5 5 PPL WEM Holdings PLC Forest Products & Paper - 0.05% 3.90%, 5/1/2016 (e) 25 26 Bio Pappel SAB de CV Progress Energy Inc 7.00%, 8/27/2016 (d) 3 2 4.40%, 1/15/2021 20 22 Celulosa Arauco y Constitucion SA Public Service Co of Colorado 5.63%, 4/20/2015 5 5 4.75%, 8/15/2041 15 17 Exopack Holding Corp Puget Energy Inc 10.00%, 6/1/2018 (e) 15 14 6.00%, 9/1/2021 20 20 Sappi Papier Holding GmbH San Diego Gas & Electric Co 7.50%, 6/15/2032 (e) 5 4 3.00%, 8/15/2021 20 20 $ 25 See accompanying notes 18 Schedule of Investments Balanced Account September 30, 2011 (unaudited) Principal Principal BONDS (continued) Amount (000's) Value (000's) BONDS (continued) Amount (000's) Value (000's) Gas - 0.06% Insurance (continued) Atmos Energy Corp Willis Group Holdings PLC 5.50%, 6/15/2041 $ 25 $ 29 5.75%, 3/15/2021 $ 25 $ 26 WR Berkley Corp 6.25%, 2/15/2037 30 30 Healthcare - Products - 0.11% XL Group PLC Angiotech Pharmaceuticals Inc 6.50%, 12/31/2049 (d) 25 20 5.00%, 12/1/2013 (d) 20 17 Biomet Inc $ 502 10.38%, 10/15/2017 5 5 Internet - 0.06% Stryker Corp Equinix Inc 2.00%, 9/30/2016 30 30 7.00%, 7/15/2021 10 10 $ 52 Open Solutions Inc 9.75%, 2/1/2015 (e) 15 8 Healthcare - Services - 0.34% Zayo Group LLC / Zayo Capital Inc Centene Corp 10.25%, 3/15/2017 10 10 5.75%, 6/1/2017 15 15 HCA Inc $ 28 6.50%, 2/15/2020 35 34 Iron & Steel - 0.05% Highmark Inc ArcelorMittal 4.75%, 5/15/2021 (e) 25 25 5.50%, 3/1/2021 15 13 Multiplan Inc 6.75%, 3/1/2041 15 13 9.88%, 9/1/2018 (e) 10 10 $ 26 Radnet Management Inc 10.38%, 4/1/2018 5 5 Leisure Products & Services - 0.09% Roche Holdings Inc Harley-Davidson Financial Services Inc 7.00%, 3/1/2039 (e) 20 29 3.88%, 3/15/2016 (e) 40 41 WellPoint Inc 3.70%, 8/15/2021 45 45 Lodging - 0.20% $ 163 Caesars Entertainment Operating Co Inc Holding Companies - Diversified - 0.04% 10.00%, 12/15/2018 23 14 Hutchison Whampoa International 03/13 Ltd Mandalay Resort Group 6.50%, 2/13/2013 20 21 7.63%, 7/15/2013 5 5 MGM Resorts International 10.00%, 11/1/2016 (e) 10 10 Home Equity Asset Backed Securities - 0.38% Starwood Hotels & Resorts Worldwide Inc Countrywide Asset-Backed Certificates 6.75%, 5/15/2018 5 5 5.51%, 8/25/2036 31 29 7.15%, 12/1/2019 15 16 Option One Mortgage Loan Trust Wyndham Worldwide Corp 0.33%, 7/25/2036 (d) 91 53 5.63%, 3/1/2021 30 30 Specialty Underwriting & Residential 5.75%, 2/1/2018 5 5 Finance 7.38%, 3/1/2020 10 11 1.00%, 2/25/2035 (d) 23 19 $ 96 Wells Fargo Home Equity Trust 0.52%, 10/25/2035 (d) 86 83 Media - 0.86% $ 184 Cablevision Systems Corp 8.00%, 4/15/2020 5 5 Insurance - 1.04% CBS Corp Aflac Inc 5.75%, 4/15/2020 25 27 3.45%, 8/15/2015 20 20 Comcast Corp American International Group Inc 4.95%, 6/15/2016 20 22 4.25%, 9/15/2014 55 53 6.40%, 3/1/2040 10 12 4.88%, 9/15/2016 65 62 6.45%, 3/15/2037 30 34 Aon Corp 6.50%, 11/15/2035 5 6 3.13%, 5/27/2016 25 25 COX Communications Inc Berkshire Hathaway Inc 5.45%, 12/15/2014 10 11 2.20%, 8/15/2016 15 15 DIRECTV Holdings LLC / DIRECTV 3.75%, 8/15/2021 30 30 Financing Co Inc Hanover Insurance Group Inc/The 3.55%, 3/15/2015 5 5 6.38%, 6/15/2021 20 21 5.00%, 3/1/2021 35 37 ING Groep NV 5.88%, 10/1/2019 15 17 5.78%, 12/8/2049 65 48 6.38%, 3/1/2041 5 6 Liberty Mutual Group Inc 7.63%, 5/15/2016 20 21 10.75%, 6/15/2058 (d),(e) 10 12 DISH DBS Corp 5.00%, 6/1/2021 (e) 20 19 6.75%, 6/1/2021 (e) 5 5 7.00%, 3/15/2037 (d),(e) 5 4 7.75%, 5/31/2015 10 10 Lincoln National Corp 7.88%, 9/1/2019 15 15 5.65%, 8/27/2012 20 21 NBCUniversal Media LLC 6.15%, 4/7/2036 30 29 5.15%, 4/30/2020 50 55 7.00%, 5/17/2066 (d) 10 9 News America Inc Marsh & McLennan Cos Inc 6.20%, 12/15/2034 25 27 4.80%, 7/15/2021 55 58 See accompanying notes 19 Schedule of Investments Balanced Account September 30, 2011 (unaudited) Principal Principal BONDS (continued) Amount (000's) Value (000's) BONDS (continued) Amount (000's) Value (000's) Media (continued) Mortgage Backed Securities (continued) Time Warner Cable Inc Credit Suisse Mortgage Capital Certificates 4.00%, 9/1/2021 $ 10 $ 10 5.34%, 12/15/2043 (d),(e) $ 25 $ 24 4.13%, 2/15/2021 15 15 5.47%, 9/18/2039 (e) 35 34 5.50%, 9/1/2041 30 30 5.80%, 6/10/2049 (d),(e) 50 47 Time Warner Inc Fannie Mae 7.63%, 4/15/2031 5 6 5.77%, 6/25/2018 (d) 24 Univision Communications Inc 6.02%, 3/25/2024 (d) 15 7.88%, 11/1/2020 (e) 5 5 6.50%, 2/25/2047 22 25 8.50%, 5/15/2021 (e) 20 16 6.52%, 11/25/2036 (d) 75 12 Walt Disney Co/The 6.77%, 4/25/2039 (d) 11 11 2.75%, 8/16/2021 15 15 7.37%, 3/25/2039 (d) 11 13 $ 412 Freddie Mac 0.83%, 8/15/2018 (d) 35 35 Mining - 0.18% 3.50%, 2/15/2025 (d) 91 Alcoa Inc GE Capital Commercial Mortgage Corp 5.90%, 2/1/2027 10 10 5.61%, 4/10/2017 (d) 50 40 AngloGold Ashanti Holdings PLC Ginnie Mae 5.38%, 4/15/2020 5 5 4.50%, 6/20/2039 (d) 22 Barrick Gold Corp 5.00%, 10/16/2022 (d) 86 7 2.90%, 5/30/2016 25 25 7.16%, 1/16/2032 (d) 99 FMG Resources August 2006 Pty Ltd Indymac Index Mortgage Loan Trust 6.88%, 2/1/2018 (e) 10 9 0.41%, 2/25/2037 (d) Rio Tinto Finance USA Ltd JP Morgan Chase Commercial Mortgage 1.88%, 11/2/2015 10 10 Securities Corp Southern Copper Corp 5.34%, 5/15/2047 75 77 5.38%, 4/16/2020 3 3 5.43%, 1/15/2049 49 51 6.75%, 4/16/2040 5 5 5.56%, 6/12/2041 (d) 85 86 Teck Resources Ltd JP Morgan Mortgage Trust 6.25%, 7/15/2041 15 15 5.67%, 6/25/2036 (d) 1 1 Vale Overseas Ltd LB-UBS Commercial Mortgage Trust 4.63%, 9/15/2020 5 5 6.45%, 7/17/2040 (d) 50 27 $ 87 Morgan Stanley Capital I Miscellaneous Manufacturing - 0.35% 0.48%, 4/12/2049 (d) 82 77 GE Capital Trust I 5.77%, 4/12/2049 (d) 25 26 6.38%, 11/15/2067 80 77 Morgan Stanley Reremic Trust Park-Ohio Industries Inc 10.24%, 12/17/2043 (d),(e) 8.13%, 4/1/2021 5 5 RBSCF Trust Textron Inc 5.31%, 3/16/2012 (e) 99 6.20%, 3/15/2015 10 11 5.99%, 9/17/2039 (d),(e) 50 52 Tyco International Finance SA Structured Asset Securities Corp 4.13%, 10/15/2014 10 10 5.50%, 6/25/2036 (d) 82 31 6.00%, 11/15/2013 10 11 Wachovia Bank Commercial Mortgage Trust Tyco International Ltd / Tyco International 0.43%, 12/15/2043 (d),(e) 50 31 Finance SA 0.72%, 10/15/2041 (d),(e) 2 7.00%, 12/15/2019 45 56 5.68%, 5/15/2046 (d) 6.10%, 2/15/2051 (d) 55 58 $ 170 WAMU Commercial Mortgage Securities Mortgage Backed Securities - 3.95% Trust Banc of America Funding Corp 3.83%, 1/25/2035 (e) 2 2 0.51%, 7/20/2036 (d) 75 WaMu Mortgage Pass Through Certificates Banc of America Merrill Lynch Commercial 2.57%, 5/25/2035 (d) 11 11 Mortgage Inc Washington Mutual Alternative Mortgage 5.89%, 7/10/2044 15 16 Pass-Through Certificates BCRR Trust 0.51%, 6/25/2046 (d) 55 3 5.86%, 12/15/2043 (e) 25 24 $ 1,901 Bear Stearns Commercial Mortgage Securities Office & Business Equipment - 0.05% 5.47%, 6/11/2041 Xerox Corp Bella Vista Mortgage Trust 6.75%, 2/1/2017 20 23 0.48%, 5/20/2045 (b),(d) 80 41 Citigroup Commercial Mortgage Trust Oil & Gas - 1.08% 5.62%, 12/10/2049 (d) 24 24 Anadarko Petroleum Corp Commercial Mortgage Pass Through 5.95%, 9/15/2016 25 27 Certificates 6.20%, 3/15/2040 35 36 5.95%, 6/9/2028 (e) 94 BP Capital Markets PLC Countrywide Asset-Backed Certificates 3.13%, 10/1/2015 35 36 0.63%, 4/25/2036 (d) 1 3.63%, 5/8/2014 25 26 Credit Suisse First Boston Mortgage Securities Canadian Natural Resources Ltd Corp 5.70%, 5/15/2017 15 17 0.38%, 11/15/2037 (d),(e) 19 See accompanying notes 20 Schedule of Investments Balanced Account September 30, 2011 (unaudited) Principal Principal BONDS (continued) Amount (000's) Value (000's) BONDS (continued) Amount (000's) Value (000's) Oil & Gas (continued) Oil & Gas Services (continued) Chaparral Energy Inc Cameron International Corp 8.25%, 9/1/2021 $ 5 $ 5 4.50%, 6/1/2021 $ 15 $ 16 8.88%, 2/1/2017 (d) 5 5 6.38%, 7/15/2018 25 29 9.88%, 10/1/2020 10 10 7.00%, 7/15/2038 5 6 Chesapeake Energy Corp Key Energy Services Inc 6.13%, 2/15/2021 10 10 6.75%, 3/1/2021 5 5 Concho Resources Inc SESI LLC 7.00%, 1/15/2021 10 10 6.38%, 5/1/2019 (e) 5 5 ConocoPhillips $ 76 5.75%, 2/1/2019 15 18 ConocoPhillips Holding Co Other Asset Backed Securities - 1.94% 6.95%, 4/15/2029 15 20 Ameriquest Mortgage Securities Inc 0.53%, 3/25/2035 (d) 9 9 Denbury Resources Inc 8.25%, 2/15/2020 10 11 Carrington Mortgage Loan Trust 0.51%, 12/25/2035 (d) 9.75%, 3/1/2016 15 16 Devon Energy Corp Citigroup Mortgage Loan Trust Inc 0.38%, 3/25/2037 (d) 83 76 2.40%, 7/15/2016 15 15 5.60%, 7/15/2041 5 6 Countrywide Asset-Backed Certificates 0.48%, 3/25/2036 (b),(d) 70 Ecopetrol SA 0.52%, 2/25/2036 (d) 11 11 7.63%, 7/23/2019 1 1 1.84%, 1/25/2034 (d) 78 Hilcorp Energy I LP / Hilcorp Finance Co 7.63%, 4/15/2021 (e) 15 15 First Horizon Asset Backed Trust 0.36%, 10/25/2026 (d) 93 67 Linn Energy LLC / Linn Energy Finance Corp First-Citizens Home Equity Loan LLC 0.44%, 9/15/2022 (d),(e) 22 20 6.50%, 5/15/2019 (e) 5 5 7.75%, 2/1/2021 5 5 GE Dealer Floorplan Master Note Trust 0.83%, 7/21/2014 (d) 8.63%, 4/15/2020 10 10 Marathon Petroleum Corp JP Morgan Mortgage Acquisition Corp 0.38%, 3/25/2037 (d) 75 52 5.13%, 3/1/2021 (e) 10 10 Newfield Exploration Co 5.45%, 11/25/2036 59 59 5.75%, 1/30/2022 5 5 Marriott Vacation Club Owner Trust 5.52%, 5/20/2029 (d),(e) 13 14 Nexen Inc 6.40%, 5/15/2037 5 5 MSDWCC Heloc Trust 0.42%, 7/25/2017 (d) 17 14 Noble Energy Inc 6.00%, 3/1/2041 10 11 $ 932 Occidental Petroleum Corp Packaging & Containers - 0.03% 1.75%, 2/15/2017 35 35 Crown Cork & Seal Co Inc Petrobras International Finance Co - Pifco 7.38%, 12/15/2026 3 3 5.38%, 1/27/2021 10 10 Sealed Air Corp Petro-Canada 8.13%, 9/15/2019 (e),(f) 5 5 5.95%, 5/15/2035 20 22 8.38%, 9/15/2021 (e),(f) 5 5 Petroleum Development Corp $ 13 12.00%, 2/15/2018 10 11 Petroquest Energy Inc Pharmaceuticals - 0.26% 10.00%, 9/1/2017 5 5 AmerisourceBergen Corp Pioneer Natural Resources Co 5.63%, 9/15/2012 25 26 7.50%, 1/15/2020 5 6 Endo Pharmaceuticals Holdings Inc Plains Exploration & Production Co 7.25%, 1/15/2022 (e) 10 10 6.63%, 5/1/2021 5 5 Giant Funding Corp Precision Drilling Corp 8.25%, 2/1/2018 (e) 5 5 6.63%, 11/15/2020 5 5 Merck & Co Inc Pride International Inc 5.95%, 12/1/2028 5 6 7.88%, 8/15/2040 10 13 6.50%, 12/1/2033 (d) 10 14 Quicksilver Resources Inc Sanofi 11.75%, 1/1/2016 5 5 1.20%, 9/30/2014 40 40 Rowan Cos Inc Watson Pharmaceuticals Inc 5.00%, 9/1/2017 35 36 5.00%, 8/15/2014 20 22 Suncor Energy Inc $ 123 6.10%, 6/1/2018 10 12 Pipelines - 0.75% Talisman Energy Inc Chesapeake Midstream Partners LP / CHKM 5.13%, 5/15/2015 10 11 Finance Corp Venoco Inc 5.88%, 4/15/2021 (e) 10 10 11.50%, 10/1/2017 5 5 El Paso Corp 8.88%, 2/15/2019 5 4 7.75%, 1/15/2032 10 12 $ 520 El Paso Pipeline Partners Operating Co LLC Oil & Gas Services - 0.16% 5.00%, 10/1/2021 30 30 Baker Hughes Inc Enbridge Energy Partners LP 3.20%, 8/15/2021 (e) 15 15 4.20%, 9/15/2021 15 15 See accompanying notes 21 Schedule of Investments Balanced Account September 30, 2011 (unaudited) Principal Principal BONDS (continued) Amount (000's) Value (000's) BONDS (continued) Amount (000's) Value (000's) Pipelines (continued) Retail (continued) Energy Transfer Equity LP Yum! Brands Inc 7.50%, 10/15/2020 $ 5 $ 5 3.88%, 11/1/2020 $ 20 $ 20 Energy Transfer Partners LP 6.88%, 11/15/2037 10 13 4.65%, 6/1/2021 20 19 $ 226 6.05%, 6/1/2041 15 14 Enterprise Products Operating LLC Savings & Loans - 0.06% 5.20%, 9/1/2020 15 16 Santander Holdings USA Inc 6.13%, 10/15/2039 20 22 4.63%, 4/19/2016 30 29 6.45%, 9/1/2040 5 6 8.38%, 8/1/2066 25 26 Semiconductors - 0.14% Kinder Morgan Energy Partners LP Freescale Semiconductor Inc 5.30%, 9/15/2020 40 43 9.25%, 4/15/2018 (e) 5 5 5.63%, 9/1/2041 15 15 Intel Corp 6.38%, 3/1/2041 15 16 3.30%, 10/1/2021 25 25 MarkWest Energy Partners LP / MarkWest Jazz Technologies Inc Energy Finance Corp 8.00%, 6/30/2015 5 5 6.75%, 11/1/2020 5 5 Texas Instruments Inc 8.75%, 4/15/2018 10 11 2.38%, 5/16/2016 30 31 ONEOK Partners LP $ 66 3.25%, 2/1/2016 25 25 Regency Energy Partners LP / Regency Energy Software - 0.09% Finance Corp Fiserv Inc 6.50%, 7/15/2021 10 10 3.13%, 6/15/2016 20 20 Williams Cos Inc/The Oracle Corp 5.38%, 7/15/2040 (e) 15 18 7.88%, 9/1/2021 40 47 8.75%, 3/15/2032 10 13 6.13%, 7/8/2039 5 6 $ 360 $ 44 REITS - 0.33% Student Loan Asset Backed Securities - 0.05% DDR Corp SLM Student Loan Trust 1.55%, 1/25/2018 (d) 25 25 4.75%, 4/15/2018 40 37 Digital Realty Trust LP 4.50%, 7/15/2015 45 46 Telecommunications - 0.86% DuPont Fabros Technology LP America Movil SAB de CV 8.50%, 12/15/2017 5 5 5.63%, 11/15/2017 7 8 Entertainment Properties Trust AT&T Inc 7.75%, 7/15/2020 35 37 2.95%, 5/15/2016 20 21 Ventas Realty LP / Ventas Capital Corp 3.88%, 8/15/2021 15 15 4.75%, 6/1/2021 35 34 5.55%, 8/15/2041 25 27 $ 159 6.15%, 9/15/2034 20 22 Retail - 0.47% Cincinnati Bell Inc AmeriGas Partners LP / AmeriGas Finance 8.38%, 10/15/2020 15 14 Corp Clearwire Communications LLC / Clearwire 6.25%, 8/20/2019 5 5 Finance Inc 12.00%, 12/1/2015 (e) 15 13 CVS Caremark Corp 4.13%, 5/15/2021 5 5 CommScope Inc 8.25%, 1/15/2019 (e) 10 10 6.60%, 3/15/2019 15 18 CVS Pass-Through Trust Global Crossing Ltd 5.77%, 1/10/2033 (e) 30 31 12.00%, 9/15/2015 10 11 9.00%, 11/15/2019 (e) 5 6 7.51%, 1/10/2032 (e) 5 6 DineEquity Inc Goodman Networks Inc 12.13%, 7/1/2018 (e) 10 9 9.50%, 10/30/2018 5 5 Grupo Famsa SAB de CV Intelsat Luxembourg SA 11.00%, 7/20/2015 2 2 11.25%, 2/4/2017 15 13 Home Depot Inc 11.50%, 2/4/2017 20 17 4.40%, 4/1/2021 25 27 Level 3 Communications Inc 11.88%, 2/1/2019 (e) 5 5 Ltd Brands Inc 6.63%, 4/1/2021 5 5 Level 3 Escrow Inc 8.13%, 7/1/2019 (e) 5 4 7.00%, 5/1/2020 5 5 Macy's Retail Holdings Inc Level 3 Financing Inc 5.75%, 7/15/2014 5 5 9.25%, 11/1/2014 7 7 5.90%, 12/1/2016 40 44 Nextel Communications Inc Nordstrom Inc 7.38%, 8/1/2015 15 14 6.25%, 1/15/2018 20 24 NII Capital Corp Suburban Propane Partners LP / Suburban 7.63%, 4/1/2021 8 8 Energy Finance Corp SBA Tower Trust 4.25%, 4/15/2015 (e) 25 26 7.38%, 3/15/2020 5 5 Wal-Mart Stores Inc Telecom Italia Capital SA 5.00%, 10/25/2040 5 6 5.25%, 11/15/2013 15 15 accompanying notes 22 See Schedule of Investments Balanced Account September 30, 2011 (unaudited) Principal U.S. GOVERNMENT & GOVERNMENT Principal BONDS (continued) Amount (000's) Value (000's) AGENCY OBLIGATIONS (continued) Amount (000's) Value (000's) Telecommunications (continued) Federal National Mortgage Association (FNMA) (continued) Telefonica Emisiones SAU 4.00%, 10/1/2040 (g),(h) $ 250 $ 3.73%, 4/27/2015 $ 25 $ 24 4.00%, 3/1/2041 (g) 50 52 3.99%, 2/16/2016 15 14 4.50%, 5/1/2031 (g) Verizon Global Funding Corp 4.50%, 6/1/2039 (g) 17 19 7.75%, 12/1/2030 20 28 4.50%, 5/1/2040 (g) 33 36 Vodafone Group PLC 4.50%, 5/1/2040 (g) 0.60%, 2/27/2012 (d) 75 75 4.50%, 7/1/2040 (g) 37 40 Wind Acquisition Finance SA 4.50%, 1/1/2041 (g) 11.75%, 7/15/2017 (e) 10 9 4.50%, 1/1/2041 (g) 25 26 $ 415 5.00%, 10/1/2040 (g),(h) 5.50%, 4/1/2035 (g) 16 17 Transportation - 0.22% 5.50%, 7/1/2038 (g) CSX Corp 5.50%, 5/1/2040 (g) 90 99 4.25%, 6/1/2021 15 16 5.67%, 2/1/2036 (d),(g) 18 20 5.50%, 4/15/2041 10 11 5.70%, 4/1/2037 (d),(g) 25 26 6.25%, 3/15/2018 15 18 6.00%, 2/1/2025 (g) 72 79 7.38%, 2/1/2019 15 19 6.00%, 1/1/2037 (g) 79 88 Kansas City Southern de Mexico SA de CV 6.00%, 11/1/2037 (g) 86 95 6.13%, 6/15/2021 7 7 6.00%, 1/1/2038 (g) 52 58 Navios Maritime Acquisition Corp / Navios 6.00%, 3/1/2038 (g) 27 30 Acquisition Finance US Inc 6.50%, 2/1/2032 (g) 19 21 8.63%, 11/1/2017 5 4 6.50%, 7/1/2037 (g) 12 14 Navios Maritime Holdings Inc / Navios 6.50%, 7/1/2037 (g) 10 11 Maritime Finance US Inc 6.50%, 2/1/2038 (g) 13 15 8.88%, 11/1/2017 5 5 6.50%, 9/1/2038 (g) 35 39 PHI Inc $ 3,568 8.63%, 10/15/2018 5 5 Swift Services Holdings Inc Government National Mortgage Association (GNMA) - 2.57% 10.00%, 11/15/2018 5 5 1.75%, 7/20/2034 (d) Union Pacific Corp 1.75%, 7/20/2035 (d) 4.75%, 9/15/2041 15 15 4.50%, 10/1/2040 (h) $ 105 5.00%, 2/15/2039 TOTAL BONDS $ 11,058 5.00%, 8/20/2040 72 79 U.S. GOVERNMENT & GOVERNMENT Principal 5.50%, 10/1/2040 (h) 90 99 AGENCY OBLIGATIONS - 19.39% Amount (000's) Value (000's) 6.00%, 9/20/2026 21 23 Federal Home Loan Mortgage Corporation (FHLMC) - 6.00%, 1/15/2029 76 85 2.13% 6.00%, 6/15/2032 4 5 4.50%, 4/1/2031 (g) $ 80 $ 85 5.00%, 6/1/2031 (g) 35 37 7.00%, 5/15/2031 11 13 5.00%, 8/1/2040 (g) 7.00%, 2/20/2032 16 19 5.00%, 6/1/2041 (g) 83 91 $ 1,238 5.50%, 12/1/2022 (g) 26 29 U.S. Treasury - 7.28% 5.50%, 5/1/2036 (g) 65 71 0.13%, 8/31/2013 50 50 6.00%, 1/1/2029 (g) 20 22 1.00%, 8/31/2016 95 95 6.00%, 10/1/2036 (d),(g) 38 43 1.25%, 10/31/2015 6.00%, 8/1/2037 (g) 83 93 1.50%, 7/31/2016 6.00%, 1/1/2038 (d),(g) 17 19 1.88%, 8/31/2017 6.00%, 7/1/2038 (g) 82 91 2.13%, 8/15/2021 6.50%, 6/1/2017 (g) 24 26 2.63%, 2/29/2016 6.50%, 5/1/2031 (g) 6 7 2.63%, 1/31/2018 6.50%, 6/1/2031 (g) 20 23 2.63%, 8/15/2020 6.50%, 11/1/2031 (g) 6 7 3.13%, 1/31/2017 6.50%, 10/1/2035 (g) 44 49 3.13%, 5/15/2019 45 50 7.00%, 12/1/2027 (g) 21 24 4.00%, 8/15/2018 7.50%, 8/1/2030 (g) 2 3 4.38%, 5/15/2040 75 97 8.00%, 12/1/2030 (g) 42 49 6.00%, 2/15/2026 $ 1,024 8.13%, 8/15/2019 $ 3,505 Federal National Mortgage Association (FNMA) - 7.41% TOTAL U.S. GOVERNMENT & GOVERNMENT AGENCY 2.35%, 7/1/2034 (d),(g) 9 9 2.42%, 3/1/2035 (d),(g) 21 22 OBLIGATIONS $ 9,335 3.00%, 10/1/2026 (g),(h) Maturity 3.25%, 6/1/2041 (d),(g) REPURCHASE AGREEMENTS - 1.98% Amount (000's) Value (000's) 4.00%, 8/1/2020 (g) 24 25 Banks - 1.98% 4.00%, 10/1/2025 (g),(h) Investment in Joint Trading Account; Credit $ 245 $ 4.00%, 2/1/2031 (g) 24 26 Suisse Repurchase Agreement; 0.04% 4.00%, 3/1/2031 (g) dated 09/30/11 maturing 10/03/11 4.00%, 4/1/2031 (g) 34 36 (collateralized by US Government 4.00%, 4/1/2031 (g) Securities; $250,001; 1.00% - 3.13%; dated 4.00%, 6/1/2031 (g) 44 47 04/30/12 - 09/30/13) See accompanying notes 23 Schedule of Investments Balanced Account September 30, 2011 (unaudited) Portfolio Summary (unaudited) REPURCHASE AGREEMENTS Maturity Sector Percent (continued) Amount (000's) Value (000's) Mortgage Securities 16 .05% Financial 15 .49% Banks (continued) Consumer, Non-cyclical 13 .88% Investment in Joint Trading Account; Deutsche $ 77 $ 77 Communications 8 .59% Bank Repurchase Agreement; 0.05% dated Technology 8 .41% 09/30/11 maturing 10/03/11 (collateralized Energy 8 .38% by US Government Securities; $78,572; Consumer, Cyclical 7 .80% 0.00% - 5.00%; dated 11/07/11 - 11/17/17) Government 7 .28% Investment in Joint Trading Account; JP Industrial 6 .49% Morgan Repurchase Agreement; 0.01% Utilities 3 .99% dated 09/30/11 maturing 10/03/11 Asset Backed Securities 2 .91% (collateralized by US Government Basic Materials 2 .56% Securities; $285,715; 0.00% - 6.90%; dated Exchange Traded Funds 0 .16% 11/21/11 - 10/20/26) Diversified 0 .06% Investment in Joint Trading Account; Merrill Liabilities in Excess of Other Assets, Net (2.05)% Lynch Repurchase Agreement; 0.02% TOTAL NET ASSETS 100.00% dated 09/30/11 maturing 10/03/11 (collateralized by US Government Securities; $357,145; 0.00% - 8.63%; dated 10/13/11 - 04/01/56) $ 952 TOTAL REPURCHASE AGREEMENTS $ 952 Total Investments $ 49,136 Liabilities in Excess of Other Assets, Net - (2.05)% $ (989) TOTAL NET ASSETS - 100.00% $ 48,147 (a) Non-Income Producing Security (b) Security is Illiquid (c) Market value is determined in accordance with procedures established in good faith by the Board of Directors. At the end of the period, the value of these securities totaled $5 or 0.01% of net assets. (d) Variable Rate. Rate shown is in effect at September 30, 2011. (e) Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. Unless otherwise indicated, these securities are not considered illiquid. At the end of the period, the value of these securities totaled $1,695 or 3.52% of net assets. (f) Security purchased on a when-issued basis. (g) This entity was put into conservatorship by the US Government in 2008. See Notes to Financial Statements for additional information. (h) Security was purchased in a "to-be-announced" ("TBA") transaction. See Notes to Financial Statements for additional information. Unrealized Appreciation (Depreciation) The net federal income tax unrealized appreciation (depreciation) and federal tax cost of investments held as of the period end were as follows: Unrealized Appreciation $ 2,593 Unrealized Depreciation Net Unrealized Appreciation (Depreciation) $ (2,188) Cost for federal income tax purposes $ 51,324 All dollar amounts are shown in thousands (000's) See accompanying notes 24 Schedule of Investments Bond & Mortgage Securities Account September 30, 2011 (unaudited) COMMON STOCKS - 0.00% Shares Held Value (000's) Principal Semiconductors - 0.00% BONDS (continued) Amount (000's) Value (000's) Tower Semiconductor Ltd - Warrants (a),(b),(c) $  Automobile Parts & Equipment - 0.07% Cooper Tire & Rubber Co TOTAL COMMON STOCKS $  8.00%, 12/15/2019 $ 60 $ 58 Principal Goodyear Tire & Rubber Co/The BONDS - 57.69% Amount (000's) Value (000's) 10.50%, 05/15/2016 8.25%, 08/15/2020 30 31 Advertising - 0.32% $ 217 Interpublic Group of Cos Inc 10.00%, 07/15/2017 $ 830 $ 944 Banks - 8.27% 6.25%, 11/15/2014 Abbey National Treasury Services $ 1,050 PLC/London 4.00%, 04/27/2016 Aerospace & Defense - 0.25% Alfa Bank OJSC Via Alfa Bond Issuance Lockheed Martin Corp PLC 3.35%, 09/15/2021 7.88%, 09/25/2017 90 4.85%, 09/15/2041 Ally Financial Inc Spirit Aerosystems Inc 8.00%, 03/15/2020 6.75%, 12/15/2020 8.30%, 02/12/2015 Triumph Group Inc Associated Banc-Corp 8.63%, 07/15/2018 5.13%, 03/28/2016 $ 803 BAC Capital Trust XIII 0.75%, 12/31/2049 (d) Agriculture - 0.49% Altria Group Inc Banco Bradesco SA/Cayman Islands 4.13%, 05/16/2016 (e) 4.75%, 05/05/2021 9.95%, 11/10/2038 Banco de Credito del Peru/Panama 5.38%, 09/16/2020 (e) 35 33 Archer-Daniels-Midland Co 5.77%, 03/01/2041 (d) BanColombia SA 5.95%, 06/03/2021 (e) 97 Philip Morris International Inc 2.50%, 05/16/2016 Bank of America Corp Southern States Cooperative Inc 5.65%, 05/01/2018 11.25%, 05/15/2015 (e) 8.00%, 12/29/2049 (d) 50 42 $ 1,589 Bank of New York Mellon Corp/The 2.30%, 07/28/2016 Airlines - 0.21% 3.55%, 09/23/2021 American Airlines 2011-2 Class A Pass BNP Paribas / BNP Paribas US Medium-Term Through Trust Note Program LLC 8.63%, 10/15/2021 (f) 1.34%, 06/11/2012 (d) Continental Airlines 2007-1 Class C Pass BPCE SA Through Trust 2.38%, 10/04/2013 (e) 7.34%, 04/19/2014 10 9 BTA Bank JSC UAL 2009-1 Pass Through Trust 10.75%, 07/01/2018 (d) 10.40%, 11/01/2016 59 64 CBQ Finance Ltd UAL 2009-2A Pass Through Trust 7.50%, 11/18/2019 9.75%, 01/15/2017 89 97 CIT Group Inc United Airlines 2007-1 Class C Pass Through 7.00%, 05/02/2017 (e) Trust Citigroup Inc 2.65%, 07/02/2014 (d) 89 3.95%, 06/15/2016 US Airways 2001-1G Pass Through Trust 5.13%, 05/05/2014 7.08%, 03/20/2021 (c) 5.88%, 05/29/2037 $ 676 6.13%, 05/15/2018 City National Corp/CA Automobile Asset Backed Securities - 1.05% 5.25%, 09/15/2020 AmeriCredit Automobile Receivables Trust 0.90%, 09/08/2014 Cooperatieve Centrale Raiffeisen- Boerenleenbank BA/Netherlands Hyundai Auto Lease Securitization Trust 11.00%, 12/29/2049 (d),(e) 2011-A 1.02%, 10/15/2013 (e) Goldman Sachs Group Inc/The 0.45%, 02/06/2012 (d) Santander Drive Auto Receivables Trust 0.96%, 02/18/2014 6.25%, 02/01/2041 1.04%, 04/15/2014 6.45%, 05/01/2036 1.36%, 03/15/2013 Halyk Savings Bank of Kazakhstan JSC 1.48%, 05/15/2017 (e) 7.25%, 05/03/2017 94 HBOS Capital Funding LP Wheels SPV LLC 6.07%, 06/29/2049 (d),(e) 1.78%, 03/15/2018 (d),(e) HSBC USA Capital Trust I $ 3,415 7.81%, 12/15/2026 (e) Automobile Floor Plan Asset Backed Securities - 1.11% ICICI Bank Ltd Ally Master Owner Trust 5.75%, 11/16/2020 (e) 94 0.86%, 05/15/2016 (d) ICICI Bank Ltd/Bahrain BMW Floorplan Master Owner Trust 6.63%, 10/03/2012 1.38%, 09/15/2014 (d),(e) JP Morgan Chase & Co $ 3,602 3.15%, 07/05/2016 See accompanying notes 25 Schedule of Investments Bond & Mortgage Securities Account September 30, 2011 (unaudited) Principal Principal BONDS (continued) Amount (000's) Value (000's) BONDS (continued) Amount (000's) Value (000's) Banks (continued) Biotechnology (continued) JP Morgan Chase & Co (continued) Genzyme Corp 4.25%, 10/15/2020 $ 175 $ 5.00%, 06/15/2020 $ 230 $ 4.35%, 08/15/2021 Life Technologies Corp KeyBank NA/Cleveland OH 6.00%, 03/01/2020 5.45%, 03/03/2016 $ 1,141 KeyCorp 5.10%, 03/24/2021 Building Materials - 0.10% LBG Capital No.1 PLC Cemex SAB de CV 9.00%, 01/11/2018 (e) 68 8.00%, 12/29/2049 (d),(e) Lloyds TSB Bank PLC Cimento Tupi SA 9.75%, 05/11/2018 (e) 54 49 6.50%, 09/14/2020 (e) Morgan Stanley CRH America Inc 5.50%, 07/24/2020 8.13%, 07/15/2018 5.95%, 12/28/2017 $ 333 6.00%, 04/28/2015 Chemicals - 0.69% 6.25%, 08/28/2017 CF Industries Inc National Agricultural Cooperative Federation 7.13%, 05/01/2020 4.25%, 01/28/2016 Dow Chemical Co/The NB Capital Trust II 2.50%, 02/15/2016 7.83%, 12/15/2026 4.25%, 11/15/2020 65 65 PNC Financial Services Group Inc 7.38%, 11/01/2029 6.75%, 08/01/2049 (d) Ineos Finance PLC PNC Funding Corp 9.00%, 05/15/2015 (e) 90 86 0.39%, 01/31/2012 (d) Kinove German Bondco GmbH 2.70%, 09/19/2016 9.63%, 06/15/2018 (e) PNC Preferred Funding Trust III Lyondell Chemical Co 8.70%, 02/28/2049 (d),(e) 11.00%, 05/01/2018 Royal Bank of Scotland Group PLC Nova Chemicals Corp 4.70%, 07/03/2018 77 62 8.63%, 11/01/2019 5.05%, 01/08/2015 Potash Corp of Saskatchewan Inc Royal Bank of Scotland PLC/The 5.88%, 12/01/2036 3.40%, 08/23/2013 Vertellus Specialties Inc Santander US Debt SA Unipersonal 9.38%, 10/01/2015 (e) 2.99%, 10/07/2013 (e) $ 2,223 Toronto-Dominion Bank/The 2.50%, 07/14/2016 Coal - 0.34% US Bancorp Alpha Natural Resources Inc 4.13%, 05/24/2021 90 97 6.00%, 06/01/2019 15 14 US Bank NA/Cincinnati OH 6.25%, 06/01/2021 3.78%, 04/29/2020 (d) Arch Coal Inc VTB Bank OJSC Via VTB Capital SA 7.00%, 06/15/2019 (e) 60 57 6.88%, 05/29/2018 7.25%, 06/15/2021 (e) 85 82 Wells Fargo & Co 8.75%, 08/01/2016 7.98%, 03/29/2049 (d) 95 98 Berau Capital Resources Pte Ltd Wells Fargo Bank NA 12.50%, 07/08/2015 (e) 99 0.50%, 05/16/2016 (d) Bumi Investment Pte Ltd $ 26,806 10.75%, 10/06/2017 (e) Consol Energy Inc Beverages - 0.57% 8.00%, 04/01/2017 Anheuser-Busch InBev Worldwide Inc Drummond Co Inc 0.61%, 07/14/2014 (d) 9.00%, 10/15/2014 (e) 70 71 4.13%, 01/15/2015 5 6 $ 1,110 8.20%, 01/15/2039 Coca-Cola Co/The Commercial Services - 0.19% 1.80%, 09/01/2016 (e) B-Corp Merger Sub Inc 3.30%, 09/01/2021 (e) 8.25%, 06/01/2019 (e) 75 68 Coca-Cola Femsa SAB de CV CDRT Merger Sub Inc 4.63%, 02/15/2020 8.13%, 06/01/2019 (e) Dr Pepper Snapple Group Inc DP World Ltd 2.90%, 01/15/2016 6.85%, 07/02/2037 90 PepsiCo Inc/NC Hertz Corp/The 5.50%, 01/15/2040 80 8.88%, 01/01/2014 18 18 Pernod-Ricard SA RSC Equipment Rental Inc / RSC Holdings III 5.75%, 04/07/2021 (e) LLC $ 1,839 10.00%, 07/15/2017 (e) 8.25%, 02/01/2021 Biotechnology - 0.35% $ 603 Celgene Corp 5.70%, 10/15/2040 Computers - 0.69% Affiliated Computer Services Inc 5.20%, 06/01/2015 See accompanying notes 26 Schedule of Investments Bond & Mortgage Securities Account September 30, 2011 (unaudited) Principal Principal BONDS (continued) Amount (000's) Value (000's) BONDS (continued) Amount (000's) Value (000's) Computers (continued) Diversified Financial Services (continued) Hewlett-Packard Co Merrill Lynch & Co Inc 3.00%, 09/15/2016 $ 495 $ 0.45%, 11/01/2011 (d) $ 875 $ iGate Corp 0.56%, 06/05/2012 (d) 9.00%, 05/01/2016 (e) 5.00%, 01/15/2015 Seagate HDD Cayman 6.40%, 08/28/2017 6.88%, 05/01/2020 MF Global Holdings Ltd 7.00%, 11/01/2021 (e) 6.25%, 08/08/2016 Spansion LLC National Rural Utilities Cooperative Finance 7.88%, 11/15/2017 (e) Corp $ 2,225 1.90%, 11/01/2015 ORIX Corp Consumer Products - 0.21% 5.00%, 01/12/2016 Reynolds Group Issuer Inc / Reynolds Group PCCW-HKT Capital No 4 Ltd Issuer LLC / Reynolds Group Issuer 4.25%, 02/24/2016 (Luxembourg) S.A. Pinnacle Foods Finance LLC / Pinnacle Foods 7.13%, 04/15/2019 (e) 7.88%, 08/15/2019 (e) Finance Corp 9.88%, 08/15/2019 (e) 8.25%, 09/01/2017 85 83 Scottrade Financial Services Inc $ 681 6.13%, 07/11/2021 (e) Cosmetics & Personal Care - 0.03% Springleaf Finance Corp Procter & Gamble Co/The 6.90%, 12/15/2017 0.70%, 08/15/2014 90 90 SquareTwo Financial Corp 11.63%, 04/01/2017 $ 11,834 Diversified Financial Services - 3.65% ABB Treasury Center USA Inc Electric - 3.26% 2.50%, 06/15/2016 (e) Abu Dhabi National Energy Co 4.00%, 06/15/2021 (e) 6.50%, 10/27/2036 99 Aircastle Ltd Baltimore Gas & Electric Co 9.75%, 08/01/2018 5.90%, 10/01/2016 American Express Credit Corp CMS Energy Corp 2.80%, 09/19/2016 2.75%, 05/15/2014 Cantor Fitzgerald LP Commonwealth Edison Co 6.38%, 06/26/2015 (e) 5.80%, 03/15/2018 Credit Acceptance Corp Dominion Resources Inc/VA 9.13%, 02/01/2017 75 74 1.95%, 08/15/2016 9.13%, 02/01/2017 (e) 2.25%, 09/01/2015 E*Trade Financial Corp DTE Energy Co 12.50%, 11/30/2017 6.38%, 04/15/2033 ERAC USA Finance LLC Duke Energy Corp 2.25%, 01/10/2014 (e) 3.55%, 09/15/2021 7.00%, 10/15/2037 (e) Edison International Financiera Independencia SAB de CV 3.75%, 09/15/2017 10.00%, 03/30/2015 (e) 36 35 Edison Mission Energy Ford Motor Credit Co LLC 7.50%, 06/15/2013 5.00%, 05/15/2018 Elwood Energy LLC 7.00%, 04/15/2015 8.16%, 07/05/2026 General Electric Capital Corp Energy Future Holdings Corp 6.15%, 08/07/2037 45 48 10.00%, 01/15/2020 (d) 85 82 6.38%, 11/15/2067 (d) 9.75%, 10/15/2019 6.75%, 03/15/2032 Energy Future Intermediate Holding Co LLC Goldman Sachs Capital I 9.75%, 10/15/2019 6.35%, 02/15/2034 FirstEnergy Corp Goldman Sachs Capital II 7.38%, 11/15/2031 5.79%, 12/29/2049 (d) Florida Power & Light Co GT 2 5.13%, 06/01/2041 6.00%, 07/21/2014 (d) 38 29 5.25%, 02/01/2041 GTP Acquisition Partners I LLC 5.65%, 02/01/2037 4.35%, 06/15/2016 (e) GenOn REMA LLC HSBC Finance Capital Trust IX 9.24%, 07/02/2017 5.91%, 11/30/2035 Indiantown Cogeneration LP Icahn Enterprises LP / Icahn Enterprises 9.77%, 12/15/2020 Finance Corp Jersey Central Power & Light Co 8.00%, 01/15/2018 5.63%, 05/01/2016 ILFC E-Capital Trust II Kentucky Utilities Co 6.25%, 12/21/2065 (d),(e) 5.13%, 11/01/2040 International Lease Finance Corp Korea Electric Power Corp 5.65%, 06/01/2014 3.00%, 10/05/2015 98 6.25%, 05/15/2019 Mirant Mid Atlantic Pass Through Trust C 8.62%, 09/15/2015 (d) 10.06%, 12/30/2028 See accompanying notes 27 Schedule of Investments Bond & Mortgage Securities Account September 30, 2011 (unaudited) Principal Principal BONDS (continued) Amount (000's) Value (000's) BONDS (continued) Amount (000's) Value (000's) Electric (continued) Entertainment (continued) Nevada Power Co WMG Acquisition Corp 5.38%, 09/15/2040 $ 80 $ 93 11.50%, 10/01/2018 (e) $ 175 $ 5.45%, 05/15/2041 9.50%, 06/15/2016 (e) 60 61 Northern States Power Co/MN 9.50%, 06/15/2016 5.35%, 11/01/2039 WMG Holdings Corp NRG Energy Inc 13.75%, 10/01/2019 (e) 85 78 7.38%, 01/15/2017 55 57 $ 1,745 8.25%, 09/01/2020 Oncor Electric Delivery Co LLC Environmental Control - 0.22% 5.00%, 09/30/2017 Clean Harbors Inc 5.25%, 09/30/2040 7.63%, 08/15/2016 45 47 PacifiCorp EnergySolutions Inc / EnergySolutions LLC 3.85%, 06/15/2021 10.75%, 08/15/2018 90 90 5.75%, 04/01/2037 Republic Services Inc 6.25%, 10/15/2037 30 39 3.80%, 05/15/2018 PPL Electric Utilities Corp 5.70%, 05/15/2041 3.00%, 09/15/2021 80 80 $ 706 5.20%, 07/15/2041 Food - 0.43% PPL WEM Holdings PLC Del Monte Foods Co 3.90%, 05/01/2016 (e) 7.63%, 02/15/2019 (e) Progress Energy Inc Delhaize Group SA 4.40%, 01/15/2021 5.70%, 10/01/2040 Public Service Co of Colorado Kraft Foods Inc 4.75%, 08/15/2041 5.38%, 02/10/2020 Puget Energy Inc 6.50%, 11/01/2031 6.00%, 09/01/2021 6.50%, 02/09/2040 San Diego Gas & Electric Co $ 1,380 3.00%, 08/15/2021 4.50%, 08/15/2040 Forest Products & Paper - 0.16% 5.35%, 05/15/2040 Bio Pappel SAB de CV Southern California Edison Co 7.00%, 08/27/2016 (d) 55 42 4.50%, 09/01/2040 80 87 Celulosa Arauco y Constitucion SA Star Energy Geothermal Wayang Windu Ltd 5.63%, 04/20/2015 45 48 11.50%, 02/12/2015 99 Domtar Corp Virginia Electric and Power Co 10.75%, 06/01/2017 85 6.00%, 05/15/2037 80 Exopack Holding Corp Xcel Energy Inc 10.00%, 06/01/2018 (e) 4.80%, 09/15/2041 Longview Fibre Paper & Packaging Inc $ 10,582 8.00%, 06/01/2016 (e) 55 53 Sappi Papier Holding GmbH Electronics - 0.13% 7.50%, 06/15/2032 (e) 80 61 NXP BV / NXP Funding LLC $ 534 3.00%, 10/15/2013 (d) 3 3 9.75%, 08/01/2018 (e) Gas - 0.17% Thermo Fisher Scientific Inc Atmos Energy Corp 2.25%, 08/15/2016 5.50%, 06/15/2041 3.60%, 08/15/2021 Korea Gas Corp Viasystems Inc 4.25%, 11/02/2020 97 12.00%, 01/15/2015 (e) 55 59 $ 566 $ 413 Healthcare - Products - 0.30% Engineering & Construction - 0.04% Angiotech Pharmaceuticals Inc Aeropuertos Argentina 2000 SA 5.00%, 12/01/2013 (d) 10.75%, 12/01/2020 49 49 Biomet Inc Empresas ICA SAB de CV 10.00%, 10/15/2017 60 62 8.90%, 02/04/2021 (e) 85 75 10.38%, 10/15/2017 $ 124 Stryker Corp 2.00%, 09/30/2016 Entertainment - 0.54% $ 977 CCM Merger Inc 8.00%, 08/01/2013 (e) Healthcare - Services - 0.85% Choctaw Resort Development Enterprise Centene Corp 7.25%, 11/15/2019 (e) 5.75%, 06/01/2017 Lions Gate Entertainment Inc Community Health Systems Inc 10.25%, 11/01/2016 (e) 8.88%, 07/15/2015 45 44 Peninsula Gaming LLC / Peninsula Gaming Fresenius Medical Care US Finance Inc Corp 6.50%, 09/15/2018 (e) 55 56 10.75%, 08/15/2017 HCA Inc 8.38%, 08/15/2015 6.50%, 02/15/2020 Regal Entertainment Group 7.25%, 09/15/2020 90 91 9.13%, 08/15/2018 8.50%, 04/15/2019 See accompanying notes 28 Schedule of Investments Bond & Mortgage Securities Account September 30, 2011 (unaudited) Principal Principal BONDS (continued) Amount (000's) Value (000's) BONDS (continued) Amount (000's) Value (000's) Healthcare - Services (continued) Insurance (continued) Highmark Inc XL Group PLC 4.75%, 05/15/2021 (e) $ 355 $ 6.50%, 12/31/2049 (d) $ 520 $ Multiplan Inc $ 8,516 9.88%, 09/01/2018 (e) Radnet Management Inc Internet - 0.25% 10.38%, 04/01/2018 75 69 Equinix Inc Roche Holdings Inc 7.00%, 07/15/2021 7.00%, 03/01/2039 (e) Google Inc WellPoint Inc 3.63%, 05/19/2021 3.70%, 08/15/2021 Open Solutions Inc 9.75%, 02/01/2015 (e) $ 2,745 Zayo Group LLC / Zayo Capital Inc Holding Companies - Diversified - 0.07% 10.25%, 03/15/2017 Hutchison Whampoa International 03/13 Ltd $ 810 6.50%, 02/13/2013 Hutchison Whampoa International 09/19 Ltd Iron & Steel - 0.14% 5.75%, 09/11/2019 ArcelorMittal $ 240 3.75%, 03/01/2016 20 19 5.50%, 03/01/2021 Home Equity Asset Backed Securities - 0.50% 6.75%, 03/01/2041 Countrywide Asset-Backed Certificates $ 470 5.51%, 08/25/2036 First NLC Trust Leisure Products & Services - 0.19% 0.53%, 09/25/2035 (d) 58 58 Harley-Davidson Financial Services Inc 3.88%, 03/15/2016 (e) New Century Home Equity Loan Trust 0.52%, 03/25/2035 (b),(d) 25 20 Residential Asset Securities Corp Lodging - 0.48% 0.38%, 09/25/2036 (d) Caesars Entertainment Operating Co Inc Saxon Asset Securities Trust 10.00%, 12/15/2018 1.93%, 03/25/2035 (d) 51 MGM Resorts International Specialty Underwriting & Residential 10.00%, 11/01/2016 (e) Finance Starwood Hotels & Resorts Worldwide Inc 1.00%, 02/25/2035 (d) 6.75%, 05/15/2018 40 43 Wells Fargo Home Equity Trust 7.15%, 12/01/2019 0.52%, 10/25/2035 (d) Wyndham Worldwide Corp $ 1,615 5.63%, 03/01/2021 5.75%, 02/01/2018 65 66 Insurance - 2.63% 7.38%, 03/01/2020 Aflac Inc 3.45%, 08/15/2015 $ 1,546 American International Group Inc Media - 2.54% 4.25%, 09/15/2014 Cablevision Systems Corp 4.88%, 09/15/2016 8.00%, 04/15/2020 Aon Corp CBS Corp 3.13%, 05/27/2016 5.75%, 04/15/2020 6.25%, 09/30/2040 7.88%, 07/30/2030 25 32 Berkshire Hathaway Inc Comcast Corp 2.20%, 08/15/2016 4.95%, 06/15/2016 Hanover Insurance Group Inc/The 6.40%, 03/01/2040 6.38%, 06/15/2021 6.50%, 11/15/2035 ING Groep NV COX Communications Inc 5.78%, 12/08/2049 5.45%, 12/15/2014 Liberty Mutual Group Inc Cumulus Media Inc 10.75%, 06/15/2058 (d),(e) 7.75%, 05/01/2019 (e) 5.00%, 06/01/2021 (e) DIRECTV Holdings LLC / DIRECTV 7.00%, 03/15/2037 (d),(e) 40 34 Financing Co Inc Lincoln National Corp 3.55%, 03/15/2015 5.65%, 08/27/2012 5.00%, 03/01/2021 6.15%, 04/07/2036 5.88%, 10/01/2019 7.00%, 05/17/2066 (d) 6.38%, 03/01/2041 60 67 Marsh & McLennan Cos Inc 7.63%, 05/15/2016 4.80%, 07/15/2021 DISH DBS Corp MetLife Capital Trust IV 6.63%, 10/01/2014 35 35 7.88%, 12/15/2037 (e) 6.75%, 06/01/2021 (e) Prudential Financial Inc 7.75%, 05/31/2015 3.00%, 05/12/2016 7.88%, 09/01/2019 Willis Group Holdings PLC Kabel BW Erste Beteiligungs GmbH / Kabel 5.75%, 03/15/2021 Baden-Wurttemberg GmbH & Co KG WR Berkley Corp 7.50%, 03/15/2019 (e) 6.25%, 02/15/2037 NBCUniversal Media LLC 5.15%, 04/30/2020 accompanying notes 29 See Schedule of Investments Bond & Mortgage Securities Account September 30, 2011 (unaudited) Principal Principal BONDS (continued) Amount (000's) Value (000's) BONDS (continued) Amount (000's) Value (000's) Media (continued) Miscellaneous Manufacturing (continued) News America Inc Tyco International Ltd / Tyco International 6.20%, 12/15/2034 $ 335 $ Finance SA Time Warner Cable Inc 7.00%, 12/15/2019 $ 635 $ 793 4.00%, 09/01/2021 $ 2,871 4.13%, 02/15/2021 5.50%, 09/01/2041 Mortgage Backed Securities - 10.66% Time Warner Inc Adjustable Rate Mortgage Trust 0.30%, 08/25/2036 (d) 3 3 6.25%, 03/29/2041 20 23 7.63%, 04/15/2031 Banc of America Large Loan Inc 5.69%, 06/24/2050 (d),(e) Unitymedia Hessen GmbH & Co KG / 5.79%, 06/24/2049 (d),(e) Unitymedia NRW GmbH 8.13%, 12/01/2017 (e) Banc of America Merrill Lynch Commercial Univision Communications Inc Mortgage Inc 0.51%, 06/10/2049 (d),(e) 7.88%, 11/01/2020 (e) 94 8.50%, 05/15/2021 (e) 4.97%, 07/10/2043 5.67%, 01/15/2049 (d),(e) 61 Walt Disney Co/The 2.75%, 08/16/2021 5.89%, 07/10/2044 35 38 $ 8,221 BCRR Trust 4.25%, 07/17/2040 (e) 87 Mining - 0.68% 5.86%, 12/15/2043 (e) Alcoa Inc Bella Vista Mortgage Trust 5.90%, 02/01/2027 0.48%, 05/20/2045 (b),(d) 87 ALROSA Finance SA Citicorp Mortgage Securities Inc 7.75%, 11/03/2020 (e) 5.25%, 08/25/2034 (d) 58 58 AngloGold Ashanti Holdings PLC Citigroup Commercial Mortgage Trust 5.38%, 04/15/2020 85 83 0.72%, 10/15/2049 (d) Barrick Gold Corp 5.48%, 03/17/2051 (d),(e) 2.90%, 05/30/2016 5.62%, 12/10/2049 (d) Barrick North America Finance LLC Citigroup/Deutsche Bank Commercial 5.70%, 05/30/2041 40 43 Mortgage Trust FMG Resources August 2006 Pty Ltd 5.32%, 12/11/2049 6.88%, 02/01/2018 (e) Commercial Mortgage Pass Through Freeport-McMoRan Copper & Gold Inc Certificates 8.38%, 04/01/2017 5.95%, 06/09/2028 (e) Midwest Vanadium Pty Ltd 6.01%, 12/10/2049 (d) 11.50%, 02/15/2018 (e) 87 Countrywide Home Loan Mortgage Pass Rio Tinto Finance USA Ltd Through Trust 1.88%, 11/02/2015 5.00%, 04/25/2035 Southern Copper Corp Credit Suisse First Boston Mortgage Securities 5.38%, 04/16/2020 75 76 Corp 6.75%, 04/16/2040 60 59 0.38%, 11/15/2037 (d),(e) Taseko Mines Ltd 1.14%, 01/15/2037 (d),(e) 7.75%, 04/15/2019 85 79 4.96%, 01/15/2037 (e) Teck Resources Ltd Credit Suisse Mortgage Capital Certificates 6.25%, 07/15/2041 0.21%, 12/15/2039 (d) 63 Vale Overseas Ltd 0.75%, 09/15/2039 (d),(e) 4.63%, 09/15/2020 25 24 5.34%, 12/15/2043 (d),(e) 6.88%, 11/21/2036 25 27 5.38%, 02/15/2040 (e) 50 50 Vedanta Resources PLC 5.47%, 09/18/2039 (e) 9.50%, 07/18/2018 90 5.70%, 09/15/2040 (e) $ 2,198 5.80%, 06/10/2049 (d),(e) 5.90%, 06/15/2039 (d) Miscellaneous Manufacturing - 0.89% 6.00%, 09/15/2039 (e) 3M Co Fannie Mae 1.38%, 09/29/2016 55 55 0.43%, 01/25/2023 (d) 79 79 GE Capital Trust I 0.48%, 11/25/2022 (d) 51 51 6.38%, 11/15/2067 0.48%, 03/25/2035 (d) Park-Ohio Industries Inc 0.53%, 02/25/2018 (d) 63 63 8.13%, 04/01/2021 95 89 0.53%, 02/25/2032 (d) 85 85 Textron Inc 6.00%, 05/25/2030 6.20%, 03/15/2015 6.02%, 03/25/2024 (d) Tyco Electronics Group SA 6.32%, 07/25/2038 (d) 59 6.00%, 10/01/2012 6.50%, 02/25/2047 7.13%, 10/01/2037 20 26 6.52%, 11/25/2036 (d) Tyco International Finance SA 6.54%, 04/25/2037 (d) 75 4.13%, 10/15/2014 6.77%, 04/25/2039 (d) 6.00%, 11/15/2013 6.87%, 09/25/2031 (d) 39 7.37%, 03/25/2039 (d) Fannie Mae Whole Loan 0.43%, 05/25/2035 (d) See accompanying notes 30 Schedule of Investments Bond & Mortgage Securities Account September 30, 2011 (unaudited) Principal Principal BONDS (continued) Amount (000's) Value (000's) BONDS (continued) Amount (000's) Value (000's) Mortgage Backed Securities (continued) Mortgage Backed Securities (continued) FHLMC Multifamily Structured Pass Through Nomura Asset Acceptance Corp Certificates 0.58%, 02/25/2035 (d) $ 18 $ 16 1.68%, 08/25/2020 (d) $ 3,441 $ RBSCF Trust Freddie Mac 5.31%, 03/16/2012 (e) 0.68%, 06/15/2023 (d) 5.99%, 09/17/2039 (d),(e) 0.83%, 08/15/2018 (d) Residential Accredit Loans Inc 4.00%, 06/15/2034 (d) 0.38%, 02/25/2047 (d) 4.50%, 10/15/2035 (d) Residential Asset Securitization Trust 5.00%, 07/15/2038 (d) 5.50%, 02/25/2035 6.27%, 11/15/2040 (d) Structured Adjustable Rate Mortgage Loan 6.37%, 02/15/2035 (d) Trust 6.47%, 03/15/2036 (d) 0.93%, 08/25/2034 (b),(d) 39 6.52%, 02/15/2035 (d) Structured Asset Securities Corp 6.82%, 07/15/2031 (d) 5.50%, 06/25/2036 (d) 7.32%, 11/15/2033 (d) 58 Wachovia Bank Commercial Mortgage Trust GE Capital Commercial Mortgage Corp 0.00%, 12/15/2043 (a) 28 0.37%, 05/10/2014 (d) 99 0.43%, 12/15/2043 (d),(e) 5.61%, 04/10/2017 (d) 0.72%, 10/15/2041 (d),(e) 13 Ginnie Mae WAMU Commercial Mortgage Securities 4.00%, 10/16/2024 (d) 81 Trust 4.50%, 06/20/2039 (d) 3.83%, 01/25/2035 (e) 16 16 5.00%, 10/16/2022 (d) WaMu Mortgage Pass Through Certificates 6.29%, 01/16/2038 (d) 28 2.57%, 05/25/2035 (d) 74 71 Greenpoint Mortgage Funding Trust Washington Mutual Alternative Mortgage 0.50%, 06/25/2045 (d) 41 Pass-Through Certificates Greenwich Capital Commercial Funding 0.41%, 01/25/2047 (d) 9 Corp 0.48%, 02/25/2036 (d) 5.44%, 03/10/2039 (d) 0.51%, 06/25/2046 (d) 26 5.74%, 12/10/2049 Wells Fargo Commercial Mortgage Trust GS Mortgage Securities Corp II 1.65%, 11/15/2043 (d),(e) 0.00%, 08/10/2044 (c),(d),(e),(f) Wells Fargo Mortgage Backed Securities 0.84%, 11/10/2039 (d),(e) Trust 1.71%, 08/10/2043 (d),(e) 6.00%, 10/25/2036 (d) 5.98%, 08/10/2045 (d) 75 78 $ 34,546 Harborview Mortgage Loan Trust 0.47%, 03/19/2037 (d) Office & Business Equipment - 0.06% Homebanc Mortgage Trust Xerox Corp 0.57%, 01/25/2036 (b),(d) 6.75%, 02/01/2017 Impac CMB Trust 1.21%, 10/25/2034 (b),(d) Oil & Gas - 2.95% Indymac Index Mortgage Loan Trust Anadarko Petroleum Corp 0.41%, 02/25/2037 (d) 5.95%, 09/15/2016 0.46%, 04/25/2035 (d) 78 6.20%, 03/15/2040 JP Morgan Chase Commercial Mortgage Antero Resources Finance Corp Securities Corp 7.25%, 08/01/2019 (e) 55 52 2.15%, 11/15/2043 (d),(e) Bill Barrett Corp 5.34%, 05/15/2047 7.63%, 10/01/2019 85 84 5.43%, 01/15/2049 BP Capital Markets PLC 5.56%, 06/12/2041 (d) 3.13%, 10/01/2015 5.87%, 06/12/2041 (d) 3.63%, 05/08/2014 JP Morgan Mortgage Trust Canadian Natural Resources Ltd 5.67%, 06/25/2036 (d) 11 11 5.70%, 05/15/2017 LB-UBS Commercial Mortgage Trust Chaparral Energy Inc 0.68%, 02/15/2040 (d) 8.25%, 09/01/2021 5.56%, 02/15/2040 (d) 8.88%, 02/01/2017 (d) 80 78 6.45%, 07/17/2040 (d) 9.88%, 10/01/2020 Merrill Lynch/Countrywide Commercial Chesapeake Energy Corp Mortgage Trust 6.13%, 02/15/2021 0.71%, 08/12/2048 (d) 9.50%, 02/15/2015 5 6 5.53%, 03/12/2051 Concho Resources Inc Morgan Stanley Capital I 7.00%, 01/15/2021 0.48%, 04/12/2049 (d) ConocoPhillips 5.24%, 12/15/2041 (d),(e) 5.75%, 02/01/2019 75 90 5.77%, 04/12/2049 (d) ConocoPhillips Holding Co Morgan Stanley Reremic Trust 6.95%, 04/15/2029 10.24%, 12/17/2043 (d),(e) Denbury Resources Inc 3.00%, 07/17/2056 (c),(e) 8.25%, 02/15/2020 3.25%, 12/17/2043 (e) 9.75%, 03/01/2016 4.97%, 04/16/2040 (e) 5.98%, 08/12/2045 (d),(e) See accompanying notes 31 Schedule of Investments Bond & Mortgage Securities Account September 30, 2011 (unaudited) Principal Principal BONDS (continued) Amount (000's) Value (000's) BONDS (continued) Amount (000's) Value (000's) Oil & Gas (continued) Oil & Gas (continued) Devon Energy Corp W&T Offshore Inc 2.40%, 07/15/2016 $ 285 $ 8.50%, 06/15/2019 (e) $ 20 $ 19 5.60%, 07/15/2041 80 92 $ 9,572 Ecopetrol SA 7.63%, 07/23/2019 Oil & Gas Services - 0.42% Gazprom OAO Via Gaz Capital SA Baker Hughes Inc 3.20%, 08/15/2021 (e) 7.29%, 08/16/2037 (e) GMX Resources Inc Cameron International Corp 11.38%, 02/15/2019 (e) 30 22 4.50%, 06/01/2021 Hilcorp Energy I LP / Hilcorp Finance Co 6.38%, 07/15/2018 7.63%, 04/15/2021 (e) 25 25 7.00%, 07/15/2038 45 56 8.00%, 02/15/2020 (e) Cie Generale de Geophysique-Veritas Indian Oil Corp Ltd 9.50%, 05/15/2016 4.75%, 01/22/2015 Key Energy Services Inc Linn Energy LLC / Linn Energy Finance 6.75%, 03/01/2021 60 58 Corp SESI LLC 6.38%, 05/01/2019 (e) 70 67 6.50%, 05/15/2019 (e) 7.75%, 02/01/2021 $ 1,369 8.63%, 04/15/2020 Other Asset Backed Securities - 1.66% Lukoil International Finance BV Ameriquest Mortgage Securities Inc 7.25%, 11/05/2019 (e) 0.53%, 03/25/2035 (d) 49 48 Marathon Petroleum Corp Countrywide Asset-Backed Certificates 5.13%, 03/01/2021 (e) 0.36%, 11/25/2037 (d) Newfield Exploration Co 0.48%, 03/25/2036 (b),(d) 5.75%, 01/30/2022 0.75%, 06/25/2035 (d) Nexen Inc First-Citizens Home Equity Loan LLC 6.40%, 05/15/2037 0.44%, 09/15/2022 (d),(e) Noble Energy Inc GE Dealer Floorplan Master Note Trust 6.00%, 03/01/2041 0.83%, 07/21/2014 (d) Occidental Petroleum Corp GE Equipment Transportation LLC 1.75%, 02/15/2017 1.33%, 05/20/2019 Pan American Energy LLC / Argentine JP Morgan Mortgage Acquisition Corp Branch 0.31%, 03/25/2037 (d) 7.88%, 05/07/2021 15 15 0.38%, 03/25/2037 (d) Petrobras International Finance Co - Pifco 5.45%, 11/25/2036 5.38%, 01/27/2021 Marriott Vacation Club Owner Trust 6.88%, 01/20/2040 35 37 5.52%, 05/20/2029 (d),(e) Petro-Canada MSDWCC Heloc Trust 5.95%, 05/15/2035 0.42%, 07/25/2017 (d) 93 Petroleum Development Corp Washington Mutual Asset-Backed 12.00%, 02/15/2018 Certificates Petroquest Energy Inc 0.41%, 04/25/2036 (d) 10.00%, 09/01/2017 90 87 $ 5,368 Pioneer Natural Resources Co 7.50%, 01/15/2020 80 90 Packaging & Containers - 0.10% Plains Exploration & Production Co Crown Cork & Seal Co Inc 6.63%, 05/01/2021 70 69 7.38%, 12/15/2026 68 67 Precision Drilling Corp Graham Packaging Co LP / GPC Capital Corp 6.50%, 12/15/2021 (e) 50 49 I 6.63%, 11/15/2020 8.25%, 01/01/2017 45 45 Pride International Inc Plastipak Holdings Inc 7.88%, 08/15/2040 10.63%, 08/15/2019 (e) 45 47 PTTEP Canada International Finance Ltd Sealed Air Corp 5.69%, 04/05/2021 (e) 8.13%, 09/15/2019 (e),(f) 90 91 Quicksilver Resources Inc 8.38%, 09/15/2021 (e),(f) 90 91 11.75%, 01/01/2016 97 $ 341 Ras Laffan Liquefied Natural Gas Co Ltd II Pharmaceuticals - 0.53% 5.30%, 09/30/2020 Endo Pharmaceuticals Holdings Inc Rowan Cos Inc 7.00%, 07/15/2019 (e) 70 70 5.00%, 09/01/2017 7.25%, 01/15/2022 (e) 75 75 SandRidge Energy Inc Giant Funding Corp 8.00%, 06/01/2018 (e) 45 42 8.25%, 02/01/2018 (e) 65 65 Talisman Energy Inc Merck & Co Inc 5.13%, 05/15/2015 5.95%, 12/01/2028 TNK-BP Finance SA 6.50%, 12/01/2033 (d) 7.25%, 02/02/2020 (e) Mylan Inc/PA Venoco Inc 7.88%, 07/15/2020 (e) 11.50%, 10/01/2017 Omnicare Inc 8.88%, 02/15/2019 90 7.75%, 06/01/2020 20 20 See accompanying notes 32 Schedule of Investments Bond & Mortgage Securities Account September 30, 2011 (unaudited) Principal Principal BONDS (continued) Amount (000's) Value (000's) BONDS (continued) Amount (000's) Value (000's) Pharmaceuticals (continued) Retail (continued) Sanofi CVS Caremark Corp (continued) 1.20%, 09/30/2014 $ 640 $ 6.60%, 03/15/2019 $ 205 $ Watson Pharmaceuticals Inc CVS Pass-Through Trust 5.00%, 08/15/2014 5.77%, 01/10/2033 (e) $ 1,736 7.51%, 01/10/2032 (e) 58 69 DineEquity Inc Pipelines - 1.78% 9.50%, 10/30/2018 80 79 Chesapeake Midstream Partners LP / CHKM Grupo Famsa SAB de CV Finance Corp 11.00%, 07/20/2015 35 35 5.88%, 04/15/2021 (e) Home Depot Inc El Paso Corp 4.40%, 04/01/2021 7.75%, 01/15/2032 Inergy LP / Inergy Finance Corp El Paso Pipeline Partners Operating Co LLC 6.88%, 08/01/2021 5.00%, 10/01/2021 Ltd Brands Inc Enbridge Energy Partners LP 6.63%, 04/01/2021 85 86 4.20%, 09/15/2021 7.00%, 05/01/2020 Energy Transfer Equity LP Macy's Retail Holdings Inc 7.50%, 10/15/2020 5.75%, 07/15/2014 Energy Transfer Partners LP 5.90%, 12/01/2016 4.65%, 06/01/2021 6.90%, 04/01/2029 25 28 6.05%, 06/01/2041 Nordstrom Inc Enterprise Products Operating LLC 6.25%, 01/15/2018 5.20%, 09/01/2020 Suburban Propane Partners LP / Suburban 6.13%, 10/15/2039 Energy Finance Corp 8.38%, 08/01/2066 7.38%, 03/15/2020 Kinder Morgan Energy Partners LP Toys R Us Property Co II LLC 5.30%, 09/15/2020 8.50%, 12/01/2017 98 5.63%, 09/01/2041 Wal-Mart Stores Inc 6.38%, 03/01/2041 5.00%, 10/25/2040 65 74 MarkWest Energy Partners LP / MarkWest Yum! Brands Inc Energy Finance Corp 3.88%, 11/01/2020 6.50%, 08/15/2021 45 46 $ 3,707 6.75%, 11/01/2020 20 20 8.75%, 04/15/2018 Savings & Loans - 0.14% ONEOK Partners LP Santander Holdings USA Inc 3.25%, 02/01/2016 4.63%, 04/19/2016 Regency Energy Partners LP / Regency Energy Finance Corp 6.50%, 07/15/2021 80 80 Semiconductors - 0.37% Freescale Semiconductor Inc 6.88%, 12/01/2018 9.25%, 04/15/2018 (e) 55 56 9.38%, 06/01/2016 65 70 Intel Corp Transportadora de Gas del Sur SA 7.88%, 05/14/2017 10 9 3.30%, 10/01/2021 Jazz Technologies Inc Williams Cos Inc/The 8.00%, 06/30/2015 7.88%, 09/01/2021 STATS ChipPAC Ltd $ 5,787 7.50%, 08/12/2015 96 Regional Authority - 0.07% Texas Instruments Inc Provincia de Buenos Aires/Argentina 2.38%, 05/16/2016 10.88%, 01/26/2021 (e) $ 1,195 Software - 0.24% REITS - 0.64% First Data Corp DDR Corp 7.38%, 06/15/2019 (e) 93 4.75%, 04/15/2018 Fiserv Inc Digital Realty Trust LP 3.13%, 06/15/2016 4.50%, 07/15/2015 Oracle Corp DuPont Fabros Technology LP 5.38%, 07/15/2040 (e) 8.50%, 12/15/2017 6.13%, 07/08/2039 85 Entertainment Properties Trust $ 795 7.75%, 07/15/2020 Ventas Realty LP / Ventas Capital Corp Student Loan Asset Backed Securities - 0.36% 4.75%, 06/01/2021 SLM Student Loan Trust 1.35%, 10/25/2016 (d) $ 2,078 Retail - 1.14% AmeriGas Partners LP / AmeriGas Finance Telecommunications - 2.97% Corp America Movil SAB de CV 2.38%, 09/08/2016 6.25%, 08/20/2019 85 81 5.00%, 03/30/2020 CVS Caremark Corp 4.13%, 05/15/2021 80 83 AT&T Inc 2.95%, 05/15/2016 See accompanying notes 33 Schedule of Investments Bond & Mortgage Securities Account September 30, 2011 (unaudited) Principal Principal BONDS (continued) Amount (000's) Value (000's) BONDS (continued) Amount (000's) Value (000's) Telecommunications (continued) Telecommunications (continued) AT&T Inc (continued) Wind Acquisition Holdings Finance SA 3.88%, 08/15/2021 $ 245 $ 12.25%, 07/15/2017 (e),(g) $ 121 $ 94 5.55%, 08/15/2041 $ 9,646 6.15%, 09/15/2034 Bakrie Telecom Pte Ltd Transportation - 0.54% 11.50%, 05/07/2015 (e) 63 BLT Finance BV CenturyLink Inc 7.50%, 05/15/2014 76 6.45%, 06/15/2021 CSX Corp Cincinnati Bell Inc 4.25%, 06/01/2021 8.38%, 10/15/2020 5.50%, 04/15/2041 Clearwire Communications LLC / Clearwire 6.25%, 03/15/2018 Finance Inc 7.38%, 02/01/2019 12.00%, 12/01/2015 (e) Kansas City Southern de Mexico SA de CV CommScope Inc 6.13%, 06/15/2021 8.25%, 01/15/2019 (e) Navios Maritime Acquisition Corp / Navios Digicel Group Ltd Acquisition Finance US Inc 10.50%, 04/15/2018 (e) 8.63%, 11/01/2017 9.13%, 01/15/2015 (e),(g) Navios Maritime Holdings Inc / Navios Digicel Ltd Maritime Finance US Inc 12.00%, 04/01/2014 (e) 65 71 8.88%, 11/01/2017 Global Crossing Ltd PHI Inc 12.00%, 09/15/2015 8.63%, 10/15/2018 80 79 9.00%, 11/15/2019 (e) 15 18 Swift Services Holdings Inc Goodman Networks Inc 10.00%, 11/15/2018 12.13%, 07/01/2018 (e) $ 1,745 Intelsat Luxembourg SA TOTAL BONDS $ 187,025 11.25%, 02/04/2017 SENIOR FLOATING RATE INTERESTS - Principal 11.50%, 02/04/2017 1.70% Amount (000's) Value (000's) Level 3 Communications Inc Advertising - 0.03% 11.88%, 02/01/2019 (e) Getty Images Inc, Term Loan Level 3 Escrow Inc 5.25%, 11/03/2016 (d) $ 93 $ 92 8.13%, 07/01/2019 (e) 80 71 Level 3 Financing Inc 10.00%, 02/01/2018 96 Automobile Parts & Equipment - 0.02% 9.25%, 11/01/2014 97 96 HHI Holdings LLC, Term Loan MTS International Funding Ltd 7.00%, 03/18/2017 (d) 55 52 8.63%, 06/22/2020 (e) 99 Nextel Communications Inc Chemicals - 0.04% 7.38%, 08/01/2015 AZ Chem US Inc, Term Loan NII Capital Corp 4.75%, 11/19/2016 (d) 44 43 7.63%, 04/01/2021 Ineos US Finance LLC, PIK Term Loan Qtel International Finance Ltd 7.50%, 12/16/2013 (d),(g) 47 46 3.38%, 10/14/2016 8.00%, 12/16/2014 (d),(g) 47 47 SBA Tower Trust $ 136 4.25%, 04/15/2015 (e) Telecom Italia Capital SA Commercial Services - 0.02% 5.25%, 11/15/2013 Interactive Data Corp, Term Loan Telefonica Emisiones SAU 4.50%, 01/31/2018 (d) 80 76 0.59%, 02/04/2013 (d) 3.73%, 04/27/2015 Computers - 0.01% 3.99%, 02/16/2016 Spansion LLC, Term Loan 5.46%, 02/16/2021 5 5 4.75%, 02/09/2015 (d) 42 40 Telefonica Moviles Chile SA 2.88%, 11/09/2015 96 Telefonos de Mexico SAB de CV Consumer Products - 0.03% 5.50%, 01/27/2015 Reynolds Group Holdings Inc, Term Loan Verizon Communications Inc 6.50%, 07/07/2018 (d) 90 87 6.25%, 04/01/2037 Verizon Global Funding Corp Diversified Financial Services - 0.06% 7.75%, 12/01/2030 Nuveen Investments Inc, Term Loan Vimpel Communications Via VIP Finance 12.50%, 07/09/2015 (d) 40 41 Ireland Ltd OJSC 5.82%, 05/13/2017 (d) 86 79 9.13%, 04/30/2018 96 Springleaf Financial Funding Co, Term Loan Vodafone Group PLC 5.50%, 05/28/2017 (d) 95 82 0.60%, 02/27/2012 (d) Wind Acquisition Finance SA $ 202 11.75%, 07/15/2017 (e) Electric - 0.09% Dynegy Power LLC, Term Loan 9.25%, 08/05/2016 (d) See accompanying notes 34 Schedule of Investments Bond & Mortgage Securities Account September 30, 2011 (unaudited) SENIOR FLOATING RATE INTERESTS Principal SENIOR FLOATING RATE INTERESTS Principal (continued) Amount (000's) Value (000's) (continued) Amount (000's) Value (000's) Electric (continued) Retail - 0.38% NRG Energy Inc, Term Loan B DineEquity Inc, Term Loan 4.00%, 05/05/2018 (d) $ 40 $ 39 4.25%, 10/19/2017 (d) $ 97 $ 94 Texas Competitive Electric Holdings Co LLC, Dunkin' Brands Inc, Term Loan Term Loan 4.00%, 11/23/2017 (d) 99 96 3.73%, 10/10/2014 (d) 95 67 Neiman Marcus Group Inc/The, Term Loan $ 307 4.75%, 04/25/2018 (d) 100 93 Petco Animal Supplies Inc, Term Loan Entertainment - 0.12% 4.50%, 11/24/2017 (d) 1,015 958 CCM Merger Inc, Term Loan $ 1,241 7.00%, 02/01/2017 (d) 385 373 Semiconductors - 0.06% Freescale Semiconductor Inc, Term Loan Forest Products & Paper - 0.04% 4.47%, 12/01/2016 (d) 99 90 Exopack LLC, Term Loan 6.50%, 05/06/2017 (d) 145 135 Microsemi Corp, Term Loan 4.00%, 10/30/2017 (d) 100 99 NXP Funding LLC, Delay-Draw Term Loan Healthcare - Services - 0.20% 4.50%, 03/07/2017 (d) 10 9 Aurora Diagnostics Inc, Term Loan $ 198 6.25%, 04/20/2016 (d) 51 49 HCA Inc, Term Loan B3 Software - 0.11% 3.62%, 05/01/2018 (d) 70 66 First Data Corp, Term Loan B1 2.98%, 12/24/2014 (d) 322 279 IASIS Healthcare LLC, Term Loan 5.00%, 05/17/2018 (d) 30 28 Reynolds & Reynolds Co/The, Term Loan 3.75%, 04/21/2018 (d) 65 63 Multiplan Inc, Term Loan B 4.75%, 08/26/2017 (d) 276 260 $ 342 Radnet Management Inc, Term Loan Telecommunications - 0.08% 0.00%, 04/06/2016 (d),(h) 95 90 Intelsat Jackson Holdings SA, Term Loan Renal Advantage Holdings Inc, Term Loan 3.25%, 02/01/2014 (d) 100 93 5.75%, 12/08/2016 (d) 149 148 5.25%, 04/03/2018 (d) 25 24 $ 641 Level 3 Financing Inc, Term Loan 2.46%, 10/31/2018 (d) 135 126 Insurance - 0.19% Asurion Corp, Term Loan $ 243 5.49%, 05/10/2018 (d) 294 277 TOTAL SENIOR FLOATING RATE INTERESTS $ 5,497 9.00%, 05/10/2019 (d) 270 256 U.S. GOVERNMENT & GOVERNMENT Principal CNO Financial Group Inc, Term Loan AGENCY OBLIGATIONS - 44.98% Amount (000's) Value (000's) 6.25%, 09/30/2016 (d) 79 78 Federal Home Loan Mortgage Corporation (FHLMC) - $ 611 4.23% 2.74%, 02/01/2034 (d),(i) $ 7 $ 7 Internet - 0.01% 4.00%, 08/01/2024 (i) 125 134 Open Solutions Inc, Term Loan B 4.50%, 07/01/2024 (i) 198 213 2.38%, 01/23/2014 (d) 50 41 4.50%, 04/01/2031 (i) 1,117 1,187 4.50%, 05/01/2040 (i) 753 808 4.50%, 06/01/2040 (i) 563 605 Lodging - 0.04% 4.50%, 08/01/2040 (i) 207 221 Ameristar Casinos Inc, Term Loan 5.00%, 05/01/2018 (i) 752 813 4.00%, 04/14/2018(d) 35 34 5.00%, 10/01/2024 (i) 924 1,005 Caesars Entertainment Operating Co Inc, Term 5.00%, 06/01/2031 (i) 593 638 Loan 3.25%, 01/28/2015 (d) 100 83 5.00%, 10/01/2035 (i) 316 343 5.00%, 06/01/2037 (i) 280 301 $ 117 5.00%, 06/01/2041 (i) 4,164 4,517 Machinery - Diversified - 0.06% 5.50%, 06/01/2024 (i) 1,046 1,143 Edwards Cayman Islands II Ltd, Term Loan 5.55%, 02/01/2037 (d),(i) 317 342 5.50%, 05/31/2016 (d) 129 119 6.00%, 03/01/2031 (i) 36 40 Manitowoc Co Inc/The, Term Loan 6.00%, 04/01/2031 (i) 2 2 4.25%, 11/11/2017 (d) 85 82 6.00%, 06/01/2032 (i) 130 144 $ 201 6.00%, 10/01/2032 (i) 95 106 6.00%, 01/01/2038 (i) 455 508 Media - 0.07% 6.50%, 04/01/2016 (i) 15 16 Univision Communications Inc, Term Loan 6.50%, 03/01/2029 (i) 18 21 4.49%, 03/29/2017 (d) 287 241 6.50%, 05/01/2029 (i) 28 32 6.50%, 04/01/2031 (i) 14 16 Pharmaceuticals - 0.04% 6.50%, 02/01/2032 (i) 28 32 Grifols SA, Term Loan 6.50%, 05/01/2032 (i) 24 27 6.00%, 06/04/2016 (d) 80 78 6.50%, 05/01/2032 (i) 68 77 NBTY Inc, Term Loan 6.50%, 04/01/2035 (i) 54 60 4.25%, 10/01/2017 (d) 44 43 7.00%, 12/01/2029 (i) 41 48 $ 121 7.00%, 06/01/2030 (i) 9 10 7.00%, 12/01/2030 (i) 7 8 7.00%, 01/01/2031 (i) 3 4 7.00%, 01/01/2031 (i) 12 14 See accompanying notes 35 Schedule of Investments Bond & Mortgage Securities Account September 30, 2011 (unaudited) U.S. GOVERNMENT & GOVERNMENT Principal U.S. GOVERNMENT & GOVERNMENT Principal AGENCY OBLIGATIONS (continued) Amount (000's) Value (000's) AGENCY OBLIGATIONS (continued) Amount (000's) Value (000's) Federal Home Loan Mortgage Corporation (FHLMC) Federal National Mortgage Association (FNMA) (continued) (continued) 6.50%, 03/01/2038 (i) $ 106 $ 118 7.00%, 02/01/2031 (i) $ 3 $ 3 6.50%, 09/01/2038 (i) 7.00%, 12/01/2031 (i) 89 7.00%, 02/01/2032 (i) 48 55 7.50%, 04/01/2030 (i) 12 14 7.50%, 09/01/2030 (i) 9 11 $ 66,346 7.50%, 03/01/2031 (i) 48 56 Government National Mortgage Association (GNMA) - 8.00%, 09/01/2030 (i) 87 4.77% $ 13,731 4.00%, 10/01/2040 4.50%, 10/01/2040 (j) Federal National Mortgage Association (FNMA) - 20.47% 5.00%, 02/15/2034 2.35%, 07/01/2034 (d),(i) 58 61 5.00%, 08/20/2040 2.41%, 07/01/2034 (d),(i) 6 7 5.00%, 10/01/2040 (j) 2.42%, 03/01/2035 (d),(i) 5.50%, 12/20/2033 3.00%, 10/01/2026 (i),(j) 5.50%, 05/20/2035 81 91 3.25%, 06/01/2041 (d),(i) 6.00%, 01/20/2029 99 4.00%, 10/01/2019 (i) 6.00%, 07/20/2029 17 19 4.00%, 08/01/2020 (i) 6.00%, 12/15/2033 95 4.00%, 02/01/2031 (i) 6.00%, 12/20/2036 4.00%, 03/01/2031 (i) 6.00%, 10/01/2040 (j) 4.00%, 04/01/2031 (i) 6.50%, 03/20/2028 15 17 4.00%, 04/01/2031 (i) 6.50%, 05/20/2029 13 15 4.00%, 06/01/2031 (i) 6.50%, 12/15/2032 4.00%, 10/01/2040 (i),(j) 7.00%, 03/15/2031 29 34 4.00%, 11/01/2040 (i) 7.50%, 05/15/2029 22 26 4.50%, 07/01/2025 (i) 8.00%, 12/15/2030 16 19 4.50%, 05/01/2031 (i) $ 15,451 4.50%, 06/01/2039 (i) 4.50%, 07/01/2039 (i) U.S. Treasury - 15.51% 4.50%, 08/01/2039 (i) 0.13%, 08/31/2013 4.50%, 05/01/2040 (i) 1.00%, 08/31/2016 4.50%, 06/01/2040 (i) 1.25%, 10/31/2015 4.50%, 08/01/2040 (i) 1.50%, 07/31/2016 4.50%, 09/01/2040 (i) 1.88%, 08/31/2017 4.50%, 10/01/2040 (i),(j) 2.13%, 08/15/2021 4.50%, 01/01/2041 (i) 2.63%, 01/31/2018 4.50%, 01/01/2041 (i) 2.63%, 08/15/2020 5.00%, 07/01/2035 (i) 3.13%, 05/15/2019 5.00%, 12/01/2039 (i) 3.38%, 11/15/2019 5.00%, 02/01/2040 (i) 4.13%, 05/15/2015 35 39 5.00%, 10/01/2040 (i),(j) 4.38%, 05/15/2040 5.50%, 06/01/2019 (i) 95 4.50%, 02/15/2036 5.50%, 07/01/2019 (i) 37 41 6.00%, 02/15/2026 5.50%, 07/01/2019 (i) 89 97 8.13%, 08/15/2019 5.50%, 08/01/2019 (i) 23 25 $ 50,290 5.50%, 08/01/2019 (i) 96 TOTAL U.S. GOVERNMENT & GOVERNMENT AGENCY 5.50%, 10/01/2019 (i) OBLIGATIONS $ 145,818 5.50%, 10/01/2019 (i) Maturity 5.50%, 12/01/2022 (i) REPURCHASE AGREEMENTS - 3.84% Amount (000's) Value (000's) 5.50%, 07/01/2033 (i) 5.50%, 04/01/2035 (i) Banks - 3.84% 5.50%, 08/01/2036 (i) Investment in Joint Trading Account; Credit $ 3,206 $ 5.50%, 02/01/2037 (i) 69 76 Suisse Repurchase Agreement; 0.04% 5.50%, 01/01/2040 (i) dated 09/30/11 maturing 10/03/11 5.50%, 05/01/2040 (i) (collateralized by US Government 5.50%, 05/01/2040 (i) Securities; $3,269,722; 1.00% - 3.13%; 5.50%, 07/01/2040 (i) dated 04/30/12 - 09/30/13) 5.50%, 07/01/2040 (i) Investment in Joint Trading Account; Deutsche 5.67%, 02/01/2036 (d),(i) Bank Repurchase Agreement; 0.05% dated 6.00%, 05/01/2031 (i) 17 19 09/30/11 maturing 10/03/11 (collateralized 6.00%, 07/01/2035 (i) by US Government Securities; $1,027,627; 6.00%, 05/01/2036 (i) 0.00% - 5.00%; dated 11/07/11 - 11/17/17) 6.00%, 02/01/2037 (i) Investment in Joint Trading Account; JP 6.00%, 01/01/2038 (i) Morgan Repurchase Agreement; 0.01% 6.00%, 02/01/2038 (i) dated 09/30/11 maturing 10/03/11 6.00%, 10/01/2040 (i),(j) (collateralized by US Government 6.50%, 08/01/2031 (i) 72 81 Securities; $3,736,825; 0.00% - 6.90%; 6.50%, 03/01/2032 (i) 36 40 dated 11/21/11 - 10/20/26) 6.50%, 07/01/2037 (i) 6.50%, 07/01/2037 (i) 6.50%, 02/01/2038 (i) See accompanying notes 36 Schedule of Investments Bond & Mortgage Securities Account September 30, 2011 (unaudited) REPURCHASE AGREEMENTS Maturity (continued) Amount (000's) Value (000's) Banks (continued) Investment in Joint Trading Account; Merrill $ 4,579 $ 4,579 Lynch Repurchase Agreement; 0.02% dated 09/30/11 maturing 10/03/11 (collateralized by US Government Securities; $4,671,031; 0.00% - 8.63%; dated 10/13/11 - 04/01/56) $ 12,456 TOTAL REPURCHASE AGREEMENTS $ 12,456 Total Investments $ 350,796 Liabilities in Excess of Other Assets, Net - (8.21)% $ (26,620) TOTAL NET ASSETS - 100.00% $ 324,176 (a) Non-Income Producing Security (b) Security is Illiquid (c) Market value is determined in accordance with procedures established in good faith by the Board of Directors. At the end of the period, the value of these securities totaled $1,901 or 0.59% of net assets. (d) Variable Rate. Rate shown is in effect at September 30, 2011. (e) Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. Unless otherwise indicated, these securities are not considered illiquid. At the end of the period, the value of these securities totaled $43,238 or 13.34% of net assets. (f) Security purchased on a when-issued basis. (g) Payment in kind; the issuer has the option of paying additional securities in lieu of cash. (h) This Senior Floating Rate Note will settle after September 30, 2011, at which time the interest rate will be determined. (i) This entity was put into conservatorship by the US Government in 2008. See Notes to Financial Statements for additional information. (j) Security was purchased in a "to-be-announced" ("TBA") transaction. See Notes to Financial Statements for additional information. Unrealized Appreciation (Depreciation) The net federal income tax unrealized appreciation (depreciation) and federal tax cost of investments held as of the period end were as follows: Unrealized Appreciation $ 11,144 Unrealized Depreciation Net Unrealized Appreciation (Depreciation) $ (2,315) Cost for federal income tax purposes $ 353,111 All dollar amounts are shown in thousands (000's) Portfolio Summary (unaudited) Sector Percent Mortgage Securities 40 .13% Financial 19 .42% Government 15 .58% Communications 6 .27% Energy 5 .49% Asset Backed Securities 4 .68% Consumer, Non-cyclical 4 .24% Utilities 3 .52% Consumer, Cyclical 3 .19% Industrial 2 .33% Basic Materials 1 .75% Technology 1 .54% Diversified 0 .07% Liabilities in Excess of Other Assets, Net (8.21)% TOTAL NET ASSETS 100.00% See accompanying notes 37 Schedule of Investments Bond & Mortgage Securities Account September 30, 2011 (unaudited) Credit Default Swaps Buy Protection (Pay)/ Upfront Unrealized Receive Expiration Notional Market Premiums Appreciation/ Counterparty (Issuer) Reference Entity Fixed Rate Date Amount Value Paid/(Received) (Depreciation) Barclays Bank PLC CDX.NA.HY.16 (5.00)% 06/20/2016 $ 1,750 $ $ 109 $ 48 Barclays Bank PLC CDX.NA.HY.16 (5.00)% 06/20/2016 43 Barclays Bank PLC CDX.NA.HY.16 (5.00)% 06/20/2016 30 19 11 Barclays Bank PLC CDX.NA.HY.16 (5.00)% 06/20/2016 57 Barclays Bank PLC CMBX.NA.AAA.1 (0.10)% 10/12/2052 87 70 17 Morgan Stanley & Co CDX.NA.HY.15 (5.00)% 12/20/2015 83 14 69 Morgan Stanley & Co CDX.NA.HY.15 (5.00)% 12/20/2015 Morgan Stanley & Co CDX.NA.IG (1.00)% 12/20/2016 52 49 3 Morgan Stanley & Co CMBX.NA.AAA.3 (0.08)% 12/13/2049 17 All dollar amounts are shown in thousands (000's) See accompanying notes 38 Schedule of Investments Diversified Balanced Account September 30, 2011 (unaudited) INVESTMENT COMPANIES - 100.08% Shares Held Value (000's) Principal Funds, Inc. Institutional Class - 65.43% Bond Market Index Fund (a) $ 136,052 International Equity Index Fund (a) MidCap S&P 400 Index Fund (a) SmallCap S&P 600 Index Fund (a) $ 176,135 Principal Variable Contracts Funds, Inc. Class 1 - 34.65% LargeCap S&P 500 Index Account (a) TOTAL INVESTMENT COMPANIES $ 269,390 Total Investments $ 269,390 Liabilities in Excess of Other Assets, Net - (0.08)% $ (206) TOTAL NET ASSETS - 100.00% $ 269,184 (a) Affiliated Security Unrealized Appreciation (Depreciation) The net federal income tax unrealized appreciation (depreciation) and federal tax cost of investments held as of the period end were as follows: Unrealized Appreciation $ 8,469 Unrealized Depreciation Net Unrealized Appreciation (Depreciation) $ (1,027) Cost for federal income tax purposes $ 270,417 All dollar amounts are shown in thousands (000's) Portfolio Summary (unaudited) Fund Type Percent Fixed Income Funds 50 .54% Domestic Equity Funds 42 .58% International Equity Funds 6 .96% Liabilities in Excess of Other Assets, Net (0.08)% TOTAL NET ASSETS 100.00% See accompanying notes 39 Schedule of Investments Diversified Balanced Account September 30, 2011 (unaudited) December 31, December 31, September 30, September Affiliated Securities Purchases Purchases Sales Sales 30, 2011 Shares Cost Shares Cost Shares Proceeds Shares Cost Bond Market Index Fund 8,199,165 $ 85,619 5,653,118 $ 60,066 1,517,576 $ 16,462 12,334,707 $ 129,231 International Equity Index Fund 1,112,112 10,675 1,135,208 11,604 114,556 1,254 2,132,764 21,032 LargeCap S&P 500 Index Account 6,652,627 53,596 5,272,528 47,628 426,370 3,937 11,498,785 97,287 MidCap S&P 400 Index Fund 480,331 5,922 435,015 6,162 43,440 652 871,906 11,433 SmallCap S&P 600 Index Fund 424,400 5,759 397,755 6,243 33,889 570 788,266 11,434 $ 161,571 $ 131,703 $ 22,875 $ 270,417 Realized Gain/Loss Realized Gain/Loss from Income on Investments Other Investment Companies Bond Market Index Fund $ — $ 8 $ — International Equity Index Fund — 7 — LargeCap S&P 500 Index Account 38 — — MidCap S&P 400 Index Fund — 1 — SmallCap S&P 600 Index Fund — 2 — $ 38 $ 18 $ — All dollar amounts are shown in thousands (000's) See accompanying notes 40 Schedule of Investments Diversified Growth Account September 30, 2011 (unaudited) INVESTMENT COMPANIES - 100.08% Shares Held Value (000's) Principal Funds, Inc. Institutional Class - 55.40% Bond Market Index Fund (a) 19,605,161 $ 216,245 International Equity Index Fund (a) 6,919,285 60,751 MidCap S&P 400 Index Fund (a) 2,474,940 30,194 SmallCap S&P 600 Index Fund (a) 2,237,755 30,434 $ 337,624 Principal Variable Contracts Funds, Inc. Class 1 - 44.68% LargeCap S&P 500 Index Account (a) 33,571,968 272,269 TOTAL INVESTMENT COMPANIES $ 609,893 Total Investments $ 609,893 Liabilities in Excess of Other Assets, Net - (0.08)% $ (486) TOTAL NET ASSETS - 100.00% $ 609,407 (a) Affiliated Security Unrealized Appreciation (Depreciation) The net federal income tax unrealized appreciation (depreciation) and federal tax cost of investments held as of the period end were as follows: Unrealized Appreciation $ 14,965 Unrealized Depreciation (34,810) Net Unrealized Appreciation (Depreciation) $ (19,845) Cost for federal income tax purposes $ 629,738 All dollar amounts are shown in thousands (000's) Portfolio Summary (unaudited) Fund Type Percent Domestic Equity Funds 54 .63% Fixed Income Funds 35 .48% International Equity Funds 9 .97% Liabilities in Excess of Other Assets, Net (0.08)% TOTAL NET ASSETS 100.00% See accompanying notes 41 Schedule of Investments Diversified Growth Account September 30, 2011 (unaudited) December 31, December 31, September 30, September Affiliated Securities Purchases Purchases Sales Sales 30, 2011 Shares Cost Shares Cost Shares Proceeds Shares Cost Bond Market Index Fund 10,992,633 $ 114,938 11,482,004 $ 121,510 2,869,476 $ 31,228 19,605,161 $ 205,259 International Equity Index Fund 3,043,122 29,397 4,149,594 42,971 273,431 3,029 6,919,285 69,348 LargeCap S&P 500 Index Account 16,382,250 132,428 17,851,454 162,678 661,736 6,159 33,571,968 288,947 MidCap S&P 400 Index Fund 1,149,942 14,138 1,407,321 20,169 82,323 1,253 2,474,940 33,059 SmallCap S&P 600 Index Fund 1,016,058 13,802 1,290,804 20,492 69,107 1,178 2,237,755 33,125 $ 304,703 $ 367,820 $ 42,847 $ 629,738 Realized Gain/Loss Realized Gain/Loss from Income on Investments Other Investment Companies Bond Market Index Fund $ — $ 39 $ — International Equity Index Fund — 9 — LargeCap S&P 500 Index Account 112 — — MidCap S&P 400 Index Fund — 5 — SmallCap S&P 600 Index Fund — 9 — $ 112 $ 62 $ — All dollar amounts are shown in thousands (000's) See accompanying notes 42 Schedule of Investments Diversified International Account September 30, 2011 (unaudited) COMMON STOCKS - 97.71% Shares Held Value (000's) COMMON STOCKS (continued) Shares Held Value (000's) Aerospace & Defense - 0.82% Banks (continued) Meggitt PLC $ 152 ICICI Bank Ltd ADR $ 1,189 MTU Aero Engines Holding AG Industrial and Commercial Bank of China Ltd Saab AB Industrial Bank of Korea Safran SA Itau Unibanco Holding SA $ 3,416 Kasikornbank PCL Keiyo Bank Ltd/The Agriculture - 2.77% Lloyds Banking Group PLC (a) British American Tobacco PLC Malayan Banking Bhd Bunge Ltd Mitsubishi UFJ Financial Group Inc Golden Agri-Resources Ltd National Australia Bank Ltd GrainCorp Ltd 95 National Bank of Canada Imperial Tobacco Group PLC OTP Bank PLC ITC Ltd Sberbank of Russia KT&G Corp Standard Chartered PLC Souza Cruz SA Sumitomo Mitsui Financial Group Inc $ 11,609 Svenska Handelsbanken AB Airlines - 0.15% Swedbank AB Air China Ltd Toronto-Dominion Bank/The Asiana Airlines (a) Turkiye Garanti Bankasi AS $ 612 $ 51,825 Apparel - 0.89% Beverages - 1.11% Burberry Group PLC Anheuser-Busch InBev NV Hugo Boss AG Cia de Bebidas das Americas ADR $ 3,718 Dydo Drinco Inc Fomento Economico Mexicano SAB de CV Automobile Manufacturers - 3.52% ADR Bayerische Motoren Werke AG $ 4,650 Daihatsu Motor Co Ltd Daimler AG Building Materials - 0.16% Great Wall Motor Co Ltd Central Glass Co Ltd Hyundai Motor Co China National Building Material Co Ltd Kia Motors Corp Sumitomo Osaka Cement Co Ltd Mahindra & Mahindra Ltd $ 654 Nissan Motor Co Ltd Chemicals - 4.40% Volkswagen AG - Pref Shares Agrium Inc Volvo AB - B Shares Arkema SA $ 14,729 Asahi Kasei Corp Automobile Parts & Equipment - 1.02% BASF SE Brembo SpA China Petrochemical Development Corp Cie Generale des Etablissements Michelin Croda International PLC Continental AG (a) Formosa Chemicals & Fibre Corp Faurecia Formosa Plastics Corp Georg Fischer AG (a) Honam Petrochemical Corp Nissin Kogyo Co Ltd Incitec Pivot Ltd Pirelli & C SpA Johnson Matthey PLC Plastic Omnium SA 99 Koninklijke DSM NV Valeo SA LG Chem Ltd $ 4,280 Linde AG Lintec Corp 95 Banks - 12.38% Nippon Shokubai Co Ltd Aareal Bank AG (a) Potash Corp of Saskatchewan Inc ABSA Group Ltd Tessenderlo Chemie NV 71 Australia & New Zealand Banking Group Ltd Uralkali Banco Bradesco SA Yara International ASA Banco do Brasil SA Zeon Corp Banco Santander Chile SA ADR $ 18,404 Bangkok Bank PCL Bank Mandiri Tbk PT Coal - 0.31% Bank of China Ltd China Shenhua Energy Co Ltd Bank Rakyat Indonesia Persero Tbk PT Coal India Ltd Barclays PLC Indo Tambangraya Megah PT BNP Paribas $ 1,286 Canadian Imperial Bank of Commerce/Canada Commercial Services - 0.43% Canadian Western Bank Aggreko PLC China Construction Bank Corp Altran Technologies SA (a) 84 DBS Group Holdings Ltd Cape PLC DnB NOR ASA Cielo SA Gunma Bank Ltd/The Emeco Holdings Ltd Home Capital Group Inc $ 1,794 HSBC Holdings PLC See accompanying notes 43 Schedule of Investments Diversified International Account September 30, 2011 (unaudited) COMMON STOCKS (continued) Shares Held Value (000's) COMMON STOCKS (continued) Shares Held Value (000's) Computers - 0.61% Engineering & Construction - 1.30% Asustek Computer Inc 50,040 $ 373 Bilfinger Berger SE 15,668 $ 1,181 Foxconn Technology Co Ltd 99,750 318 China Communications Construction Co Ltd 768,000 499 Lenovo Group Ltd 1,314,000 878 Flughafen Zuerich AG 292 110 Tata Consultancy Services Ltd 46,555 980 Monadelphous Group Ltd 7,087 117 $ 2,549 Nippo Corp 19,000 166 NRW Holdings Ltd 50,279 111 Consumer Products - 0.04% SembCorp Industries Ltd 365,000 942 Societe BIC SA 2,118 180 Taihei Dengyo Kaisha Ltd 16,000 102 Vinci SA 52,052 2,232 Cosmetics & Personal Care - 0.27% $ 5,460 Kao Corp 39,900 1,111 Entertainment - 0.04% William Hill PLC 47,151 165 Distribution & Wholesale - 1.13% DCC PLC 4,392 111 D'ieteren SA/NV 2,492 123 Environmental Control - 0.02% 23,596 85 Inchcape PLC 22,680 98 Derichebourg SA (a) Mitsubishi Corp 97,011 1,975 Ship Healthcare Holdings Inc 6,800 168 Food - 5.51% Sumitomo Corp 182,569 2,259 Aryzta AG 3,944 171 $ 4,734 BRF - Brasil Foods SA 28,500 489 Charoen Pokphand Foods PCL (b) 697,200 596 Diversified Financial Services - 1.89% Cosan SA Industria e Comercio 33,900 433 African Bank Investments Ltd 60,626 247 Danone 33,582 2,065 Close Brothers Group PLC 13,548 139 Jeronimo Martins SGPS SA 111,583 1,743 Fubon Financial Holding Co Ltd 277,923 287 Kerry Group PLC 33,549 1,173 Hana Financial Group Inc 19,670 572 Nestle SA 125,012 6,882 IG Group Holdings PLC 17,972 125 Nutreco NV 21,458 1,340 IGM Financial Inc 22,034 936 Suedzucker AG 54,030 1,535 Intermediate Capital Group PLC 172,046 572 Unilever NV 141,328 4,474 International Personal Finance PLC 23,310 80 Viscofan SA 5,445 196 Jaccs Co Ltd 38,000 124 WM Morrison Supermarkets PLC 440,114 1,984 KB Financial Group Inc 36,329 1,200 $ 23,081 Mega Financial Holding Co Ltd 1,443,400 991 ORIX Corp 30,850 2,421 Forest Products & Paper - 0.24% Provident Financial PLC 13,669 213 Sumitomo Forestry Co Ltd 15,300 133 $ 7,907 Svenska Cellulosa AB 72,883 887 Electric - 1.25% $ 1,020 Atco Ltd/Canada 2,900 171 Gas - 0.06% Capital Power Corp 4,445 108 Keyera Corp 5,313 230 Cia Paranaense de Energia 17,200 311 CLP Holdings Ltd 217,500 1,959 Federal Hydrogenerating Co JSC ADR 271 1 Healthcare - Products - 0.95% Coloplast A/S 14,147 2,039 International Power PLC 203,639 967 DiaSorin SpA 4,372 161 Reliance Infrastructure Ltd 9,885 75 Scottish & Southern Energy PLC 82,113 1,648 Draegerwerk AG & Co KGaA 1,483 142 Elekta AB 43,661 1,642 $ 5,240 $ 3,984 Electrical Components & Equipment - 1.67% Hitachi Ltd 493,261 2,449 Holding Companies - Diversified - 0.79% Leoni AG 13,743 441 Emperor International Holdings 474,000 67 GS Holdings 8,466 401 Mitsubishi Electric Corp 230,000 2,037 Imperial Holdings Ltd 58,569 761 Schneider Electric SA 30,792 1,648 KOC Holding AS 219,076 810 Simplo Technology Co Ltd 70,400 432 Swire Pacific Ltd 124,998 1,285 $ 7,007 $ 3,324 Electronics - 2.05% Home Builders - 0.11% Alps Electric Co Ltd 17,300 133 Barratt Developments PLC (a) 78,503 95 Anritsu Corp 100,000 1,109 E Ink Holdings Inc 134,000 278 MRV Engenharia e Participacoes SA 45,800 233 Hamamatsu Photonics KK 24,800 1,000 Persimmon PLC 20,187 142 Hon Hai Precision Industry Co Ltd 301,631 672 $ 470 Keyence Corp 6,900 1,888 Home Furnishings - 0.05% Kyocera Corp 20,800 1,739 De'Longhi SpA 8,907 80 Murata Manufacturing Co Ltd 19,800 1,075 SEB SA 1,827 147 Radiant Opto-Electronics Corp 93,000 261 $ 227 Rexel SA 6,237 93 Spectris PLC 6,364 115 Insurance - 3.29% Yageo Corp 710,000 197 Allianz SE 20,350 1,907 $ 8,560 AXA SA 46,620 606 Challenger Ltd/AU 26,380 107 China Life Insurance Co Ltd 71,000 168 See accompanying notes 44 Schedule of Investments Diversified International Account September 30, 2011 (unaudited) COMMON STOCKS (continued) Shares Held Value (000's) COMMON STOCKS (continued) Shares Held Value (000's) Insurance (continued) Mining (continued) Helvetia Holding AG $ 151 Grupo Mexico SAB de CV $ 444 Lancashire Holdings Ltd IAMGOLD Corp Legal & General Group PLC Iluka Resources Ltd LIG Insurance Co Ltd 20 Industrias Penoles SAB de CV PICC Property & Casualty Co Ltd KGHM Polska Miedz SA Ping An Insurance Group Co Korea Zinc Co Ltd Prudential PLC Medusa Mining Ltd Sampo OYJ New Gold Inc (a) Sanlam Ltd Pan American Silver Corp Zurich Financial Services (a) Pan Australian Resources Ltd (a) $ 13,776 Quadra FNX Mining Ltd (a) Rio Tinto Ltd Internet - 0.58% SEMAFO Inc (a) ASOS PLC (a) 94 Sterlite Industries India Ltd ADR Atea ASA Vale SA - Pref Shares Dena Co Ltd Yamana Gold Inc Gree Inc $ 25,607 $ 2,413 Miscellaneous Manufacturing - 1.41% Investment Companies - 0.87% Aalberts Industries NV Cheung Kong Infrastructure Holdings Ltd Amano Corp Investor AB IMI PLC Kinnevik Investment AB Melrose PLC Resolution Ltd Morgan Crucible Co PLC $ 3,642 Neo Material Technologies Inc (a) Iron & Steel - 0.36% Peace Mark Holdings Ltd (a),(b),(c)  Ferrexpo PLC Senior PLC Kumba Iron Ore Ltd Siemens AG Labrador Iron Ore Royalty Corp $ 5,909 Mount Gibson Iron Ltd 78 Office & Business Equipment - 0.95% POSCO ADR Canon Inc Severstal OAO $ 1,520 Oil & Gas - 8.85% Leisure Products & Services - 0.73% Aurora Oil & Gas Ltd (a) Sega Sammy Holdings Inc BG Group PLC BP PLC Lodging - 0.51% Canadian Natural Resources Ltd Genting Bhd China Petroleum & Chemical Corp SJM Holdings Ltd CNOOC Ltd EnQuest PLC (a) 1  $ 2,139 Gazprom OAO ADR Machinery - Construction & Mining - 0.35% Lukoil OAO ADR Atlas Copco AB - A Shares Lundin Petroleum AB (a) Wajax Corp NovaTek OAO $ 1,479 Oil & Natural Gas Corp Ltd Machinery - Diversified - 1.03% PetroChina Co Ltd Daifuku Co Ltd Petroleo Brasileiro SA ADR Duerr AG Petrominerales Ltd 92 IHI Corp Repsol YPF SA Mitsubishi Heavy Industries Ltd Royal Dutch Shell PLC - A Shares Weir Group PLC/The Royal Dutch Shell PLC - B Shares $ 4,329 Sasol Ltd Seadrill Ltd Media - 0.07% SK Holdings Co Ltd Cogeco Cable Inc Statoil ASA SKY Perfect JSAT Holdings Inc Thai Oil PCL (b) $ 310 Total SA Twin Butte Energy Ltd (a) 48 Metal Fabrication & Hardware - 0.12% $ 37,046 Catcher Technology Co Ltd JFE Shoji Holdings Inc 93 Oil & Gas Services - 1.03% $ 488 Calfrac Well Services Ltd Canyon Services Group Inc Mining - 6.12% John Wood Group PLC Anglo American PLC Lamprell PLC Antofagasta PLC Petrofac Ltd 1  Barrick Gold Corp Saipem SpA BHP Billiton Ltd Technip SA Centerra Gold Inc $ 4,304 Cia de Minas Buenaventura SA ADR Gold Fields Ltd See accompanying notes 45 Schedule of Investments Diversified International Account September 30, 2011 (unaudited) COMMON STOCKS (continued) Shares Held Value (000's) COMMON STOCKS (continued) Shares Held Value (000's) Pharmaceuticals - 5.70% Software (continued) AstraZeneca PLC $ 2,718 Open Text Corp (a) $ 105 GlaxoSmithKline PLC SAP AG KYORIN Holdings Inc $ 5,768 Novartis AG Novo Nordisk A/S Storage & Warehousing - 0.06% Ranbaxy Laboratories Ltd 77 Mitsui-Soko Co Ltd Roche Holding AG Sumitomo Warehouse Co Ltd/The Shire PLC $ 267 Takeda Pharmaceutical Co Ltd Telecommunications - 8.93% $ 23,872 Advanced Info Service PCL (b) Real Estate - 1.67% America Movil SAB de CV ADR Brookfield Asset Management Inc BT Group PLC Castellum AB China Mobile Ltd Daito Trust Construction Co Ltd China Telecom Corp Ltd Gazit-Globe Ltd China Unicom Hong Kong Ltd Great Eagle Holdings Ltd Chunghwa Telecom Co Ltd Mitsui Fudosan Co Ltd HTC Corp Singapore Land Ltd 98 Hutchison Telecommunications Hong Kong Wihlborgs Fastigheter AB Holdings Ltd $ 6,973 Manitoba Telecom Services Inc MTI Ltd 61 77 REITS - 1.07% MTN Group Ltd BLife Investment Corp 14 84 Nippon Telegraph & Telephone Corp CapitaMall Trust NTT DoCoMo Inc Charter Hall Group 81 Oki Electric Industry Co Ltd (a) Dundee Real Estate Investment Trust QSC AG (a) 84 Eurocommercial Properties NV Sistema JSFC Investa Office Fund Softbank Corp Mirvac Group Taiwan Mobile Co Ltd (b) RioCan Real Estate Investment Trust TDC A/S Unibail-Rodamco SE Tele2 AB United Urban Investment Corp Telecom Corp of New Zealand Ltd $ 4,490 Telefonaktiebolaget LM Ericsson Telenet Group Holding NV (a) Retail - 2.97% Telenor ASA Alimentation Couche Tard Inc Tim Participacoes SA ADR (a) Amplifon SpA 20 Vodacom Group Ltd Aoyama Trading Co Ltd Vodafone Group PLC Arcos Dorados Holdings Inc $ 37,373 Cie Financiere Richemont SA Dollarama Inc (a) Textiles - 0.07% GOME Electrical Appliances Holding Ltd Cia Hering Hyundai Department Store Co Ltd Inditex SA Jean Coutu Group PJC Inc/The Toys, Games & Hobbies - 0.26% Kohnan Shoji Co Ltd Namco Bandai Holdings Inc K's Holdings Corp Lojas Renner SA Transportation - 0.80% Shoppers Drug Mart Corp Canadian National Railway Co Tim Hortons Inc Stagecoach Group PLC UNY Co Ltd $ 3,328 Woolworths Holdings Ltd/South Africa Xebio Co Ltd Water - 0.96% Yamada Denki Co Ltd Pennon Group PLC $ 12,432 Severn Trent PLC United Utilities Group PLC Semiconductors - 1.48% $ 4,030 ARM Holdings PLC TOTAL COMMON STOCKS $ 409,065 ASM International NV PREFERRED STOCKS - 0.22% Shares Held Value (000's) Powertech Technology Inc 26 Samsung Electronics Co Ltd Electric - 0.10% Taiwan Semiconductor Manufacturing Co Ltd Cia Energetica de Minas Gerais $ 6,186 Shipbuilding - 0.15% Telecommunications - 0.12% Hyundai Heavy Industries Co Ltd Telecomunicacoes de Sao Paulo SA TOTAL PREFERRED STOCKS $ 906 Software - 1.38% Aero Inventory PLC (a),(b),(c)  Capcom Co Ltd Konami Corp See accompanying notes 46 Schedule of Investments Diversified International Account September 30, 2011 (unaudited) Portfolio Summary (unaudited) Maturity Country Percent REPURCHASE AGREEMENTS - 0.39% Amount (000's) Value (000's) Japan 15 .86% United Kingdom 14 .98% Banks - 0.39% Canada 9 .06% Investment in Joint Trading Account; Credit $ 424 $ 424 Germany 6 .41% Suisse Repurchase Agreement; 0.04% Switzerland 5 .39% dated 09/30/11 maturing 10/03/11 France 4 .71% (collateralized by US Government Australia 4 .10% Securities; $432,633; 1.00% - 3.13%; dated Sweden 3 .56% 04/30/12 - 09/30/13) Netherlands 3 .51% Investment in Joint Trading Account; Deutsche Brazil 3 .05% Bank Repurchase Agreement; 0.05% dated Korea, Republic Of 2 .97% 09/30/11 maturing 10/03/11 (collateralized China 2 .13% by US Government Securities; $135,970; Taiwan, Province Of China 2 .13% 0.00% - 5.00%; dated 11/07/11 - 11/17/17) Hong Kong 1 .94% Investment in Joint Trading Account; JP Norway 1 .86% Morgan Repurchase Agreement; 0.01% South Africa 1 .77% dated 09/30/11 maturing 10/03/11 Denmark 1 .62% (collateralized by US Government Russian Federation 1 .32% Securities; $494,438; 0.00% - 6.90%; dated India 1 .27% 11/21/11 - 10/20/26) Ireland 1 .11% Investment in Joint Trading Account; Merrill Singapore 1 .10% Lynch Repurchase Agreement; 0.02% Belgium 0 .93% dated 09/30/11 maturing 10/03/11 Spain 0 .92% (collateralized by US Government United States 0 .77% Securities; $618,048; 0.00% - 8.63%; dated Thailand 0 .77% 10/13/11 - 04/01/56) Mexico 0 .72% $ 1,648 Italy 0 .65% TOTAL REPURCHASE AGREEMENTS $ 1,648 Finland 0 .59% Total Investments $ 411,619 Bermuda 0 .54% Other Assets in Excess of Liabilities, Net - 1.68% $ 7,042 Portugal 0 .42% TOTAL NET ASSETS - 100.00% $ 418,661 Indonesia 0 .40% Malaysia 0 .36% Turkey 0 .33% (a) Non-Income Producing Security New Zealand 0 .26% (b) Market value is determined in accordance with procedures established in Guernsey 0 .20% good faith by the Board of Directors. At the end of the period, the value of Peru 0 .17% these securities totaled $2,124 or 0.51% of net assets. Poland 0 .12% (c) Security is Illiquid Argentina 0 .11% Chile 0 .08% Hungary 0 .05% Israel 0 .03% Unrealized Appreciation (Depreciation) United Arab Emirates 0 .03% The net federal income tax unrealized appreciation (depreciation) and federal tax Colombia 0 .02% cost of investments held as of the period end were as follows: Other Assets in Excess of Liabilities, Net 1 .68% Unrealized Appreciation $ 28,831 TOTAL NET ASSETS 100.00% Unrealized Depreciation Net Unrealized Appreciation (Depreciation) $ (27,247) Cost for federal income tax purposes $ 438,866 All dollar amounts are shown in thousands (000's) See accompanying notes 47 Schedule of Investments Equity Income Account September 30, 2011 (unaudited) COMMON STOCKS - 97.21% Shares Held Value (000's) COMMON STOCKS (continued) Shares Held Value (000's) Aerospace & Defense - 1.93% Food (continued) Lockheed Martin Corp $ 5,346 Kroger Co/The $ 1,674 Raytheon Co $ 16,877 $ 11,396 Gas - 1.19% Apparel - 1.52% Sempra Energy VF Corp Healthcare - Products - 2.28% Automobile Manufacturers - 0.30% Becton Dickinson and Co PACCAR Inc Johnson & Johnson Medtronic Inc Automobile Parts & Equipment - 0.20% $ 13,414 Johnson Controls Inc Insurance - 6.75% ACE Ltd Banks - 7.12% Allianz SE ADR Australia & New Zealand Banking Group Ltd Allstate Corp/The ADR Chubb Corp/The Banco Santander SA ADR Fidelity National Financial Inc Bank of Nova Scotia MetLife Inc JP Morgan Chase & Co Validus Holdings Ltd M&T Bank Corp $ 39,795 PNC Financial Services Group Inc Leisure Products & Services - 0.99% US Bancorp Carnival Corp $ 42,016 Beverages - 1.50% Machinery - Diversified - 1.12% Coca-Cola Co/The Deere & Co Dr Pepper Snapple Group Inc Molson Coors Brewing Co $ 8,828 Media - 0.43% Walt Disney Co/The Chemicals - 1.01% Air Products & Chemicals Inc EI du Pont de Nemours & Co Mining - 0.63% $ 5,928 BHP Billiton Ltd ADR Commercial Services - 0.58% Miscellaneous Manufacturing - 2.98% Automatic Data Processing Inc 3M Co Honeywell International Inc Consumer Products - 1.12% Parker Hannifin Corp Kimberly-Clark Corp Siemens AG ADR $ 17,575 Distribution & Wholesale - 2.00% Oil & Gas - 8.68% Genuine Parts Co Chevron Corp Diamond Offshore Drilling Inc Encana Corp Diversified Financial Services - 3.79% Exxon Mobil Corp AllianceBernstein Holding LP BlackRock Inc Marathon Oil Corp Marathon Petroleum Corp Federated Investors Inc Penn West Petroleum Ltd NYSE Euronext Total SA ADR $ 22,370 $ 51,213 Electric - 4.65% Pharmaceuticals - 13.47% NextEra Energy Inc Abbott Laboratories Progress Energy Inc Bristol-Myers Squibb Co Wisconsin Energy Corp GlaxoSmithKline PLC ADR Xcel Energy Inc Merck & Co Inc $ 27,431 Novartis AG ADR Electrical Components & Equipment - 0.97% Pfizer Inc Emerson Electric Co Roche Holding AG ADR Teva Pharmaceutical Industries Ltd ADR Entertainment - 0.30% $ 79,436 OPAP SA ADR Pipelines - 2.26% Enterprise Products Partners LP Food - 2.86% Kinder Morgan Energy Partners LP General Mills Inc $ 13,355 Kellogg Co REITS - 6.31% Kraft Foods Inc American Capital Agency Corp Annaly Capital Management Inc accompanying notes 48 See Schedule of Investments Equity Income Account September 30, 2011 (unaudited) COMMON STOCKS (continued) Shares Held Value (000's) REPURCHASE AGREEMENTS Maturity REITS (continued) (continued) Amount (000's) Value (000's) Chimera Investment Corp $ 2,047 Banks (continued) Digital Realty Trust Inc Investment in Joint Trading Account; Merrill $ 2,841 $ 2,841 HCP Inc Lynch Repurchase Agreement; 0.02% Health Care REIT Inc dated 09/30/11 maturing 10/03/11 $ 37,200 (collateralized by US Government Securities; $2,897,465; 0.00% - 8.63%; Retail - 4.03% dated 10/13/11 - 04/01/56) Costco Wholesale Corp $ 7,727 McDonald's Corp Wal-Mart Stores Inc TOTAL REPURCHASE AGREEMENTS $ 7,727 $ 23,747 Total Investments $ 583,187 Other Assets in Excess of Liabilities, Net - 1.11% $ 6,546 Semiconductors - 4.96% TOTAL NET ASSETS - 100.00% $ 589,733 Applied Materials Inc Intel Corp Maxim Integrated Products Inc Microchip Technology Inc Taiwan Semiconductor Manufacturing Co Ltd Unrealized Appreciation (Depreciation) ADR The net federal income tax unrealized appreciation (depreciation) and federal tax $ 29,277 cost of investments held as of the period end were as follows: Software - 1.66% Microsoft Corp Unrealized Appreciation $ 75,904 Unrealized Depreciation Net Unrealized Appreciation (Depreciation) $ 28,974 Telecommunications - 3.88% Cost for federal income tax purposes $ 554,213 BCE Inc CenturyLink Inc All dollar amounts are shown in thousands (000's) Verizon Communications Inc Vodafone Group PLC ADR Portfolio Summary (unaudited) $ 22,882 Sector Percent Toys, Games & Hobbies - 2.68% Financial 25 .66% Hasbro Inc Consumer, Non-cyclical 21 .80% Mattel Inc Consumer, Cyclical 12 .02% $ 15,806 Energy 10 .94% Industrial 10 .06% Transportation - 3.06% Technology 6 .62% Norfolk Southern Corp Utilities 5 .84% Union Pacific Corp Communications 4 .31% United Parcel Service Inc Basic Materials 1 .64% $ 18,068 Other Assets in Excess of Liabilities, Net 1 .11% TOTAL COMMON STOCKS $ 573,285 TOTAL NET ASSETS 100.00% PREFERRED STOCKS - 0.37% Shares Held Value (000's) Banks - 0.04% National City Capital Trust III REITS - 0.33% Public Storage Inc 6.63%; Series M TOTAL PREFERRED STOCKS $ 2,175 Maturity REPURCHASE AGREEMENTS - 1.31% Amount (000's) Value (000's) Banks - 1.31% Investment in Joint Trading Account; Credit $ 1,988 $ 1,988 Suisse Repurchase Agreement; 0.04% dated 09/30/11 maturing 10/03/11 (collateralized by US Government Securities; $2,028,226; 1.00% - 3.13%; dated 04/30/12 - 09/30/13) Investment in Joint Trading Account; Deutsche Bank Repurchase Agreement; 0.05% dated 09/30/11 maturing 10/03/11 (collateralized by US Government Securities; $637,442; 0.00% - 5.00%; dated 11/07/11 - 11/17/17) Investment in Joint Trading Account; JP Morgan Repurchase Agreement; 0.01% dated 09/30/11 maturing 10/03/11 (collateralized by US Government Securities; $2,317,972; 0.00% - 6.90%; dated 11/21/11 - 10/20/26) See accompanying notes 49 Schedule of Investments Government & High Quality Bond Account September 30, 2011 (unaudited) Principal Principal BONDS - 32.39% Amount (000's) Value (000's) BONDS (continued) Amount (000's) Value (000's) Automobile Asset Backed Securities - 0.85% Mortgage Backed Securities (continued) Capital Auto Receivables Asset Trust Ginnie Mae 5.21%, 03/17/2014 (a) $ 1,178 $ 1,188 4.00%, 09/16/2026 (a) $ 10,000 $ 1,362 CPS Auto Trust 4.00%, 04/20/2038 (a) 4,809 758 2.82%, 04/16/2018 (b) 1,599 1,600 4.00%, 03/20/2039 (a) 7,290 1,128 Santander Drive Auto Receivables Trust 4.00%, 12/16/2039 3,850 4,121 2.39%, 06/15/2017 (b) 1,200 1,226 4.50%, 12/16/2035 4,370 4,667 $ 4,014 4.50%, 10/20/2036 5,165 5,519 Jefferies & Co Inc Home Equity Asset Backed Securities - 0.05% 4.75%, 04/26/2037 (b) 2,092 2,134 Asset Backed Securities Corp Home Equity 5.00%, 10/26/2036 (b) 5,000 5,120 0.33%, 07/25/2036 (a) 253 248 6.02%, 12/26/2037 (a),(b) 2,340 2,345 JP Morgan Chase Commercial Mortgage Mortgage Backed Securities - 31.46% Securities Corp Banc of America Mortgage Securities Inc 4.17%, 08/15/2046 2,000 2,061 4.75%, 02/25/2035 397 395 5.46%, 12/12/2043 2,455 2,247 BNPP Mortgage Securities LLC 5.50%, 01/12/2043 (a) 3,800 3,448 6.00%, 08/27/2037 (b),(c) 3,000 3,023 5.79%, 06/12/2043 2,296 2,426 Chase Mortgage Finance Corp JP Morgan Reremic 5.00%, 12/25/2018 676 706 4.50%, 11/25/2035 (b) 3,843 3,842 6.00%, 05/25/2035 1,414 1,376 Wachovia Bank Commercial Mortgage Trust Citigroup Mortgage Loan Trust Inc 4.81%, 04/15/2042 3,185 3,301 1.57%, 10/25/2035 (a),(b) 1,176 1,109 5.12%, 07/15/2042 3,795 4,128 4.00%, 01/25/2036 (b) 2,412 2,436 5.49%, 12/15/2044 (a) 3,971 3,815 4.00%, 03/25/2037 (b) 2,412 2,453 Wells Fargo Mortgage Backed Securities 4.00%, 04/25/2037 (b) 1,693 1,731 Trust 4.25%, 01/25/2036 (b) 4,395 4,474 5.50%, 05/25/2035 614 611 5.21%, 04/25/2037 (a),(b) 685 680 6.00%, 12/28/2037 (a) 2,098 2,172 Citigroup/Deutsche Bank Commercial WF-RBS Commercial Mortgage Trust Mortgage Trust 4.87%, 02/15/2044 (a),(b) 1,000 1,050 5.57%, 01/15/2046 (a) 2,000 1,861 $ 148,506 Credit Suisse First Boston Mortgage Securities Corp Other Asset Backed Securities - 0.03% Chase Funding Mortgage Loan Asset-Backed 5.75%, 04/25/2033 435 451 Certificates Credit Suisse Mortgage Capital Certificates 0.69%, 12/25/2033 (a) 125 113 4.00%, 03/26/2037 (b) 3,495 3,547 4.86%, 08/27/2037 (a),(b) 1,766 1,702 5.62%, 05/27/2036 (a),(b) 2,535 2,371 TOTAL BONDS $ 152,881 6.00%, 08/26/2037 (b) 3,957 3,924 U.S. GOVERNMENT & GOVERNMENT Principal 6.00%, 01/27/2047 (b) 2,525 2,618 AGENCY OBLIGATIONS - 69.96% Amount (000's) Value (000's) Fannie Mae Federal Home Loan Mortgage Corporation (FHLMC) - 0.53%, 10/25/2018 (a) 231 231 19.56% 3.50%,02/25/2027 3,918 4,041 2.39%, 09/01/2032 (a),(e) $ 48 $ 49 4.00%, 01/25/2028 (a) 3,582 3,715 3.50%, 10/01/2041 (e),(f) 2,000 2,053 4.00%, 05/25/2028 (a) 8,331 1,046 4.00%, 06/01/2024 (e) 1,433 1,509 4.00%, 08/01/2026 (e) 1,992 2,099 4.00%, 08/25/2037 1,095 1,146 4.00%, 08/01/2039 (e) 2,485 2,606 4.50%, 10/25/2031 2,500 2,621 4.00%, 12/01/2040 (e) 3,927 4,128 4.50%, 10/25/2036 4,700 5,227 4.00%, 09/01/2041 (e) 4,000 4,192 6.50%, 02/25/2047 1,466 1,634 4.50%, 08/01/2033 (e) 330 352 7.00%, 04/25/2032 558 655 4.50%, 08/01/2033 (e) 326 347 8.70%, 12/25/2019 9 10 4.50%, 06/01/2035 (e) 1,568 1,672 Fannie Mae Grantor Trust 4.50%, 09/01/2039 (e) 2,434 2,578 0.58%,05/25/2035 (a) 693 680 4.50%, 11/01/2039 (e) 2,290 2,426 Fannie Mae Whole Loan 4.50%, 12/01/2039 (e) 2,889 3,060 0.38%,05/25/2035 (a),(d) 393 390 4.50%, 05/01/2040 (e) 4,200 4,449 Freddie Mac 4.50%, 09/01/2040 (e) 7,825 8,289 0.53%, 06/15/2018 (a) 906 906 4.50%, 02/01/2041 (e) 4,839 5,123 0.63%, 07/15/2023 (a) 988 988 5.00%, 10/01/2025 (e) 1,301 1,410 3.50%, 06/15/2040 2,760 2,900 5.00%, 02/01/2033 (e) 1,408 1,519 4.00%, 09/15/2018 899 934 5.00%, 06/01/2033 (e) 921 993 4.00%, 02/15/2028 3,860 4,065 5.00%, 08/01/2033 (e) 846 914 4.00%, 02/15/2035 (a) 8,440 1,050 5.00%, 08/01/2033 (e) 913 984 4.00%, 10/15/2040 3,000 3,278 5.00%, 05/01/2035 (e) 440 474 4.50%, 03/15/2040 3,000 3,313 5.00%, 05/01/2035 (e) 540 581 4.50%, 05/15/2040 3,500 3,893 5.00%, 07/01/2035 (e) 160 172 4.50%, 07/15/2041 3,000 3,365 5.00%, 07/01/2035 (e) 241 261 4.75%, 12/15/2040 3,233 3,577 5.00%, 10/01/2035 (e) 390 423 5.00%, 03/15/2040 5,000 5,684 5.00%, 10/01/2038 (e) 2,214 2,356 5.50%, 01/15/2033 508 560 5.00%, 06/01/2039 (e) 2,717 2,935 5.50%, 04/15/2033 (a) 1,383 1,485 5.00%, 06/01/2039 (e) 708 768 See accompanying notes 50 Schedule of Investments Government & High Quality Bond Account September 30, 2011 (unaudited) U.S. GOVERNMENT & GOVERNMENT Principal U.S. GOVERNMENT & GOVERNMENT Principal AGENCY OBLIGATIONS (continued) Amount (000's) Value (000's) AGENCY OBLIGATIONS (continued) Amount (000's) Value (000's) Federal Home Loan Mortgage Corporation (FHLMC) Federal Home Loan Mortgage Corporation (FHLMC) (continued) (continued) 5.00%, 09/01/2039 (e) $ 2,661 $ 7.00%, 11/01/2012 (e) $ 1 $ 1 5.00%, 01/01/2040 (e) 7.00%, 01/01/2013 (e) 3 4 5.00%, 06/01/2041 (e) 7.00%, 09/01/2023 (e) 19 22 5.50%, 04/01/2018 (e) 7.00%, 12/01/2023 (e) 14 16 5.50%, 11/01/2018 (e) 7.00%, 01/01/2024 (e) 15 17 5.50%, 03/01/2024 (e) 42 46 7.00%, 09/01/2027 (e) 18 21 5.50%, 03/01/2033 (e) 7.00%, 01/01/2028 (e) 5.50%, 08/01/2033 (e) 7.00%, 02/01/2028 (e) 9 11 5.50%, 12/01/2033 (e) 7.00%, 04/01/2028 (e) 81 93 5.50%, 09/01/2035 (e) 7.00%, 05/01/2028 (e) 12 14 5.50%, 01/01/2038 (e) 7.00%, 08/01/2028 (e) 31 36 5.50%, 02/01/2038 (e) 7.00%, 06/01/2031 (e) 14 16 5.50%, 04/01/2038 (e) 7.00%, 10/01/2031 (e) 34 39 5.50%, 05/01/2038 (e) 7.00%, 10/01/2031 (e) 31 36 6.00%, 01/01/2013 (e) 12 13 7.00%, 04/01/2032 (e) 6.00%, 04/01/2017 (e) 7.50%, 10/01/2030 (e) 42 49 6.00%, 04/01/2017 (e) 7.50%, 02/01/2031 (e) 39 45 6.00%, 05/01/2017 (e) 7.50%, 02/01/2031 (e) 18 21 6.00%, 07/01/2017 (e) 83 90 7.50%, 02/01/2031 (e) 23 27 6.00%, 12/01/2023 (e) 26 29 8.00%, 10/01/2030 (e) 54 64 6.00%, 01/01/2026 (e) 10 12 8.00%, 12/01/2030 (e) 9 10 6.00%, 05/01/2031 (e) 59 65 8.50%, 07/01/2029 (e) 47 56 6.00%, 12/01/2031 (e) 98 $ 92,310 6.00%, 09/01/2032 (e) 6.00%, 11/01/2033 (e) Federal National Mortgage Association (FNMA) - 32.02% 2.35%, 12/01/2032 (a),(e) 6.00%, 11/01/2033 (e) 2.41%, 07/01/2034 (a),(e) 6.00%, 05/01/2034 (e) 3.00%, 10/01/2026 (e),(f) 6.00%, 05/01/2034 (e) 3.50%, 10/01/2025 (e),(f) 6.00%, 09/01/2034 (e) 4.00%, 12/01/2024 (e) 6.00%, 02/01/2035 (e) 4.00%, 05/01/2025 (e) 6.00%, 10/01/2036 (a),(e) 4.00%, 02/01/2026 (e) 6.00%, 03/01/2037 (e) 4.00%, 05/01/2039 (e) 6.00%, 12/01/2037 (e) 4.00%, 09/01/2040 (e) 6.00%, 01/01/2038 (e) 4.00%, 11/01/2040 (e) 6.00%, 01/01/2038 (e) 4.00%, 11/01/2040 (e) 6.00%, 01/01/2038 (a),(e) 4.00%, 01/01/2041 (e) 6.00%, 04/01/2038 (e) 4.00%, 02/01/2041 (e) 6.50%, 11/01/2016 (e) 44 48 4.00%, 04/01/2041 (e) 6.50%, 06/01/2017 (e) 4.50%, 12/01/2019 (e) 6.50%, 06/01/2018 (e) 15 17 4.50%, 01/01/2020 (e) 6.50%, 08/01/2021 (e) 16 18 4.50%, 09/01/2025 (e) 6.50%, 12/01/2021 (e) 4.50%, 05/01/2039 (e) 6.50%, 04/01/2022 (e) 4.50%, 10/01/2039 (e) 6.50%, 05/01/2022 (e) 78 86 4.50%, 08/01/2040 (e) 6.50%, 05/01/2023 (e) 26 28 4.50%, 09/01/2040 (e) 6.50%, 04/01/2024 (e) 22 24 5.00%, 01/01/2018 (e) 6.50%, 04/01/2026 (e) 16 19 5.00%, 06/01/2018 (e) 6.50%, 05/01/2026 (e) 14 16 5.00%, 10/01/2018 (e) 6.50%, 05/01/2026 (e) 17 19 5.00%, 11/01/2018 (e) 6.50%, 12/01/2027 (e) 25 28 5.00%, 05/01/2034 (e) 6.50%, 01/01/2028 (e) 23 26 5.00%, 06/01/2034 (e) 6.50%, 03/01/2028 (e) 15 17 5.00%, 04/01/2035 (e) 6.50%, 09/01/2028 (e) 28 31 5.00%, 04/01/2035 (e) 6.50%, 09/01/2028 (e) 13 15 5.00%, 07/01/2035 (e) 56 61 6.50%, 10/01/2028 (e) 87 99 5.00%, 07/01/2035 (e) 6.50%, 11/01/2028 (e) 20 22 5.00%, 08/01/2035 (e) 6.50%, 12/01/2028 (e) 45 51 5.00%, 04/01/2039 (e) 6.50%, 03/01/2029 (e) 19 22 5.00%, 07/01/2039 (e) 6.50%, 04/01/2029 (e) 5.00%, 12/01/2039 (e) 6.50%, 07/01/2031 (e) 79 89 5.00%, 04/01/2040 (e) 6.50%, 08/01/2031 (e) 7 8 5.00%, 05/01/2040 (e) 6.50%, 10/01/2031 (e) 43 49 5.00%, 06/01/2040 (e) 6.50%, 10/01/2031 (e) 23 26 5.03%, 12/01/2033 (a),(e) 6.50%, 12/01/2031 (e) 86 97 5.50%, 08/01/2017 (e) 6.50%, 01/01/2032 (e) 5.50%, 12/01/2017 (e) 6.50%, 02/01/2032 (e) 85 96 5.50%, 01/01/2018 (e) 6.50%, 05/01/2032 (e) 5.50%, 07/01/2019 (e) 6.50%, 08/01/2032 (e) 5.50%, 08/01/2019 (e) 6.50%, 04/01/2035 (e) 42 47 See accompanying notes 51 Schedule of Investments Government & High Quality Bond Account September 30, 2011 (unaudited) U.S. GOVERNMENT & GOVERNMENT Principal U.S. GOVERNMENT & GOVERNMENT Principal AGENCY OBLIGATIONS (continued) Amount (000's) Value (000's) AGENCY OBLIGATIONS (continued) Amount (000's) Value (000's) Federal National Mortgage Association (FNMA) (continued) Federal National Mortgage Association (FNMA) (continued) 5.50%, 08/01/2019 (e) $ 29 $ 31 6.50%, 07/01/2029 (e) $ 330 $ 5.50%, 08/01/2019 (e) 68 74 6.50%, 06/01/2031 (e) 21 23 5.50%, 08/01/2019 (e) 44 48 6.50%, 06/01/2031 (e) 13 15 5.50%, 08/01/2019 (e) 86 93 6.50%, 09/01/2031 (e) 54 61 5.50%, 08/01/2019 (e) 40 43 6.50%, 01/01/2032 (e) 34 39 5.50%, 09/01/2019 (e) 6.50%, 03/01/2032 (e) 5.50%, 10/01/2019 (e) 61 67 6.50%, 04/01/2032 (e) 5.50%, 05/01/2024 (e) 6.50%, 08/01/2032 (e) 63 71 5.50%, 02/01/2033 (e) 6.50%, 11/01/2032 (e) 74 84 5.50%, 05/01/2033 (e) 68 74 6.50%, 11/01/2032 (e) 48 54 5.50%, 05/01/2033 (e) 6.50%, 12/01/2032 (e) 5.50%, 06/01/2033 (e) 6.50%, 02/01/2033 (e) 93 5.50%, 06/01/2033 (e) 6.50%, 07/01/2034 (e) 5.50%, 09/01/2033 (e) 6.50%, 07/01/2034 (e) 5.50%, 02/01/2034 (e) 6.50%, 02/01/2036 (e) 5.50%, 04/01/2034 (e) 6.50%, 12/01/2036 (e) 5.50%, 08/01/2034 (e) 6.50%, 07/01/2037 (e) 5.50%, 09/01/2034 (e) 6.50%, 07/01/2037 (e) 5.50%, 09/01/2035 (e) 6.50%, 10/01/2037 (e) 5.50%, 11/01/2035 (e) 6.50%, 02/01/2038 (e) 5.50%, 08/01/2036 (e) 6.50%, 02/01/2039 (e) 5.50%, 02/01/2037 (e) 64 70 7.00%, 01/01/2027 (e) 9 11 5.50%, 03/01/2038 (e) 7.00%, 11/01/2027 (e) 10 12 5.50%, 03/01/2038 (e) 7.00%, 08/01/2028 (e) 61 70 5.50%, 03/01/2038 (e) 7.00%, 12/01/2028 (e) 41 48 5.50%, 05/01/2038 (e) 7.00%, 04/01/2029 (e) 21 24 5.50%, 08/01/2038 (e) 7.00%, 10/01/2029 (e) 70 81 5.50%, 09/01/2038 (e) 7.00%, 05/01/2031 (e) 6 7 6.00%, 08/01/2016 (e) 97 7.00%, 11/01/2031 (e) 6.00%, 12/01/2016 (e) 7.50%, 04/01/2022 (e) 4 4 6.00%, 08/01/2017 (e) 7.50%, 07/01/2027 (e) 2 3 6.00%, 06/01/2022 (e) 7.50%, 11/01/2029 (e) 29 34 6.00%, 11/01/2023 (e) 5 6 7.50%, 05/01/2031 (e) 68 80 6.00%, 03/01/2026 (e) 9 10 8.00%, 05/01/2022 (e) 2 2 6.00%, 11/01/2028 (e) 53 58 8.00%, 05/01/2027 (e) 78 90 6.00%, 08/01/2031 (e) 8.00%, 09/01/2027 (e) 18 21 6.00%, 12/01/2031 (e) 60 67 8.00%, 06/01/2030 (e) 7 8 6.00%, 01/01/2033 (e) 8.50%, 02/01/2023 (e) 2 2 6.00%, 02/01/2034 (e) 65 72 8.50%, 10/01/2027 (e) 40 47 6.00%, 09/01/2036 (e) 9.00%, 09/01/2030 (e) 13 15 6.00%, 04/01/2037 (e) $ 151,123 6.00%, 05/01/2037 (e) Government National Mortgage Association (GNMA) - 6.00%, 07/01/2037 (e) 11.48% 6.00%, 09/01/2037 (e) 4.00%, 03/20/2040 6.00%, 09/01/2037 (e) 4.00%, 10/01/2040 6.00%, 11/01/2037 (e) 4.50%, 03/15/2039 6.00%, 12/01/2037 (e) 4.50%, 09/20/2039 6.00%, 03/01/2038 (e) 4.50%, 03/20/2040 6.00%, 04/01/2038 (e) 4.50%, 07/15/2040 6.00%, 05/01/2038 (e) 5.00%, 09/15/2033 32 36 6.00%, 05/01/2038 (e) 5.00%, 02/15/2034 6.00%, 08/01/2038 (e) 5.00%, 09/15/2039 6.00%, 10/01/2038 (e) 5.50%, 07/20/2033 6.00%, 11/01/2038 (e) 5.50%, 11/15/2033 6.50%, 06/01/2016 (e) 68 75 5.50%, 02/20/2034 6.50%, 08/01/2017 (e) 5.50%, 03/20/2034 6.50%, 11/01/2023 (e) 91 5.50%, 05/20/2035 6.50%, 05/01/2024 (e) 51 57 5.50%, 11/15/2038 6.50%, 09/01/2024 (e) 66 73 5.50%, 01/15/2039 6.50%, 07/01/2025 (e) 17 19 5.50%, 01/15/2039 6.50%, 08/01/2025 (e) 54 62 5.50%, 03/15/2039 6.50%, 02/01/2026 (e) 21 23 6.00%, 06/20/2024 32 36 6.50%, 03/01/2026 (e) 6 7 6.00%, 06/20/2024 6.50%, 05/01/2026 (e) 17 19 6.00%, 11/20/2025 14 16 6.50%, 06/01/2026 (e) 9 10 6.00%, 02/20/2026 10 11 6.50%, 07/01/2028 (e) 20 23 6.00%, 04/20/2026 25 27 6.50%, 09/01/2028 (e) 23 26 6.00%, 05/20/2026 14 15 6.50%, 02/01/2029 (e) 9 11 6.00%, 06/20/2026 17 19 6.50%, 03/01/2029 (e) 33 37 6.00%, 06/20/2026 15 17 6.50%, 04/01/2029 (e) 44 50 See accompanying notes 52 Schedule of Investments Government & High Quality Bond Account September 30, 2011 (unaudited) U.S. GOVERNMENT & GOVERNMENT Principal U.S. GOVERNMENT & GOVERNMENT Principal AGENCY OBLIGATIONS (continued) Amount (000's) Value (000's) AGENCY OBLIGATIONS (continued) Amount (000's) Value (000's) Government National Mortgage Association (GNMA) U.S. Treasury (continued) (continued) 7.50%, 11/15/2024 $ 3,100 $ 4,930 6.00%, 07/20/2026 $ 11 $ 12 6.00%, 09/20/2026 18 20 $ 32,578 6.00%, 03/20/2027 62 70 TOTAL U.S. GOVERNMENT & GOVERNMENT AGENCY 6.00%, 01/20/2028 12 14 OBLIGATIONS $ 330,221 6.00%, 03/20/2028 11 12 Maturity 6.00%, 06/20/2028 61 68 REPURCHASE AGREEMENTS - 1.31% Amount (000's) Value (000's) 6.00%, 07/20/2028 41 46 Banks - 1.31% 6.00%, 02/20/2029 36 41 Investment in Joint Trading Account; Credit $ 1,589 $ 1,589 6.00%, 03/20/2029 72 81 Suisse Repurchase Agreement; 0.04% 6.00%, 07/20/2029 76 85 dated 09/30/11 maturing 10/03/11 6.00%, 05/20/2032 (a) (collateralized by US Government 6.00%, 07/20/2033 Securities; $1,621,084; 1.00% - 3.13%; 6.00%, 06/20/2038 dated 04/30/12 - 09/30/13) 6.50%, 12/20/2025 23 26 Investment in Joint Trading Account; Deutsche 6.50%, 01/20/2026 45 51 Bank Repurchase Agreement; 0.05% dated 6.50%, 02/20/2026 35 40 09/30/11 maturing 10/03/11 (collateralized 6.50%, 03/20/2031 43 50 by US Government Securities; $509,484; 6.50%, 04/20/2031 45 52 0.00% - 5.00%; dated 11/07/11 - 11/17/17) 6.50%, 04/20/2034 96 Investment in Joint Trading Account; JP 6.50%, 11/15/2038 Morgan Repurchase Agreement; 0.01% 7.00%, 01/15/2024 15 17 dated 09/30/11 maturing 10/03/11 7.00%, 12/15/2027 15 18 (collateralized by US Government 7.00%, 01/15/2028 4 5 Securities; $1,852,667; 0.00% - 6.90%; 7.00%, 01/15/2028 4 4 dated 11/21/11 - 10/20/26) 7.00%, 01/15/2028 4 5 Investment in Joint Trading Account; Merrill 7.00%, 01/15/2028 8 9 Lynch Repurchase Agreement; 0.02% 7.00%, 01/15/2028 22 25 dated 09/30/11 maturing 10/03/11 7.00%, 03/15/2028 (collateralized by US Government 7.00%, 05/15/2028 67 77 Securities; $2,315,835; 0.00% - 8.63%; 7.00%, 01/15/2029 33 38 dated 10/13/11 - 04/01/56) 7.00%, 03/15/2029 17 20 $ 6,176 7.00%, 05/15/2031 30 35 TOTAL REPURCHASE AGREEMENTS $ 6,176 7.00%, 06/20/2031 27 31 Total Investments $ 489,278 7.00%, 09/15/2031 Liabilities in Excess of Other Assets, Net - (3.66)% $ (17,289) 7.00%, 06/15/2032 TOTAL NET ASSETS - 100.00% $ 471,989 7.50%, 01/15/2023 1 1 7.50%, 01/15/2023 2 2 7.50%, 01/15/2023 1 2 (a) Variable Rate. Rate shown is in effect at September 30, 2011. 7.50%, 02/15/2023 2 2 (b) Security exempt from registration under Rule 144A of the Securities Act of 7.50%, 02/15/2023 8 9 1933. These securities may be resold in transactions exempt from 7.50%, 02/15/2023 4 4 registration, normally to qualified institutional buyers. Unless otherwise 7.50%, 03/15/2023 4 5 indicated, these securities are not considered illiquid. At the end of the 7.50%, 03/15/2023 10 12 period, the value of these securities totaled $47,385 or 10.04% of net 7.50%, 04/15/2023 30 34 assets. 7.50%, 06/15/2023 5 5 (c) Market value is determined in accordance with procedures established in 7.50%, 06/15/2023 16 18 good faith by the Board of Directors. At the end of the period, the value of 7.50%, 07/15/2023 1 1 these securities totaled $3,023 or 0.64% of net assets. 7.50%, 09/15/2023 7 9 (d) Security is Illiquid 7.50%, 09/15/2023 5 6 (e) This entity was put into conservatorship by the US Government in 2008. 7.50%, 10/15/2023 20 24 See Notes to Financial Statements for additional information. 7.50%, 10/15/2023 10 12 (f) Security was purchased in a "to-be-announced" ("TBA") transaction. See 7.50%, 11/15/2023 11 13 Notes to Financial Statements for additional information. 8.00%, 07/15/2026 3 3 8.00%, 08/15/2026 6 7 8.00%, 01/15/2027 3 3 8.00%, 02/15/2027 1 1 Unrealized Appreciation (Depreciation) 8.00%, 06/15/2027 1 1 The net federal income tax unrealized appreciation (depreciation) and federal tax $ 54,210 cost of investments held as of the period end were as follows: U.S. Treasury - 6.90% Unrealized Appreciation $ 19,598 3.13%, 05/15/2019 Unrealized Depreciation 4.25%, 11/15/2013 Net Unrealized Appreciation (Depreciation) $ 17,634 4.25%, 11/15/2040 Cost for federal income tax purposes $ 471,644 4.88%, 08/15/2016 5.50%, 08/15/2028 All dollar amounts are shown in thousands (000's) 6.25%, 08/15/2023 See accompanying notes 53 Schedule of Investments Government & High Quality Bond Account September 30, 2011 (unaudited) Portfolio Summary (unaudited) Sector Percent Mortgage Securities 94 .52% Government 6 .90% Financial 1 .31% Asset Backed Securities 0 .93% Liabilities in Excess of Other Assets, Net (3.66)% TOTAL NET ASSETS 100.00% See accompanying notes 54 Schedule of Investments Income Account September 30, 2011 (unaudited) COMMON STOCKS - 0.06% Shares Held Value (000's) Principal Pipelines - 0.06% BONDS (continued) Amount (000's) Value (000's) Energy Maintenance Services LLC (a),(b),(c) $ 150 Diversified Financial Services (continued) ERAC USA Finance LLC TOTAL COMMON STOCKS $ 150 6.38%, 10/15/2017 (d) $ 1,000 $ 1,159 Principal 7.00%, 10/15/2037 (d) BONDS - 67.77% Amount (000's) Value (000's) FUEL Trust 3.98%, 06/15/2016 (d) Aerospace & Defense - 1.46% General Electric Capital Corp Boeing Co/The 5.30%, 02/11/2021 8.75%, 08/15/2021 $ 850 $ 1,215 International Lease Finance Corp Lockheed Martin Corp 8.75%, 03/15/2017 (e) 5.50%, 11/15/2039 Jefferies Group Inc $ 3,446 6.25%, 01/15/2036 Airlines - 0.79% 7.75%, 03/15/2012 Southwest Airlines Co 1994-A Pass Through QHP Royalty Sub LLC 10.25%, 03/15/2015 (b),(d) Trust 9.15%, 07/01/2016 $ 9,662 Electric - 7.30% Automobile Manufacturers - 0.36% Edison Mission Energy New Flyer Industries Canada ULC 7.20%, 05/15/2019 14.00%, 08/19/2020 (b),(c),(d) CAD Exelon Generation Co LLC 6.20%, 10/01/2017 GenOn Americas Generation LLC Automobile Parts & Equipment - 0.49% 8.50%, 10/01/2021 Accuride Corp GenOn Energy Inc 9.50%, 08/01/2018 $ 1,250 9.88%, 10/15/2020 Metropolitan Edison Co Banks - 9.05% 4.95%, 03/15/2013 Bank of America Corp Nisource Finance Corp 5.42%, 03/15/2017 5.25%, 09/15/2017 8.00%, 12/29/2049 (e) Ohio Edison Co 8.13%, 12/29/2049 (e) 5.45%, 05/01/2015 Citigroup Inc Oncor Electric Delivery Co LLC 3.95%, 06/15/2016 7.00%, 09/01/2022 Goldman Sachs Group Inc/The PacifiCorp 3.63%, 02/07/2016 4.95%, 08/15/2014 5.38%, 03/15/2020 5.25%, 06/15/2035 ING Bank NV 6.25%, 10/15/2037 5.00%, 06/09/2021 (d) PPL Energy Supply LLC JP Morgan Chase & Co 5.70%, 10/15/2035 5.13%, 09/15/2014 Southwestern Electric Power Co 7.90%, 04/29/2049 (e) 5.38%, 04/15/2015 Lloyds TSB Bank PLC $ 17,267 6.38%, 01/21/2021 Entertainment - 1.69% Morgan Stanley CCM Merger Inc 4.75%, 04/01/2014 8.00%, 08/01/2013 (d) 6.25%, 08/09/2026 Gateway Casinos & Entertainment Ltd PNC Financial Services Group Inc 8.88%, 11/15/2017 (d) CAD 6.75%, 08/01/2049 (e) Peninsula Gaming LLC / Peninsula Gaming Wells Fargo & Co Corp 4.63%, 04/15/2014 10.75%, 08/15/2017 $ 2,000 7.98%, 03/29/2049 (e) $ 21,421 $ 3,995 Environmental Control - 0.94% Beverages - 1.10% Republic Services Inc Anheuser-Busch InBev Worldwide Inc 5.00%, 03/01/2020 7.75%, 01/15/2019 Food - 0.67% Chemicals - 0.90% Corn Products International Inc Airgas Inc 4.63%, 11/01/2020 4.50%, 09/15/2014 Forest Products & Paper - 0.86% Commercial Services - 0.70% Plum Creek Timberlands LP Ceridian Corp 4.70%, 03/15/2021 11.25%, 11/15/2015 (e) Gas - 0.75% Diversified Financial Services - 4.08% Sempra Energy DVI Inc 6.15%, 06/15/2018 0.00%, 02/01/2004 (a),(b) 0.00%, 02/01/2004 (a),(b) 71 See accompanying notes 55 Schedule of Investments Income Account September 30, 2011 (unaudited) Principal Principal BONDS (continued) Amount (000's) Value (000's) BONDS (continued) Amount (000's) Value (000's) Healthcare - Services - 2.46% Oil & Gas (continued) Alliance HealthCare Services Inc BP Capital Markets PLC 8.00%, 12/01/2016 $ 1,000 $ 780 4.75%, 03/10/2019 $ 2,000 $ 2,209 HCA Inc Nabors Industries Inc 7.50%, 11/06/2033 5.00%, 09/15/2020 Healthsouth Corp Petro-Canada 7.25%, 10/01/2018 4.00%, 07/15/2013 7.75%, 09/15/2022 9.25%, 10/15/2021 Multiplan Inc Rowan Cos Inc 9.88%, 09/01/2018 (d) 5.00%, 09/01/2017 Tenet Healthcare Corp XTO Energy Inc 10.00%, 05/01/2018 6.75%, 08/01/2037 9.00%, 05/01/2015 $ 9,780 $ 5,826 Oil & Gas Services - 1.28% Insurance - 3.08% Schlumberger Investment SA Aspen Insurance Holdings Ltd 3.30%, 09/14/2021 (d) 6.00%, 08/15/2014 Weatherford International Ltd/Bermuda Farmers Insurance Exchange 5.13%, 09/15/2020 6.00%, 08/01/2014 (d) $ 3,036 Fidelity National Financial Inc 6.60%, 05/15/2017 Packaging & Containers - 0.89% Prudential Financial Inc Sealed Air Corp 7.38%, 06/15/2019 7.88%, 06/15/2017 8.88%, 06/15/2038 (e) $ 7,283 Pharmaceuticals - 0.87% Elan Finance PLC / Elan Finance Corp Iron & Steel - 1.65% 8.75%, 10/15/2016 Allegheny Technologies Inc 5.95%, 01/15/2021 ArcelorMittal Pipelines - 2.99% 5.50%, 03/01/2021 ANR Pipeline Co $ 3,897 9.63%, 11/01/2021 El Paso Natural Gas Co Leisure Products & Services - 1.85% 7.50%, 11/15/2026 Carnival Corp Enterprise Products Operating LLC 7.20%, 10/01/2023 6.38%, 02/01/2013 Royal Caribbean Cruises Ltd Express Pipeline LP 6.88%, 12/01/2013 7.39%, 12/31/2017 (d) 7.25%, 03/15/2018 Southern Natural Gas Co Seven Seas Cruises S de RL LLC 8.00%, 03/01/2032 9.13%, 05/15/2019 (d) $ 7,072 $ 4,377 Real Estate - 0.94% Lodging - 1.23% WEA Finance LLC / WT Finance Aust Pty Boyd Gaming Corp Ltd 9.13%, 12/01/2018 (d) 6.75%, 09/02/2019 (d) MGM Resorts International 11.13%, 11/15/2017 13.00%, 11/15/2013 REITS - 7.23% $ 2,922 Arden Realty LP 5.25%, 03/01/2015 Media - 2.78% BioMed Realty LP Comcast Corp 3.85%, 04/15/2016 6.45%, 03/15/2037 6.13%, 04/15/2020 Historic TW Inc Duke Realty LP 9.15%, 02/01/2023 8.25%, 08/15/2019 News America Inc HCP Inc 6.40%, 12/15/2035 6.00%, 03/01/2015 8.00%, 10/17/2016 Health Care REIT Inc Time Warner Cable Inc 6.13%, 04/15/2020 6.55%, 05/01/2037 6.20%, 06/01/2016 $ 6,591 Healthcare Realty Trust Inc Mining - 0.78% 6.50%, 01/17/2017 Xstrata Canada Corp Kimco Realty Corp 6.00%, 10/15/2015 6.88%, 10/01/2019 Simon Property Group LP 10.35%, 04/01/2019 Oil & Gas - 4.13% $ 17,103 Bill Barrett Corp 7.63%, 10/01/2019 Retail - 1.90% Asbury Automotive Group Inc 8.38%, 11/15/2020 See accompanying notes 56 Schedule of Investments Income Account September 30, 2011 (unaudited) Principal U.S. GOVERNMENT & GOVERNMENT Principal BONDS (continued) Amount (000's) Value (000's) AGENCY OBLIGATIONS (continued) Amount (000's) Value (000's) Retail (continued) Federal Home Loan Mortgage Corporation (FHLMC) (continued) Neiman Marcus Group Inc/The 9.00%, 01/01/2025 (g) $ 7 $ 8 10.38%, 10/15/2015 $ 2,000 $ 2,020 Sonic Automotive Inc $ 23,627 9.00%, 03/15/2018 Federal National Mortgage Association (FNMA) - 11.80% $ 4,507 4.00%, 03/01/2039 (g) 4.00%, 08/01/2040 (g) Telecommunications - 1.81% 4.00%, 09/01/2040 (g) Corning Inc 4.50%, 06/01/2039 (g) 6.63%, 05/15/2019 4.50%, 08/01/2039 (g) Qwest Corp 4.50%, 05/01/2040 (g) 6.75%, 12/01/2021 (f) 5.00%, 01/01/2018 (g) 8.88%, 03/15/2012 (e) 5.00%, 08/01/2035 (g) $ 4,295 5.00%, 04/01/2039 (g) Transportation - 0.76% 5.00%, 12/01/2039 (g) Trailer Bridge Inc 5.00%, 04/01/2040 (g) 9.25%, 11/15/2011 5.00%, 06/01/2040 (g) 5.50%, 03/01/2033 (g) TOTAL BONDS $ 160,377 5.50%, 06/01/2033 (g) Principal 5.50%, 02/01/2035 (g) CONVERTIBLE BONDS - 0.88% Amount (000's) Value (000's) 6.00%, 04/01/2032 (g) 6.50%, 05/01/2031 (g) 21 23 Healthcare - Products - 0.54% 6.50%, 04/01/2032 (g) China Medical Technologies Inc 6.50%, 05/01/2032 (g) 89 4.00%, 08/15/2013 7.00%, 01/01/2030 (g) 2 2 $ 27,928 Pharmaceuticals - 0.34% Government National Mortgage Association (GNMA) - Omnicare Inc 0.12% 3.25%, 12/15/2035 6.00%, 05/20/2032 (e) 7.00%, 06/20/2031 97 TOTAL CONVERTIBLE BONDS $ 2,083 9.00%, 02/15/2025 11 13 SENIOR FLOATING RATE INTERESTS - Principal $ 273 1.18% Amount (000's) Value (000's) U.S. Treasury - 3.29% Entertainment - 0.50% 2.63%, 11/15/2020 CCM Merger Inc, Term Loan 2.75%, 02/15/2019 7.00%, 02/01/2017 (e) $ 1,203 $ 1,166 3.13%, 05/15/2019 3.63%, 02/15/2020 $ 7,781 Lodging - 0.68% TOTAL U.S. GOVERNMENT & GOVERNMENT AGENCY Station GVR Acquisition LLC, Term Loan OBLIGATIONS $ 59,609 10.00%, 05/27/2017 (e) 6.25%, 05/27/2016 (e) Maturity REPURCHASE AGREEMENTS - 4.43% Amount (000's) Value (000's) $ 1,615 TOTAL SENIOR FLOATING RATE INTERESTS $ 2,781 Banks - 4.43% U.S. GOVERNMENT & GOVERNMENT Principal Investment in Joint Trading Account; Credit $ 2,696 $ 2,696 AGENCY OBLIGATIONS - 25.19% Amount (000's) Value (000's) Suisse Repurchase Agreement; 0.04% Federal Home Loan Mortgage Corporation (FHLMC) - dated 09/30/11 maturing 10/03/11 9.98% (collateralized by US Government 4.00%, 04/01/2039 (g) $ 2,423 $ 2,541 Securities; $2,749,885; 1.00% - 3.13%; 4.50%, 08/01/2033 (g) dated 04/30/12 - 09/30/13) 4.50%, 05/01/2039 (g) Investment in Joint Trading Account; Deutsche 4.50%, 06/01/2039 (g) Bank Repurchase Agreement; 0.05% dated 4.50%, 07/01/2039 (g) 09/30/11 maturing 10/03/11 (collateralized 5.00%, 08/01/2019 (g) by US Government Securities; $864,250; 5.00%, 08/01/2035 (g) 0.00% - 5.00%; dated 11/07/11 - 11/17/17) 5.00%, 11/01/2035 (g) Investment in Joint Trading Account; JP 5.00%, 10/01/2038 (g) Morgan Repurchase Agreement; 0.01% 5.50%, 11/01/2017 (g) dated 09/30/11 maturing 10/03/11 5.50%, 01/01/2018 (g) (collateralized by US Government 5.50%, 05/01/2031 (g) 98 Securities; $3,142,726; 0.00% - 6.90%; 5.50%, 06/01/2035 (g) dated 11/21/11 - 10/20/26) 5.50%, 01/01/2036 (g) 5.50%, 04/01/2036 (g) 6.00%, 03/01/2031 (g) 60 67 6.00%, 05/01/2032 (g) 6.00%, 06/01/2038 (g) 6.50%, 06/01/2029 (g) 47 53 6.50%, 08/01/2029 (g) 38 43 7.00%, 01/01/2032 (g) 44 51 See accompanying notes 57 Schedule of Investments Income Account September 30, 2011 (unaudited) REPURCHASE AGREEMENTS Maturity (continued) Amount (000's) Value (000's) Banks (continued) Investment in Joint Trading Account; Merrill $ 3,851 $ 3,852 Lynch Repurchase Agreement; 0.02% dated 09/30/11 maturing 10/03/11 (collateralized by US Government Securities; $3,928,408; 0.00% - 8.63%; dated 10/13/11 - 04/01/56) $ 10,476 TOTAL REPURCHASE AGREEMENTS $ 10,476 Total Investments $ 235,476 Other Assets in Excess of Liabilities, Net - 0.49% $ 1,166 TOTAL NET ASSETS - 100.00% $ 236,642 (a) Non-Income Producing Security (b) Security is Illiquid (c) Market value is determined in accordance with procedures established in good faith by the Board of Directors. At the end of the period, the value of these securities totaled $1,008 or 0.43% of net assets. (d) Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. Unless otherwise indicated, these securities are not considered illiquid. At the end of the period, the value of these securities totaled $17,209 or 7.27% of net assets. (e) Variable Rate. Rate shown is in effect at September 30, 2011. (f) Security purchased on a when-issued basis. (g) This entity was put into conservatorship by the US Government in 2008. See Notes to Financial Statements for additional information. Unrealized Appreciation (Depreciation) The net federal income tax unrealized appreciation (depreciation) and federal tax cost of investments held as of the period end were as follows: Unrealized Appreciation $ 15,883 Unrealized Depreciation Net Unrealized Appreciation (Depreciation) $ 11,726 Cost for federal income tax purposes $ 223,750 All dollar amounts are shown in thousands (000's) Portfolio Summary (unaudited) Sector Percent Financial 28 .81% Mortgage Securities 21 .90% Consumer, Cyclical 9 .49% Energy 8 .46% Utilities 8 .05% Consumer, Non-cyclical 6 .68% Communications 4 .59% Basic Materials 4 .19% Industrial 4 .05% Government 3 .29% Other Assets in Excess of Liabilities, Net 0 .49% TOTAL NET ASSETS 100.00% See accompanying notes 58 Schedule of Investments International Emerging Markets Account September 30, 2011 (unaudited) COMMON STOCKS - 98.58% Shares Held Value (000's) COMMON STOCKS (continued) Shares Held Value (000's) Advertising - 0.22% Coal - 1.76% Focus Media Holding Ltd ADR (a) $ 302 China Shenhua Energy Co Ltd $ 653 Coal India Ltd Harum Energy Tbk PT Agriculture - 3.03% Indo Tambangraya Megah PT Bunge Ltd New World Resources PLC Golden Agri-Resources Ltd ITC Ltd $ 2,410 KT&G Corp Commercial Services - 0.74% MHP SA (a) Cielo SA Souza Cruz SA $ 4,152 Computers - 2.83% Airlines - 0.74% Asustek Computer Inc Air China Ltd Foxconn Technology Co Ltd Asiana Airlines (a) Lenovo Group Ltd $ 1,014 Tata Consultancy Services Ltd Automobile Manufacturers - 4.80% $ 3,872 Ford Otomotiv Sanayi AS Diversified Financial Services - 4.08% Great Wall Motor Co Ltd African Bank Investments Ltd Hyundai Motor Co E.Sun Financial Holding Co Ltd Kia Motors Corp Fubon Financial Holding Co Ltd Mahindra & Mahindra Ltd Hana Financial Group Inc Tata Motors Ltd KB Financial Group Inc $ 6,574 KGI Securities Co Ltd (b) Mega Financial Holding Co Ltd Automobile Parts & Equipment - 0.48% SinoPac Financial Holdings Co Ltd Iochpe-Maxion SA $ 5,591 Marcopolo SA $ 656 Electric - 0.50% Cia Paranaense de Energia Banks - 15.59% Federal Hydrogenerating Co JSC ADR 2 ABSA Group Ltd Reliance Infrastructure Ltd Banco Bradesco SA $ 691 Banco de Chile Banco do Brasil SA Electrical Components & Equipment - 0.81% Banco Santander Chile SA ADR Harbin Electric Co Ltd Bangkok Bank PCL Simplo Technology Co Ltd Bank Mandiri Tbk PT $ 1,107 Bank of China Ltd Bank Rakyat Indonesia Persero Tbk PT Electronics - 1.82% China Construction Bank Corp Career Technology MFG. Co Ltd ICICI Bank Ltd ADR E Ink Holdings Inc Industrial and Commercial Bank of China Ltd Hon Hai Precision Industry Co Ltd Industrial Bank of Korea Radiant Opto-Electronics Corp Itau Unibanco Holding SA Yageo Corp Kasikornbank PCL $ 2,487 Malayan Banking Bhd Engineering & Construction - 0.34% OTP Bank PLC China Communications Construction Co Ltd Sberbank of Russia Turkiye Garanti Bankasi AS Yes Bank Ltd Food - 2.42% $ 21,356 BRF - Brasil Foods SA Charoen Pokphand Foods PCL (c) Beverages - 2.73% CJ CheilJedang Corp Cia de Bebidas das Americas ADR Cosan SA Industria e Comercio Fomento Economico Mexicano SAB de CV Gruma SAB de CV (a) ADR $ 3,313 Grupo Modelo SAB de CV $ 3,741 Forest Products & Paper - 0.29% Mondi PLC Building Materials - 0.40% China National Building Material Co Ltd Gas - 0.55% ENN Energy Holdings Ltd Chemicals - 2.44% China Petrochemical Development Corp Formosa Plastics Corp Holding Companies - Diversified - 2.67% Honam Petrochemical Corp Alfa SAB de CV KCC Corp Alliance Global Group Inc LG Chem Ltd Barloworld Ltd Mexichem SAB de CV GS Holdings Uralkali Imperial Holdings Ltd $ 3,340 See accompanying notes 59 Schedule of Investments International Emerging Markets Account September 30, 2011 (unaudited) COMMON STOCKS (continued) Shares Held Value (000's) COMMON STOCKS (continued) Shares Held Value (000's) Holding Companies - Diversified (continued) Real Estate - 0.76% KOC Holding AS $ 590 Country Garden Holdings Co $ 359 $ 3,656 KWG Property Holding Ltd Supalai PCL (c) Home Builders - 0.61% $ 1,037 Even Construtora e Incorporadora SA Tecnisa SA Retail - 3.45% $ 829 Arcos Dorados Holdings Inc GOME Electrical Appliances Holding Ltd Insurance - 2.73% Hyundai Department Store Co Ltd Brasil Insurance Participacoes e Administracao Intime Department Store Group Co Ltd SA Lewis Group Ltd China Life Insurance Co Ltd Lojas Renner SA LIG Insurance Co Ltd 34 Mr Price Group Ltd Odontoprev SA President Chain Store Corp PICC Property & Casualty Co Ltd Woolworths Holdings Ltd/South Africa Ping An Insurance Group Co $ 4,719 Porto Seguro SA Sanlam Ltd Semiconductors - 6.20% Sul America SA Powertech Technology Inc 47 $ 3,739 Samsung Electronics Co Ltd Taiwan Semiconductor Manufacturing Co Ltd Internet - 0.35% $ 8,491 Daum Communications Corp Shipbuilding - 0.76% Iron & Steel - 1.46% Hyundai Heavy Industries Co Ltd Dongkuk Steel Mill Co Ltd Kumba Iron Ore Ltd Telecommunications - 11.44% POSCO ADR Advanced Info Service PCL (c) Severstal OAO America Movil SAB de CV ADR $ 2,001 China Mobile Ltd China Telecom Corp Ltd Lodging - 0.86% China Unicom Hong Kong Ltd Genting Bhd Chunghwa Telecom Co Ltd HTC Corp Machinery - Construction & Mining - 0.09% MTN Group Ltd China National Materials Co Ltd Sistema JSFC Taiwan Mobile Co Ltd (c) Telekom Malaysia Bhd Metal Fabrication & Hardware - 0.49% Tim Participacoes SA ADR (a) Catcher Technology Co Ltd Turk Telekomunikasyon AS 26 Vodacom Group Ltd Mining - 7.43% $ 15,671 Antofagasta PLC Cia de Minas Buenaventura SA ADR Textiles - 0.23% Gold Fields Ltd Cia Hering Grupo Mexico SAB de CV Industrias Penoles SAB de CV Transportation - 0.15% International Nickel Indonesia Tbk PT Globaltrans Investment PLC KGHM Polska Miedz SA Korea Zinc Co Ltd TOTAL COMMON STOCKS $ 135,014 Sterlite Industries India Ltd ADR PREFERRED STOCKS - 0.89% Shares Held Value (000's) Vale SA - Pref Shares $ 10,178 Electric - 0.32% Cia Energetica de Minas Gerais Oil & Gas - 12.04% China Petroleum & Chemical Corp CNOOC Ltd Telecommunications - 0.57% Gazprom OAO ADR Telecomunicacoes de Sao Paulo SA Lukoil OAO ADR NovaTek OAO TOTAL PREFERRED STOCKS $ 1,217 Oil & Natural Gas Corp Ltd Total Investments $ 136,231 PetroChina Co Ltd Other Assets in Excess of Liabilities, Net - 0.53% $ 730 Petroleo Brasileiro SA ADR TOTAL NET ASSETS - 100.00% $ 136,961 PTT PCL (c) Sasol Ltd SK Holdings Co Ltd (a) Non-Income Producing Security (b) Security exempt from registration under Rule 144A of the Securities Act of $ 16,489 1933. These securities may be resold in transactions exempt from Pharmaceuticals - 0.29% registration, normally to qualified institutional buyers. Unless otherwise Ranbaxy Laboratories Ltd indicated, these securities are not considered illiquid. At the end of the period, the value of these securities totaled $286 or 0.21% of net assets. See accompanying notes 60 Schedule of Investments International Emerging Markets Account September 30, 2011 (unaudited) (c) Market value is determined in accordance with procedures established in good faith by the Board of Directors. At the end of the period, the value of these securities totaled $3,613 or 2.64% of net assets. Unrealized Appreciation (Depreciation) The net federal income tax unrealized appreciation (depreciation) and federal tax cost of investments held as of the period end were as follows: Unrealized Appreciation $ 11,343 Unrealized Depreciation Net Unrealized Appreciation (Depreciation) $ (18,241) Cost for federal income tax purposes $ 154,472 All dollar amounts are shown in thousands (000's) Portfolio Summary (unaudited) Country Percent Brazil 16 .25% Korea, Republic Of 16 .02% China 11 .55% Taiwan, Province Of China 11 .06% South Africa 8 .23% India 6 .32% Russian Federation 5 .78% Mexico 4 .73% Thailand 3 .82% Hong Kong 3 .51% Malaysia 2 .65% Indonesia 1 .89% United States 1 .69% Turkey 1 .40% Chile 0 .79% United Kingdom 0 .71% Poland 0 .65% Peru 0 .60% Singapore 0 .47% Argentina 0 .41% Ukraine 0 .30% Hungary 0 .27% Philippines 0 .22% Cyprus 0 .15% Other Assets in Excess of Liabilities, Net 0 .53% TOTAL NET ASSETS 100.00% See accompanying notes 61 Schedule of Investments LargeCap Blend Account II September 30, 2011 (unaudited) COMMON STOCKS - 93.72% Shares Held Value (000's) COMMON STOCKS (continued) Shares Held Value (000's) Advertising - 0.11% Beverages (continued) Interpublic Group of Cos Inc $ 26 Molson Coors Brewing Co $ 121 Lamar Advertising Co (a) 10 PepsiCo Inc Omnicom Group Inc $ 3,284 $ 165 Biotechnology - 1.08% Aerospace & Defense - 1.61% Amgen Inc Boeing Co/The Biogen Idec Inc (a) General Dynamics Corp Celgene Corp (a) Goodrich Corp Dendreon Corp (a) 7 L-3 Communications Holdings Inc 43 Gilead Sciences Inc (a) Lockheed Martin Corp Human Genome Sciences Inc (a) Northrop Grumman Corp 67 Life Technologies Corp (a) 66 Orbital Sciences Corp (a) $ 1,618 Raytheon Co Rockwell Collins Inc 57 Building Materials - 0.29% United Technologies Corp Masco Corp $ 2,420 Chemicals - 2.26% Agriculture - 1.98% Air Products & Chemicals Inc Altria Group Inc Airgas Inc 29 Archer-Daniels-Midland Co 96 Celanese Corp Lorillard Inc 80 Philip Morris International Inc CF Industries Holdings Inc 58 Dow Chemical Co/The $ 2,968 Eastman Chemical Co 39 Airlines - 0.05% Ecolab Inc Southwest Airlines Co 73 EI du Pont de Nemours & Co FMC Corp 36 LyondellBasell Industries NV 22 Apparel - 0.35% Monsanto Co Coach Inc Potash Corp of Saskatchewan Inc Nike Inc PPG Industries Inc Ralph Lauren Corp 53 Praxair Inc VF Corp 71 Sherwin-Williams Co/The $ 525 Sigma-Aldrich Corp 52 Automobile Manufacturers - 0.20% $ 3,383 Ford Motor Co (a) General Motors Co (a) 79 Coal - 0.12% Alpha Natural Resources Inc (a) 27 $ 295 Arch Coal Inc 20 Automobile Parts & Equipment - 0.50% Consol Energy Inc 14 Johnson Controls Inc Peabody Energy Corp TRW Automotive Holdings Corp (a) 16 $ 186 $ 750 Commercial Services - 1.63% Banks - 5.42% Apollo Group Inc (a) 35 Bank of America Corp Automatic Data Processing Inc Bank of New York Mellon Corp/The DeVry Inc 16 BB&T Corp 59 Equifax Inc 28 Capital One Financial Corp 89 H&R Block Inc 54 Citigroup Inc Mastercard Inc Comerica Inc Moody's Corp Fifth Third Bancorp Paychex Inc 72 First Horizon National Corp 35 Robert Half International Inc 58 Goldman Sachs Group Inc/The RR Donnelley & Sons Co 17 JP Morgan Chase & Co SAIC Inc (a) 22 KeyCorp 35 Total System Services Inc 19 M&T Bank Corp 97 Visa Inc Morgan Stanley Western Union Co/The Northern Trust Corp 73 $ 2,450 PNC Financial Services Group Inc Computers - 6.70% State Street Corp Accenture PLC - Class A US Bancorp Apple Inc (a) Wells Fargo & Co Cognizant Technology Solutions Corp (a) 78 Zions Bancorporation 40 Computer Sciences Corp 13 $ 8,126 Dell Inc (a) Beverages - 2.19% EMC Corp/Massachusetts (a) Brown-Forman Corp 48 Hewlett-Packard Co Coca-Cola Co/The IBM Corp Coca-Cola Enterprises Inc 54 Lexmark International Inc (a) 15 Constellation Brands Inc (a) 21 NetApp Inc (a) Dr Pepper Snapple Group Inc 57 SanDisk Corp (a) See accompanying notes 62 Schedule of Investments LargeCap Blend Account II September 30, 2011 (unaudited) COMMON STOCKS (continued) Shares Held Value (000's) COMMON STOCKS (continued) Shares Held Value (000's) Computers (continued) Electrical Components & Equipment (continued) Teradata Corp (a) $ 60 Energizer Holdings Inc (a) $ 53 Western Digital Corp (a) 42 Molex Inc 19 $ 10,055 $ 493 Consumer Products - 0.15% Electronics - 0.41% Avery Dennison Corp 19 Agilent Technologies Inc (a) Kimberly-Clark Corp Jabil Circuit Inc 25 $ 231 PerkinElmer Inc 15 TE Connectivity Ltd Cosmetics & Personal Care - 2.07% Thermo Fisher Scientific Inc (a) Avon Products Inc 90 Tyco International Ltd 93 Colgate-Palmolive Co Waters Corp (a) 45 Estee Lauder Cos Inc/The 66 $ 610 Procter & Gamble Co $ 3,110 Energy - Alternate Sources - 0.01% First Solar Inc (a) 13 Distribution & Wholesale - 0.06% Fastenal Co 37 Genuine Parts Co 53 Engineering & Construction - 0.10% $ 90 Fluor Corp 97 Jacobs Engineering Group Inc (a) 29 Diversified Financial Services - 1.68% McDermott International Inc (a) 17 American Express Co $ 143 Ameriprise Financial Inc BlackRock Inc 69 Entertainment - 0.08% Charles Schwab Corp/The 84 International Game Technology CME Group Inc Discover Financial Services Environmental Control - 0.04% Federated Investors Inc 12 Waste Management Inc 63 Franklin Resources Inc IntercontinentalExchange Inc (a) 91 Invesco Ltd Food - 3.15% Janus Capital Group Inc 8 Campbell Soup Co 41 Legg Mason Inc 64 ConAgra Foods Inc NASDAQ OMX Group Inc/The (a) 25 General Mills Inc NYSE Euronext 93 HJ Heinz Co 80 SLM Corp 52 Hormel Foods Corp 25 T Rowe Price Group Inc 88 Kellogg Co $ 2,513 Kraft Foods Inc Kroger Co/The Electric - 2.29% McCormick & Co Inc/MD AES Corp/The (a) Safeway Inc 42 Ameren Corp 49 Sara Lee Corp 68 American Electric Power Co Inc 85 Sysco Corp 61 Calpine Corp (a) 53 Tyson Foods Inc 37 CMS Energy Corp 33 Whole Foods Market Inc Consolidated Edison Inc 78 $ 4,730 Constellation Energy Group Inc Dominion Resources Inc/VA Forest Products & Paper - 0.54% DTE Energy Co 55 International Paper Co Duke Energy Corp MeadWestvaco Corp 30 Edison International $ 813 Entergy Corp Exelon Corp Gas - 0.74% FirstEnergy Corp CenterPoint Energy Inc NiSource Inc 43 NextEra Energy Inc Sempra Energy Northeast Utilities 40 NRG Energy Inc (a) 37 $ 1,110 Pepco Holdings Inc 30 Hand & Machine Tools - 0.06% PG&E Corp 71 Snap-on Inc 17 Pinnacle West Capital Corp 33 Stanley Black & Decker Inc 79 PPL Corp $ 96 Progress Energy Inc 62 Public Service Enterprise Group Inc 72 Healthcare - Products - 2.94% SCANA Corp 33 Baxter International Inc Southern Co Becton Dickinson and Co 66 Boston Scientific Corp (a) 21 TECO Energy Inc 43 CareFusion Corp (a) 35 Wisconsin Energy Corp Xcel Energy Inc 80 Covidien PLC $ 3,438 CR Bard Inc 44 DENTSPLY International Inc Electrical Components & Equipment - 0.33% Edwards Lifesciences Corp (a) Emerson Electric Co Hospira Inc (a) 19 See accompanying notes 63 Schedule of Investments LargeCap Blend Account II September 30, 2011 (unaudited) COMMON STOCKS (continued) Shares Held Value (000's) COMMON STOCKS (continued) Shares Held Value (000's) Healthcare - Products (continued) Iron & Steel (continued) Intuitive Surgical Inc (a) $ 58 United States Steel Corp $ 24 Johnson & Johnson $ 159 Medtronic Inc Patterson Cos Inc 20 Leisure Products & Services - 0.50% St Jude Medical Inc 57 Carnival Corp Stryker Corp Harley-Davidson Inc Varian Medical Systems Inc (a) 40 $ 755 Zimmer Holdings Inc (a) Lodging - 0.25% $ 4,412 Las Vegas Sands Corp (a) Healthcare - Services - 1.24% Marriott International Inc/DE Aetna Inc Starwood Hotels & Resorts Worldwide Inc 93 CIGNA Corp 77 Wyndham Worldwide Corp 32 Coventry Health Care Inc (a) 31 Wynn Resorts Ltd 23 DaVita Inc (a) 79 $ 374 HCA Holdings Inc (a) 47 Machinery - Construction & Mining - 0.27% Humana Inc Caterpillar Inc Quest Diagnostics Inc Joy Global Inc 94 UnitedHealth Group Inc $ 411 WellPoint Inc $ 1,861 Machinery - Diversified - 1.02% Cummins Inc Holding Companies - Diversified - 0.02% Deere & Co Leucadia National Corp 30 Rockwell Automation Inc 53 Roper Industries Inc 44 Home Builders - 0.76% $ 1,524 Lennar Corp Media - 2.88% Toll Brothers Inc (a) CBS Corp 64 $ 1,141 Comcast Corp - Class A DIRECTV (a) Home Furnishings - 0.02% Discovery Communications Inc - C Shares (a) 69 Harman International Industries Inc 34 Gannett Co Inc 16 McGraw-Hill Cos Inc/The Insurance - 2.86% News Corp - Class A ACE Ltd News Corp - Class B Aflac Inc Scripps Networks Interactive 24 Allstate Corp/The Time Warner Cable Inc Aon Corp Time Warner Inc Assurant Inc 25 Viacom Inc Berkshire Hathaway Inc - Class A (a) 6 Walt Disney Co/The Berkshire Hathaway Inc - Class B (a) Washington Post Co/The 41 13 Chubb Corp/The $ 4,315 Hartford Financial Services Group Inc 49 Lincoln National Corp 35 Metal Fabrication & Hardware - 0.13% Loews Corp 52 Precision Castparts Corp Marsh & McLennan Cos Inc MetLife Inc Mining - 1.28% Progressive Corp/The 77 Alcoa Inc 67 Prudential Financial Inc Freeport-McMoRan Copper & Gold Inc Torchmark Corp 26 Newmont Mining Corp Travelers Cos Inc/The Vulcan Materials Co 61 Unum Group 43 $ 1,924 XL Group PLC 44 $ 4,288 Miscellaneous Manufacturing - 3.85% 3M Co Internet - 3.13% Cooper Industries PLC Amazon.com Inc (a) eBay Inc (a) Danaher Corp Dover Corp 57 Expedia Inc 34 Eaton Corp Google Inc (a) Liberty Interactive Corp (a) 52 General Electric Co Netflix Inc (a) 33 Harsco Corp Priceline.com Inc (a) Honeywell International Inc Symantec Corp (a) 84 Illinois Tool Works Inc 85 Ingersoll-Rand PLC VeriSign Inc 9 ITT Corp 51 Yahoo! Inc (a) 72 Pall Corp 71 $ 4,694 Parker Hannifin Corp 67 Iron & Steel - 0.11% Textron Inc Cliffs Natural Resources Inc 87 $ 5,775 Nucor Corp 48 See accompanying notes 64 Schedule of Investments LargeCap Blend Account II September 30, 2011 (unaudited) COMMON STOCKS (continued) Shares Held Value (000's) COMMON STOCKS (continued) Shares Held Value (000's) Office & Business Equipment - 0.09% Pipelines - 0.39% Pitney Bowes Inc 1,495 $ 28 El Paso Corp 9,924 $ 174 Xerox Corp 14,773 103 Oneok Inc 708 47 $ 131 Spectra Energy Corp 8,922 219 Williams Cos Inc 5,773 140 Oil & Gas - 8.82% $ 580 Anadarko Petroleum Corp 2,312 146 Apache Corp 12,503 1,003 Real Estate - 0.04% Chesapeake Energy Corp 3,044 78 CB Richard Ellis Group Inc (a) 4,667 63 Chevron Corp 24,357 2,254 Cimarex Energy Co 500 28 Concho Resources Inc (a) 600 43 REITS - 1.01% ConocoPhillips 9,572 606 Annaly Capital Management Inc 17,630 293 Denbury Resources Inc (a) 2,821 32 Apartment Investment & Management Co 790 17 Devon Energy Corp 3,982 221 AvalonBay Communities Inc 652 74 Boston Properties Inc 668 59 Diamond Offshore Drilling Inc 10,180 557 Equity Residential 1,325 69 EOG Resources Inc 1,999 142 EQT Corp 1,868 100 General Growth Properties Inc 1,400 17 HCP Inc 1,839 64 Exxon Mobil Corp 73,847 5,364 Health Care REIT Inc 1,182 55 Helmerich & Payne Inc 759 31 Hess Corp 2,999 157 Host Hotels & Resorts Inc 4,301 47 Kimco Realty Corp 2,759 41 Marathon Oil Corp 3,336 72 Plum Creek Timber Co Inc 1,111 39 Marathon Petroleum Corp 3,805 103 Murphy Oil Corp 3,379 149 ProLogis Inc 1,594 39 Nabors Industries Ltd (a) 2,045 25 Public Storage Inc 1,025 115 Newfield Exploration Co (a) 12,540 497 Simon Property Group Inc 3,039 335 Noble Corp (a) 2,000 59 Ventas Inc 1,309 65 Vornado Realty Trust 1,743 130 Noble Energy Inc 799 57 Weyerhaeuser Co 3,208 50 Occidental Petroleum Corp 5,810 416 QEP Resources Inc 1,198 32 $ 1,509 Range Resources Corp 600 35 Retail - 4.88% Southwestern Energy Co (a) 4,357 145 Abercrombie & Fitch Co 598 37 Suncor Energy Inc 1,800 46 AutoZone Inc (a) 472 151 Tesoro Corp (a) 1,017 20 Bed Bath & Beyond Inc (a) 3,576 205 Total SA ADR 16,210 711 Best Buy Co Inc 2,214 52 Valero Energy Corp 5,729 101 Big Lots Inc (a) 594 21 $ 13,230 CarMax Inc (a) 5,931 142 Chipotle Mexican Grill Inc (a) 404 123 Oil & Gas Services - 1.84% Costco Wholesale Corp 1,768 145 Baker Hughes Inc 4,802 221 Cameron International Corp (a) 800 33 CVS Caremark Corp 9,300 312 FMC Technologies Inc (a) 2,800 105 Darden Restaurants Inc 903 39 Dollar General Corp (a) 2,900 109 Halliburton Co 24,524 749 Family Dollar Stores Inc 878 45 National Oilwell Varco Inc 18,419 944 GameStop Corp (a) 1,055 24 Schlumberger Ltd 11,702 699 Gap Inc/The 3,151 51 $ 2,751 Home Depot Inc 12,232 402 Packaging & Containers - 0.06% JC Penney Co Inc 1,506 40 Ball Corp 1,162 36 Kohl's Corp 5,658 278 Bemis Co Inc 744 22 Lowe's Cos Inc 8,140 158 Owens-Illinois Inc (a) 1,182 18 Ltd Brands Inc 1,732 67 Sealed Air Corp 1,146 19 Macy's Inc 6,476 170 $ 95 McDonald's Corp 7,997 702 Nordstrom Inc 1,142 52 Pharmaceuticals - 6.25% O'Reilly Automotive Inc (a) 948 63 Abbott Laboratories 10,623 544 Ross Stores Inc 2,074 163 Allergan Inc/United States 2,442 201 Staples Inc 38,058 506 AmerisourceBergen Corp 20,392 759 Starbucks Corp 7,854 293 Bristol-Myers Squibb Co 53,255 1,671 Target Corp 5,931 290 Cardinal Health Inc 1,735 73 Tiffany & Co 902 55 Eli Lilly & Co 4,976 184 TJX Cos Inc 14,011 777 Express Scripts Inc (a) 4,633 172 Forest Laboratories Inc (a) 1,893 58 Walgreen Co 6,060 199 Wal-Mart Stores Inc 19,493 1,012 GlaxoSmithKline PLC ADR 13,560 560 Yum! Brands Inc 12,888 636 McKesson Corp 2,812 204 $ 7,319 Mead Johnson Nutrition Co 832 57 Medco Health Solutions Inc (a) 3,243 152 Savings & Loans - 0.03% Merck & Co Inc 23,473 768 Hudson City Bancorp Inc 3,415 19 Novartis AG ADR 21,640 1,207 People's United Financial Inc 2,704 31 Pfizer Inc 156,261 2,763 $ 50 Sanofi-Aventis SA - Rights (a) 1,109 1 Semiconductors - 2.46% $ 9,374 Advanced Micro Devices Inc (a) 17,597 90 Analog Devices Inc 3,982 124 See accompanying notes 65 Schedule of Investments LargeCap Blend Account II September 30, 2011 (unaudited) COMMON STOCKS (continued) Shares Held Value (000's) Maturity Semiconductors (continued) REPURCHASE AGREEMENTS - 3.24% Amount (000's) Value (000's) Applied Materials Inc 12,844 $ 133 Banks - 3.24% ASML Holding NV 29,850 1,031 Investment in Joint Trading Account; Credit $ 1,251 $ 1,252 Broadcom Corp 4,141 138 Suisse Repurchase Agreement; 0.04% Intel Corp 29,060 620 dated 09/30/11 maturing 10/03/11 KLA-Tencor Corp 1,186 45 (collateralized by US Government Lam Research Corp (a) 700 27 Securities; $1,276,428; 1.00% - 3.13%; Linear Technology Corp 3,414 95 dated 04/30/12 - 09/30/13) LSI Corp (a) 4,534 23 Investment in Joint Trading Account; Deutsche 393 393 Marvell Technology Group Ltd (a) 4,900 71 Bank Repurchase Agreement; 0.05% dated Micron Technology Inc (a) 13,178 67 09/30/11 maturing 10/03/11 (collateralized Novellus Systems Inc (a) 651 18 by US Government Securities; $401,163; NVIDIA Corp (a) 7,417 92 0.00% - 5.00%; dated 11/07/11 - 11/17/17) Teradyne Inc (a) 1,223 13 Investment in Joint Trading Account; JP 1,430 1,430 Texas Instruments Inc 29,211 779 Morgan Repurchase Agreement; 0.01% Xilinx Inc 11,710 321 dated 09/30/11 maturing 10/03/11 $ 3,687 (collateralized by US Government Securities; $1,458,775; 0.00% - 6.90%; Software - 3.72% dated 11/21/11 - 10/20/26) Adobe Systems Inc (a) 9,066 219 Autodesk Inc (a) 29,811 828 Investment in Joint Trading Account; Merrill 1,788 1,788 BMC Software Inc (a) 1,261 49 Lynch Repurchase Agreement; 0.02% dated 09/30/11 maturing 10/03/11 CA Inc 5,331 103 (collateralized by US Government Compuware Corp (a) 1,581 12 Securities; $1,823,470; 0.00% - 8.63%; Dun & Bradstreet Corp 353 22 dated 10/13/11 - 04/01/56) Electronic Arts Inc (a) 1,100 22 $ 4,863 Fidelity National Information Services Inc 2,801 68 FiservInc(a) 980 50 TOTAL REPURCHASE AGREEMENTS $ 4,863 Intuit Inc 1,785 85 Total Investments $ 145,428 Microsoft Corp 92,332 2,298 Other Assets in Excess of Liabilities, Net - 3.04% $ 4,559 Oracle Corp 57,183 1,643 TOTAL NET ASSETS - 100.00% $ 149,987 Red Hat Inc (a) 3,000 127 Salesforce.com Inc (a) 480 55 (a) Non-Income Producing Security $ 5,581 Telecommunications - 4.75% American Tower Corp (a) 16,693 899 Unrealized Appreciation (Depreciation) AT&T Inc 58,275 1,662 The net federal income tax unrealized appreciation (depreciation) and federal tax CenturyLink Inc 2,496 83 cost of investments held as of the period end were as follows: Cisco Systems Inc 51,611 799 Corning Inc 14,708 182 Unrealized Appreciation $ 5,322 Crown Castle International Corp (a) 2,000 81 Unrealized Depreciation (15,474) Harris Corp 904 31 Net Unrealized Appreciation (Depreciation) $ (10,152) Juniper Networks Inc (a) 8,726 151 Motorola Mobility Holdings Inc (a) 1,350 51 Cost for federal income tax purposes $ 155,580 Motorola Solutions Inc 1,559 65 All dollar amounts are shown in thousands (000's) Qualcomm Inc 25,271 1,228 Sprint Nextel Corp (a) 25,200 77 Portfolio Summary (unaudited) Tellabs Inc 2,789 12 Sector Percent Verizon Communications Inc 49,022 1,804 Consumer, Non-cyclical 22 .68% $ 7,125 Financial 14 .28% Textiles - 0.04% Technology 12 .97% Cintas Corp 1,957 55 Energy 11 .18% Communications 10 .87% Industrial 10 .00% Toys, Games & Hobbies - 0.05% Consumer, Cyclical 7 .74% Hasbro Inc 1,100 36 Basic Materials 4 .19% Mattel Inc 1,400 36 Utilities 3 .03% $ 72 Diversified 0 .02% Transportation - 1.83% Other Assets in Excess of Liabilities, Net 3 .04% CH Robinson Worldwide Inc 800 55 TOTAL NET ASSETS 100.00% CSX Corp 5,275 98 Expeditors International of Washington Inc 400 16 FedEx Corp 3,061 207 Norfolk Southern Corp 12,125 740 Ryder System Inc 1,262 48 Union Pacific Corp 4,871 397 United Parcel Service Inc 18,726 1,183 $ 2,744 TOTAL COMMON STOCKS $ 140,565 See accompanying notes 66 Schedule of Investments LargeCap Blend Account II September 30, 2011 (unaudited) Futures Contracts Unrealized Type Long/Short Contracts Notional Value Market Value Appreciation/(Depreciation) S&P 500 Emini; December 2011 Long 105 $ $ 5,912 $ (279) $ (279) All dollar amounts are shown in thousands (000's) See accompanying notes 67 Schedule of Investments LargeCap Growth Account September 30, 2011 (unaudited) COMMON STOCKS - 98.55% Shares Held Value (000's) COMMON STOCKS (continued) Shares Held Value (000's) Apparel - 0.75% Machinery - Diversified - 3.51% Nike Inc $ 1,283 Cummins Inc $ 1,837 Deere & Co Automobile Manufacturers - 2.47% $ 5,998 Ford Motor Co (a) Media - 1.06% DIRECTV (a) Banks - 0.99% Capital One Financial Corp Oil & Gas - 5.28% Apache Corp Beverages - 2.63% Cabot Oil & Gas Corp Coca-Cola Co/The Ensco PLC ADR Occidental Petroleum Corp $ 9,020 Biotechnology - 1.12% Gilead Sciences Inc (a) Oil & Gas Services - 2.55% Halliburton Co National Oilwell Varco Inc Chemicals - 3.90% $ 4,366 EI du Pont de Nemours & Co Monsanto Co Pharmaceuticals - 7.94% Potash Corp of Saskatchewan Inc Allergan Inc/United States $ 6,672 Pfizer Inc Valeant Pharmaceuticals International Inc Commercial Services - 5.54% Watson Pharmaceuticals Inc (a) Mastercard Inc $ 13,573 Visa Inc $ 9,465 Retail - 10.93% Bed Bath & Beyond Inc (a) Computers - 13.38% Home Depot Inc Accenture PLC - Class A Ltd Brands Inc Apple Inc (a) McDonald's Corp Cognizant Technology Solutions Corp (a) Starbucks Corp NetApp Inc (a) Riverbed Technology Inc (a) $ 18,688 SanDisk Corp (a) Semiconductors - 0.76% Teradata Corp (a) Avago Technologies Ltd $ 22,869 Cosmetics & Personal Care - 1.40% Software - 5.94% Electronic Arts Inc (a) Estee Lauder Cos Inc/The Oracle Corp Salesforce.com Inc (a) Diversified Financial Services - 4.61% VMware Inc (a) American Express Co $ 10,156 Discover Financial Services $ 7,873 Telecommunications - 4.21% Acme Packet Inc (a) Electronics - 2.76% Qualcomm Inc Agilent Technologies Inc (a) $ 7,195 Thermo Fisher Scientific Inc (a) $ 4,710 Transportation - 1.44% FedEx Corp Food - 3.39% Hershey Co/The TOTAL COMMON STOCKS $ 168,437 Whole Foods Market Inc Maturity $ 5,801 REPURCHASE AGREEMENTS - 1.08% Amount (000's) Value (000's) Healthcare - Services - 1.13% Banks - 1.08% UnitedHealth Group Inc Investment in Joint Trading Account; Credit $ 477 $ 477 Suisse Repurchase Agreement; 0.04% Internet - 6.00% dated 09/30/11 maturing 10/03/11 Amazon.com Inc (a) (collateralized by US Government eBay Inc (a) Securities; $486,670; 1.00% - 3.13%; dated Priceline.com Inc (a) 04/30/12 - 09/30/13) $ 10,255 Investment in Joint Trading Account; Deutsche Bank Repurchase Agreement; 0.05% dated Lodging - 2.35% 09/30/11 maturing 10/03/11 (collateralized Las Vegas Sands Corp (a) by US Government Securities; $152,953; 0.00% - 5.00%; dated 11/07/11 - 11/17/17) Machinery - Construction & Mining - 2.51% Caterpillar Inc See accompanying notes 68 Schedule of Investments LargeCap Growth Account September 30, 2011 (unaudited) REPURCHASE AGREEMENTS Maturity (continued) Amount (000's) Value (000's) Banks (continued) Investment in Joint Trading Account; JP $ 545 $ 545 Morgan Repurchase Agreement; 0.01% dated 09/30/11 maturing 10/03/11 (collateralized by US Government Securities; $556,193; 0.00% - 6.90%; dated 11/21/11 - 10/20/26) Investment in Joint Trading Account; Merrill Lynch Repurchase Agreement; 0.02% dated 09/30/11 maturing 10/03/11 (collateralized by US Government Securities; $695,241; 0.00% - 8.63%; dated 10/13/11 - 04/01/56) $ 1,854 TOTAL REPURCHASE AGREEMENTS $ 1,854 Total Investments $ 170,291 Other Assets in Excess of Liabilities, Net - 0.37% $ 627 TOTAL NET ASSETS - 100.00% $ 170,918 (a) Non-Income Producing Security Unrealized Appreciation (Depreciation) The net federal income tax unrealized appreciation (depreciation) and federal tax cost of investments held as of the period end were as follows: Unrealized Appreciation $ 31,935 Unrealized Depreciation Net Unrealized Appreciation (Depreciation) $ 18,162 Cost for federal income tax purposes $ 152,129 All dollar amounts are shown in thousands (000's) Portfolio Summary (unaudited) Sector Percent Consumer, Non-cyclical 23 .15% Technology 20 .08% Consumer, Cyclical 16 .50% Communications 11 .27% Industrial 10 .22% Energy 7 .83% Financial 6 .68% Basic Materials 3 .90% Other Assets in Excess of Liabilities, Net 0 .37% TOTAL NET ASSETS 100.00% See accompanying notes 69 Schedule of Investments LargeCap Growth Account I September 30, 2011 (unaudited) COMMON STOCKS - 95.56% Shares Held Value (000's) COMMON STOCKS (continued) Shares Held Value (000's) Advertising - 0.04% Chemicals (continued) Interpublic Group of Cos Inc $ 14 Albemarle Corp $ 39 Omnicom Group Inc 73 Celanese Corp 53 $ 87 CF Industries Holdings Inc 53 Eastman Chemical Co 52 Aerospace & Defense - 1.73% Ecolab Inc 80 Alliant Techsystems Inc 45 2 EI du Pont de Nemours & Co BE Aerospace Inc (a) 33 FMC Corp 53 Boeing Co/The Huntsman Corp 4 Goodrich Corp 63 Intrepid Potash Inc (a) 14 Lockheed Martin Corp Kronos Worldwide Inc 4 Rockwell Collins Inc 50 LyondellBasell Industries NV 6 TransDigm Group Inc (a) 44 Monsanto Co United Technologies Corp Mosaic Co/The 93 $ 3,643 PPG Industries Inc 81 Agriculture - 0.56% Praxair Inc Altria Group Inc Rockwood Holdings Inc (a) 24 Philip Morris International Inc Sherwin-Williams Co/The 72 $ 1,181 Sigma-Aldrich Corp 81 Solutia Inc (a) 17 Airlines - 0.06% WR Grace & Co (a) 24 Copa Holdings SA 17 $ 4,408 Delta Air Lines Inc (a) 41 Southwest Airlines Co 12 Coal - 0.59% United Continental Holdings Inc (a) 57 Alpha Natural Resources Inc (a) 24 $ 127 Arch Coal Inc 3 Consol Energy Inc 47 Apparel - 1.82% Peabody Energy Corp Coach Inc Walter Energy Inc 40 Deckers Outdoor Corp (a) 39 $ 1,243 Nike Inc Ralph Lauren Corp Commercial Services - 3.68% $ 3,830 Aaron's Inc 16 Alliance Data Systems Corp (a) 50 Automobile Manufacturers - 0.11% Apollo Group Inc (a) 51 Ford Motor Co (a) Automatic Data Processing Inc Navistar International Corp (a) 14 DeVry Inc 24 PACCAR Inc 76 Gartner Inc (a) 37 $ 232 Genpact Ltd (a) Automobile Parts & Equipment - 0.05% Global Payments Inc 34 BorgWarner Inc (a) 71 H&R Block Inc 26 ITT Educational Services Inc (a) 18 WABCO Holdings Inc (a) 27 $ 98 Lender Processing Services Inc 13 Mastercard Inc Banks - 0.03% Moody's Corp 64 Wells Fargo & Co 57 Morningstar Inc 15 Paychex Inc 84 Pharmaceutical Product Development Inc 28 Beverages - 0.88% Robert Half International Inc 33 Coca-Cola Co/The SAIC Inc (a) 11 Coca-Cola Enterprises Inc 67 Towers Watson & Co 66 4 Dr Pepper Snapple Group Inc 66 Green Mountain Coffee Roasters Inc (a) 70 Visa Inc 89 VistaPrint NV (a) 12 Hansen Natural Corp (a) 66 Weight Watchers International Inc 19 PepsiCo Inc Western Union Co/The 67 $ 1,845 $ 7,759 Biotechnology - 1.75% Alexion Pharmaceuticals Inc (a) Computers - 12.97% Biogen Idec Inc (a) Accenture PLC - Class A Apple Inc (a) Celgene Corp (a) Cadence Design Systems Inc (a) 25 Charles River Laboratories International Inc (a) 15 Cognizant Technology Solutions Corp (a) Gilead Sciences Inc (a) Dell Inc (a) Human Genome Sciences Inc (a) Illumina Inc (a) 54 DST Systems Inc 55 2 EMC Corp/Massachusetts (a) Life Technologies Corp (a) 7 Fortinet Inc (a) 22 Myriad Genetics Inc (a) 19 United Therapeutics Corp (a) 19 IBM Corp NCR Corp (a) 23 Vertex Pharmaceuticals Inc (a) 50 NetApp Inc (a) $ 3,690 SanDisk Corp (a) Chemicals - 2.09% Teradata Corp (a) 55 Air Products & Chemicals Inc $ 27,327 Airgas Inc 54 See accompanying notes 70 Schedule of Investments LargeCap Growth Account I September 30, 2011 (unaudited) COMMON STOCKS (continued) Shares Held Value (000's) COMMON STOCKS (continued) Shares Held Value (000's) Consumer Products - 0.11% Food - 0.64% Avery Dennison Corp 90 $ 2 Campbell Soup Co $ 47 Kimberly-Clark Corp ConAgra Foods Inc 11 Tupperware Brands Corp 34 Corn Products International Inc 26 $ 239 General Mills Inc HJ Heinz Co 73 Cosmetics & Personal Care - 0.22% Hormel Foods Corp 21 Avon Products Inc 51 Kellogg Co 74 Colgate-Palmolive Co Kroger Co/The 83 Estee Lauder Cos Inc/The 77 McCormick & Co Inc/MD 45 Procter & Gamble Co 91 Sara Lee Corp 62 $ 459 Sysco Corp 91 Distribution & Wholesale - 1.94% Whole Foods Market Inc Fastenal Co $ 1,344 Fossil Inc (a) Forest Products & Paper - 0.01% Genuine Parts Co 23 International Paper Co 23 WESCO International Inc (a) 5 WW Grainger Inc 61 $ 4,081 Gas - 0.00% National Fuel Gas Co 6 Diversified Financial Services - 2.33% Affiliated Managers Group Inc (a) 31 American Express Co Hand & Machine Tools - 0.01% BlackRock Inc 69 Lincoln Electric Holdings Inc 16 CBOE Holdings Inc 14 Charles Schwab Corp/The Healthcare - Products - 4.68% Discover Financial Services 13 Baxter International Inc Federated Investors Inc 14 Becton Dickinson and Co Franklin Resources Inc CareFusion Corp (a) 18 Greenhill & Co Inc 9 Covidien PLC 72 IntercontinentalExchange Inc (a) DENTSPLY International Inc NASDAQ OMX Group Inc/The (a) 4 Edwards Lifesciences Corp (a) NYSE Euronext 19 Henry Schein Inc (a) 33 T Rowe Price Group Inc 85 Hill-Rom Holdings Inc 17 TD Ameritrade Holding Corp 35 Hospira Inc (a) 56 Waddell & Reed Financial Inc 22 IDEXX Laboratories Inc (a) $ 4,912 Intuitive Surgical Inc (a) Electric - 0.02% Johnson & Johnson Kinetic Concepts Inc (a) 36 ITC Holdings Corp 34 Medtronic Inc Patterson Cos Inc 13 Electrical Components & Equipment - 0.13% ResMed Inc (a) 47 AMETEK Inc 54 Sirona Dental Systems Inc (a) 25 Emerson Electric Co St Jude Medical Inc 82 $ 269 Stryker Corp Electronics - 2.10% Techne Corp 26 Varian Medical Systems Inc (a) 66 Agilent Technologies Inc (a) 75 Amphenol Corp $ 9,865 Dolby Laboratories Inc (a) 15 Healthcare - Services - 2.92% FLIR Systems Inc 43 AMERIGROUP Corp (a) 12 Garmin Ltd 76 3 Brookdale Senior Living Inc (a) 11 Jabil Circuit Inc 31 Covance Inc (a) National Instruments Corp DaVita Inc (a) Thomas & Betts Corp (a) 82 3 HCA Holdings Inc (a) 17 Waters Corp (a) 74 Health Management Associates Inc (a) 18 $ 4,435 Laboratory Corp of America Holdings (a) 55 Engineering & Construction - 2.22% Lincare Holdings Inc 23 Mednax Inc (a) 32 ABB Ltd ADR (a) Chicago Bridge & Iron Co NV 18 Quest Diagnostics Inc 73 Fluor Corp UnitedHealth Group Inc KBR Inc 3 Universal Health Services Inc 33 McDermott International Inc (a) 24 $ 6,147 $ 4,679 Home Furnishings - 0.02% Entertainment - 0.01% Harman International Industries Inc 14 Tempur-Pedic International Inc (a) 39 International Game Technology 24 $ 53 Environmental Control - 1.34% Insurance - 0.01% Stericycle Inc (a) Erie Indemnity Co 21 See accompanying notes 71 Schedule of Investments LargeCap Growth Account I September 30, 2011 (unaudited) COMMON STOCKS (continued) Shares Held Value (000's) COMMON STOCKS (continued) Shares Held Value (000's) Internet - 9.17% Metal Fabrication & Hardware (continued) Amazon.com Inc (a) $ 4,115 Valmont Industries Inc $ 18 Baidu Inc/China ADR (a) $ 1,560 Ctrip.com International Ltd ADR (a) eBay Inc (a) Mining - 0.11% Expedia Inc 32 Compass Minerals International Inc 22 Facebook Inc (a),(b),(c),(d) Freeport-McMoRan Copper & Gold Inc Molycorp Inc (a) 20 Facebook Inc - Class A (a),(b),(c),(e) Google Inc (a) $ 242 Liberty Interactive Corp (a) Miscellaneous Manufacturing - 2.98% Netflix Inc (a) 64 3M Co Priceline.com Inc (a) Cooper Industries PLC 52 Rackspace Hosting Inc (a) 38 Danaher Corp Symantec Corp (a) 87 Donaldson Co Inc 43 TIBCO Software Inc (a) 40 Dover Corp 73 $ 19,323 Eaton Corp 50 Iron & Steel - 0.03% Honeywell International Inc Cliffs Natural Resources Inc 50 Illinois Tool Works Inc Reliance Steel & Aluminum Co 86 3 Ingersoll-Rand PLC 46 Steel Dynamics Inc 17 Pall Corp 50 $ 70 Parker Hannifin Corp 45 $ 6,280 Leisure Products & Services - 0.57% Carnival Corp Oil & Gas - 3.92% Harley-Davidson Inc 57 Anadarko Petroleum Corp 51 Polaris Industries Inc 35 Apache Corp 63 Atwood Oceanics Inc (a) 4 $ 1,204 Canadian Natural Resources Ltd Lodging - 1.40% Chevron Corp 73 Las Vegas Sands Corp (a) Cimarex Energy Co Marriott International Inc/DE Concho Resources Inc (a) 45 Starwood Hotels & Resorts Worldwide Inc Denbury Resources Inc (a) 42 Wynn Resorts Ltd 56 EOG Resources Inc $ 2,949 EQT Corp 30 EXCO Resources Inc 16 Machinery - Construction & Mining - 0.18% Exxon Mobil Corp Caterpillar Inc Helmerich & Payne Inc 39 Joy Global Inc 47 HollyFrontier Corp 54 $ 385 Murphy Oil Corp 14 Machinery - Diversified - 1.41% Noble Energy Inc 27 Babcock & Wilcox Co/The (a) 25 Occidental Petroleum Corp Cummins Inc Patterson-UTI Energy Inc 3 Deere & Co QEP Resources Inc 40 Gardner Denver Inc 32 Range Resources Corp Graco Inc 21 SM Energy Co 34 IDEX Corp 25 Southwestern Energy Co (a) 83 Rockwell Automation Inc 56 Whiting Petroleum Corp (a) 44 Roper Industries Inc $ 8,260 Wabtec Corp/DE 28 Oil & Gas Services - 4.79% Zebra Technologies Corp (a) 18 Baker Hughes Inc 55 $ 2,981 Cameron International Corp (a) 52 Media - 0.54% Core Laboratories NV CBS Corp 23 FMC Technologies Inc (a) Comcast Corp - Class A Halliburton Co DIRECTV (a) Oceaneering International Inc 41 Discovery Communications Inc - A Shares (a) 64 Oil States International Inc (a) 24 DISH Network Corp (a) 41 RPC Inc 7 Factset Research Systems Inc 42 Schlumberger Ltd John Wiley & Sons Inc 19 Superior Energy Services Inc (a) 22 Liberty Global Inc - A Shares (a) 54 $ 10,091 McGraw-Hill Cos Inc/The 72 Packaging & Containers - 0.08% Scripps Networks Interactive 36 Ball Corp 56 Sirius XM Radio Inc (a) 64 Crown Holdings Inc (a) 49 Time Warner Cable Inc Rock-Tenn Co 36 Viacom Inc Silgan Holdings Inc 20 $ 1,130 $ 161 Metal Fabrication & Hardware - 0.74% Pharmaceuticals - 5.17% Precision Castparts Corp Abbott Laboratories Timken Co 26 Allergan Inc/United States AmerisourceBergen Corp 72 See accompanying notes 72 Schedule of Investments LargeCap Growth Account I September 30, 2011 (unaudited) COMMON STOCKS (continued) Shares Held Value (000's) COMMON STOCKS (continued) Shares Held Value (000's) Pharmaceuticals (continued) Retail (continued) Cardinal Health Inc $ 79 Tractor Supply Co $ 46 Eli Lilly & Co 89 Ulta Salon Cosmetics & Fragrance Inc (a) 30 Endo Pharmaceuticals Holdings Inc (a) 35 Walgreen Co Express Scripts Inc (a) Wal-Mart Stores Inc Herbalife Ltd 65 Williams-Sonoma Inc 18 McKesson Corp Yum! Brands Inc Mead Johnson Nutrition Co $ 8,581 Medco Health Solutions Inc (a) Mylan Inc/PA (a) 42 Savings & Loans - 0.01% Perrigo Co 87 Hudson City Bancorp Inc 2 Sanofi-Aventis SA - Rights (a) 1 People's United Financial Inc 9 Valeant Pharmaceuticals International Inc $ 11 Warner Chilcott PLC (a) 24 Semiconductors - 1.55% Watson Pharmaceuticals Inc (a) 88 Advanced Micro Devices Inc (a) 34 $ 10,889 Altera Corp 63 Pipelines - 0.04% Analog Devices Inc 58 El Paso Corp 78 Applied Materials Inc 9 ASML Holding NV Atmel Corp (a) 37 Real Estate - 0.22% Avago Technologies Ltd 67 CB Richard Ellis Group Inc (a) Broadcom Corp Cypress Semiconductor Corp 27 REITS - 0.34% Intersil Corp 7 Apartment Investment & Management Co 19 KLA-Tencor Corp 53 Lam Research Corp (a) 49 Boston Properties Inc 72 LSI Corp (a) 10 Camden Property Trust 30 Digital Realty Trust Inc 57 Maxim Integrated Products Inc 72 NVIDIA Corp (a) 53 Equity Residential 10 ON Semiconductor Corp (a) 33 Essex Property Trust Inc 24 QLogic Corp (a) 14 Federal Realty Investment Trust 42 Rovi Corp (a) Macerich Co/The 20 Skyworks Solutions Inc (a) 34 Plum Creek Timber Co Inc 36 Public Storage Inc Texas Instruments Inc Rayonier Inc 48 Xilinx Inc 45 Simon Property Group Inc $ 3,271 UDR Inc 3 Software - 5.84% Ventas Inc 53 Adobe Systems Inc (a) 86 Vornado Realty Trust 16 ANSYS Inc (a) $ 710 Autodesk Inc (a) BMC Software Inc (a) 73 Retail - 4.07% Cerner Corp (a) 60 Abercrombie & Fitch Co 43 Citrix Systems Inc (a) Advance Auto Parts Inc 49 AutoZone Inc (a) 60 Dun & Bradstreet Corp 32 Fiserv Inc (a) 63 Bed Bath & Beyond Inc (a) Informatica Corp (a) Big Lots Inc (a) 10 Brinker International Inc 19 Intuit Inc 89 Chico's FAS Inc 14 Microsoft Corp Nuance Communications Inc (a) Chipotle Mexican Grill Inc (a) Costco Wholesale Corp Oracle Corp Red Hat Inc (a) Darden Restaurants Inc 59 Salesforce.com Inc (a) Dick's Sporting Goods Inc (a) 32 VMware Inc (a) 73 Dollar General Corp (a) 40 Dollar Tree Inc (a) 65 $ 12,306 DSW Inc 10 Telecommunications - 5.42% Family Dollar Stores Inc 66 American Tower Corp (a) Home Depot Inc Corning Inc Kohl's Corp 85 Crown Castle International Corp (a) Ltd Brands Inc 63 Harris Corp 13 Macy's Inc 12 Juniper Networks Inc (a) McDonald's Corp MetroPCS Communications Inc (a) 26 Nordstrom Inc 76 NeuStar Inc (a) 19 O'Reilly Automotive Inc (a) 65 NII Holdings Inc (a) 38 Panera Bread Co (a) 30 Polycom Inc (a) 33 PetSmart Inc 54 Qualcomm Inc Ross Stores Inc 65 tw telecom inc (a) 25 Sally Beauty Holdings Inc (a) 16 Verizon Communications Inc Starbucks Corp Windstream Corp 36 Tiffany & Co 55 $ 11,416 TJX Cos Inc See accompanying notes 73 Schedule of Investments LargeCap Growth Account I September 30, 2011 (unaudited) Portfolio Summary (unaudited) COMMON STOCKS (continued) Shares Held Value (000's) Sector Percent Consumer, Non-cyclical 20 .61% Transportation - 1.91% Technology 20 .36% CH Robinson Worldwide Inc $ 67 Communications 15 .17% CSX Corp Industrial 14 .83% Expeditors International of Washington Inc Consumer, Cyclical 10 .05% JB Hunt Transport Services Inc 36 Energy 9 .34% Kirby Corp (a) 22 Financial 3 .68% Landstar System Inc 20 Basic Materials 2 .24% Union Pacific Corp Utilities 0 .02% United Parcel Service Inc Other Assets in Excess of Liabilities, Net 3 .70% UTI Worldwide Inc 13 TOTAL NET ASSETS 100.00% $ 4,022 TOTAL COMMON STOCKS $ 201,337 Maturity REPURCHASE AGREEMENTS - 0.74% Amount (000's) Value (000's) Banks - 0.74% Investment in Joint Trading Account; Credit $ 399 $ 399 Suisse Repurchase Agreement; 0.04% dated 09/30/11 maturing 10/03/11 (collateralized by US Government Securities; $407,202; 1.00% - 3.13%; dated 04/30/12 - 09/30/13) Investment in Joint Trading Account; Deutsche Bank Repurchase Agreement; 0.05% dated 09/30/11 maturing 10/03/11 (collateralized by US Government Securities; $127,977; 0.00% - 5.00%; dated 11/07/11 - 11/17/17) Investment in Joint Trading Account; JP Morgan Repurchase Agreement; 0.01% dated 09/30/11 maturing 10/03/11 (collateralized by US Government Securities; $465,374; 0.00% - 6.90%; dated 11/21/11 - 10/20/26) Investment in Joint Trading Account; Merrill Lynch Repurchase Agreement; 0.02% dated 09/30/11 maturing 10/03/11 (collateralized by US Government Securities; $581,717; 0.00% - 8.63%; dated 10/13/11 - 04/01/56) $ 1,551 TOTAL REPURCHASE AGREEMENTS $ 1,551 Total Investments $ 202,888 Other Assets in Excess of Liabilities, Net - 3.70% $ 7,793 TOTAL NET ASSETS - 100.00% $ 210,681 (a) Non-Income Producing Security (b) Security is Illiquid (c) Market value is determined in accordance with procedures established in good faith by the Board of Directors. At the end of the period, the value of these securities totaled $739 or 0.35% of net assets. (d) Restricted Security. At the end of the period, the value of this security totaled $519 or 0.25% of the net assets. The security was purchased March 31, 2011 - May 19, 2011 at a total cost of $417. (e) Restricted Security. At the end of the period, the value of this security totaled $220 or 0.10% of the net assets. The security was purchased August 12, 2011 at a total cost of $220. Unrealized Appreciation (Depreciation) The net federal income tax unrealized appreciation (depreciation) and federal tax cost of investments held as of the period end were as follows: Unrealized Appreciation $ 33,213 Unrealized Depreciation Net Unrealized Appreciation (Depreciation) $ 15,379 Cost for federal income tax purposes $ 187,509 All dollar amounts are shown in thousands (000's) See accompanying notes 74 Schedule of Investments LargeCap Growth Account I September 30, 2011 (unaudited) Futures Contracts Unrealized Type Long/Short Contracts Notional Value Market Value Appreciation/(Depreciation) S&P 500 Emini; December 2011 Long 165 $ $ 9,290 $ (224) $ (224) All dollar amounts are shown in thousands (000's) See accompanying notes 75 Schedule of Investments LargeCap S&P 500 Index Account September 30, 2011 (unaudited) COMMON STOCKS - 95.47% Shares Held Value (000's) COMMON STOCKS (continued) Shares Held Value (000's) Advertising - 0.13% Beverages (continued) Interpublic Group of Cos Inc $ 156 Constellation Brands Inc (a) $ 150 Omnicom Group Inc Dr Pepper Snapple Group Inc $ 623 Molson Coors Brewing Co PepsiCo Inc Aerospace & Defense - 1.90% $ 12,985 Boeing Co/The General Dynamics Corp Biotechnology - 1.27% Goodrich Corp Amgen Inc L-3 Communications Holdings Inc Biogen Idec Inc (a) Lockheed Martin Corp Celgene Corp (a) Northrop Grumman Corp Gilead Sciences Inc (a) Raytheon Co Life Technologies Corp (a) Rockwell Collins Inc $ 6,289 United Technologies Corp $ 9,436 Building Materials - 0.02% Masco Corp Agriculture - 1.92% Altria Group Inc Archer-Daniels-Midland Co Chemicals - 2.00% Air Products & Chemicals Inc Lorillard Inc Airgas Inc Philip Morris International Inc CF Industries Holdings Inc Reynolds American Inc Dow Chemical Co/The $ 9,519 Eastman Chemical Co Airlines - 0.06% Ecolab Inc Southwest Airlines Co EI du Pont de Nemours & Co FMC Corp International Flavors & Fragrances Inc Apparel - 0.61% Monsanto Co Coach Inc Mosaic Co/The Nike Inc PPG Industries Inc Ralph Lauren Corp Praxair Inc VF Corp Sherwin-Williams Co/The $ 3,011 Sigma-Aldrich Corp Automobile Manufacturers - 0.45% $ 9,890 Ford Motor Co (a) Coal - 0.19% PACCAR Inc Alpha Natural Resources Inc (a) $ 2,227 Consol Energy Inc Automobile Parts & Equipment - 0.19% Peabody Energy Corp Goodyear Tire & Rubber Co/The (a) $ 947 Johnson Controls Inc Commercial Services - 1.49% $ 925 Apollo Group Inc (a) Banks - 5.96% Automatic Data Processing Inc Bank of America Corp DeVry Inc Bank of New York Mellon Corp/The Equifax Inc BB&T Corp H&R Block Inc Capital One Financial Corp Iron Mountain Inc Citigroup Inc Mastercard Inc Comerica Inc Monster Worldwide Inc (a) 42 Fifth Third Bancorp Moody's Corp First Horizon National Corp 71 Paychex Inc Goldman Sachs Group Inc/The Quanta Services Inc (a) Huntington Bancshares Inc/OH Robert Half International Inc JP Morgan Chase & Co RR Donnelley & Sons Co KeyCorp SAIC Inc (a) M&T Bank Corp Total System Services Inc Morgan Stanley Visa Inc Northern Trust Corp Western Union Co/The PNC Financial Services Group Inc $ 7,397 Regions Financial Corp Computers - 7.06% State Street Corp Accenture PLC - Class A SunTrust Banks Inc Apple Inc (a) US Bancorp Cognizant Technology Solutions Corp (a) Wells Fargo & Co Computer Sciences Corp Zions Bancorporation Dell Inc (a) $ 29,533 EMC Corp/Massachusetts (a) Beverages - 2.62% Hewlett-Packard Co Brown-Forman Corp IBM Corp Coca-Cola Co/The Lexmark International Inc (a) 97 Coca-Cola Enterprises Inc NetApp Inc (a) See accompanying notes 76 Schedule of Investments LargeCap S&P 500 Index Account September 30, 2011 (unaudited) COMMON STOCKS (continued) Shares Held Value (000's) COMMON STOCKS (continued) Shares Held Value (000's) Computers (continued) Electric (continued) SanDisk Corp (a) $ 438 Xcel Energy Inc $ 543 Teradata Corp (a) $ 16,897 Western Digital Corp (a) $ 34,959 Electrical Components & Equipment - 0.31% Emerson Electric Co Consumer Products - 0.44% Molex Inc Avery Dennison Corp $ 1,522 Clorox Co/The Fortune Brands Inc Electronics - 0.66% Agilent Technologies Inc (a) Kimberly-Clark Corp $ 2,157 Amphenol Corp FLIR Systems Inc Cosmetics & Personal Care - 2.15% Jabil Circuit Inc Avon Products Inc PerkinElmer Inc 99 Colgate-Palmolive Co Thermo Fisher Scientific Inc (a) Estee Lauder Cos Inc/The Tyco International Ltd Procter & Gamble Co (b) Waters Corp (a) $ 10,664 $ 3,282 Distribution & Wholesale - 0.25% Energy - Alternate Sources - 0.03% Fastenal Co First Solar Inc (a) Genuine Parts Co WW Grainger Inc Engineering & Construction - 0.11% $ 1,219 Fluor Corp Diversified Financial Services - 1.63% Jacobs Engineering Group Inc (a) American Express Co $ 554 Ameriprise Financial Inc BlackRock Inc Entertainment - 0.04% Charles Schwab Corp/The International Game Technology CME Group Inc Discover Financial Services Environmental Control - 0.29% E*Trade Financial Corp (a) Republic Services Inc Federated Investors Inc 74 Stericycle Inc (a) Franklin Resources Inc Waste Management Inc IntercontinentalExchange Inc (a) $ 1,420 Invesco Ltd Janus Capital Group Inc 51 Food - 2.01% Legg Mason Inc Campbell Soup Co NASDAQ OMX Group Inc/The (a) ConAgra Foods Inc Dean Foods Co (a) 74 NYSE Euronext SLM Corp General Mills Inc T Rowe Price Group Inc Hershey Co/The $ 8,057 HJ Heinz Co Hormel Foods Corp Electric - 3.41% JM Smucker Co/The AES Corp/The (a) Kellogg Co Ameren Corp Kraft Foods Inc American Electric Power Co Inc Kroger Co/The CMS Energy Corp McCormick & Co Inc/MD Consolidated Edison Inc Safeway Inc Constellation Energy Group Inc Sara Lee Corp Dominion Resources Inc/VA SUPERVALU Inc 64 DTE Energy Co Sysco Corp Duke Energy Corp Tyson Foods Inc Edison International Whole Foods Market Inc Entergy Corp $ 9,953 Exelon Corp FirstEnergy Corp Forest Products & Paper - 0.13% Integrys Energy Group Inc International Paper Co NextEra Energy Inc MeadWestvaco Corp Northeast Utilities $ 651 NRG Energy Inc (a) Gas - 0.27% Pepco Holdings Inc CenterPoint Energy Inc PG&E Corp Nicor Inc Pinnacle West Capital Corp NiSource Inc PPL Corp Sempra Energy Progress Energy Inc $ 1,324 Public Service Enterprise Group Inc SCANA Corp Hand & Machine Tools - 0.10% Southern Co Snap-on Inc TECO Energy Inc Stanley Black & Decker Inc Wisconsin Energy Corp $ 492 See accompanying notes 77 Schedule of Investments LargeCap S&P 500 Index Account September 30, 2011 (unaudited) COMMON STOCKS (continued) Shares Held Value (000's) COMMON STOCKS (continued) Shares Held Value (000's) Healthcare - Products - 3.49% Insurance (continued) Baxter International Inc $ 1,447 XL Group PLC $ 280 Becton Dickinson and Co $ 16,438 Boston Scientific Corp (a) CareFusion Corp (a) Internet - 2.91% Akamai Technologies Inc (a) Covidien PLC Amazon.com Inc (a) CR Bard Inc eBay Inc (a) DENTSPLY International Inc Edwards Lifesciences Corp (a) Expedia Inc F5 Networks Inc (a) Hospira Inc (a) Google Inc (a) Intuitive Surgical Inc (a) Netflix Inc (a) Johnson & Johnson Priceline.com Inc (a) Medtronic Inc Symantec Corp (a) Patterson Cos Inc St Jude Medical Inc VeriSign Inc Yahoo! Inc (a) Stryker Corp Varian Medical Systems Inc (a) $ 14,433 Zimmer Holdings Inc (a) Iron & Steel - 0.23% $ 17,264 AK Steel Holding Corp 33 Healthcare - Services - 1.26% Allegheny Technologies Inc Aetna Inc Cliffs Natural Resources Inc CIGNA Corp Nucor Corp Coventry Health Care Inc (a) United States Steel Corp DaVita Inc (a) $ 1,148 Humana Inc Leisure Products & Services - 0.20% Laboratory Corp of America Holdings (a) Carnival Corp Quest Diagnostics Inc Harley-Davidson Inc Tenet Healthcare Corp (a) 89 $ 1,003 UnitedHealth Group Inc WellPoint Inc Lodging - 0.27% $ 6,264 Marriott International Inc/DE Starwood Hotels & Resorts Worldwide Inc Holding Companies - Diversified - 0.04% Wyndham Worldwide Corp Leucadia National Corp Wynn Resorts Ltd $ 1,317 Home Builders - 0.06% Machinery - Construction & Mining - 0.50% DR Horton Inc Caterpillar Inc Lennar Corp 99 Joy Global Inc Pulte Group Inc (a) 60 $ 2,461 $ 273 Machinery - Diversified - 0.56% Home Furnishings - 0.05% Cummins Inc Harman International Industries Inc 91 Deere & Co Whirlpool Corp Flowserve Corp $ 264 Rockwell Automation Inc Housewares - 0.03% Roper Industries Inc Newell Rubbermaid Inc $ 2,785 Media - 2.76% Insurance - 3.32% Cablevision Systems Corp ACE Ltd CBS Corp Aflac Inc Comcast Corp - Class A Allstate Corp/The DIRECTV (a) American International Group Inc (a) Discovery Communications Inc - A Shares (a) Aon Corp Gannett Co Inc Assurant Inc McGraw-Hill Cos Inc/The Berkshire Hathaway Inc - Class B (a) News Corp - Class A Chubb Corp/The Scripps Networks Interactive Cincinnati Financial Corp Time Warner Cable Inc Genworth Financial Inc (a) Time Warner Inc Hartford Financial Services Group Inc Viacom Inc Lincoln National Corp Walt Disney Co/The Loews Corp Washington Post Co/The 74 Marsh & McLennan Cos Inc $ 13,670 MetLife Inc Metal Fabrication & Hardware - 0.21% Progressive Corp/The Precision Castparts Corp Prudential Financial Inc Torchmark Corp Travelers Cos Inc/The Mining - 0.69% Unum Group Alcoa Inc Freeport-McMoRan Copper & Gold Inc See accompanying notes 78 Schedule of Investments LargeCap S&P 500 Index Account September 30, 2011 (unaudited) COMMON STOCKS (continued) Shares Held Value (000's) COMMON STOCKS (continued) Shares Held Value (000's) Mining (continued) Packaging & Containers (continued) Newmont Mining Corp $ 1,410 Sealed Air Corp $ 121 Titanium Metals Corp 57 $ 601 Vulcan Materials Co $ 3,399 Pharmaceuticals - 5.11% Abbott Laboratories Miscellaneous Manufacturing - 3.22% Allergan Inc/United States 3M Co AmerisourceBergen Corp Danaher Corp Bristol-Myers Squibb Co Dover Corp Cardinal Health Inc Eaton Corp Cephalon Inc (a) General Electric Co Eli Lilly & Co Honeywell International Inc Express Scripts Inc (a) Illinois Tool Works Inc Forest Laboratories Inc (a) Ingersoll-Rand PLC McKesson Corp ITT Corp Mead Johnson Nutrition Co Leggett & Platt Inc Medco Health Solutions Inc (a) Pall Corp Merck & Co Inc Parker Hannifin Corp Mylan Inc/PA (a) Textron Inc Pfizer Inc (b) $ 15,940 Watson Pharmaceuticals Inc (a) Office & Business Equipment - 0.12% $ 25,309 Pitney Bowes Inc Pipelines - 0.46% Xerox Corp El Paso Corp $ 616 Oneok Inc Spectra Energy Corp Oil & Gas - 8.82% Williams Cos Inc Anadarko Petroleum Corp $ 2,294 Apache Corp Cabot Oil & Gas Corp Publicly Traded Investment Fund - 1.19% Chesapeake Energy Corp iShares S&P 500 Index Fund/US Chevron Corp ConocoPhillips Denbury Resources Inc (a) Real Estate - 0.04% CB Richard Ellis Group Inc (a) Devon Energy Corp Diamond Offshore Drilling Inc EOG Resources Inc REITS - 1.64% EQT Corp Apartment Investment & Management Co Exxon Mobil Corp (b) AvalonBay Communities Inc Helmerich & Payne Inc Boston Properties Inc Hess Corp Equity Residential Marathon Oil Corp HCP Inc Marathon Petroleum Corp Health Care REIT Inc Murphy Oil Corp Host Hotels & Resorts Inc Nabors Industries Ltd (a) Kimco Realty Corp Newfield Exploration Co (a) Plum Creek Timber Co Inc Noble Corp (a) ProLogis Inc Noble Energy Inc Public Storage Inc Occidental Petroleum Corp Simon Property Group Inc Pioneer Natural Resources Co Ventas Inc QEP Resources Inc Vornado Realty Trust Range Resources Corp Weyerhaeuser Co Rowan Cos Inc (a) $ 8,140 Southwestern Energy Co (a) Sunoco Inc Retail - 5.81% Tesoro Corp (a) Abercrombie & Fitch Co AutoNation Inc (a) 74 Valero Energy Corp AutoZone Inc (a) $ 43,714 Bed Bath & Beyond Inc (a) Oil & Gas Services - 1.55% Best Buy Co Inc Baker Hughes Inc Big Lots Inc (a) Cameron International Corp (a) CarMax Inc (a) FMC Technologies Inc (a) Chipotle Mexican Grill Inc (a) Halliburton Co Costco Wholesale Corp National Oilwell Varco Inc CVS Caremark Corp Schlumberger Ltd Darden Restaurants Inc $ 7,698 Family Dollar Stores Inc GameStop Corp (a) Packaging & Containers - 0.12% Gap Inc/The Ball Corp Home Depot Inc Bemis Co Inc JC Penney Co Inc Owens-Illinois Inc (a) Kohl's Corp See accompanying notes 79 Schedule of Investments LargeCap S&P 500 Index Account September 30, 2011 (unaudited) COMMON STOCKS (continued) Shares Held Value (000's) COMMON STOCKS (continued) Shares Held Value (000's) Retail (continued) Telecommunications (continued) Lowe's Cos Inc 57,174 $ 1,106 Juniper Networks Inc (a) 24,175 $ 417 Ltd Brands Inc 11,231 432 MetroPCS Communications Inc (a) 13,298 116 Macy's Inc 19,373 510 Motorola Mobility Holdings Inc (a) 11,864 448 McDonald's Corp 46,798 4,110 Motorola Solutions Inc 13,696 574 Nordstrom Inc 7,425 339 Qualcomm Inc 76,189 3,705 O'Reilly Automotive Inc (a) 6,166 411 Sprint Nextel Corp (a) 135,820 413 Ross Stores Inc 5,243 413 Tellabs Inc 16,550 71 Sears Holdings Corp (a) 1,746 100 Verizon Communications Inc 128,388 4,725 Staples Inc 32,167 428 Windstream Corp 23,131 270 Starbucks Corp 33,841 1,262 $ 25,607 Target Corp 30,627 1,502 Tiffany & Co 5,773 351 Textiles - 0.03% TJX Cos Inc 17,280 958 Cintas Corp 5,058 142 Urban Outfitters Inc (a) 5,376 120 Walgreen Co 41,068 1,351 Toys, Games & Hobbies - 0.12% Wal-Mart Stores Inc 79,729 4,138 Hasbro Inc 5,485 179 Yum! Brands Inc 21,065 1,040 Mattel Inc 15,553 402 $ 28,795 $ 581 Savings & Loans - 0.07% Transportation - 1.71% Hudson City Bancorp Inc 23,926 135 CH Robinson Worldwide Inc 7,480 512 People's United Financial Inc 17,077 195 CSX Corp 49,679 928 $ 330 Expeditors International of Washington Inc 9,620 390 FedEx Corp 14,380 973 Semiconductors - 2.21% Norfolk Southern Corp 15,774 963 Advanced Micro Devices Inc (a) 26,340 134 Ryder System Inc 2,319 87 Altera Corp 14,696 463 Union Pacific Corp 22,139 1,808 Analog Devices Inc 13,582 424 Applied Materials Inc 59,760 619 United Parcel Service Inc 44,486 2,809 Broadcom Corp 21,840 727 $ 8,470 Intel Corp 238,173 5,080 TOTAL COMMON STOCKS $ 472,903 KLA-Tencor Corp 7,575 290 Maturity Linear Technology Corp 10,337 286 REPURCHASE AGREEMENTS - 4.25% Amount (000's) Value (000's) LSI Corp (a) 25,984 135 Banks - 4.25% MEMC Electronic Materials Inc (a) 10,452 55 Investment in Joint Trading Account; Credit $ 5,424 $ 5,424 Microchip Technology Inc 8,645 269 Suisse Repurchase Agreement; 0.04% Micron Technology Inc (a) 45,538 229 dated 09/30/11 maturing 10/03/11 Novellus Systems Inc (a) 3,158 86 (collateralized by US Government NVIDIA Corp (a) 27,384 342 Securities; $5,532,139; 1.00% - 3.13%; Teradyne Inc (a) 8,445 93 dated 04/30/12 - 09/30/13) Texas Instruments Inc 52,403 1,397 Investment in Joint Trading Account; Deutsche 1,705 1,705 Xilinx Inc 12,027 330 Bank Repurchase Agreement; 0.05% dated $ 10,959 09/30/11 maturing 10/03/11 (collateralized Software - 3.80% by US Government Securities; $1,738,673; Adobe Systems Inc (a) 22,401 542 0.00% - 5.00%; dated 11/07/11 - 11/17/17) Autodesk Inc (a) 10,379 288 Investment in Joint Trading Account; JP 6,198 6,198 BMC Software Inc (a) 7,961 307 Morgan Repurchase Agreement; 0.01% CA Inc 17,169 333 dated 09/30/11 maturing 10/03/11 Cerner Corp (a) 6,594 452 (collateralized by US Government Citrix Systems Inc (a) 8,540 466 Securities; $6,322,445; 0.00% - 6.90%; Compuware Corp (a) 9,915 76 dated 11/21/11 - 10/20/26) Dun & Bradstreet Corp 2,231 137 Investment in Joint Trading Account; Merrill 7,748 7,748 Electronic Arts Inc (a) 15,163 310 Lynch Repurchase Agreement; 0.02% Fidelity National Information Services Inc 11,242 273 dated 09/30/11 maturing 10/03/11 Fiserv Inc (a) 6,420 326 (collateralized by US Government Intuit Inc 13,789 654 Securities; $7,903,056; 0.00% - 8.63%; Microsoft Corp 338,216 8,418 dated 10/13/11 - 04/01/56) Oracle Corp 179,212 5,151 $ 21,075 Red Hat Inc (a) 8,755 370 TOTAL REPURCHASE AGREEMENTS $ 21,075 Salesforce.com Inc (a) 6,146 702 Total Investments $ 493,978 $ 18,805 Other Assets in Excess of Liabilities, Net - 0.28% $ 1,404 TOTAL NET ASSETS - 100.00% $ 495,382 Telecommunications - 5.17% American Tower Corp (a) 17,951 966 AT&T Inc 268,789 7,666 (a) Non-Income Producing Security CenturyLink Inc 27,961 926 (b) Security or a portion of the security was pledged to cover margin Cisco Systems Inc 249,475 3,864 requirements for futures contracts. At the end of the period, the value of Corning Inc 71,262 881 these securities totaled $2,939 or 0.59% of net assets. Frontier Communications Corp 45,141 276 Harris Corp 5,452 186 JDS Uniphase Corp (a) 10,345 103 See accompanying notes 80 Schedule of Investments LargeCap S&P 500 Index Account September 30, 2011 (unaudited) Unrealized Appreciation (Depreciation) The net federal income tax unrealized appreciation (depreciation) and federal tax cost of investments held as of the period end were as follows: Unrealized Appreciation $ 45,004 Unrealized Depreciation Net Unrealized Appreciation (Depreciation) $ (26,436) Cost for federal income tax purposes $ 520,414 All dollar amounts are shown in thousands (000's) Portfolio Summary (unaudited) Sector Percent Consumer, Non-cyclical 21 .75% Financial 16 .91% Technology 13 .19% Energy 11 .05% Communications 10 .97% Industrial 9 .71% Consumer, Cyclical 8 .18% Utilities 3 .68% Basic Materials 3 .05% Exchange Traded Funds 1 .19% Diversified 0 .04% Other Assets in Excess of Liabilities, Net 0 .28% TOTAL NET ASSETS 100.00% Futures Contracts Unrealized Type Long/Short Contracts Notional Value Market Value Appreciation/(Depreciation) S&P 500 Emini; December 2011 Long 58 $ 3,318 $ 3,265 $ (53) $ (53) All dollar amounts are shown in thousands (000's) See accompanying notes 81 Schedule of Investments LargeCap Value Account September 30, 2011 (unaudited) COMMON STOCKS - 98.71% Shares Held Value (000's) COMMON STOCKS (continued) Shares Held Value (000's) Aerospace & Defense - 2.15% Gas - 0.92% General Dynamics Corp 22,551 $ 1,283 NiSource Inc 76,447 $ 1,634 United Technologies Corp 36,424 2,563 $ 3,846 Healthcare - Products - 0.68% Agriculture - 2.55% Johnson & Johnson 18,986 1,210 Lorillard Inc 26,197 2,900 Philip Morris International Inc 26,435 1,649 Healthcare - Services - 4.77% $ 4,549 Aetna Inc 65,393 2,377 Airlines - 0.56% Humana Inc 30,956 2,252 Southwest Airlines Co 124,087 998 UnitedHealth Group Inc 84,284 3,887 $ 8,516 Apparel - 1.10% Insurance - 8.00% VF Corp 16,130 1,960 ACE Ltd 47,200 2,860 Berkshire Hathaway Inc - Class B (a) 7,912 562 Chubb Corp/The 41,373 2,482 Automobile Manufacturers - 0.38% Lincoln National Corp 70,649 1,104 Navistar International Corp (a) 21,263 683 MetLife Inc 88,859 2,489 Protective Life Corp 81,378 1,272 Automobile Parts & Equipment - 0.77% Prudential Financial Inc 40,276 1,888 TRW Automotive Holdings Corp (a) 42,014 1,375 Reinsurance Group of America Inc 35,122 1,614 $ 14,271 Banks - 9.87% Internet - 2.31% Capital One Financial Corp 63,663 2,523 IAC/InterActiveCorp (a) 53,185 2,103 East West Bancorp Inc 87,139 1,299 Symantec Corp (a) 123,803 2,018 JP Morgan Chase & Co 202,222 6,091 $ 4,121 M&T Bank Corp 26,857 1,877 US Bancorp 144,073 3,391 Machinery - Diversified - 0.79% AGCO Corp (a) 40,577 1,403 Wells Fargo & Co 101,058 2,438 $ 17,619 Media - 3.71% Beverages - 1.35% CBS Corp 84,264 1,717 Constellation Brands Inc (a) 133,680 2,406 Comcast Corp - Class A 189,449 3,959 Viacom Inc 24,561 952 Chemicals - 1.04% $ 6,628 CF Industries Holdings Inc 15,092 1,862 Mining - 0.50% Freeport-McMoRan Copper & Gold Inc 29,631 902 Computers - 2.86% Accenture PLC - Class A 26,115 1,376 Apple Inc (a) 5,113 1,949 Miscellaneous Manufacturing - 2.01% General Electric Co (b) 235,933 3,596 Western Digital Corp (a) 69,166 1,779 $ 5,104 Cosmetics & Personal Care - 1.39% Oil & Gas - 10.17% Procter & Gamble Co 39,338 2,485 Anadarko Petroleum Corp 33,518 2,113 Chevron Corp 94,762 8,768 Exxon Mobil Corp 29,629 2,152 Diversified Financial Services - 2.19% HollyFrontier Corp 33,330 874 Ameriprise Financial Inc 37,352 1,470 Marathon Petroleum Corp 56,763 1,536 Discover Financial Services 106,133 2,435 Noble Energy Inc 22,608 1,601 $ 3,905 Occidental Petroleum Corp 15,472 1,106 Electric - 7.09% $ 18,150 CMS Energy Corp 89,022 1,762 Oil & Gas Services - 1.26% Duke Energy Corp 57,009 1,140 Halliburton Co 32,424 990 Entergy Corp 23,037 1,527 National Oilwell Varco Inc 24,493 1,254 FirstEnergy Corp 64,162 2,881 $ 2,244 NRG Energy Inc (a) 73,803 1,565 PPL Corp 84,950 2,424 Pharmaceuticals - 8.23% Southern Co 31,852 1,350 Cardinal Health Inc 41,085 1,721 $ 12,649 Eli Lilly & Co 37,459 1,385 Endo Pharmaceuticals Holdings Inc (a) 58,670 1,642 Electronics - 1.27% Forest Laboratories Inc (a) 72,619 2,236 Tyco International Ltd 55,631 2,267 Pfizer Inc 435,480 7,699 $ 14,683 Food - 2.02% REITS - 3.58% Smithfield Foods Inc (a) 83,181 1,622 Camden Property Trust 32,616 1,802 Tyson Foods Inc 114,764 1,992 Essex Property Trust Inc 10,111 1,214 $ 3,614 Rayonier Inc 52,816 1,943 Simon Property Group Inc 13,016 1,432 $ 6,391 See accompanying notes 82 Schedule of Investments LargeCap Value Account September 30, 2011 (unaudited) Unrealized Appreciation (Depreciation) The net federal income tax unrealized appreciation (depreciation) and federal tax COMMON STOCKS (continued) Shares Held Value (000's) cost of investments held as of the period end were as follows: Retail - 3.97% Macy's Inc $ 1,178 Unrealized Appreciation $ 6,709 Signet Jewelers Ltd Unrealized Depreciation Walgreen Co Net Unrealized Appreciation (Depreciation) $ (19,388) Wal-Mart Stores Inc Cost for federal income tax purposes $ 197,515 $ 7,079 All dollar amounts are shown in thousands (000's) Semiconductors - 0.76% Intel Corp Portfolio Summary (unaudited) Sector Percent Software - 1.56% Financial 24 .72% CA Inc Consumer, Non-cyclical 20 .99% Oracle Corp Communications 13 .00% $ 2,778 Energy 11 .43% Utilities 9 .11% Telecommunications - 6.98% Industrial 7 .04% AT&T Inc Consumer, Cyclical 6 .78% Cisco Systems Inc Technology 5 .18% Motorola Solutions Inc Basic Materials 1 .55% Verizon Communications Inc Other Assets in Excess of Liabilities, Net 0 .20% $ 12,466 TOTAL NET ASSETS 100.00% Transportation - 0.82% CSX Corp Water - 1.10% American Water Works Co Inc TOTAL COMMON STOCKS $ 176,182 Maturity REPURCHASE AGREEMENTS - 1.09% Amount (000's) Value (000's) Banks - 1.09% Investment in Joint Trading Account; Credit $ 501 $ 501 Suisse Repurchase Agreement; 0.04% dated 09/30/11 maturing 10/03/11 (collateralized by US Government Securities; $510,588; 1.00% - 3.13%; dated 04/30/12 - 09/30/13) Investment in Joint Trading Account; Deutsche Bank Repurchase Agreement; 0.05% dated 09/30/11 maturing 10/03/11 (collateralized by US Government Securities; $160,470; 0.00% - 5.00%; dated 11/07/11 - 11/17/17) Investment in Joint Trading Account; JP Morgan Repurchase Agreement; 0.01% dated 09/30/11 maturing 10/03/11 (collateralized by US Government Securities; $583,529; 0.00% - 6.90%; dated 11/21/11 - 10/20/26) Investment in Joint Trading Account; Merrill Lynch Repurchase Agreement; 0.02% dated 09/30/11 maturing 10/03/11 (collateralized by US Government Securities; $729,411; 0.00% - 8.63%; dated 10/13/11 - 04/01/56) $ 1,945 TOTAL REPURCHASE AGREEMENTS $ 1,945 Total Investments $ 178,127 Other Assets in Excess of Liabilities, Net - 0.20% $ 359 TOTAL NET ASSETS - 100.00% $ 178,486 (a) Non-Income Producing Security (b) Security or a portion of the security was pledged to cover margin requirements for futures contracts. At the end of the period, the value of these securities totaled $1,067 or 0.60% of net assets. See accompanying notes 83 Schedule of Investments LargeCap Value Account September 30, 2011 (unaudited) Futures Contracts Unrealized Type Long/Short Contracts Notional Value Market Value Appreciation/(Depreciation) S&P 500 Emini; December 2011 Long 25 $ $ 1,408 $ (75) $ (75) All dollar amounts are shown in thousands (000's) See accompanying notes 84 Schedule of Investments MidCap Blend Account September 30, 2011 (unaudited) COMMON STOCKS - 98.20% Shares Held Value (000's) COMMON STOCKS (continued) Shares Held Value (000's) Advertising - 0.67% Healthcare - Products (continued) Lamar Advertising Co (a) $ 3,295 St Jude Medical Inc $ 2,286 $ 16,302 Banks - 2.20% Healthcare - Services - 5.18% CIT Group Inc (a) Coventry Health Care Inc (a) M&T Bank Corp Laboratory Corp of America Holdings (a) $ 10,769 Lincare Holdings Inc Beverages - 1.19% Quest Diagnostics Inc Molson Coors Brewing Co $ 25,398 Holding Companies - Diversified - 0.73% Building Materials - 0.41% Leucadia National Corp Martin Marietta Materials Inc Insurance - 13.17% Alleghany Corp (a) Chemicals - 1.00% Airgas Inc Aon Corp Arch Capital Group Ltd (a) Ecolab Inc $ 4,922 Brown & Brown Inc Everest Re Group Ltd Commercial Services - 5.99% Fairfax Financial Holdings Ltd Ascent Capital Group Inc (a) Loews Corp Iron Mountain Inc Markel Corp (a) Live Nation Entertainment Inc (a) Marsh & McLennan Cos Inc Macquarie Infrastructure Co LLC Progressive Corp/The SAIC Inc (a) White Mountains Insurance Group Ltd $ 29,372 Willis Group Holdings PLC Consumer Products - 2.50% $ 64,520 Clorox Co/The Internet - 2.67% Fortune Brands Inc Liberty Interactive Corp (a) $ 12,241 VeriSign Inc Distribution & Wholesale - 0.36% $ 13,093 Fastenal Co Media - 7.26% Discovery Communications Inc - C Shares (a) Liberty Global Inc - A Shares (a) Diversified Financial Services - 3.53% Liberty Global Inc - B Shares (a) Ameriprise Financial Inc Liberty Media Corp - Liberty Capital (a) BlackRock Inc Liberty Media Corp - Liberty Starz (a) Charles Schwab Corp/The CME Group Inc $ 35,576 $ 17,302 Mining - 2.88% Franco-Nevada Corp (a) Electric - 1.30% Royal Gold Inc Brookfield Infrastructure Partners LP Calpine Corp (a) $ 14,098 $ 6,371 Miscellaneous Manufacturing - 0.47% Electronics - 2.49% ITT Corp Gentex Corp Tyco International Ltd Oil & Gas - 4.75% $ 12,191 Cimarex Energy Co EOG Resources Inc Energy - Alternate Sources - 1.78% EQT Corp Covanta Holding Corp Nabors Industries Ltd (a) $ 23,255 Entertainment - 0.73% International Game Technology Pharmaceuticals - 1.71% Mead Johnson Nutrition Co Valeant Pharmaceuticals International Inc Food - 1.48% $ 8,397 Sara Lee Corp Sysco Corp Pipelines - 2.55% $ 7,239 El Paso Corp Williams Cos Inc Gas - 1.25% $ 12,489 National Fuel Gas Co Questar Corp Private Equity - 1.33% Onex Corp (a) $ 6,136 Healthcare - Products - 3.33% Becton Dickinson and Co Real Estate - 3.66% Brookfield Asset Management Inc CR Bard Inc Forest City Enterprises Inc (a) DENTSPLY International Inc See accompanying notes 85 Schedule of Investments MidCap Blend Account September 30, 2011 (unaudited) COMMON STOCKS (continued) Shares Held Value (000's) REPURCHASE AGREEMENTS Maturity Real Estate (continued) (continued) Amount (000's) Value (000's) Howard Hughes Corp/The (a) $ 1,370 Banks (continued) $ 17,952 Investment in Joint Trading Account; Merrill $ 2,051 $ 2,051 Lynch Repurchase Agreement; 0.02% REITS - 1.70% dated 09/30/11 maturing 10/03/11 General Growth Properties Inc (collateralized by US Government Vornado Realty Trust Securities; $2,091,729; 0.00% - 8.63%; $ 8,336 dated 10/13/11 - 04/01/56) Retail - 9.59% $ 5,578 AutoZone Inc (a) TOTAL REPURCHASE AGREEMENTS $ 5,578 Copart Inc (a) Total Investments $ 486,841 Dollar General Corp (a) Other Assets in Excess of Liabilities, Net - 0.66% $ 3,248 JC Penney Co Inc TOTAL NET ASSETS - 100.00% $ 490,089 O'Reilly Automotive Inc (a) TJX Cos Inc Yum! Brands Inc (a) Non-Income Producing Security $ 47,010 Savings & Loans - 0.20% BankUnited Inc Unrealized Appreciation (Depreciation) The net federal income tax unrealized appreciation (depreciation) and federal tax cost of investments held as of the period end were as follows: Semiconductors - 1.22% Microchip Technology Inc Unrealized Appreciation $ 62,024 Unrealized Depreciation Software - 4.18% Net Unrealized Appreciation (Depreciation) $ 14,569 Broadridge Financial Solutions Inc Cost for federal income tax purposes $ 472,272 Dun & Bradstreet Corp Fidelity National Information Services Inc All dollar amounts are shown in thousands (000's) Intuit Inc $ 20,500 Portfolio Summary (unaudited) Sector Percent Telecommunications - 3.49% Financial 26 .93% American Tower Corp (a) Consumer, Non-cyclical 21 .38% EchoStar Holding Corp (a) Communications 14 .09% Motorola Solutions Inc Consumer, Cyclical 11 .93% Telephone & Data Systems Inc - Special Energy 9 .08% Shares Technology 5 .40% $ 17,116 Basic Materials 3 .88% Textiles - 1.25% Industrial 3 .37% Cintas Corp Utilities 2 .55% Mohawk Industries Inc (a) Diversified 0 .73% $ 6,132 Other Assets in Excess of Liabilities, Net 0 .66% TOTAL COMMON STOCKS $ 481,263 TOTAL NET ASSETS 100.00% Maturity REPURCHASE AGREEMENTS - 1.14% Amount (000's) Value (000's) Banks - 1.14% Investment in Joint Trading Account; Credit $ 1,436 $ 1,435 Suisse Repurchase Agreement; 0.04% dated 09/30/11 maturing 10/03/11 (collateralized by US Government Securities; $1,464,210; 1.00% - 3.13%; dated 04/30/12 - 09/30/13) Investment in Joint Trading Account; Deutsche Bank Repurchase Agreement; 0.05% dated 09/30/11 maturing 10/03/11 (collateralized by US Government Securities; $460,180; 0.00% - 5.00%; dated 11/07/11 - 11/17/17) Investment in Joint Trading Account; JP Morgan Repurchase Agreement; 0.01% dated 09/30/11 maturing 10/03/11 (collateralized by US Government Securities; $1,673,383; 0.00% - 6.90%; dated 11/21/11 - 10/20/26) See accompanying notes 86 Schedule of Investments Money Market Account September 30, 2011 (unaudited) INVESTMENT COMPANIES - 3.15% Shares Held Value (000's) Principal Publicly Traded Investment Fund - 3.15% MUNICIPAL BONDS - 9.93% Amount (000's) Value (000's) BlackRock Liquidity Funds TempFund $ 5,020 California - 0.44% Portfolio California Statewide Communities STIT - Liquid Assets Portfolio Development Authority FANNIE MAE $ 10,140 0.23%, 10/07/2011 $ 750 $ 750 TOTAL INVESTMENT COMPANIES $ 10,140 San Jose Redevelopment Agency JP Principal MORGAN CHASE & CO BONDS - 7.26% Amount (000's) Value (000's) 0.18%, 10/07/2011 $ 1,415 Automobile Asset Backed Securities - 2.56% AmeriCredit Automobile Receivables Trust Colorado - 0.62% 0.28%, 07/09/2012 $ 769 $ 769 City of Colorado Springs CO BANK OF BMW Vehicle Owner Trust AMERICA 0.31%, 09/25/2012 0.22%, 10/07/2011 CarMax Auto Owner Trust 0.33%, 03/15/2012 (a) Connecticut - 0.43% Ford Credit Auto Lease Trust Connecticut Housing Finance 0.26%, 07/15/2012 Authority FEDERAL HOME LOAN BANK Honda Auto Receivables Owner Trust 0.18%, 10/07/2011 0.32%, 03/15/2012 (a) Huntington Auto Trust 0.36%, 09/17/2012 (b) Illinois - 0.22% Hyundai Auto Lease Securitization Trust Memorial Health System/IL JP MORGAN 2011-A CHASE & CO 0.31%, 08/15/2012 (b) 0.18%, 10/07/2011 Mercedes-Benz Auto Receivables Trust 0.22%, 07/16/2012 Indiana - 0.12% Nissan Auto Lease Trust Ball State University Foundation Inc US 0.23%, 07/16/2012 BANK Santander Drive Auto Receivables Trust 0.18%, 10/03/2011 0.31%, 05/15/2012 World Omni Automobile Lease Securitization Trust Iowa - 0.37% 0.30%, 04/16/2012 Iowa Finance Authority FHLB 100%, $ 8,254 FANNIE MAE 78.25% AND GINNE MAE 21.75% Banks - 1.24% 0.18%, 10/07/2011 JP Morgan Chase Bank NA 0.27%, 10/19/2012 (a) 0.37%, 10/09/2012 (a) Michigan - 0.16% $ 4,000 Calvin College JP MORGAN CHASE & CO 0.22%, 10/07/2011 Diversified Financial Services - 0.62% MetLife 0.49%, 08/16/2012 (a),(c) Minnesota - 0.17% Minnesota Housing Finance Agency STATE STREET BANK & TRUST Insurance - 0.62% 0.22%, 10/07/2011 New York Life Capital Corp 0.25%, 07/27/2012 (a),(c) Mississippi - 0.62% Mississippi Business Finance Corp BANK OF Other Asset Backed Securities - 1.53% AMERICA CNH Equipment Trust 0.36%, 10/07/2011 0.38%, 10/12/2012 GE Equipment Midticket LLC 0.43%, 10/22/2012 (d) New Mexico - 0.62% GE Equipment Transportation LLC City of Las Cruces NM WELLS FARGO 0.29%, 07/20/2012 0.22%, 10/07/2011 John Deere Owner Trust Village of Los Lunas NM WELLS FARGO 0.31%, 05/11/2012 0.22%, 10/07/2011 Macquarie Equipment Funding Trust $ 2,000 0.43%, 03/20/2012 (a),(b) New York - 3.70% MMAF Equipment Finance LLC Housing Development Corp/NY FANNIE 0.32%, 08/15/2012 (b) MAE $ 4,938 0.17%, 10/07/2011 Pharmaceuticals - 0.69% Housing Development Corp/NY FREDDIE Sanofi-Aventis SA MAC 0.41%, 03/28/2012 (a) 0.17%, 10/07/2011 Housing Development Corp/NY HESSEN TOTAL BONDS $ 23,392 LANDES BANK 0.30%, 10/07/2011 See accompanying notes 87 Schedule of Investments Money Market Account September 30, 2011 (unaudited) Principal Principal MUNICIPAL BONDS (continued) Amount (000's) Value (000's) COMMERCIAL PAPER - 73.92% Amount (000's) Value (000's) New York (continued) Automobile Manufacturers - 0.47% Housing Development Corp/NY JP BMW US Capital Corp BMW AG MORGAN CHASE & CO 0.33%, 11/02/2011 (b) $ 1,500 $ 1,499 0.18%, 10/07/2011 $ 835 $ 835 New York State Housing Finance Agency FANNIE MAE Banks - 23.14% 0.18%, 10/07/2011 Bank of Nova Scotia/New York 0.20%, 10/07/2011 0.24%, 11/10/2011 0.24%, 11/18/2011 0.23%, 10/07/2011 Bank of Tokyo-Mitsubishi UFJ Ltd/New York New York State Housing Finance Agency FREDDIE MAC NY 0.13%, 10/06/2011 0.18%, 10/07/2011 0.23%, 10/26/2011 $ 11,920 0.23%, 11/17/2011 North Carolina - 0.12% Commonwealth Bank of Australia Rowan County Industrial Facilities & Pollution 0.19%, 10/24/2011 (b),(e) Control Financing Authority WELLS FARGO 0.30%, 01/17/2012 (b),(e) 0.27%, 10/07/2011 0.38%, 02/23/2012 (b),(e) Deutsche Bank Financial LLC DEUTSCHE BANK Ohio - 0.31% 0.25%, 10/21/2011 Ohio Higher Educational Facility DnB NOR Bank ASA Commission US BANK 0.27%, 10/28/2011 (b),(e) 0.21%, 10/07/2011 0.30%, 12/12/2011 (b),(e) Goldman Sachs Group Inc/The Pennsylvania - 0.74% 0.30%, 10/19/2011 City of Reading PA WELLS FARGO 0.35%, 01/03/2012 0.22%, 10/07/2011 0.38%, 01/06/2012 Luzerne County Industrial Development 0.55%, 03/01/2012 Authority WELLS FARGO HSBC USA Inc 0.27%, 10/07/2011 0.18%, 11/28/2011 Montgomery County Industrial Development Mizuho Funding LLC MIZUHO CORP Authority/PA JP MORGAN CHASE & CO BANK 0.37%, 10/07/2011 0.26%, 10/07/2011 (b) $ 2,390 0.26%, 10/21/2011 (b) 0.26%, 11/04/2011 (b) Rhode Island - 0.59% National Australia Funding Delaware Rhode Island Student Loan Authority STATE Inc NATIONAL AUSTRALIA BANK STREET BANK 0.18%, 10/03/2011 (b) 0.16%, 10/07/2011 0.25%, 12/12/2011 (b) 0.30%, 01/03/2012 (b) Texas - 0.31% Oversea-Chinese Banking Corp Ltd South Central Texas Industrial Development 0.30%, 12/06/2011 (e) Corp JP MORGAN CHASE & CO 0.31%, 11/29/2011 (e) 0.18%, 10/07/2011 0.35%, 12/07/2011 (e) 0.36%, 12/28/2011 (e) Skandinaviska Enskilda Banken AB Washington - 0.39% 0.29%, 10/19/2011 (b),(e) Washington State Housing Finance Standard Chartered Bank/New York Commission BANK OF AMERICA 0.19%, 10/07/2011 (b) 0.53%, 10/07/2011 0.20%, 10/17/2011 (b) Washington State Housing Finance Sumitomo Mitsui Banking Corp Commission WELLS FARGO 0.23%, 10/12/2011 (b),(e) 0.26%, 10/07/2011 0.24%, 10/04/2011 (b),(e) $ 1,260 0.27%, 11/09/2011 (b),(e) TOTAL MUNICIPAL BONDS $ 31,985 Toronto-Dominion Holdings USA Maturity Inc TORONTO DOMINION BANK REPURCHASE AGREEMENTS - 5.90% Amount (000's) Value (000's) 0.17%, 10/07/2011 (b) 0.32%, 02/15/2012 (b) Banks - 5.90% Credit Suisse Repurchase Agreement; 0.04% $ 15,000 $ 15,000 Union Bank NA dated 09/30/11 maturing 10/03/11 0.18%, 10/11/2011 (collateralized by US Government Security; 0.20%, 11/17/2011 $15,300,000; 4.50%; dated 02/15/36) 0.31%, 02/14/2012 Deutsche Bank Repurchase Agreement; 0.05% Westpac Banking Corp 0.25%, 12/08/2011 (b),(e) dated 09/30/11 maturing 10/03/11 (collateralized by US Government Security; $ 74,566 $4,080,000; 2.00%; dated 12/09/14) Commercial Services - 0.47% $ 19,000 Salvation Army/United States TOTAL REPURCHASE AGREEMENTS $ 19,000 0.20%, 11/22/2011 See accompanying notes 88 Schedule of Investments Money Market Account September 30, 2011 (unaudited) Principal Principal COMMERCIAL PAPER (continued) Amount (000's) Value (000's) COMMERCIAL PAPER (continued) Amount (000's) Value (000's) Computers - 1.80% Diversified Financial Services (continued) Hewlett-Packard Co Sheffield Receivables Corp 0.15%, 10/17/2011 (b) $ 2,000 $ 2,000 0.05%, 10/03/2011 (b) $ 4,000 $ 4,000 0.15%, 11/01/2011 (b) 0.17%, 10/14/2011 (b) 0.16%, 10/31/2011 (b) Standard Chartered Bank/New York $ 5,799 0.23%, 10/11/2011 Straight-A Funding LLC Consumer Products - 2.33% 0.16%, 10/11/2011 (b) Reckitt Benckiser Treasury Services 0.16%, 10/13/2011 PLC RECKITT BENCKISER GROUP 0.19%, 11/14/2011 0.35%, 11/23/2011 (b) 0.19%, 12/22/2011 (b) 0.42%, 10/05/2011 (b) 0.42%, 11/21/2011 (b) Thunder Bay Funding LLC 0.17%, 10/12/2011 (b) 0.46%, 11/07/2011 (b) Toyota Motor Credit Corp $ 7,497 0.19%, 10/13/2011 Diversified Financial Services - 32.23% 0.22%, 11/10/2011 Alpine Securitization Corp 0.24%, 10/31/2011 0.15%, 10/06/2011 (b) 0.24%, 11/08/2011 0.18%, 10/03/2011 (b) 0.36%, 02/07/2012 0.18%, 10/05/2011 (b) UOB Funding LLC UNITED OVERSEAS American Honda Finance Corp AMERICAN BANK LTD HONDA MOTOR CORP 0.32%, 01/09/2012 0.19%, 10/20/2011 0.32%, 01/10/2012 Bryant Park Funding LLC 0.35%, 01/04/2012 0.17%, 10/25/2011 (b) 0.40%, 02/15/2012 CAFCO LLC Variable Funding Capital Co LLC 0.18%, 10/06/2011 (b) 0.15%, 10/06/2011 (b) Charta Corp 0.17%, 10/14/2011 (b) 0.22%, 10/14/2011 (b) $ 103,823 0.22%, 11/16/2011 (b) 0.25%, 12/05/2011 (b) Electric - 4.31% 0.30%, 12/01/2011 (b) GDF Suez 0.18%, 11/04/2011 (b) CRC Funding LLC 0.19%, 10/05/2011 (b) 0.25%, 12/08/2011 (b) 0.19%, 10/25/2011 (b) Gotham Funding Corp 0.19%, 10/27/2011 (b) 0.22%, 10/19/2011 (b) 0.22%, 10/26/2011 (b) NextEra Energy Capital Holdings 0.27%, 12/07/2011 (b) Inc NEXTERA ENERGY 0.37%, 10/03/2011 John Deere Credit Inc JOHN DEERE Oglethorpe Power Corp CAPITAL 0.13%, 10/20/2011 (b) 0.08%, 10/03/2011 (b) 0.14%, 10/18/2011 (b) Jupiter Securitization Co LLC Pacific Gas & Electric Co 0.15%, 10/21/2011 (b) 0.35%, 10/12/2011 (b) 0.18%, 10/18/2011 (b) 0.20%, 11/03/2011 (b) $ 13,899 Liberty Street Funding LLC Healthcare - Products - 0.62% 0.23%, 10/27/2011 (b) Covidien International Finance SA 0.26%, 11/14/2011 (b) 0.30%, 10/18/2011 (b) 0.27%, 11/21/2011 (b) 0.28%, 12/09/2011 (b) Nieuw Amsterdam Receivables Corp Healthcare - Services - 0.74% 0.18%, 10/04/2011 (b) Catholic Health Initiatives 0.23%, 11/01/2011 (b) 0.25%, 10/13/2011 0.23%, 11/02/2011 (b) 0.27%, 11/18/2011 (b) Insurance - 0.40% Nordea North America Inc/DE NORDEA Prudential PLC BANK 0.25%, 10/14/2011 (b) 0.23%, 10/24/2011 0.25%, 12/01/2011 0.26%, 11/07/2011 Mining - 1.30% BHP Billiton Finance USA Ltd BHP PACCAR Financial Corp PACCAR INC BILLITON LTD 0.04%, 10/03/2011 0.10%, 11/01/2011 (b) Private Export Funding Corp 0.15%, 10/19/2011 (b) 0.20%, 11/08/2011 (b) River Fuel Co NO.2 Inc BANK OF NOVA $ 4,200 SCOTIA Oil & Gas - 2.79% 0.22%, 10/31/2011 BP Capital Markets PLC BP PLC River Fuel Trust No 1 BANK OF NOVA 0.22%, 11/15/2011 (b) SCOTIA 0.27%, 10/18/2011 (b) 0.25%, 10/31/2011 0.28%, 01/17/2012 (b) See accompanying notes 89 Schedule of Investments Money Market Account September 30, 2011 (unaudited) Portfolio Summary (unaudited) Principal Sector Percent COMMERCIAL PAPER (continued) Amount (000's) Value (000's) Financial 65 .20% Insured 9 .93% Oil & Gas (continued) Consumer, Non-cyclical 4 .85% Total Capital Canada Ltd TOTAL SA Utilities 4 .31% 0.41%, 12/16/2011 (b) $ 2,000 $ 1,998 Asset Backed Securities 4 .09% $ 8,995 Exchange Traded Funds 3 .15% Energy 2 .79% Pharmaceuticals - 0.62% Technology 1 .80% Novartis Finance Corp NOVARATIS AG Government 1 .77% 0.06%, 10/04/2011 (b) 2,000 2,000 Basic Materials 1 .30% Communications 0 .93% Supranational Bank - 1.77% Consumer, Cyclical 0 .47% Corp Andina de Fomento Liabilities in Excess of Other Assets, Net (0.59)% 0.13%, 10/03/2011 (b) 1,700 1,700 TOTAL NET ASSETS 100.00% 0.23%, 11/07/2011 (b) 2,000 2,000 0.31%, 11/09/2011 (b) 2,000 1,999 $ 5,699 Telecommunications - 0.93% Telstra Corp Ltd 0.27%, 11/07/2011 (b) 1,500 1,500 0.27%, 11/21/2011 (b) 1,500 1,499 $ 2,999 TOTAL COMMERCIAL PAPER $ 238,164 Principal CERTIFICATE OF DEPOSIT - 0.43% Amount (000's) Value (000's) Banks - 0.43% Bank of Nova Scotia/Houston 0.32%, 10/11/2012 (a),(e) 1,400 1,400 TOTAL CERTIFICATE OF DEPOSIT $ 1,400 Total Investments $ 324,081 Liabilities in Excess of Other Assets, Net - (0.59)% $ (1,904) TOTAL NET ASSETS - 100.00% $ 322,177 (a) Variable Rate. Rate shown is in effect at September 30, 2011. (b) Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. Unless otherwise indicated, these securities are not considered illiquid. At the end of the period, the value of these securities totaled $165,929 or 51.50% of net assets. (c) Security is Illiquid (d) Security purchased on a when-issued basis. (e) Security issued by foreign bank and denominated in USD. Unrealized Appreciation (Depreciation) The net federal income tax unrealized appreciation (depreciation) and federal tax cost of investments held as of the period end were as follows: Unrealized Appreciation $ — Unrealized Depreciation — Net Unrealized Appreciation (Depreciation) $ — Cost for federal income tax purposes $ 324,081 All dollar amounts are shown in thousands (000's) See accompanying notes 90 Schedule of Investments Principal Capital Appreciation Account September 30, 2011 (unaudited) COMMON STOCKS - 96.75% Shares Held Value (000's) COMMON STOCKS (continued) Shares Held Value (000's) Aerospace & Defense - 2.14% Computers (continued) Boeing Co/The 29,536 $ 1,787 Hewlett-Packard Co 24,508 $ 550 Northrop Grumman Corp 10,969 572 IBM Corp 11,815 2,068 Teledyne Technologies Inc (a) 10,950 535 Mentor Graphics Corp (a) 13,816 133 $ 2,894 $ 4,567 Agriculture - 0.45% Consumer Products - 1.79% Archer-Daniels-Midland Co 24,350 604 Clorox Co/The 11,780 782 Kimberly-Clark Corp 10,060 714 Airlines - 0.66% Tupperware Brands Corp 8,002 430 Alaska Air Group Inc (a) 10,822 609 WD-40 Co 12,545 500 Cathay Pacific Airways Ltd ADR 35,349 284 $ 2,426 $ 893 Cosmetics & Personal Care - 0.78% Apparel - 1.44% Procter & Gamble Co 16,675 1,053 Columbia Sportswear Co 959 44 Nike Inc 22,238 1,902 Distribution & Wholesale - 0.41% $ 1,946 Pool Corp 21,374 560 Automobile Manufacturers - 0.94% Nissan Motor Co Ltd ADR 14,668 257 Diversified Financial Services - 2.72% PACCAR Inc 30,208 1,022 Ameriprise Financial Inc 7,669 302 $ 1,279 Charles Schwab Corp/The 125,100 1,410 Franklin Resources Inc 16,890 1,615 Automobile Parts & Equipment - 0.66% T Rowe Price Group Inc 7,325 350 Autoliv Inc 2,915 142 $ 3,677 Johnson Controls Inc 28,640 755 $ 897 Electric - 0.67% Duke Energy Corp 700 14 Banks - 4.57% Edison International 17,650 675 Barclays PLC ADR 5,125 50 PG&E Corp 4,694 198 City National Corp/CA 9,581 362 Xcel Energy Inc 600 15 East West Bancorp Inc 20,743 309 $ 902 JP Morgan Chase & Co 43,329 1,305 PNC Financial Services Group Inc 3,825 184 Electronics - 1.90% State Street Corp 22,300 717 Electro Scientific Industries Inc (a) 7,299 87 US Bancorp 38,175 899 FEI Co (a) 21,610 648 Wells Fargo & Co 86,910 2,096 FLIR Systems Inc 7,800 195 Westamerica Bancorporation 6,925 266 Itron Inc (a) 7,327 216 $ 6,188 Thermo Fisher Scientific Inc (a) 9,475 480 Trimble Navigation Ltd (a) 12,660 425 Beverages - 1.57% Waters Corp (a) 6,825 515 Brown-Forman Corp 8,103 568 $ 2,566 Coca Cola Hellenic Bottling Co SA ADR (a) 4,018 72 PepsiCo Inc 23,907 1,480 Engineering & Construction - 0.67% $ 2,120 Granite Construction Inc 13,925 261 Jacobs Engineering Group Inc (a) 20,146 651 Biotechnology - 1.24% $ 912 Dendreon Corp (a) 4,950 45 Gilead Sciences Inc (a) 25,899 1,005 Environmental Control - 0.67% Life Technologies Corp (a) 16,303 626 Energy Recovery Inc (a) 18,428 55 $ 1,676 Waste Connections Inc 25,362 858 $ 913 Building Materials - 0.57% Apogee Enterprises Inc 20,893 179 Food - 2.16% Cemex SAB de CV ADR (a) 10,746 34 Campbell Soup Co 5,625 182 Simpson Manufacturing Co Inc 22,288 556 Dairy Farm International Holdings Ltd ADR 19,013 798 $ 769 Dean Foods Co (a) 7,751 69 General Mills Inc 31,370 1,207 Chemicals - 1.10% Kroger Co/The 20,625 453 CF Industries Holdings Inc 4,070 502 Ralcorp Holdings Inc (a) 2,727 209 FMC Corp 8,225 569 $ 2,918 Sigma-Aldrich Corp 6,740 416 $ 1,487 Gas - 1.81% Northwest Natural Gas Co 1,500 66 Commercial Services - 0.93% Sempra Energy 46,360 2,388 AMN Healthcare Services Inc (a) 11,834 47 Hertz Global Holdings Inc (a) 52,000 463 $ 2,454 Resources Connection Inc 16,287 159 Healthcare - Products - 2.82% Robert Half International Inc 16,525 351 Becton Dickinson and Co 7,747 568 TrueBlue Inc (a) 20,725 235 Johnson & Johnson 24,061 1,533 $ 1,255 Medtronic Inc 14,620 486 ResMed Inc (a) 9,710 280 Computers - 3.37% Techne Corp 5,575 379 Apple Inc (a) 4,765 1,816 See accompanying notes 91 Schedule of Investments Principal Capital Appreciation Account September 30, 2011 (unaudited) COMMON STOCKS (continued) Shares Held Value (000's) COMMON STOCKS (continued) Shares Held Value (000's) Healthcare - Products (continued) Oil & Gas Services (continued) Varian Medical Systems Inc (a) 10,927 $ 570 Schlumberger Ltd 6,755 $ 404 $ 3,816 $ 636 Healthcare - Services - 0.62% Pharmaceuticals - 6.67% DaVita Inc (a) 10,875 682 Abbott Laboratories 31,335 1,603 Health Net Inc (a) 6,305 149 Allergan Inc/United States 26,038 2,145 Sun Healthcare Group Inc (a) 1,519 4 Bristol-Myers Squibb Co 47,552 1,492 $ 835 Forest Laboratories Inc (a) 11,142 343 McKesson Corp 24,174 1,757 Insurance - 1.70% Medicis Pharmaceutical Corp 12,100 441 Fidelity National Financial Inc 17,025 258 Obagi Medical Products Inc (a) 12,276 111 HCC Insurance Holdings Inc 28,224 764 Teva Pharmaceutical Industries Ltd ADR 8,185 305 MetLife Inc 14,050 394 VCA Antech Inc (a) 24,756 396 StanCorp Financial Group Inc 21,449 591 Watson Pharmaceuticals Inc (a) 6,330 432 XL Group PLC 15,950 300 $ 9,025 $ 2,307 Publicly Traded Investment Fund - 1.22% Internet - 2.83% iShares Russell 3000 Index Fund 24,800 1,655 Amazon.com Inc (a) 5,455 1,179 eBay Inc (a) 28,775 849 Google Inc (a) 3,493 1,797 REITS - 3.41% $ 3,825 Alexandria Real Estate Equities Inc 14,798 908 Essex Property Trust Inc 4,933 592 Iron & Steel - 1.09% HCP Inc 32,000 1,122 Reliance Steel & Aluminum Co 15,085 513 Plum Creek Timber Co Inc 9,550 331 Schnitzer Steel Industries Inc 26,085 960 Sabra Health Care REIT Inc 5,839 56 $ 1,473 Ventas Inc 9,083 449 Leisure Products & Services - 0.68% Weyerhaeuser Co 74,889 1,165 Ambassadors Group Inc 18,893 109 $ 4,623 Carnival Corp 16,475 499 Retail - 8.31% Harley-Davidson Inc 8,949 307 Best Buy Co Inc 12,025 280 $ 915 Copart Inc (a) 21,724 850 Lodging - 0.37% Costco Wholesale Corp 33,753 2,772 Red Lion Hotels Corp (a) 74,625 501 CVS Caremark Corp 8,023 269 Home Depot Inc 16,700 549 Jack in the Box Inc (a) 14,162 282 Machinery - Diversified - 1.16% McDonald's Corp 14,600 1,282 Cascade Corp 10,992 367 Nordstrom Inc 29,350 1,341 Deere & Co 18,625 1,203 Ross Stores Inc 2,125 167 $ 1,570 Starbucks Corp 54,663 2,038 Media - 1.35% Wal-Mart Stores Inc 21,750 1,129 Walt Disney Co/The 60,798 1,834 Yum! Brands Inc 5,925 293 $ 11,252 Metal Fabrication & Hardware - 0.68% Savings & Loans - 0.85% Precision Castparts Corp 5,893 916 Washington Federal Inc 90,526 1,153 Mining - 0.57% Semiconductors - 3.63% Freeport-McMoRan Copper & Gold Inc 25,560 778 Applied Materials Inc 75,648 783 Avago Technologies Ltd 12,625 414 Intel Corp 74,980 1,599 Miscellaneous Manufacturing - 1.65% LSI Corp (a) 41,555 215 Aptargroup Inc 6,470 289 Microchip Technology Inc 29,884 930 Crane Co 12,250 437 Novellus Systems Inc (a) 16,325 445 General Electric Co 98,696 1,504 QLogic Corp (a) 20,900 265 $ 2,230 Supertex Inc (a) 14,878 257 Oil & Gas - 9.96% $ 4,908 Apache Corp 22,985 1,844 Shipbuilding - 0.04% Berry Petroleum Co 6,264 222 Huntington Ingalls Industries Inc (a) 2,410 59 Chevron Corp 45,308 4,192 CNOOC Ltd ADR 2,490 399 Devon Energy Corp 21,185 1,175 Software - 5.47% Actuate Corp (a) 41,956 232 Energen Corp 11,775 481 Adobe Systems Inc (a) 46,115 1,115 Exxon MobilCorp 27,601 2,005 Autodesk Inc (a) 15,325 426 NaborsIndustries Ltd (a) 17,884 219 Informatica Corp (a) 10,000 409 Occidental Petroleum Corp 29,036 2,076 Total SA ADR 19,900 873 Microsoft Corp 116,236 2,893 Omnicell Inc (a) 18,141 250 $ 13,486 Oracle Corp 57,134 1,642 Oil & Gas Services - 0.47% Quality Systems Inc 879 85 Natural Gas Services Group Inc (a) 18,110 232 Quest Software Inc (a) 14,975 238 See accompanying notes 92 Schedule of Investments Principal Capital Appreciation Account September 30, 2011 (unaudited) Unrealized Appreciation (Depreciation) The net federal income tax unrealized appreciation (depreciation) and federal tax COMMON STOCKS (continued) Shares Held Value (000's) cost of investments held as of the period end were as follows: Software (continued) Tyler Technologies Inc (a) $ 114 Unrealized Appreciation $ 31,354 $ 7,404 Unrealized Depreciation Net Unrealized Appreciation (Depreciation) $ 22,639 Telecommunications - 4.92% Cost for federal income tax purposes $ 112,450 AT&T Inc China Mobile Ltd ADR All dollar amounts are shown in thousands (000's) Cisco Systems Inc Corning Inc Portfolio Summary (unaudited) Polycom Inc (a) Sector Percent Qualcomm Inc Consumer, Non-cyclical 19 .03% Verizon Communications Inc Financial 16 .30% $ 6,661 Consumer, Cyclical 14 .03% Toys, Games & Hobbies - 0.56% Technology 12 .47% Mattel Inc Industrial 11 .72% Energy 10 .43% Communications 9 .10% Transportation - 2.04% Basic Materials 2 .76% Con-way Inc Utilities 2 .74% Expeditors International of Washington Inc Exchange Traded Funds 1 .22% Union Pacific Corp Other Assets in Excess of Liabilities, Net 0 .20% $ 2,768 TOTAL NET ASSETS 100.00% Trucking & Leasing - 0.20% Greenbrier Cos Inc (a) Water - 0.26% California Water Service Group TOTAL COMMON STOCKS $ 130,960 Maturity REPURCHASE AGREEMENTS - 3.05% Amount (000's) Value (000's) Banks - 3.05% Investment in Joint Trading Account; Credit $ 1,063 $ 1,063 Suisse Repurchase Agreement; 0.04% dated 09/30/11 maturing 10/03/11 (collateralized by US Government Securities; $1,083,932; 1.00% - 3.13%; dated 04/30/12 - 09/30/13) Investment in Joint Trading Account; Deutsche Bank Repurchase Agreement; 0.05% dated 09/30/11 maturing 10/03/11 (collateralized by US Government Securities; $340,665; 0.00% - 5.00%; dated 11/07/11 - 11/17/17) Investment in Joint Trading Account; JP Morgan Repurchase Agreement; 0.01% dated 09/30/11 maturing 10/03/11 (collateralized by US Government Securities; $1,238,779; 0.00% - 6.90%; dated 11/21/11 - 10/20/26) Investment in Joint Trading Account; Merrill Lynch Repurchase Agreement; 0.02% dated 09/30/11 maturing 10/03/11 (collateralized by US Government Securities; $1,548,474; 0.00% - 8.63%; dated 10/13/11 - 04/01/56) $ 4,129 TOTAL REPURCHASE AGREEMENTS $ 4,129 Total Investments $ 135,089 Other Assets in Excess of Liabilities, Net - 0.20% $ 269 TOTAL NET ASSETS - 100.00% $ 135,358 (a) Non-Income Producing Security See accompanying notes 93 Schedule of Investments Principal LifeTime 2010 Account September 30, 2011 (unaudited) INVESTMENT COMPANIES - 100.65% Shares Held Value (000's) Principal Funds, Inc. Institutional Class - 63.76% Bond Market Index Fund (a) $ 1,872 Core Plus Bond Fund I (a) Diversified Real Asset Fund (a) Global Diversified Income Fund (a) High Yield Fund I (a) Inflation Protection Fund (a) International Emerging Markets Fund (a) International Equity Index Fund (a) International Fund I (a) International Growth Fund (a) International Value Fund I (a) LargeCap Value Fund I (a) MidCap Growth Fund III (a),(b) MidCap Value Fund I (a) Preferred Securities Fund (a) SmallCap Growth Fund I (a),(b) SmallCap Value Fund II (a) $ 29,639 Principal Variable Contracts Funds, Inc. Class 1 - 36.89% Bond & Mortgage Securities Account (a) LargeCap Growth Account (a) LargeCap Growth Account I (a) LargeCap S&P 500 Index Account (a) LargeCap Value Account (a) Real Estate Securities Account (a) Short-Term Income Account (a) $ 17,148 TOTAL INVESTMENT COMPANIES $ 46,787 Total Investments $ 46,787 Liabilities in Excess of Other Assets, Net - (0.65)% $ (304) TOTAL NET ASSETS - 100.00% $ 46,483 (a) Affiliated Security (b) Non-Income Producing Security Unrealized Appreciation (Depreciation) The net federal income tax unrealized appreciation (depreciation) and federal tax cost of investments held as of the period end were as follows: Unrealized Appreciation $ 1,765 Unrealized Depreciation Net Unrealized Appreciation (Depreciation) $ (2,534) Cost for federal income tax purposes $ 49,321 All dollar amounts are shown in thousands (000's) Portfolio Summary (unaudited) Fund Type Percent Fixed Income Funds 55 .77% Domestic Equity Funds 26 .40% International Equity Funds 10 .28% Specialty Funds 8 .20% Liabilities in Excess of Other Assets, Net (0.65)% TOTAL NET ASSETS 100.00% See accompanying notes 94 Schedule of Investments Principal LifeTime 2010 Account September 30, 2011 (unaudited) December 31, December 31, September 30, September Affiliated Securities Purchases Purchases Sales Sales 30, 2011 Shares Cost Shares Cost Shares Proceeds Shares Cost Bond & Mortgage Securities Account $ 6,577 $ 617 $ 607 $ 6,592 Bond Market Index Fund Core Plus Bond Fund I Diversified Real Asset Fund Global Diversified Income Fund High Yield Fund I Inflation Protection Fund International Emerging Markets Fund 83 International Equity Index Fund 77 International Fund I International Growth Fund 85 International Value Fund I LargeCap Growth Account LargeCap Growth Account I LargeCap S&P 500 Index Account LargeCap Value Account LargeCap Value Fund I MidCap Growth Fund III 52 MidCap Value Fund I 52 70 Preferred Securities Fund Real Estate Securities Account   Short-Term Income Account SmallCap Growth Fund I 52 SmallCap Value Fund II 52 $ 49,486 $ 10,318 $ 10,235 $ 49,145 Realized Gain/Loss Realized Gain/Loss from Income on Investments Other Investment Companies Bond & Mortgage Securities Account $ 6 $ 5 $  Bond Market Index Fund  1  Core Plus Bond Fund I 44 2  Diversified Real Asset Fund  1  Global Diversified Income Fund 82 1  High Yield Fund I  21  Inflation Protection Fund 87 2  International Emerging Markets Fund   International Equity Index Fund  16  International Fund I    International Growth Fund   International Value Fund I  3  LargeCap Growth Account  1  LargeCap Growth Account I   LargeCap S&P 500 Index Account 1  LargeCap Value Account  9  LargeCap Value Fund I  7  MidCap Growth Fund III  8  MidCap Value Fund I  2  Preferred Securities Fund 72  Real Estate Securities Account   Short-Term Income Account 3   SmallCap Growth Fund I   SmallCap Value Fund II  25  $ 295 $ (424) $  All dollar amounts are shown in thousands (000's) See accompanying notes 95 Schedule of Investments Principal LifeTime 2020 Account September 30, 2011 (unaudited) INVESTMENT COMPANIES - 100.01% Shares Held Value (000's) Principal Funds, Inc. Institutional Class - 59.88% Bond Market Index Fund (a) $ 5,256 Core Plus Bond Fund I (a) Diversified Real Asset Fund (a) Global Diversified Income Fund (a) Global Real Estate Securities Fund (a) High Yield Fund I (a) Inflation Protection Fund (a) International Emerging Markets Fund (a) International Equity Index Fund (a) International Fund I (a) International Growth Fund (a) International Value Fund I (a) LargeCap Value Fund I (a) MidCap Growth Fund III (a),(b) MidCap Value Fund I (a) Preferred Securities Fund (a) SmallCap Growth Fund I (a),(b) SmallCap Value Fund II (a) $ 108,578 Principal Variable Contracts Funds, Inc. Class 1 - 40.13% Bond & Mortgage Securities Account (a) LargeCap Growth Account (a) LargeCap Growth Account I (a) LargeCap S&P 500 Index Account (a) LargeCap Value Account (a) Real Estate Securities Account (a) $ 72,771 TOTAL INVESTMENT COMPANIES $ 181,349 Total Investments $ 181,349 Liabilities in Excess of Other Assets, Net - (0.01)% $ (22) TOTAL NET ASSETS - 100.00% $ 181,327 (a) Affiliated Security (b) Non-Income Producing Security Unrealized Appreciation (Depreciation) The net federal income tax unrealized appreciation (depreciation) and federal tax cost of investments held as of the period end were as follows: Unrealized Appreciation $ 5,300 Unrealized Depreciation Net Unrealized Appreciation (Depreciation) $ (21,500) Cost for federal income tax purposes $ 202,849 All dollar amounts are shown in thousands (000's) Portfolio Summary (unaudited) Fund Type Percent Domestic Equity Funds 44 .44% Fixed Income Funds 34 .53% International Equity Funds 17 .01% Specialty Funds 4 .03% Liabilities in Excess of Other Assets, Net (0.01)% TOTAL NET ASSETS 100.00% See accompanying notes 96 Schedule of Investments Principal LifeTime 2020 Account September 30, 2011 (unaudited) December 31, December 31, September 30, September Affiliated Securities Purchases Purchases Sales Sales 30, 2011 Shares Cost Shares Cost Shares Proceeds Shares Cost Bond & Mortgage Securities Account $ 23,364 $ 348 $ 1,839 $ 21,867 Bond Market Index Fund Core Plus Bond Fund I Diversified Real Asset Fund Global Diversified Income Fund 24 Global Real Estate Securities Fund 26   High Yield Fund I Inflation Protection Fund 12 58 International Emerging Markets Fund International Equity Index Fund International Fund I International Growth Fund International Value Fund I LargeCap Growth Account LargeCap Growth Account I LargeCap S&P 500 Index Account LargeCap Value Account LargeCap Value Fund I MidCap Growth Fund III MidCap Value Fund I Preferred Securities Fund Real Estate Securities Account   SmallCap Growth Fund I 69 SmallCap Value Fund II $ 206,028 $ 9,887 $ 13,328 $ 202,533 Realized Gain/Loss Realized Gain/Loss from Income on Investments Other Investment Companies Bond & Mortgage Securities Account $ 20 $ (6) $  Bond Market Index Fund  4  Core Plus Bond Fund I 12  Diversified Real Asset Fund  12  Global Diversified Income Fund 49   Global Real Estate Securities Fund 2   High Yield Fund I   Inflation Protection Fund 7   International Emerging Markets Fund   International Equity Index Fund  3  International Fund I  3  International Growth Fund  28  International Value Fund I    LargeCap Growth Account    LargeCap Growth Account I  44  LargeCap S&P 500 Index Account 7 39  LargeCap Value Account  7  LargeCap Value Fund I  15  MidCap Growth Fund III    MidCap Value Fund I    Preferred Securities Fund   Real Estate Securities Account   SmallCap Growth Fund I   SmallCap Value Fund II  5  $ 530 $ (54) $  All dollar amounts are shown in thousands (000's) See accompanying notes 97 Schedule of Investments Principal LifeTime 2030 Account September 30, 2011 (unaudited) INVESTMENT COMPANIES - 100.12% Shares Held Value (000's) Principal Funds, Inc. Institutional Class - 59.71% Bond Market Index Fund (a) $ 1,327 Core Plus Bond Fund I (a) Diversified Real Asset Fund (a) Global Real Estate Securities Fund (a) High Yield Fund I (a) International Emerging Markets Fund (a) International Equity Index Fund (a) International Fund I (a) International Growth Fund (a) International Value Fund I (a) LargeCap Value Fund I (a) MidCap Growth Fund III (a),(b) MidCap Value Fund I (a) Preferred Securities Fund (a) SmallCap Growth Fund I (a),(b) SmallCap Value Fund II (a) $ 44,603 Principal Variable Contracts Funds, Inc. Class 1 - 40.41% Bond & Mortgage Securities Account (a) LargeCap Growth Account (a) LargeCap Growth Account I (a) LargeCap S&P 500 Index Account (a) LargeCap Value Account (a) Real Estate Securities Account (a) $ 30,186 TOTAL INVESTMENT COMPANIES $ 74,789 Total Investments $ 74,789 Liabilities in Excess of Other Assets, Net - (0.12)% $ (88 ) TOTAL NET ASSETS - 100.00% $ 74,701 (a) Affiliated Security (b) Non-Income Producing Security Unrealized Appreciation (Depreciation) The net federal income tax unrealized appreciation (depreciation) and federal tax cost of investments held as of the period end were as follows: Unrealized Appreciation $ 4,846 Unrealized Depreciation Net Unrealized Appreciation (Depreciation) $ (2,440) Cost for federal income tax purposes $ 77,229 All dollar amounts are shown in thousands (000's) Portfolio Summary (unaudited) Fund Type Percent Domestic Equity Funds 51 .79% Fixed Income Funds 25 .54% International Equity Funds 20 .63% Specialty Funds 2 .16% Liabilities in Excess of Other Assets, Net (0.12)% TOTAL NET ASSETS 100.00% See accompanying notes 98 Schedule of Investments Principal LifeTime 2030 Account September 30, 2011 (unaudited) December 31, December 31, September 30, September Affiliated Securities Purchases Purchases Sales Sales 30, 2011 Shares Cost Shares Cost Shares Proceeds Shares Cost Bond & Mortgage Securities Account $ 5,189 $ 279 $ 271 $ 5,197 Bond Market Index Fund 73 Core Plus Bond Fund I Diversified Real Asset Fund 86 Global Real Estate Securities Fund 46   High Yield Fund I International Emerging Markets Fund International Equity Index Fund International Fund I International Growth Fund International Value Fund I LargeCap Growth Account LargeCap Growth Account I LargeCap S&P 500 Index Account LargeCap Value Account LargeCap Value Fund I MidCap Growth Fund III 67 MidCap Value Fund I 67 Preferred Securities Fund Real Estate Securities Account   SmallCap Growth Fund I 67 SmallCap Value Fund II 67 $ 76,202 $ 7,966 $ 7,398 $ 77,049 Realized Gain/Loss Realized Gain/Loss from Income on Investments Other Investment Companies Bond & Mortgage Securities Account $ 5 $  $  Bond Market Index Fund    Core Plus Bond Fund I 37   Diversified Real Asset Fund    Global Real Estate Securities Fund 3   High Yield Fund I    International Emerging Markets Fund    International Equity Index Fund    International Fund I    International Growth Fund  2  International Value Fund I    LargeCap Growth Account    LargeCap Growth Account I  94  LargeCap S&P 500 Index Account 4  LargeCap Value Account    LargeCap Value Fund I    MidCap Growth Fund III    MidCap Value Fund I    Preferred Securities Fund 98   Real Estate Securities Account  3  SmallCap Growth Fund I  35  SmallCap Value Fund II  5  $ 147 $ 279 $  All dollar amounts are shown in thousands (000's) See accompanying notes 99 Schedule of Investments Principal LifeTime 2040 Account September 30, 2011 (unaudited) INVESTMENT COMPANIES - 99.98% Shares Held Value (000's) Principal Funds, Inc. Institutional Class - 61.03% Bond Market Index Fund (a) $ 235 Core Plus Bond Fund I (a) Diversified Real Asset Fund (a) Global Real Estate Securities Fund (a) High Yield Fund I (a) International Emerging Markets Fund (a) International Equity Index Fund (a) International Fund I (a) International Growth Fund (a) International Value Fund I (a) LargeCap Value Fund I (a) MidCap Growth Fund III (a),(b) MidCap Value Fund I (a) Preferred Securities Fund (a) SmallCap Growth Fund I (a),(b) SmallCap Value Fund II (a) $ 12,409 Principal Variable Contracts Funds, Inc. Class 1 - 38.95% Bond & Mortgage Securities Account (a) LargeCap Growth Account (a) LargeCap Growth Account I (a) LargeCap S&P 500 Index Account (a) LargeCap Value Account (a) Real Estate Securities Account (a) $ 7,918 TOTAL INVESTMENT COMPANIES $ 20,327 Total Investments $ 20,327 Other Assets in Excess of Liabilities, Net - 0.02% $ 4 TOTAL NET ASSETS - 100.00% $ 20,331 (a) Affiliated Security (b) Non-Income Producing Security Unrealized Appreciation (Depreciation) The net federal income tax unrealized appreciation (depreciation) and federal tax cost of investments held as of the period end were as follows: Unrealized Appreciation $ 547 Unrealized Depreciation Net Unrealized Appreciation (Depreciation) $ (2,860) Cost for federal income tax purposes $ 23,187 All dollar amounts are shown in thousands (000's) Portfolio Summary (unaudited) Fund Type Percent Domestic Equity Funds 55 .70% International Equity Funds 25 .03% Fixed Income Funds 17 .62% Specialty Funds 1 .63% Other Assets in Excess of Liabilities, Net 0 .02% TOTAL NET ASSETS 100.00% See accompanying notes Schedule of Investments Principal LifeTime 2040 Account September 30, 2011 (unaudited) December 31, December 31, September 30, September Affiliated Securities Purchases Purchases Sales Sales 30, 2011 Shares Cost Shares Cost Shares Proceeds Shares Cost Bond & Mortgage Securities Account $ 736 $ 95 $ 49 $ 782 Bond Market Index Fund 34 18 Core Plus Bond Fund I 49 Diversified Real Asset Fund 65 30 Global Real Estate Securities Fund 13   High Yield Fund I 86 International Emerging Markets Fund 74 International Equity Index Fund 56 International Fund I 70 International Growth Fund International Value Fund I LargeCap Growth Account LargeCap Growth Account I LargeCap S&P 500 Index Account LargeCap Value Account LargeCap Value Fund I MidCap Growth Fund III 55 48 MidCap Value Fund I 55 48 Preferred Securities Fund 51 Real Estate Securities Account   75 SmallCap Growth Fund I 55 SmallCap Value Fund II 55 49 $ 21,268 $ 4,143 $ 2,324 $ 23,118 Realized Gain/Loss Realized Gain/Loss from Income on Investments Other Investment Companies Bond & Mortgage Securities Account $ 1 $  $  Bond Market Index Fund    Core Plus Bond Fund I 5   Diversified Real Asset Fund    Global Real Estate Securities Fund 4   High Yield Fund I    International Emerging Markets Fund    International Equity Index Fund    International Fund I    International Growth Fund  1  International Value Fund I    LargeCap Growth Account    LargeCap Growth Account I    LargeCap S&P 500 Index Account 1 24  LargeCap Value Account    LargeCap Value Fund I  1  MidCap Growth Fund III    MidCap Value Fund I    Preferred Securities Fund 29   Real Estate Securities Account  1  SmallCap Growth Fund I  3  SmallCap Value Fund II  1  $ 40 $ 31 $  All dollar amounts are shown in thousands (000's) See accompanying notes Schedule of Investments Principal LifeTime 2050 Account September 30, 2011 (unaudited) INVESTMENT COMPANIES - 100.02% Shares Held Value (000's) Principal Funds, Inc. Institutional Class - 61.94% Bond Market Index Fund (a) $ 77 Core Plus Bond Fund I (a) Diversified Real Asset Fund (a) Global Real Estate Securities Fund (a) High Yield Fund I (a) International Emerging Markets Fund (a) International Equity Index Fund (a) International Fund I (a) International Growth Fund (a) International Value Fund I (a) LargeCap Value Fund I (a) MidCap Growth Fund III (a),(b) MidCap Value Fund I (a) Preferred Securities Fund (a) SmallCap Growth Fund I (a),(b) SmallCap Value Fund II (a) $ 7,271 Principal Variable Contracts Funds, Inc. Class 1 - 38.08% Bond & Mortgage Securities Account (a) LargeCap Growth Account (a) LargeCap Growth Account I (a) LargeCap S&P 500 Index Account (a) LargeCap Value Account (a) Real Estate Securities Account (a) $ 4,470 TOTAL INVESTMENT COMPANIES $ 11,741 Total Investments $ 11,741 Liabilities in Excess of Other Assets, Net - (0.01)% $ (2) TOTAL NET ASSETS - 100.00% $ 11,739 (a) Affiliated Security (b) Non-Income Producing Security Unrealized Appreciation (Depreciation) The net federal income tax unrealized appreciation (depreciation) and federal tax cost of investments held as of the period end were as follows: Unrealized Appreciation $ 404 Unrealized Depreciation Net Unrealized Appreciation (Depreciation) $ (1,763) Cost for federal income tax purposes $ 13,504 All dollar amounts are shown in thousands (000's) Portfolio Summary (unaudited) Fund Type Percent Domestic Equity Funds 58 .41% International Equity Funds 28 .47% Fixed Income Funds 11 .86% Specialty Funds 1 .28% Liabilities in Excess of Other Assets, Net (0.02)% TOTAL NET ASSETS 100.00% See accompanying notes Schedule of Investments Principal LifeTime 2050 Account September 30, 2011 (unaudited) December 31, December 31, September 30, September Affiliated Securities Purchases Purchases Sales Sales 30, 2011 Shares Cost Shares Cost Shares Proceeds Shares Cost Bond & Mortgage Securities Account $ 171 $ 18 $ 18 $ 171 Bond Market Index Fund 71 6 6 71 Core Plus Bond Fund I 20 17 Diversified Real Asset Fund 27 23 Global Real Estate Securities Fund 18   High Yield Fund I 58 76 International Emerging Markets Fund 82 International Equity Index Fund 95 61 International Fund I 77 International Growth Fund International Value Fund I LargeCap Growth Account LargeCap Growth Account I LargeCap S&P 500 Index Account LargeCap Value Account LargeCap Value Fund I MidCap Growth Fund III 31 43 MidCap Value Fund I 31 41 Preferred Securities Fund 47 Real Estate Securities Account   86 SmallCap Growth Fund I 30 SmallCap Value Fund II 36 39 $ 13,126 $ 2,400 $ 2,108 $ 13,466 Realized Gain/Loss Realized Gain/Loss from Income on Investments Other Investment Companies Bond & Mortgage Securities Account $  $  $  Bond Market Index Fund    Core Plus Bond Fund I 1   Diversified Real Asset Fund    Global Real Estate Securities Fund 3   High Yield Fund I    International Emerging Markets Fund    International Equity Index Fund    International Fund I    International Growth Fund  5  International Value Fund I    LargeCap Growth Account  1  LargeCap Growth Account I  21  LargeCap S&P 500 Index Account 1 13  LargeCap Value Account    LargeCap Value Fund I    MidCap Growth Fund III    MidCap Value Fund I    Preferred Securities Fund 15   Real Estate Securities Account  3  SmallCap Growth Fund I  5  SmallCap Value Fund II    $ 20 $ 48 $  All dollar amounts are shown in thousands (000's) See accompanying notes Schedule of Investments Principal LifeTime Strategic Income Account September 30, 2011 (unaudited) INVESTMENT COMPANIES - 100.55% Shares Held Value (000's) Principal Funds, Inc. Institutional Class - 62.03% Bond Market Index Fund (a) $ 1,461 Core Plus Bond Fund I (a) Diversified Real Asset Fund (a) Global Diversified Income Fund (a) High Yield Fund I (a) Inflation Protection Fund (a) International Emerging Markets Fund (a) International Equity Index Fund (a) International Fund I (a) International Growth Fund (a) International Value Fund I (a) LargeCap Value Fund I (a) MidCap Growth Fund III (a),(b) MidCap Value Fund I (a) Preferred Securities Fund (a) SmallCap Growth Fund I (a),(b) SmallCap Value Fund II (a) $ 17,902 Principal Variable Contracts Funds, Inc. Class 1 - 38.52% Bond & Mortgage Securities Account (a) LargeCap Growth Account (a) LargeCap Growth Account I (a) LargeCap S&P 500 Index Account (a) LargeCap Value Account (a) Short-Term Income Account (a) $ 11,115 TOTAL INVESTMENT COMPANIES $ 29,017 Total Investments $ 29,017 Liabilities in Excess of Other Assets, Net - (0.55)% $ (160) TOTAL NET ASSETS - 100.00% $ 28,857 (a) Affiliated Security (b) Non-Income Producing Security Unrealized Appreciation (Depreciation) The net federal income tax unrealized appreciation (depreciation) and federal tax cost of investments held as of the period end were as follows: Unrealized Appreciation $ 1,050 Unrealized Depreciation Net Unrealized Appreciation (Depreciation) $ (414) Cost for federal income tax purposes $ 29,431 All dollar amounts are shown in thousands (000's) Portfolio Summary (unaudited) Fund Type Percent Fixed Income Funds 72 .68% Domestic Equity Funds 12 .93% Specialty Funds 10 .63% International Equity Funds 4 .31% Liabilities in Excess of Other Assets, Net (0.55)% TOTAL NET ASSETS 100.00% See accompanying notes Schedule of Investments Principal LifeTime Strategic Income Account September 30, 2011 (unaudited) December 31, December 31, September 30, September Affiliated Securities Purchases Purchases Sales Sales 30, 2011 Shares Cost Shares Cost Shares Proceeds Shares Cost Bond & Mortgage Securities Account $ 5,539 $ 526 $ 1,019 $ 5,019 Bond Market Index Fund Core Plus Bond Fund I Diversified Real Asset Fund Global Diversified Income Fund High Yield Fund I 82 72 Inflation Protection Fund International Emerging Markets Fund 28 39 International Equity Index Fund 24 29 International Fund I 36 39 International Growth Fund 36 International Value Fund I 55 LargeCap Growth Account 54 51 LargeCap Growth Account I LargeCap S&P 500 Index Account 72 LargeCap Value Account 54 50 LargeCap Value Fund I MidCap Growth Fund III 17 25 MidCap Value Fund I 17 26 Preferred Securities Fund 95 95 Short-Term Income Account SmallCap Growth Fund I 17 26 SmallCap Value Fund II 17 23 $ 28,319 $ 5,209 $ 4,140 $ 29,393 Realized Gain/Loss Realized Gain/Loss from Income on Investments Other Investment Companies Bond & Mortgage Securities Account $ 5 $ (27) $  Bond Market Index Fund  1  Core Plus Bond Fund I 35 4  Diversified Real Asset Fund  3  Global Diversified Income Fund 74   High Yield Fund I    Inflation Protection Fund 1  International Emerging Markets Fund    International Equity Index Fund  1  International Fund I  1  International Growth Fund   International Value Fund I  5  LargeCap Growth Account    LargeCap Growth Account I  9  LargeCap S&P 500 Index Account  13  LargeCap Value Account    LargeCap Value Fund I    MidCap Growth Fund III  1  MidCap Value Fund I  1  Preferred Securities Fund 36   Short-Term Income Account 6  1 SmallCap Growth Fund I  5  SmallCap Value Fund II  2  $ 263 $ 5 $ 1 All dollar amounts are shown in thousands (000's) See accompanying notes Schedule of Investments Real Estate Securities Account September 30, 2011 (unaudited) COMMON STOCKS - 97.01% Shares Held Value (000's) REPURCHASE AGREEMENTS Maturity Commercial Services - 0.57% (continued) Amount (000's) Value (000's) Corrections Corp of America (a) $ 701 Banks (continued) Investment in Joint Trading Account; Deutsche $ $ 136 Bank Repurchase Agreement; 0.05% dated Lodging - 1.59% 09/30/11 maturing 10/03/11 (collateralized Starwood Hotels & Resorts Worldwide Inc by US Government Securities; $138,653; 0.00% - 5.00%; dated 11/07/11 - 11/17/17) Real Estate - 1.36% Investment in Joint Trading Account; JP CB Richard Ellis Group Inc (a) Morgan Repurchase Agreement; 0.01% Jones Lang LaSalle Inc dated 09/30/11 maturing 10/03/11 $ 1,684 (collateralized by US Government Securities; $504,193; 0.00% - 6.90%; dated REITS - 93.49% 11/21/11 - 10/20/26) American Assets Trust Inc Investment in Joint Trading Account; Merrill Annaly Capital Management Inc Lynch Repurchase Agreement; 0.02% Apartment Investment & Management Co dated 09/30/11 maturing 10/03/11 Ashford Hospitality Trust Inc (collateralized by US Government AvalonBay Communities Inc Securities; $630,241; 0.00% - 8.63%; dated Boston Properties Inc 10/13/11 - 04/01/56) BRE Properties Inc $ 1,681 Camden Property Trust TOTAL REPURCHASE AGREEMENTS $ 1,681 Colonial Properties Trust Digital Realty Trust Inc Total Investments $ 123,112 Douglas Emmett Inc Other Assets in Excess of Liabilities, Net - 0.44% $ 543 DuPont Fabros Technology Inc TOTAL NET ASSETS - 100.00% $ 123,655 Entertainment Properties Trust Equity Lifestyle Properties Inc (a) Non-Income Producing Security Equity One Inc Equity Residential Essex Property Trust Inc Federal Realty Investment Trust Unrealized Appreciation (Depreciation) General Growth Properties Inc The net federal income tax unrealized appreciation (depreciation) and federal tax Glimcher Realty Trust cost of investments held as of the period end were as follows: HCP Inc Health Care REIT Inc Unrealized Appreciation $ 17,168 Hersha Hospitality Trust Unrealized Depreciation Highwoods Properties Inc Net Unrealized Appreciation (Depreciation) $ 7,774 Host Hotels & Resorts Inc Cost for federal income tax purposes $ 115,338 Kimco Realty Corp LaSalle Hotel Properties All dollar amounts are shown in thousands (000's) Macerich Co/The Mid-America Apartment Communities Inc Portfolio Summary (unaudited) ProLogis Inc Sector Percent PS Business Parks Inc Financial 97 .40% Public Storage Inc Consumer, Cyclical 1 .59% Ramco-Gershenson Properties Trust Consumer, Non-cyclical 0 .57% Simon Property Group Inc Other Assets in Excess of Liabilities, Net 0 .44% SL Green Realty Corp TOTAL NET ASSETS 100.00% Taubman Centers Inc Ventas Inc Vornado Realty Trust $ 115,609 TOTAL COMMON STOCKS $ 119,958 CONVERTIBLE PREFERRED STOCKS - 1.19% Shares Held Value (000's) REITS - 1.19% Digital Realty Trust Inc TOTAL CONVERTIBLE PREFERRED STOCKS $ 1,473 Maturity REPURCHASE AGREEMENTS - 1.36% Amount (000's) Value (000's) Banks - 1.36% Investment in Joint Trading Account; Credit $ 433 $ 433 Suisse Repurchase Agreement; 0.04% dated 09/30/11 maturing 10/03/11 (collateralized by US Government Securities; $441,168; 1.00% - 3.13%; dated 04/30/12 - 09/30/13) See accompanying notes Schedule of Investments SAM Balanced Portfolio September 30, 2011 (unaudited) INVESTMENT COMPANIES - 100.06% Shares Held Value (000's) Principal Funds, Inc. Institutional Class - 23.56% Global Diversified Income Fund (a) $ 16,199 Global Real Estate Securities Fund (a) High Yield Fund (a) Inflation Protection Fund (a) LargeCap Blend Fund II (a) LargeCap Growth Fund II (a) LargeCap Value Fund III (a) MidCap Growth Fund III (a),(b) Preferred Securities Fund (a) SmallCap Growth Fund I (a),(b) SmallCap Value Fund II (a) Small-MidCap Dividend Income Fund (a) $ 194,493 Principal Variable Contracts Funds, Inc. Class 1 - 76.50% Diversified International Account (a) Equity Income Account (a) Government & High Quality Bond Account (a) Income Account (a) International Emerging Markets Account (a) LargeCap Growth Account (a) LargeCap Value Account (a) MidCap Blend Account (a) Principal Capital Appreciation Account (a) Real Estate Securities Account (a) Short-Term Income Account (a) $ 631,386 TOTAL INVESTMENT COMPANIES $ 825,879 Total Investments $ 825,879 Liabilities in Excess of Other Assets, Net - (0.06)% $ (513) TOTAL NET ASSETS - 100.00% $ 825,366 (a) Affiliated Security (b) Non-Income Producing Security Unrealized Appreciation (Depreciation) The net federal income tax unrealized appreciation (depreciation) and federal tax cost of investments held as of the period end were as follows: Unrealized Appreciation $ 58,678 Unrealized Depreciation Net Unrealized Appreciation (Depreciation) $ 20,841 Cost for federal income tax purposes $ 805,038 All dollar amounts are shown in thousands (000's) Portfolio Summary (unaudited) Fund Type Percent Domestic Equity Funds 50 .55% Fixed Income Funds 36 .50% International Equity Funds 11 .05% Specialty Funds 1 .96% Liabilities in Excess of Other Assets, Net (0.06)% TOTAL NET ASSETS 100.00% See accompanying notes Schedule of Investments SAM Balanced Portfolio September 30, 2011 (unaudited) December 31, December 31, September 30, September Affiliated Securities Purchases Purchases Sales Sales 30, 2011 Shares Cost Shares Cost Shares Proceeds Shares Cost Diversified International Account $ 83,081 $ 785 $ 5,572 $ 76,552 Equity Income Account Global Diversified Income Fund Global Real Estate Securities Fund   Government & High Quality Bond Account High Yield Fund Income Account Inflation Protection Fund International Emerging Markets Account LargeCap Blend Fund II LargeCap Growth Account LargeCap Growth Fund II LargeCap Value Account     LargeCap Value Account III   LargeCap Value Fund III   MidCap Blend Account MidCap Growth Fund III Money Market Account     Preferred Securities Fund Principal Capital Appreciation Account Real Estate Securities Account 48   Short-Term Income Account SmallCap Growth Fund I SmallCap Value Fund   SmallCap Value Fund II   Small-MidCap Dividend Income Fund     $ 826,742 $ 107,799 $ 159,849 $ 786,489 Realized Gain/Loss Realized Gain/Loss from Income on Investments Other Investment Companies Diversified International Account $ 153 $ (1,742) $  Equity Income Account  Global Diversified Income Fund  Global Real Estate Securities Fund 67   Government & High Quality Bond Account High Yield Fund 90  Income Account  Inflation Protection Fund 32  International Emerging Markets Account 12  LargeCap Blend Fund II  20  LargeCap Growth Account   LargeCap Growth Fund II  27  LargeCap Value Account    LargeCap Value Account III   LargeCap Value Fund III   MidCap Blend Account  MidCap Growth Fund III   Money Market Account    Preferred Securities Fund  Principal Capital Appreciation Account 55 7 Real Estate Securities Account    Short-Term Income Account 22 2 SmallCap Growth Fund I   SmallCap Value Fund   SmallCap Value Fund II   Small-MidCap Dividend Income Fund   $ 5,759 $ 11,797 $ 822 All dollar amounts are shown in thousands (000's) See accompanying notes Schedule of Investments SAM Conservative Balanced Portfolio September 30, 2011 (unaudited) INVESTMENT COMPANIES - 100.06% Shares Held Value (000's) Principal Funds, Inc. Institutional Class - 22.62% Global Diversified Income Fund (a) $ 5,260 Global Real Estate Securities Fund (a) High Yield Fund (a) Inflation Protection Fund (a) LargeCap Blend Fund II (a) LargeCap Growth Fund II (a) LargeCap Value Fund III (a) MidCap Growth Fund III (a),(b) Preferred Securities Fund (a) SmallCap Growth Fund I (a),(b) SmallCap Value Fund II (a) Small-MidCap Dividend Income Fund (a) $ 41,812 Principal Variable Contracts Funds, Inc. Class 1 - 77.44% Diversified International Account (a) Equity Income Account (a) Government & High Quality Bond Account (a) Income Account (a) International Emerging Markets Account (a) LargeCap Growth Account (a) LargeCap Value Account (a) MidCap Blend Account (a) Principal Capital Appreciation Account (a) Real Estate Securities Account (a) Short-Term Income Account (a) $ 143,172 TOTAL INVESTMENT COMPANIES $ 184,984 Total Investments $ 184,984 Liabilities in Excess of Other Assets, Net - (0.06)% $ (117) TOTAL NET ASSETS - 100.00% $ 184,867 (a) Affiliated Security (b) Non-Income Producing Security Unrealized Appreciation (Depreciation) The net federal income tax unrealized appreciation (depreciation) and federal tax cost of investments held as of the period end were as follows: Unrealized Appreciation $ 8,707 Unrealized Depreciation Net Unrealized Appreciation (Depreciation) $ 3,270 Cost for federal income tax purposes $ 181,714 All dollar amounts are shown in thousands (000's) Portfolio Summary (unaudited) Fund Type Percent Fixed Income Funds 56 .88% Domestic Equity Funds 33 .34% International Equity Funds 6 .99% Specialty Funds 2 .85% Liabilities in Excess of Other Assets, Net (0.06)% TOTAL NET ASSETS 100.00% See accompanying notes Schedule of Investments SAM Conservative Balanced Portfolio September 30, 2011 (unaudited) December 31, December 31, September 30, September Affiliated Securities Purchases Purchases Sales Sales 30, 2011 Shares Cost Shares Cost Shares Proceeds Shares Cost Diversified International Account $ 11,287 $ 174 $ 994 $ 10,217 Equity Income Account Global Diversified Income Fund Global Real Estate Securities Fund   Government & High Quality Bond Account High Yield Fund Income Account Inflation Protection Fund International Emerging Markets Account LargeCap Blend Fund II LargeCap Growth Account LargeCap Growth Fund II 34 LargeCap Value Account     LargeCap Value Account III   LargeCap Value Fund III   35 MidCap Blend Account MidCap Growth Fund III 43 Preferred Securities Fund Principal Capital Appreciation Account Real Estate Securities Account     Short-Term Income Account SmallCap Growth Fund I 34 SmallCap Value Fund   SmallCap Value Fund II     Small-MidCap Dividend Income Fund     $ 175,822 $ 33,888 $ 35,911 $ 175,905 Realized Gain/Loss Realized Gain/Loss from Income on Investments Other Investment Companies Diversified International Account $ 22 $ (250) $  Equity Income Account  Global Diversified Income Fund  Global Real Estate Securities Fund 11   Government & High Quality Bond Account 71 13 40 High Yield Fund 17  Income Account  Inflation Protection Fund 66 4  International Emerging Markets Account 2  LargeCap Blend Fund II  1  LargeCap Growth Account  88  LargeCap Growth Fund II    LargeCap Value Account    LargeCap Value Account III   LargeCap Value Fund III   MidCap Blend Account  95 39 MidCap Growth Fund III   Preferred Securities Fund 95  Principal Capital Appreciation Account 10 6 71 Real Estate Securities Account    Short-Term Income Account 16 6 2 SmallCap Growth Fund I  3  SmallCap Value Fund   SmallCap Value Fund II    Small-MidCap Dividend Income Fund 29   $ 1,532 $ 2,106 $ 152 All dollar amounts are shown in thousands (000's) See accompanying notes Schedule of Investments SAM Conservative Growth Portfolio September 30, 2011 (unaudited) INVESTMENT COMPANIES - 99.99% Shares Held Value (000's) Principal Funds, Inc. Institutional Class - 29.18% Diversified Real Asset Fund (a) $ 4,060 Global Real Estate Securities Fund (a) High Yield Fund (a) Inflation Protection Fund (a) LargeCap Blend Fund II (a) LargeCap Growth Fund II (a) LargeCap Value Fund III (a) MidCap Growth Fund III (a),(b) Preferred Securities Fund (a) SmallCap Growth Fund I (a),(b) SmallCap Value Fund II (a) Small-MidCap Dividend Income Fund (a) $ 57,559 Principal Variable Contracts Funds, Inc. Class 1 - 70.81% Diversified International Account (a) Equity Income Account (a) Government & High Quality Bond Account (a) Income Account (a) International Emerging Markets Account (a) LargeCap Growth Account (a) LargeCap Value Account (a) MidCap Blend Account (a) Principal Capital Appreciation Account (a) Real Estate Securities Account (a) 79 Short-Term Income Account (a) $ 139,676 TOTAL INVESTMENT COMPANIES $ 197,235 Total Investments $ 197,235 Other Assets in Excess of Liabilities, Net - 0.01% $ 29 TOTAL NET ASSETS - 100.00% $ 197,264 (a) Affiliated Security (b) Non-Income Producing Security Unrealized Appreciation (Depreciation) The net federal income tax unrealized appreciation (depreciation) and federal tax cost of investments held as of the period end were as follows: Unrealized Appreciation $ 9,121 Unrealized Depreciation Net Unrealized Appreciation (Depreciation) $ (6,562) Cost for federal income tax purposes $ 203,797 All dollar amounts are shown in thousands (000's) Portfolio Summary (unaudited) Fund Type Percent Domestic Equity Funds 67 .58% Fixed Income Funds 15 .69% International Equity Funds 14 .65% Specialty Funds 2 .06% Other Assets in Excess of Liabilities, Net 0 .02% TOTAL NET ASSETS 100.00% See accompanying notes Schedule of Investments SAM Conservative Growth Portfolio September 30, 2011 (unaudited) December 31, December 31, September 30, September Affiliated Securities Purchases Purchases Sales Sales 30, 2011 Shares Cost Shares Cost Shares Proceeds Shares Cost Diversified International Account $ 28,888 $ 661 $ 2,180 $ 26,684 Diversified Real Asset Fund Equity Income Account Global Real Estate Securities Fund   Government & High Quality Bond Account High Yield Fund Income Account Inflation Protection Fund     International Emerging Markets Account LargeCap Blend Fund II LargeCap Growth Account LargeCap Growth Fund II LargeCap Value Account     LargeCap Value Account III   LargeCap Value Fund III   MidCap Blend Account MidCap Growth Fund III Money Market Account 37   37   Preferred Securities Fund Principal Capital Appreciation Account Real Estate Securities Account 84 84 Short-Term Income Account SmallCap Growth Fund     SmallCap Growth Fund I SmallCap Value Fund   SmallCap Value Fund II   Small-MidCap Dividend Income Fund     $ 197,786 $ 46,559 $ 54,210 $ 194,364 Realized Gain/Loss Realized Gain/Loss from Income on Investments Other Investment Companies Diversified International Account $ 48 $ (685) $  Diversified Real Asset Fund  15  Equity Income Account  Global Real Estate Securities Fund 34   Government & High Quality Bond Account 22 20 13 High Yield Fund 11  Income Account 45  Inflation Protection Fund 3   International Emerging Markets Account 3  LargeCap Blend Fund II  9  LargeCap Growth Account   LargeCap Growth Fund II  2  LargeCap Value Account    LargeCap Value Account III   LargeCap Value Fund III   MidCap Blend Account  MidCap Growth Fund III   Money Market Account    Preferred Securities Fund 89 71  Principal Capital Appreciation Account 17 Real Estate Securities Account   Short-Term Income Account 2   SmallCap Growth Fund  93  SmallCap Growth Fund I   SmallCap Value Fund   SmallCap Value Fund II   Small-MidCap Dividend Income Fund 63   $ 860 $ 4,229 $ 252 All dollar amounts are shown in thousands (000's) See accompanying notes Schedule of Investments SAM Flexible Income Portfolio September 30, 2011 (unaudited) INVESTMENT COMPANIES - 100.15% Shares Held Value (000's) Principal Funds, Inc. Institutional Class - 23.69% Global Diversified Income Fund (a) $ 10,977 Global Real Estate Securities Fund (a) High Yield Fund (a) LargeCap Blend Fund II (a) LargeCap Growth Fund II (a) LargeCap Value Fund III (a) Preferred Securities Fund (a) SmallCap Growth Fund I (a),(b) Small-MidCap Dividend Income Fund (a) $ 46,861 Principal Variable Contracts Funds, Inc. Class 1 - 76.46% Diversified International Account (a) Equity Income Account (a) Government & High Quality Bond Account (a) Income Account (a) International Emerging Markets Account (a) LargeCap Growth Account (a) LargeCap Value Account (a) MidCap Blend Account (a) Principal Capital Appreciation Account (a) Real Estate Securities Account (a) Short-Term Income Account (a) $ 151,217 TOTAL INVESTMENT COMPANIES $ 198,078 Total Investments $ 198,078 Liabilities in Excess of Other Assets, Net - (0.15)% $ (287) TOTAL NET ASSETS - 100.00% $ 197,791 (a) Affiliated Security (b) Non-Income Producing Security Unrealized Appreciation (Depreciation) The net federal income tax unrealized appreciation (depreciation) and federal tax cost of investments held as of the period end were as follows: Unrealized Appreciation $ 10,351 Unrealized Depreciation Net Unrealized Appreciation (Depreciation) $ 5,764 Cost for federal income tax purposes $ 192,314 All dollar amounts are shown in thousands (000's) Portfolio Summary (unaudited) Fund Type Percent Fixed Income Funds 68 .96% Domestic Equity Funds 21 .34% Specialty Funds 5 .55% International Equity Funds 4 .30% Liabilities in Excess of Other Assets, Net (0.15)% TOTAL NET ASSETS 100.00% See accompanying notes Schedule of Investments SAM Flexible Income Portfolio September 30, 2011 (unaudited) December 31, December 31, September 30, September Affiliated Securities Purchases Purchases Sales Sales 30, 2011 Shares Cost Shares Cost Shares Proceeds Shares Cost Diversified International Account $ 5,066 $ 118 $ 594 $ 4,639 Equity Income Account Global Diversified Income Fund Global Real Estate Securities Fund 88 Government & High Quality Bond Account High Yield Fund Income Account International Emerging Markets 19 Account LargeCap Blend Fund II LargeCap Growth Account 54 LargeCap Growth Fund II 56 LargeCap Value Account     LargeCap Value Account III 35   LargeCap Value Fund III   MidCap Blend Account Preferred Securities Fund Principal Capital Appreciation 23 Account Real Estate Securities Account 18 Short-Term Income Account SmallCap Growth Fund I   SmallCap Value Fund     Small-MidCap Dividend Income Fund     $ 184,761 $ 34,542 $ 36,899 $ 185,455 Realized Gain/Loss Realized Gain/Loss from Income on Investments Other Investment Companies Diversified International Account $ 11 $ 49 $  Equity Income Account 82  Global Diversified Income Fund  Global Real Estate Securities Fund 32 1  Government & High Quality Bond Account 91 20 53 High Yield Fund  Income Account  International Emerging Markets Account 1  LargeCap Blend Fund II   LargeCap Growth Account  25  LargeCap Growth Fund II  18  LargeCap Value Account    LargeCap Value Account III   LargeCap Value Fund III   MidCap Blend Account  35 Preferred Securities Fund  Principal Capital Appreciation Account 3  22 Real Estate Securities Account   Short-Term Income Account 27 2 3 SmallCap Growth Fund I    SmallCap Value Fund  54  Small-MidCap Dividend Income Fund 67   $ 2,167 $ 3,051 $ 113 All dollar amounts are shown in thousands (000's) See accompanying notes Schedule of Investments SAM Strategic Growth Portfolio September 30, 2011 (unaudited) INVESTMENT COMPANIES - 99.95% Shares Held Value (000's) Principal Funds, Inc. Institutional Class - 32.38% Global Real Estate Securities Fund (a) $ 2,760 LargeCap Blend Fund II (a) LargeCap Growth Fund II (a) LargeCap Value Fund III (a) MidCap Growth Fund III (a),(b) SmallCap Growth Fund I (a),(b) SmallCap Value Fund II (a) Small-MidCap Dividend Income Fund (a) $ 44,023 Principal Variable Contracts Funds, Inc. Class 1 - 67.57% Diversified International Account (a) Equity Income Account (a) Government & High Quality Bond Account (a) International Emerging Markets Account (a) LargeCap Growth Account (a) LargeCap Value Account (a) MidCap Blend Account (a) Principal Capital Appreciation Account (a) Real Estate Securities Account (a) $ 91,864 TOTAL INVESTMENT COMPANIES $ 135,887 Total Investments $ 135,887 Other Assets in Excess of Liabilities, Net - 0.05% $ 64 TOTAL NET ASSETS - 100.00% $ 135,951 (a) Affiliated Security (b) Non-Income Producing Security Unrealized Appreciation (Depreciation) The net federal income tax unrealized appreciation (depreciation) and federal tax cost of investments held as of the period end were as follows: Unrealized Appreciation $ 10,926 Unrealized Depreciation Net Unrealized Appreciation (Depreciation) $ (8,082) Cost for federal income tax purposes $ 143,969 All dollar amounts are shown in thousands (000's) Portfolio Summary (unaudited) Fund Type Percent Domestic Equity Funds 80 .51% International Equity Funds 18 .63% Fixed Income Funds 0 .81% Other Assets in Excess of Liabilities, Net 0 .05% TOTAL NET ASSETS 100.00% See accompanying notes Schedule of Investments SAM Strategic Growth Portfolio September 30, 2011 (unaudited) December 31, December 31, September 30, September Affiliated Securities Purchases Purchases Sales Sales 30, 2011 Shares Cost Shares Cost Shares Proceeds Shares Cost Diversified International Account $ 21,665 $ 1,168 $ 1,243 $ 21,047 Equity Income Account Global Real Estate Securities Fund Government & High Quality Bond   Account International Emerging Markets Account LargeCap Blend Fund II LargeCap Growth Account LargeCap Growth Fund II LargeCap Value Account     LargeCap Value Account III   LargeCap Value Fund III   51 MidCap Blend Account MidCap Growth Fund III Principal Capital Appreciation Account Real Estate Securities Account Short-Term Income Account       SmallCap Growth Fund I SmallCap Value Fund   SmallCap Value Fund II Small-MidCap Dividend Income Fund     $ 133,070 $ 34,860 $ 32,714 $ 137,686 Realized Gain/Loss Realized Gain/Loss from Income on Investments Other Investment Companies Diversified International Account $ 37 $ (543) $  Equity Income Account  Global Real Estate Securities Fund 40   Government & High Quality Bond Account 1  1 International Emerging Markets Account 4  LargeCap Blend Fund II   LargeCap Growth Account   LargeCap Growth Fund II   LargeCap Value Account    LargeCap Value Account III   LargeCap Value Fund III   MidCap Blend Account  89 MidCap Growth Fund III   Principal Capital Appreciation Account 16 Real Estate Securities Account   Short-Term Income Account    SmallCap Growth Fund I   SmallCap Value Fund   SmallCap Value Fund II   Small-MidCap Dividend Income Fund 51   $ 319 $ 2,470 $ 204 All dollar amounts are shown in thousands (000's) See accompanying notes Schedule of Investments Short-Term Income Account September 30, 2011 (unaudited) Principal Principal BONDS - 100.57% Amount (000's) Value (000's) BONDS (continued) Amount (000's) Value (000's) Apparel - 0.63% Biotechnology - 0.86% VF Corp Amgen Inc 1.06%, 08/23/2013 (a) $ 1,500 $ 2.30%, 06/15/2016 $ 2,000 $ Automobile Asset Backed Securities - 0.04% Chemicals - 3.57% Nissan Auto Receivables Owner Trust Air Products & Chemicals Inc 4.28%, 07/15/2013 4.15%, 02/01/2013 Airgas Inc 3.25%, 10/01/2015 Automobile Floor Plan Asset Backed Securities - 0.08% Dow Chemical Co/The Nissan Master Owner Trust Receivables 1.38%, 01/15/2015 (a),(b) 7.60%, 05/15/2014 EI du Pont de Nemours & Co 5.00%, 07/15/2013 Automobile Manufacturers - 1.03% PPG Industries Inc Daimler Finance North America LLC 5.75%, 03/15/2013 1.88%, 09/15/2014 (b) $ 8,522 Commercial Services - 0.93% Banks - 22.78% Western Union Co/The American Express Bank FSB 5.40%, 11/17/2011 5.50%, 04/16/2013 Yale University Australia & New Zealand Banking Group Ltd 2.90%, 10/15/2014 3.70%, 01/13/2015 (b) $ 2,215 Bank of America Corp 4.50%, 04/01/2015 Computers - 1.58% Bank of New York Mellon Corp/The Hewlett-Packard Co 2.95%, 06/18/2015 1.25%, 09/13/2013 Barclays Bank PLC 4.25%, 02/24/2012 2.50%, 01/23/2013 International Business Machines Corp Capital One Financial Corp 2.10%, 05/06/2013 2.13%, 07/15/2014 $ 3,780 Citigroup Inc Diversified Financial Services - 12.29% 5.50%, 08/27/2012 American Express Credit Corp 6.00%, 12/13/2013 2.75%, 09/15/2015 6.01%, 01/15/2015 5.88%, 05/02/2013 6.50%, 08/19/2013 American Honda Finance Corp Commonwealth Bank of Australia 1.63%, 09/20/2013 (b) 2.13%, 03/17/2014 (b) 4.63%, 04/02/2013 (b) 3.75%, 10/15/2014 (b) Caterpillar Financial Services Corp Goldman Sachs Group Inc/The 2.05%, 08/01/2016 3.70%, 08/01/2015 Countrywide Financial Corp 5.25%, 10/15/2013 5.80%, 06/07/2012 6.00%, 05/01/2014 ERAC USA Finance LLC HSBC Bank PLC 2.75%, 07/01/2013 (b) 3.50%, 06/28/2015 (b) 5.60%, 05/01/2015 (b) ING Bank NV 5.80%, 10/15/2012 (b) 2.38%, 06/09/2014 (b) (b) FMR LLC 4.00%, 03/15/2016 4.75%, 03/01/2013 (b) JP Morgan Chase & Co FUEL Trust 3.70%, 01/20/2015 3.98%, 06/15/2016 (b) 5.38%, 10/01/2012 General Electric Capital Corp Lloyds TSB Bank PLC 0.45%, 01/08/2016 (a) 4.88%, 01/21/2016 1.10%, 01/07/2014 (a) Morgan Stanley 2.80%, 01/08/2013 2.88%, 01/24/2014 2.95%, 05/09/2016 6.00%, 05/13/2014 3.50%, 06/29/2015 6.00%, 04/28/2015 Jefferies Group Inc Santander US Debt SA Unipersonal 3.88%, 11/09/2015 2.49%, 01/18/2013 (b) MassMutual Global Funding II Wachovia Corp 2.30%, 09/28/2015 (b) 0.62%, 06/15/2017 (a) 2.88%, 04/21/2014 (b) Wells Fargo & Co Toyota Motor Credit Corp 0.45%, 10/28/2015 (a) 3.68%, 06/15/2016 (a) 3.20%, 06/17/2015 $ 29,313 4.38%, 01/31/2013 Westpac Banking Corp Electric - 1.88% 2.25%, 11/19/2012 Commonwealth Edison Co 3.00%, 08/04/2015 5.40%, 12/15/2011 $ 54,355 5.95%, 08/15/2016 LG&E and KU Energy LLC 2.13%, 11/15/2015 See accompanying notes Schedule of Investments Short-Term Income Account September 30, 2011 (unaudited) Principal Principal BONDS (continued) Amount (000's) Value (000's) BONDS (continued) Amount (000's) Value (000's) Electric (continued) Insurance (continued) Nisource Finance Corp Berkshire Hathaway Inc 6.15%, 03/01/2013 $ 500 $ 529 2.13%, 02/11/2013 $ 1,250 $ Oncor Electric Delivery Co LLC 2.20%, 08/15/2016 5.95%, 09/01/2013 MetLife Inc 6.38%, 05/01/2012 2.38%, 02/06/2014 $ 4,482 Metropolitan Life Global Funding I 2.50%, 01/11/2013 (b) Environmental Control - 0.11% 2.88%, 09/17/2012 (b) Waste Management Inc 5.13%, 04/10/2013 (b) 2.60%, 09/01/2016 5.13%, 06/10/2014 (b) New York Life Global Funding Finance - Mortgage Loan/Banker - 2.53% 2.25%, 12/14/2012 (b) Fannie Mae 3.00%, 05/04/2015 (b) 0.75%, 12/18/2013 4.65%, 05/09/2013 (b) Freddie Mac 5.25%, 10/16/2012 (b) 0.38%, 11/30/2012 Prudential Financial Inc 1.00%, 08/27/2014 3.63%, 09/17/2012 $ 6,032 5.15%, 01/15/2013 $ 16,911 Food - 0.85% Corn Products International Inc Iron & Steel - 1.33% 3.20%, 11/01/2015 ArcelorMittal Sara Lee Corp 3.75%, 03/01/2016 2.75%, 09/15/2015 5.38%, 06/01/2013 $ 2,040 Nucor Corp 5.00%, 12/01/2012 Gas - 0.66% $ 3,177 Florida Gas Transmission Co LLC 4.00%, 07/15/2015 (b) Manufactured Housing Asset Backed Securities - 0.04% Sempra Energy Green Tree Financial Corp 6.00%, 02/01/2013 7.70%, 09/15/2026 65 70 $ 1,587 Mid-State Trust 8.33%, 04/01/2030 30 30 Home Equity Asset Backed Securities - 5.33% $ 100 ACE Securities Corp 0.57%, 05/25/2035 (a) Media - 0.76% 0.68%, 04/25/2035 (a) DIRECTV Holdings LLC / DIRECTV Aegis Asset Backed Securities Trust Financing Co Inc 0.71%, 03/25/2035 (a) 3.55%, 03/15/2015 Bayview Financial Acquisition Trust Time Warner Cable Inc 0.47%, 11/28/2036 (a) 41 39 5.40%, 07/02/2012 0.87%, 05/28/2044 (a) $ 1,820 5.66%, 12/28/2036 (a) 6.04%, 11/28/2036 Mining - 1.05% Anglo American Capital PLC Bear Stearns Asset Backed Securities Trust 2.15%, 09/27/2013 (b) 0.56%, 12/25/2035 (a) Home Equity Asset Trust Barrick Gold Corp 0.66%, 10/25/2035 (a) 79 78 1.75%, 05/30/2014 0.70%, 10/25/2035 (a) Teck Resources Ltd Mastr Asset Backed Securities Trust 3.15%, 01/15/2017 0.48%, 10/25/2035 (a) $ 2,501 2.93%, 05/25/2033 (a) Mortgage Backed Securities - 9.90% Morgan Stanley ABS Capital I Adjustable Rate Mortgage Trust 0.98%, 01/25/2035 (a) 1.03%, 03/25/2035 (a) New Century Home Equity Loan Trust 1.37%, 02/25/2035 (a) 20 17 0.71%, 07/25/2035 (a) Banc of America Alternative Loan Trust 4.76%, 11/25/2033 53 52 5.00%, 12/25/2018 Residential Asset Securities Corp Banc of America Funding Corp 4.47%, 03/25/2032 4.75%, 09/25/2019 4.59%, 08/25/2031 45 44 Banc of America Mortgage Securities Inc Wells Fargo Home Equity Trust 4.75%, 02/25/2035 0.65%, 05/25/2034 (a) 5.00%, 01/25/2019 5.00%, 05/25/2034 5.00%, 03/25/2020 $ 12,710 5.00%, 08/25/2020 5.00%, 05/25/2034 Insurance - 7.09% 5.25%, 10/25/2019 Aspen Insurance Holdings Ltd 5.25%, 10/25/2034 77 77 6.00%, 08/15/2014 BCAP LLC Trust Berkshire Hathaway Finance Corp 5.25%, 06/26/2037 (b) 1.50%, 01/10/2014 Bear Stearns Alt-A Trust 0.51%, 07/25/2035 (a) 15 10 See accompanying notes Schedule of Investments Short-Term Income Account September 30, 2011 (unaudited) Principal Principal BONDS (continued) Amount (000's) Value (000's) BONDS (continued) Amount (000's) Value (000's) Mortgage Backed Securities (continued) Mortgage Backed Securities (continued) Bear Stearns Commercial Mortgage Wells Fargo Mortgage Backed Securities Securities Trust 7.00%, 05/20/2030 $ 959 $ 980 4.50%, 08/25/2018 $ 379 $ 386 Cendant Mortgage Corp 4.75%, 11/25/2018 4.95%, 06/25/2034 (a) 4.75%, 12/25/2018 Chase Mortgage Finance Corp 5.00%, 11/25/2020 60 62 5.50%, 05/25/2035 91 91 5.50%, 05/25/2035 Citicorp Mortgage Securities Inc $ 23,621 4.50%, 09/25/2034 (a) 5.25%, 02/25/2035 Oil & Gas - 4.91% Countrywide Alternative Loan Trust BP Capital Markets PLC 6.00%, 02/25/2017 3.13%, 10/01/2015 Countrywide Asset-Backed Certificates 3.63%, 05/08/2014 0.51%, 11/25/2035 (a) 9 8 5.25%, 11/07/2013 Countrywide Home Loan Mortgage Pass Ensco PLC Through Trust 3.25%, 03/15/2016 4.50%, 01/25/2019 (a) Petrobras International Finance Co - Pifco 4.50%, 08/25/2033 3.88%, 01/27/2016 4.75%, 01/25/2019 Shell International Finance BV 4.75%, 01/25/2019 3.10%, 06/28/2015 5.00%, 11/25/2018 Total Capital SA 5.00%, 09/25/2019 3.00%, 06/24/2015 5.00%, 06/25/2034 $ 11,710 5.00%, 08/25/2034 Oil & Gas Services - 1.54% 5.25%, 10/25/2034 Schlumberger Investment SA Credit Suisse First Boston Mortgage Securities 1.95%, 09/14/2016 (b) Corp Weatherford International Ltd 1.19%, 05/25/2034 (a) 5.50%, 02/15/2016 5.00%, 09/25/2019 92 91 $ 3,670 5.00%, 10/25/2019 Fannie Mae Other Asset Backed Securities - 1.95% 0.53%, 02/25/2032 (a) 27 27 Ameriquest Mortgage Securities Inc 6.00%, 02/25/2031 0.43%, 08/25/2035 (a) Freddie Mac Carrington Mortgage Loan Trust 0.63%, 07/15/2023 (a) 0.51%, 12/25/2035 (a) 0.68%, 06/15/2023 (a) 34 34 Citigroup Mortgage Loan Trust Inc 6.00%, 09/15/2029 90 91 0.66%, 07/25/2035 (a) Ginnie Mae Countrywide Asset-Backed Certificates 4.50%, 08/20/2032 0.63%, 08/25/2034 (a) GMAC Mortgage Corp Loan Trust 0.88%, 12/25/2034 (a) 5.25%, 07/25/2034 Credit-Based Asset Servicing and GSR Mortgage Loan Trust Securitization LLC 0.53%, 03/25/2035 (a) 5.33%, 08/25/2035 (a) 5.00%, 08/25/2019 First Franklin Mortgage Loan Asset Backed JP Morgan Mortgage Trust Certificates 5.00%, 09/25/2034 0.51%, 10/25/2035 (a) Mastr Adjustable Rate Mortgages Trust Green Tree Home Improvement Loan Trust 0.67%, 08/25/2034 (a) 7.45%, 09/15/2025 5 4 MASTR Alternative Loans Trust Mastr Specialized Loan Trust 5.00%, 09/25/2019 1.48%, 11/25/2034 (a),(b) 6.50%, 01/25/2019 Merrill Lynch First Franklin Mortgage Loan MASTR Asset Securitization Trust Trust 0.73%, 01/25/2034 (a) 66 66 0.93%, 10/25/2037 (a) 5.00%, 12/25/2019 96 Securitized Asset Backed Receivables LLC 5.25%, 12/25/2033 Trust Prime Mortgage Trust 0.53%, 10/25/2035 (a) 53 47 4.75%, 11/25/2019 $ 4,648 5.25%, 07/25/2020 (a) Pharmaceuticals - 1.84% Residential Accredit Loans Inc Abbott Laboratories 5.00%, 12/26/2018 2.70%, 05/27/2015 5.00%, 03/25/2019 Novartis Capital Corp 5.50%, 08/25/2033 2.90%, 04/24/2015 6.00%, 11/25/2032 Pfizer Inc Residential Asset Securitization Trust 4.45%, 03/15/2012 4.75%, 02/25/2019 Sanofi Structured Asset Securities Corp 1.20%, 09/30/2014 4.50%, 02/25/2033 $ 4,395 WaMu Mortgage Pass Through Certificates 5.00%, 09/25/2018 See accompanying notes Schedule of Investments Short-Term Income Account September 30, 2011 (unaudited) Principal Principal BONDS (continued) Amount (000's) Value (000's) BONDS (continued) Amount (000's) Value (000's) Pipelines - 1.21% Telecommunications (continued) Enterprise Products Operating LLC Verizon Communications Inc 3.70%, 06/01/2015 $ 1,250 $ 3.00%, 04/01/2016 $ 1,250 $ 1,307 Plains All American Pipeline LP / PAA Verizon New Jersey Inc Finance Corp 5.88%, 01/17/2012 3.95%, 09/15/2015 $ 6,178 $ 2,884 Textiles - 0.20% Publicly Traded Investment Fund - 0.44% Mohawk Industries Inc CDP Financial Inc 7.20%, 04/15/2012 3.00%, 11/25/2014 (b) Transportation - 0.18% Real Estate - 1.52% United Parcel Service Inc WCI Finance LLC / WEA Finance LLC 4.50%, 01/15/2013 5.40%, 10/01/2012 (b) WT Finance Aust Pty Ltd / Westfield Capital / TOTAL BONDS $ 239,954 WEA Finance LLC Principal 5.13%, 11/15/2014 (b) MUNICIPAL BONDS - 0.54% Amount (000's) Value (000's) $ 3,629 Florida - 0.19% REITS - 6.94% Florida Housing Finance Corp Arden Realty LP 0.23%, 01/15/2035 $ 190 $ 190 5.25%, 03/01/2015 0.60%, 06/15/2036 AvalonBay Communities Inc $ 440 5.50%, 01/15/2012 BioMed Realty LP New Hampshire - 0.08% 3.85%, 04/15/2016 New Hampshire Housing Finance Duke Realty LP Authority FANNIE MAE 6.25%, 05/15/2013 0.23%, 04/15/2016 ERP Operating LP 5.50%, 10/01/2012 New York - 0.06% 6.63%, 03/15/2012 Housing Development Corp/NY FANNIE HCP Inc MAE 2.70%, 02/01/2014 0.17%, 11/15/2031 Health Care REIT Inc 5.88%, 05/15/2015 6.00%, 11/15/2013 Ohio - 0.04% Healthcare Realty Trust Inc City of Cleveland OH 5.13%, 04/01/2014 0.18%, 01/01/2020 Nationwide Health Properties Inc 6.25%, 02/01/2013 Tennessee - 0.17% $ 16,561 Johnson City Health & Educational Facilities Retail - 1.52% Board Wal-Mart Stores Inc 0.23%, 07/01/2033 1.50%, 10/25/2015 1.63%, 04/15/2014 TOTAL MUNICIPAL BONDS $ 1,295 2.88%, 04/01/2015 U.S. GOVERNMENT & GOVERNMENT Principal 3.20%, 05/15/2014 AGENCY OBLIGATIONS - 0.74% Amount (000's) Value (000's) $ 3,616 Federal Home Loan Mortgage Corporation (FHLMC) - 0.06% Savings & Loans - 0.00% 2.33%, 11/01/2021 (a),(d) $ 3 $ 3 Washington Mutual Bank / Henderson NV 2.48%, 09/01/2035 (a),(d) 87 92 0.00%, 01/15/2013 (c)  6.00%, 05/01/2017 (d) 44 47 9.50%, 08/01/2016 (d) 3 3 Software - 0.22% $ 145 Microsoft Corp Federal National Mortgage Association (FNMA) - 0.48% 2.95%, 06/01/2014 2.00%, 04/01/2033 (a),(d) 2.30%, 11/01/2022 (a),(d) 1 1 2.35%, 12/01/2032 (a),(d) 57 60 Student Loan Asset Backed Securities - 0.19% 2.35%, 07/01/2034 (a),(d) SLM 1.35%, Student 10/25/2016 Loan Trust (a) 2.37%, 08/01/2034 (a),(d) 46 49 2.42%, 02/01/2035 (a),(d) 15 15 2.42%, 02/01/2037 (a),(d) Telecommunications - 2.59% 2.49%, 01/01/2035 (a),(d) 29 30 AT&T Inc 2.50%, 01/01/2035 (a),(d) 81 85 2.40%, 08/15/2016 2.54%, 11/01/2032 (a),(d) 14 15 2.50%, 08/15/2015 2.63%, 12/01/2033 (a),(d) 33 33 2.95%, 05/15/2016 3.44%, 01/01/2019 (a),(d) 1 1 4.95%, 01/15/2013 4.00%, 05/01/2019 (d) 4.42%, 11/01/2035 (a),(d) 5 5 See accompanying notes Schedule of Investments Short-Term Income Account September 30, 2011 (unaudited) (d) This entity was put into conservatorship by the US Government in 2008. See Notes to Financial Statements for additional information. U.S. GOVERNMENT & GOVERNMENT Principal (e) Security or a portion of the security was pledged to cover margin AGENCY OBLIGATIONS (continued) Amount (000's) Value (000's) requirements for futures contracts. At the end of the period, the value of Federal National Mortgage Association (FNMA) (continued) these securities totaled $231 or 0.10% of net assets. 5.61%, 04/01/2019 (a),(d) $ 3 $ 3 6.50%, 01/01/2014 (d) 7 7 6.50%, 01/01/2014 (d) 7 7 8.00%, 05/01/2027 (d) 55 63 Unrealized Appreciation (Depreciation) 8.50%, 11/01/2017 (d) 5 6 The net federal income tax unrealized appreciation (depreciation) and federal tax cost of investments held as of the period end were as follows: $ 1,134 Government National Mortgage Association (GNMA) - Unrealized Appreciation $ 2,512 0.03% Unrealized Depreciation 10.00%, 09/15/2018 3 4 Net Unrealized Appreciation (Depreciation) $ 134 10.00%, 09/15/2018 4 4 Cost for federal income tax purposes $ 244,816 10.00%, 02/15/2019 27 32 10.00%, 05/15/2020 12 14 All dollar amounts are shown in thousands (000's) 10.00%, 06/15/2020 9 11 10.00%, 12/15/2020 1 1 Portfolio Summary (unaudited) 10.00%, 02/15/2025 4 4 Sector Percent 10.00%, 04/15/2025 1 1 Financial 51 .87% 11.00%, 12/15/2015 1 1 Mortgage Securities 10 .47% 11.00%, 12/15/2015 2 2 Energy 7 .66% 9.00%, 12/15/2020 5 6 Asset Backed Securities 7 .62% 9.00%, 04/20/2025 1 1 Basic Materials 5 .95% $ 81 Consumer, Non-cyclical 4 .49% U.S. Treasury - 0.17% Consumer, Cyclical 3 .38% 1.00%, 12/31/2011 (e) Communications 3 .35% Government 2 .70% TOTAL U.S. GOVERNMENT & GOVERNMENT AGENCY Utilities 2 .55% OBLIGATIONS $ 1,757 Technology 1 .80% Maturity Revenue Bonds 0 .40% REPURCHASE AGREEMENTS - 0.81% Amount (000's) Value (000's) Industrial 0 .28% Insured 0 .14% Banks - 0.81% Liabilities in Excess of Other Assets, Net (2.66)% Investment in Joint Trading Account; Credit $ 500 $ 500 TOTAL NET ASSETS 100.00% Suisse Repurchase Agreement; 0.04% dated 09/30/11 maturing 10/03/11 (collateralized by US Government Securities; $510,334; 1.00% - 3.13%; dated 04/30/12 - 09/30/13) Investment in Joint Trading Account; Deutsche Bank Repurchase Agreement; 0.05% dated 09/30/11 maturing 10/03/11 (collateralized by US Government Securities; $160,391; 0.00% - 5.00%; dated 11/07/11 - 11/17/17) Investment in Joint Trading Account; JP Morgan Repurchase Agreement; 0.01% dated 09/30/11 maturing 10/03/11 (collateralized by US Government Securities; $583,238; 0.00% - 6.90%; dated 11/21/11 - 10/20/26) Investment in Joint Trading Account; Merrill Lynch Repurchase Agreement; 0.02% dated 09/30/11 maturing 10/03/11 (collateralized by US Government Securities; $729,048; 0.00% - 8.63%; dated 10/13/11 - 04/01/56) $ 1,944 TOTAL REPURCHASE AGREEMENTS $ 1,944 Total Investments $ 244,950 Liabilities in Excess of Other Assets, Net - (2.66)% $ (6,358) TOTAL NET ASSETS - 100.00% $ 238,592 (a) Variable Rate. Rate shown is in effect at September 30, 2011. (b) Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. Unless otherwise indicated, these securities are not considered illiquid. At the end of the period, the value of these securities totaled $49,118 or 20.59% of net assets. (c) Non-Income Producing Security See accompanying notes Schedule of Investments Short-Term Income Account September 30, 2011 (unaudited) Futures Contracts Unrealized Type Long/Short Contracts Notional Value Market Value Appreciation/(Depreciation) US 5 Year Note; December 2011 Short 200 $ $ 24,497 $ 36 $ 36 All dollar amounts are shown in thousands (000's) See accompanying notes Schedule of Investments SmallCap Blend Account September 30, 2011 (unaudited) COMMON STOCKS - 97.41% Shares Held Value (000's) COMMON STOCKS (continued) Shares Held Value (000's) Aerospace & Defense - 3.34% Diversified Financial Services (continued) Esterline Technologies Corp (a) $ 306 MarketAxess Holdings Inc $ 255 HEICO Corp $ 408 LMI Aerospace Inc (a) 75 Moog Inc (a) Electric - 4.15% Triumph Group Inc Avista Corp $ 1,375 IDACORP Inc NorthWestern Corp Airlines - 1.26% Unisource Energy Corp Alaska Air Group Inc (a) $ 1,705 Electrical Components & Equipment - 0.63% Apparel - 0.75% Belden Inc Steven Madden Ltd (a) Electronics - 0.68% Automobile Parts & Equipment - 1.00% OSI Systems Inc (a) Dana Holding Corp (a) Tenneco Inc (a) $ 411 Engineering & Construction - 1.35% MasTec Inc (a) Banks - 4.43% Bank of the Ozarks Inc Chemical Financial Corp 57 Food - 2.17% Fresh Del Monte Produce Inc Community Trust Bancorp Inc 70 Fresh Market Inc/The (a) Eagle Bancorp Inc (a) 65 TreeHouse Foods Inc (a) East West Bancorp Inc Financial Institutions Inc 59 $ 893 First of Long Island Corp/The 61 Forest Products & Paper - 0.67% NBT Bancorp Inc Domtar Corp Signature Bank/New York NY (a) Washington Banking Co 57 Webster Financial Corp Gas - 0.79% WesBanco Inc Southwest Gas Corp $ 1,823 Biotechnology - 1.63% Hand & Machine Tools - 0.94% Arqule Inc (a) 97 Franklin Electric Co Inc Cytokinetics Inc (a) 67 Human Genome Sciences Inc (a) Healthcare - Products - 1.44% Incyte Corp (a) Bruker BioSciences Corp (a) 96 Momenta Pharmaceuticals Inc (a) Cantel Medical Corp $ 670 Orthofix International NV (a) Chemicals - 1.71% $ 592 Kraton Performance Polymers Inc (a) Healthcare - Services - 3.60% WR Grace & Co (a) AMERIGROUP Corp (a) $ 705 Centene Corp (a) Gentiva Health Services Inc (a) 66 Commercial Services - 3.21% Healthsouth Corp (a) ITT Educational Services Inc (a) Magellan Health Services Inc (a) Kenexa Corp (a) On Assignment Inc (a) $ 1,482 PAREXEL International Corp (a) Home Furnishings - 0.18% RSC Holdings Inc (a) Skullcandy Inc (a) 73 Sotheby's $ 1,319 Insurance - 2.81% Computers - 3.28% American Safety Insurance Holdings Ltd (a) 66 CACI International Inc (a) Delphi Financial Group Inc CIBER Inc (a) Montpelier Re Holdings Ltd ADR Fortinet Inc (a) ProAssurance Corp Manhattan Associates Inc (a) $ 1,155 Syntel Inc Internet - 3.80% $ 1,351 Ancestry.com Inc (a) Consumer Products - 0.42% comScore Inc (a) Prestige Brands Holdings Inc (a) Liquidity Services Inc (a) TIBCO Software Inc (a) Vocus Inc (a) Distribution & Wholesale - 0.51% $ 1,565 Brightpoint Inc (a) Investment Companies - 0.38% Diversified Financial Services - 0.99% PennantPark Investment Corp Calamos Asset Management Inc See accompanying notes Schedule of Investments SmallCap Blend Account September 30, 2011 (unaudited) COMMON STOCKS (continued) Shares Held Value (000's) COMMON STOCKS (continued) Shares Held Value (000's) Iron & Steel - 0.41% REITS (continued) Schnitzer Steel Industries Inc $ 169 Sun Communities Inc $ 244 $ 3,029 Leisure Products & Services - 1.64% Retail - 10.79% Polaris Industries Inc ANN INC (a) Bravo Brio Restaurant Group Inc (a) Machinery - Diversified - 1.42% Brinker International Inc Applied Industrial Technologies Inc Cash America International Inc Coinstar Inc (a) Chart Industries Inc (a) $ 585 Dillard's Inc DSW Inc Metal Fabrication & Hardware - 0.88% Einstein Noah Restaurant Group Inc 62 RBC Bearings Inc (a) Finish Line Inc/The First Cash Financial Services Inc (a) Men's Wearhouse Inc Mining - 0.98% Pier 1 Imports Inc (a) Hecla Mining Co (a) Sally Beauty Holdings Inc (a) Kaiser Aluminum Corp Sonic Corp (a) $ 401 Vera Bradley Inc (a) Miscellaneous Manufacturing - 3.45% $ 4,438 Actuant Corp AO Smith Corp Investors Savings & Bancorp Loans - Inc 1.78% (a) Colfax Corp (a) ESCO Technologies Inc Oritani Financial Corp Provident Financial Services Inc Koppers Holdings Inc United Financial Bancorp Inc 77 $ 1,420 $ 733 Office Furnishings - 0.99% Steelcase Inc Cabot Semiconductors Microelectronics - 2.88% Corp (a) Entegris Inc (a) Oil & Gas - 4.51% IXYS Corp (a) Berry Petroleum Co Lattice Semiconductor Corp (a) Callon Petroleum Co (a) Rudolph Technologies Inc (a) Georesources Inc (a) $ 1,185 Gulfport Energy Corp (a) Pioneer Drilling Co (a) Software - 2.78% Digi International Inc (a) Rosetta Resources Inc (a) MedQuist Holdings Inc (a) 59 $ 1,855 MicroStrategy Inc (a) Oil & Gas Services - 1.24% SYNNEX Corp (a) C&J Energy Services Inc (a) Taleo Corp (a) Complete Production Services Inc (a) $ 1,144 $ 508 Telecommunications - 4.88% Packaging & Containers - 0.75% Arris Group Inc (a) Rock-Tenn Co Consolidated Communications Holdings Inc InterDigital Inc PAETEC Holding Corp (a) Pharmaceuticals - 2.41% Array BioPharma Inc (a) 56 Plantronics Inc RF Micro Devices Inc (a) Catalyst Health Solutions Inc (a) Salix Pharmaceuticals Ltd (a) $ 2,008 XenoPort Inc (a) Textiles - 0.44% $ 992 G&K Services Inc Private Equity - 0.64% American Capital Ltd (a) Transportation - 0.87% Atlas Air Worldwide Holdings Inc (a) Publicly Traded Investment Fund - 0.19% THL Credit Inc 79 TOTAL COMMON STOCKS $ 40,072 Maturity REPURCHASE AGREEMENTS - 2.29% Amount (000's) Value (000's) REITS - 7.36% EastGroup Properties Inc Banks - 2.29% Education Realty Trust Inc Investment in Joint Trading Account; Credit $ 242 $ 242 Entertainment Properties Trust Suisse Repurchase Agreement; 0.04% Extra Space Storage Inc dated 09/30/11 maturing 10/03/11 First Potomac Realty Trust (collateralized by US Government Kilroy Realty Corp Securities; $247,045; 1.00% - 3.13%; dated Post Properties Inc 04/30/12 - 09/30/13) PS Business Parks Inc See accompanying notes Schedule of Investments SmallCap Blend Account September 30, 2011 (unaudited) REPURCHASE AGREEMENTS Maturity (continued) Amount (000's) Value (000's) Banks (continued) Investment in Joint Trading Account; Deutsche $ 76 $ 76 Bank Repurchase Agreement; 0.05% dated 09/30/11 maturing 10/03/11 (collateralized by US Government Securities; $77,642; 0.00% - 5.00%; dated 11/07/11 - 11/17/17) Investment in Joint Trading Account; JP Morgan Repurchase Agreement; 0.01% dated 09/30/11 maturing 10/03/11 (collateralized by US Government Securities; $282,337; 0.00% - 6.90%; dated 11/21/11 - 10/20/26) Investment in Joint Trading Account; Merrill Lynch Repurchase Agreement; 0.02% dated 09/30/11 maturing 10/03/11 (collateralized by US Government Securities; $352,922; 0.00% - 8.63%; dated 10/13/11 - 04/01/56) $ 941 TOTAL REPURCHASE AGREEMENTS $ 941 Total Investments $ 41,013 Other Assets in Excess of Liabilities, Net - 0.30% $ 123 TOTAL NET ASSETS - 100.00% $ 41,136 (a) Non-Income Producing Security Unrealized Appreciation (Depreciation) The net federal income tax unrealized appreciation (depreciation) and federal tax cost of investments held as of the period end were as follows: Unrealized Appreciation $ 5,208 Unrealized Depreciation Net Unrealized Appreciation (Depreciation) $ (654) Cost for federal income tax purposes $ 41,667 All dollar amounts are shown in thousands (000's) Portfolio Summary (unaudited) Sector Percent Financial 20 .89% Consumer, Cyclical 17 .54% Consumer, Non-cyclical 14 .88% Industrial 14 .30% Technology 8 .95% Communications 8 .69% Energy 5 .75% Utilities 4 .93% Basic Materials 3 .77% Other Assets in Excess of Liabilities, Net 0 .30% TOTAL NET ASSETS 100.00% Futures Contracts Unrealized Type Long/Short Contracts Notional Value Market Value Appreciation/(Depreciation) Russell 2000 Mini; December 2011 Long 7 $ 476 $ 449 $ (27) $ (27) All dollar amounts are shown in thousands (000's) See accompanying notes Schedule of Investments SmallCap Growth Account II September 30, 2011 (unaudited) COMMON STOCKS - 91.59% Shares Held Value (000's) COMMON STOCKS (continued) Shares Held Value (000's) Advertising - 0.44% Banks (continued) APAC Customer Services Inc (a) $ 10 SVB Financial Group (a) $ 9 Marchex Inc SY Bancorp Inc 73 1 Valuevision Media Inc (a) 72 Texas Capital Bancshares Inc (a) $ 201 Trustco Bank Corp NY 1 Walker & Dunlop Inc (a) Aerospace & Defense - 1.94% Westamerica Bancorporation 14 AAR Corp 6 $ 829 Aerovironment Inc (a) 11 Astronics Corp (a) 35 1 Beverages - 0.09% Astronics Corp (a) 10 Boston Beer Co Inc (a) 15 Cubic Corp 10 Coca-Cola Bottling Co Consolidated 9 Esterline Technologies Corp (a) Peet's Coffee & Tea Inc (a) 15 GenCorp Inc (a) 7 $ 39 HEICO Corp 49 Kaman Corp 10 Biotechnology - 1.67% 3SBio Inc ADR (a) LMI Aerospace Inc (a) 59 Acorda Therapeutics Inc (a) 18 Moog Inc (a) 5 Affymax Inc (a) 3 National Presto Industries Inc 9 Alnylam Pharmaceuticals Inc (a) 9 Orbital Sciences Corp (a) 12 Ariad Pharmaceuticals Inc (a) 26 Teledyne Technologies Inc (a) 11 Arqule Inc (a) 10 Triumph Group Inc Astex Pharmaceuticals (a)  $ 876 Biosante Pharmaceuticals Inc (a) 46 Agriculture - 0.05% Cubist Pharmaceuticals Inc (a) 49 Tejon Ranch Co (a) 13 Emergent Biosolutions Inc (a) 9 Vector Group Ltd 11 Enzo Biochem Inc (a)  $ 24 Enzon Pharmaceuticals Inc (a) 1 Exact Sciences Corp (a) 9 Airlines - 0.05% Exelixis Inc (a) 16 Alaska Air Group Inc (a) 71 4 GTx Inc (a) 3 Allegiant Travel Co (a) 17 Halozyme Therapeutics Inc (a) 12 $ 21 Immunogen Inc (a) 13 Apparel - 1.93% Incyte Corp (a) Carter's Inc (a) 27 Inhibitex Inc (a) 4 Columbia Sportswear Co 8 InterMune Inc (a) 10 Crocs Inc (a) Medicines Co/The (a) 11 G-III Apparel Group Ltd (a) 84 Momenta Pharmaceuticals Inc (a) 12 Maidenform Brands Inc (a) 13 NPS Pharmaceuticals Inc (a) Oxford Industries Inc 10 Nymox Pharmaceutical Corp (a) 5 Steven Madden Ltd (a) PDL BioPharma Inc 15 True Religion Apparel Inc (a) 16 PharmAthene Inc (a) 2 Warnaco Group Inc/The (a) 40 Sangamo Biosciences Inc (a) 9 Wolverine World Wide Inc 39 Seattle Genetics Inc (a) 39 Sequenom Inc (a) 8 $ 875 StemCells Inc (a) 1  Automobile Manufacturers - 0.14% Transcept Pharmaceuticals Inc (a) 1 Wabash National Corp (a) 64 Vical Inc (a) 6 $ 754 Automobile Parts & Equipment - 0.95% Building Materials - 0.21% Accuride Corp (a) 1 Eagle Materials Inc 12 American Axle & Manufacturing Holdings Inc 4 Interline Brands Inc (a) 2 (a) LSI Industries Inc 74 Amerigon Inc (a) 10 USG Corp (a) 7 Commercial Vehicle Group Inc (a) 7 $ 95 Cooper Tire & Rubber Co 14 Dana Holding Corp (a) 30 Chemicals - 1.16% Dorman Products Inc (a) 13 American Vanguard Corp 2 Douglas Dynamics Inc 5 Balchem Corp 23 Meritor Inc (a) 11 Chemtura Corp (a) 12 Tenneco Inc (a) 32 Codexis Inc (a) 4 Titan International Inc Hawkins Inc 10 Westport Innovations Inc (a) HB Fuller Co 2 $ 430 Innophos Holdings Inc 22 Innospec Inc (a) 12 Banks - 1.83% KMG Chemicals Inc 3 Arrow Financial Corp 26  Kraton Performance Polymers Inc (a) Bank of the Ozarks Inc NewMarket Corp Bridge Bancorp Inc 86 2 Olin Corp 21 Bryn Mawr Bank Corp 2 Omnova Solutions Inc (a) 6 First Financial Bankshares Inc 10 PolyOne Corp 17 Signature Bank/New York NY (a) Quaker Chemical Corp 9 See accompanying notes Schedule of Investments SmallCap Growth Account II September 30, 2011 (unaudited) COMMON STOCKS (continued) Shares Held Value (000's) COMMON STOCKS (continued) Shares Held Value (000's) Chemicals (continued) Commercial Services (continued) TPC Group Inc (a) $ 6 Strayer Education Inc $ 22 $ 527 SuccessFactors Inc (a) Team Health Holdings Inc (a) 10 Coal - 0.06% Team Inc (a) 10 Cloud Peak Energy Inc (a) 8 TeleTech Holdings Inc (a) 10 Hallador Energy Co 1 TMS International Corp (a) 1 Patriot Coal Corp (a) 17 TNS Inc (a) 11 Westmoreland Coal Co (a) 1 Transcend Services Inc (a) $ 27 TrueBlue Inc (a) 8 Commercial Services - 5.45% Valassis Communications Inc (a) 22 ABM Industries Inc 10 Viad Corp 2 Acacia Research - Acacia Technologies (a) Wright Express Corp (a) 36 Accretive Health Inc (a) 19 $ 2,464 Advance America Cash Advance Centers Inc 2 Computers - 3.00% Advisory Board Co/The (a) 3D Systems Corp (a) American Public Education Inc (a) 95 CACI International Inc (a) 73 4 American Reprographics Co (a) 1 CIBER Inc (a) 66 AMN Healthcare Services Inc (a) 3 Computer Task Group Inc (a) Arbitron Inc 21 Digimarc Corp (a) 6 AVEO Pharmaceuticals Inc (a) 11 Dot Hill Systems Corp (a) 1 Avis Budget Group Inc (a) 24 Fortinet Inc (a) Bridgepoint Education Inc (a) 12 Capella Education Co (a) 11 iGate Corp 14 Immersion Corp (a) 94 Cardtronics Inc (a) Cenveo Inc (a) 3 Jack Henry & Associates Inc 61 LivePerson Inc (a) 13 Chemed Corp 27 Magma Design Automation Inc (a) 11 Consolidated Graphics Inc (a) 12 Manhattan Associates Inc (a) Corporate Executive Board Co 24 Mentor Graphics Corp (a) 9 Corvel Corp (a) 11 Mitek Systems Inc (a) 94 CoStar Group Inc (a) 27 CRA International Inc (a) 77 2 MTS Systems Corp 12 NCI Inc (a) 50 1 Deluxe Corp 23 Netscout Systems Inc (a) 10 Dollar Thrifty Automotive Group Inc (a) 39 RealD Inc (a) 9 Electro Rent Corp 4 STEC Inc (a) 91 ExamWorks Group Inc (a) 6 Stratasys Inc (a) 8 Forrester Research Inc 12 Super Micro Computer Inc (a) 13 Grand Canyon Education Inc (a) 10 SYKES Enterprises Inc (a) 2 Hackett Group Inc/The (a) 2 Synaptics Inc (a) 21 Healthcare Services Group Inc 26 Syntel Inc 16 Heartland Payment Systems Inc 18 Unisys Corp (a) 10 Hillenbrand Inc 28 Virtusa Corp (a) 7 HMS Holdings Corp (a) 49 Huron Consulting Group Inc (a) 15 $ 1,358 ICF International Inc (a) 5 Consumer Products - 0.07% Insperity Inc 12 American Greetings Corp 95 2 Intersections Inc 4 AT Cross Co (a) 3 K12 Inc (a) 16 Oil-Dri Corp of America 37 1 Kenexa Corp (a) 8 Spectrum Brands Holdings Inc (a) 12 Kforce Inc (a) 11 WD-40 Co 15 Korn/Ferry International (a) 1 $ 33 Landauer Inc 10 MAXIMUS Inc 30 Cosmetics & Personal Care - 0.25% Elizabeth Arden Inc (a) 13 McGrath Rentcorp 9 Medifast Inc (a) 9 Inter Parfums Inc 98 MoneyGram International Inc (a) 7 $ 111 Monro Muffler Brake Inc 23 Distribution & Wholesale - 2.41% Multi-Color Corp 25 1 Beacon Roofing Supply Inc (a) 17 National American University Holdings Inc 2 Brightpoint Inc (a) 10 National Research Corp 57 2 Houston Wire & Cable Co 8 On Assignment Inc (a) 90 MWI Veterinary Supply Inc (a) PAREXEL International Corp (a) Owens & Minor Inc 34 PDI Inc (a) 73 Pool Corp 30 PRGX Global Inc (a) 3 Titan Machinery Inc (a) 3 Providence Service Corp/The (a) 1 United Stationers Inc 19 Quad/Graphics Inc 83 1 Watsco Inc 30 Rollins Inc 28 WESCO International Inc (a) RPX Corp (a) 7 $ 1,088 Sotheby's 45 Standard Parking Corp (a) 10 Diversified Financial Services - 1.15% Steiner Leisure Ltd (a) 14 Aircastle Ltd 2 BGC Partners Inc 10 See accompanying notes Schedule of Investments SmallCap Growth Account II September 30, 2011 (unaudited) COMMON STOCKS (continued) Shares Held Value (000's) COMMON STOCKS (continued) Shares Held Value (000's) Diversified Financial Services (continued) Energy - Alternate Sources (continued) Charles Schwab Corp/The $ 11 Headwaters Inc (a) $ 18 Cohen & Steers Inc 10 $ 154 Credit Acceptance Corp (a) 10 Diamond Hill Investment Group Inc 98 7 Engineering & Construction - 0.09% Argan Inc (a) 49  Duff & Phelps Corp 12 Dycom Industries Inc (a) 3 Encore Capital Group Inc (a) Exponent Inc (a) 14 Epoch Holding Corp 8 MasTec Inc (a) 24 Evercore Partners Inc - Class A 98 Financial Engines Inc (a) 96 $ 41 Higher One Holdings Inc (a) 12 Entertainment - 0.91% Imperial Holdings Inc (a) 1 Bluegreen Corp (a) 49 MarketAxess Holdings Inc 18 Churchill Downs Inc 5 Portfolio Recovery Associates Inc (a) 25 Cinemark Holdings Inc 32 Pzena Investment Management Inc 1 National CineMedia Inc 19 Stifel Financial Corp (a) 12 Shuffle Master Inc (a) Virtus Investment Partners Inc (a) 11 Six Flags Entertainment Corp 28 Westwood Holdings Group Inc 8 Vail Resorts Inc 25 World Acceptance Corp (a) 20 $ 412 $ 520 Environmental Control - 0.31% Electric - 0.01% Calgon Carbon Corp (a) 13 Atlantic Power Corp 3 Clean Harbors Inc (a) 58 Darling International Inc (a) 36 EnergySolutions Inc (a) 2 Electrical Components & Equipment - 0.84% Metalico Inc (a) 3 Acuity Brands Inc 37 Belden Inc 25 Mine Safety Appliances Co 17 Coleman Cable Inc (a) 3 Tetra Tech Inc (a) 9 EnerSys (a) 11 TRC Cos Inc (a) 2 Generac Holdings Inc (a) 6 $ 140 Littelfuse Inc 20 Food - 2.09% Orion Energy Systems Inc (a) 66 Power-One Inc (a) 96 Arden Group Inc 41 3 PowerSecure International Inc (a) 40 B&G Foods Inc 10 (a) Cal-Maine Foods Inc 36 1 Satcon Technology Corp 28 Chefs' Warehouse Holdings LLC (a) 39 Universal Display Corp (a) 39 Diamond Foods Inc Vicor Corp 7 Dole Food Co Inc (a) 3 $ 378 Fresh Market Inc/The (a) Hain Celestial Group Inc (a) 10 Electronics - 2.20% American Science & Engineering Inc 13 J&J Snack Foods Corp 16 Analogic Corp 9 Lancaster Colony Corp 28 Lifeway Foods Inc (a) 48 Brady Corp 4 Coherent Inc (a) 16 Ruddick Corp 25 Cymer Inc (a) 11 Smart Balance Inc (a) 70 Daktronics Inc 2 Tootsie Roll Industries Inc 12 TreeHouse Foods Inc (a) 30 Electro DDi Corp Scientific Industries Inc (a) 103 223 1 2 United Natural Foods Inc (a) 42 FARO Technologies Inc (a) $ 945 FEI Co (a) 23 Fluidigm Corp (a) 3 Forest Products & Paper - 0.71% II-VI Inc (a) Deltic Timber Corp 15 Kemet Corp (a) 96 1 Neenah Paper Inc 4 (a) Schweitzer-Mauduit International Inc LeCroy Corp 5 Xerium Technologies Inc (a) 4 Measurement Specialties Inc (a) 9 Multi-Fineline Electronix Inc (a) 65 1 $ 321 Newport Corp (a) 5 Gas - 0.02% OSI Systems Inc (a) 12 South Jersey Industries Inc 10 Plexus Corp (a) 19 Pulse Electronics Corp 4 Hand & Machine Tools - 0.21% Rofin-Sinar Technologies Inc (a) 9 TTM Technologies Inc (a) 4 Franklin Electric Co Inc 19 Viasystems Group Inc (a) 83 1 Hardinge Inc 78 Watts Water Technologies Inc 94 3 $ 97 Woodward Inc 40 Healthcare - Products - 5.91% $ 995 Abaxis Inc (a) 12 ABIOMED Inc (a) 13 Energy - Alternate Sources - 0.34% Accuray Inc (a) 9 Clean Energy Fuels Corp (a) 11 Affymetrix Inc (a) 93 FuelCell Energy Inc (a) 49 Align Technology Inc (a) 22 FutureFuel Corp 3 ArthroCare Corp (a) 18 Gevo Inc (a) 73 AtriCure Inc (a) 5 See accompanying notes Schedule of Investments SmallCap Growth Account II September 30, 2011 (unaudited) COMMON STOCKS (continued) Shares Held Value (000's) COMMON STOCKS (continued) Shares Held Value (000's) Healthcare - Products (continued) Healthcare - Services (continued) Atrion Corp 60 $ 12 Emeritus Corp (a) $ 10 Bacterin International Holdings Inc (a) 2 Ensign Group Inc/The 14 Biolase Technology Inc (a) 50 Healthsouth Corp (a) Bruker BioSciences Corp (a) Healthspring Inc (a) 31 Caliper Life Sciences Inc (a) IPC The Hospitalist Co Inc (a) 14 CardioNet Inc (a) 1 LHC Group Inc (a) 35 1 Cardiovascular Systems Inc (a) Metropolitan Health Networks Inc (a) 7 Cepheid Inc (a) 56 Molina Healthcare Inc (a) Chindex International Inc (a) 2 RadNet Inc (a) 3 Columbia Laboratories Inc (a) 4 Select Medical Holdings Corp (a) 2 Conceptus Inc (a) 13 Sunrise Senior Living Inc (a) 7 CryoLife Inc (a)  US Physical Therapy Inc 8 Cutera Inc (a) 76 WellCare Health Plans Inc (a) 38 Cyberonics Inc (a) 19 $ 682 DexCom Inc (a) 18 Endologix Inc (a) 12 Holding Companies - Diversified - 0.02% Exactech Inc (a) 3 Primoris Services Corp 9 Genomic Health Inc (a) 9 Greatbatch Inc (a) 54 Home Furnishings - 0.39% Haemonetics Corp (a) 35 DTS Inc/CA (a) 11 Hanger Orthopedic Group Inc (a) 12 Ethan Allen Interiors Inc 5 HeartWare International Inc (a) Select Comfort Corp (a) 16 ICU Medical Inc (a) 4 Skullcandy Inc (a) Insulet Corp (a) 16 TiVo Inc (a) 27 Integra LifeSciences Holdings Corp (a) 17 Universal Electronics Inc (a) 3 Invacare Corp 61 1 $ 175 IRIS International Inc (a) 5 LCA-Vision Inc (a) 6 Housewares - 0.02% Luminex Corp (a) 20 Libbey Inc (a) 8 MAKO Surgical Corp (a) 26 Masimo Corp 27 Insurance - 0.59% Medical Action Industries Inc (a) 2 American Safety Insurance Holdings Ltd (a) Medtox Scientific Inc 4 Amtrust Financial Services Inc 3 Merge Healthcare Inc (a) 11 Crawford & Co 5 Meridian Bioscience Inc 15 Maiden Holdings Ltd Merit Medical Systems Inc (a) $ 269 Natus Medical Inc (a) 37 NuVasive Inc (a) 16 Internet - 5.34% NxStage Medical Inc (a) 21 AboveNet Inc OraSure Technologies Inc (a) 14 Ancestry.com Inc (a) 18 Orthofix International NV (a) 15 Blue Coat Systems Inc (a) 8 PSS World Medical Inc (a) 26 Blue Nile Inc (a) 10 Quidel Corp (a) 11 Boingo Wireless Inc (a) 1 Rockwell Medical Technologies Inc (a) 5 BroadSoft Inc (a) 16 Sirona Dental Systems Inc (a) Clicksoftware Technologies Ltd 36 SonoSite Inc (a) 16 Cogent Communications Group Inc (a) 15 Spectranetics Corp (a) 9 comScore Inc (a) 13 STAAR Surgical Co (a) Constant Contact Inc (a) 12 Stereotaxis Inc (a) 2 DealerTrack Holdings Inc (a) 11 STERIS Corp 40 Dice Holdings Inc (a) 9 Symmetry Medical Inc (a) 3 eResearchTechnology Inc (a) 4 Synergetics USA Inc (a) 4 Global Sources Ltd (a) 4 Synovis Life Technologies Inc (a) 7 GSI Commerce Inc - Escrow Shares (a),(b),(c) 1 Thoratec Corp (a) HealthStream Inc (a) Trinity Biotech PLC ADR 61 Infospace Inc (a) 1 Uroplasty Inc (a) 3 IntraLinks Holdings Inc (a) 9 Vascular Solutions Inc (a) j2 Global Communications Inc 30 Volcano Corp (a) 94 Keynote Systems Inc West Pharmaceutical Services Inc 16 Limelight Networks Inc (a) 47 Young Innovations Inc 70 2 Lionbridge Technologies Inc (a) 92 Zoll Medical Corp (a) 19 Liquidity Services Inc (a) 15 $ 2,674 LoopNet Inc (a) 11 NIC Inc 18 Healthcare - Services - 1.51% OpenTable Inc (a) 26 Adcare Health Systems Inc (a) 47 Overstock.com Inc (a) 4 Air Methods Corp (a) QuinStreet Inc (a) 1 Alliance HealthCare Services Inc (a) 1 Rackspace Hosting Inc (a) Bio-Reference Labs Inc (a) 10 Responsys Inc (a) Capital Senior Living Corp (a) 2 S1 Corp (a) 3 Centene Corp (a) 20 Sapient Corp 27 Continucare Corp (a) 6 Shutterfly Inc (a) 25 See accompanying notes Schedule of Investments SmallCap Growth Account II September 30, 2011 (unaudited) COMMON STOCKS (continued) Shares Held Value (000's) COMMON STOCKS (continued) Shares Held Value (000's) Internet (continued) Metal Fabrication & Hardware (continued) Sourcefire Inc (a) $ 242 Worthington Industries Inc $ 14 SPS Commerce Inc (a) 5 $ 70 TechTarget Inc (a) 2 TeleCommunication Systems Inc (a) 3 Mining - 1.00% Allied Nevada Gold Corp (a) TIBCO Software Inc (a) Travelzoo Inc (a) 5 AMCOL International Corp 12 Coeur d'Alene Mines Corp (a) 4 ValueClick Inc (a) VASCO Data Security International Inc (a) 5 Globe Specialty Metals Inc 23 VirnetX Holding Corp (a) 15 Gold Resource Corp 11 Golden Minerals Co (a) 3 Vocus Inc (a) 86 Hecla Mining Co (a) 31 Web.com Group Inc (a) 93 Horsehead Holding Corp (a) 90 1 Websense Inc (a) 17 Materion Corp (a) 59 1 XO Group Inc (a) 5 Midway Gold Corp (a) 7 Zix Corp (a) 7 Noranda Aluminum Holding Corp (a) 7 $ 2,416 Revett Minerals Inc (a) 2 Iron & Steel - 0.01% Stillwater Mining Co (a) 22 Metals USA Holdings Corp (a) 4 United States Lime & Minerals Inc (a) 69 3 Ur-Energy Inc (a) 3 US Gold Corp (a) 9 Leisure Products & Services - 0.15% Brunswick Corp/DE 26 $ 452 Interval Leisure Group Inc (a) 13 Miscellaneous Manufacturing - 1.50% Life Time Fitness Inc (a) 29 Actuant Corp 8 Town Sports International Holdings Inc (a) 2 American Railcar Industries Inc (a) $ 70 AZZ Inc 12 Blount International Inc (a) 15 Lodging - 0.03% Brink's Co/The 22 Ameristar Casinos Inc 12 CLARCOR Inc 47 Colfax Corp (a) 12 Machinery - Diversified - 3.51% EnPro Industries Inc (a) 10 Albany International Corp 3 ESCO Technologies Inc 6 Altra Holdings Inc (a) 7 Fabrinet (a) 15 Applied Industrial Technologies Inc GP Strategies Corp (a) 2 Cascade Corp 86 Hexcel Corp (a) 43 Chart Industries Inc (a) John Bean Technologies Corp 9 Cognex Corp 19 Koppers Holdings Inc 12 Columbus McKinnon Corp/NY (a) 6 LSB Industries Inc (a) DXP Enterprises Inc (a) 6 Matthews International Corp 13 Flow International Corp (a) 32 Myers Industries Inc 1 Global Power Equipment Group Inc (a) 7 NL Industries Inc 3 Gorman-Rupp Co/The 88 Park-Ohio Holdings Corp (a) 4 iRobot Corp (a) 14 Raven Industries Inc Kadant Inc (a) 2 Standex International Corp 77 2 Lindsay Corp 16 Sturm Ruger & Co Inc 12 Manitex International Inc (a) 41 Trimas Corp (a) 9 Middleby Corp (a) $ 679 Robbins & Myers Inc Sauer-Danfoss Inc (a) 8 Office Furnishings - 0.17% Tennant Co Herman Miller Inc 24 Twin Disc Inc 8 HNI Corp 20 $ 1,588 Interface Inc 15 Knoll Inc 16 Media - 0.16% Steelcase Inc 2 Belo Corp 5 $ 77 Cumulus Media Inc (a)  Demand Media Inc (a) 2 Oil & Gas - 3.56% Abraxas Petroleum Corp (a) 84 DG FastChannel Inc (a) 64 Nexstar Broadcasting Group Inc (a) 83 1 Alon USA Energy Inc 2 Sinclair Broadcast Group Inc 1 Apco Oil and Gas International Inc 16 Approach Resources Inc (a) 11 $ 73 ATP Oil & Gas Corp (a) 7 Metal Fabrication & Hardware - 0.15% Berry Petroleum Co 43 Ampco-Pittsburgh Corp 30 1 Bill Barrett Corp (a) 5 Dynamic Materials Corp 8 Callon Petroleum Co (a) 6 Furmanite Corp (a) 7 Carrizo Oil & Gas Inc (a) 20 Haynes International Inc 10 Cheniere Energy Inc (a) 77 NN Inc (a) 3 Clayton Williams Energy Inc (a) 9 RBC Bearings Inc (a) 14 Contango Oil & Gas Co (a) 16 RTI International Metals Inc (a) 3 CVR Energy Inc Sun Hydraulics Corp 10 Energy XXI Bermuda Ltd (a) 38 FX Energy Inc (a) 4 See accompanying notes Schedule of Investments SmallCap Growth Account II September 30, 2011 (unaudited) COMMON STOCKS (continued) Shares Held Value (000's) COMMON STOCKS (continued) Shares Held Value (000's) Oil & Gas (continued) Pharmaceuticals (continued) Georesources Inc (a) $ 5 Lannett Co Inc (a) $ 1 Gulfport Energy Corp (a) MAP Pharmaceuticals Inc (a) 12 Hyperdynamics Corp (a) 12 Medicis Pharmaceutical Corp 43 Kodiak Oil & Gas Corp (a) Medivation Inc (a) 13 Magnum Hunter Resources Corp (a) Nature's Sunshine Products Inc (a) 6 Magnum Hunter Resources Corp - Warrants  Nektar Therapeutics (a) 7 (a),(b),(c) Neogen Corp (a) 19 McMoRan Exploration Co (a) 20 Neurocrine Biosciences Inc (a) 8 Northern Oil and Gas Inc (a) 26 Obagi Medical Products Inc (a) 7 Oasis Petroleum Inc (a) 32 Omega Protein Corp (a) 80 1 Panhandle Oil and Gas Inc 8 Onyx Pharmaceuticals Inc (a) 39 Petroquest Energy Inc (a) 2 Optimer Pharmaceuticals Inc (a) 24 Pioneer Drilling Co (a) 82 Osiris Therapeutics Inc (a) 3 Resolute Energy Corp (a) 12 Par Pharmaceutical Cos Inc (a) 15 Rosetta Resources Inc (a) 43 Pernix Therapeutics Holdings (a) 1 Stone Energy Corp (a) 19 Pharmacyclics Inc (a) 11 Vaalco Energy Inc (a) 1 Pharmasset Inc (a) W&T Offshore Inc 11 POZEN Inc (a) 2 Warren Resources Inc (a) 1 Progenics Pharmaceuticals Inc (a) 5 Western Refining Inc (a) 14 Questcor Pharmaceuticals Inc (a) 35 $ 1,612 Sagent Pharmaceuticals Inc (a) Salix Pharmaceuticals Ltd (a) Oil & Gas Services - 2.06% Savient Pharmaceuticals Inc (a) 8 Basic Energy Services Inc (a) Sciclone Pharmaceuticals Inc (a) 5 C&J Energy Services Inc (a) 69 SIGA Technologies Inc (a) 4 Complete Production Services Inc (a) 35 Spectrum Pharmaceuticals Inc (a) 9 Dawson Geophysical Co (a) Targacept Inc (a) 9 Dril-Quip Inc (a) 43 Theravance Inc (a) Flotek Industries Inc (a) 9 USANA Health Sciences Inc (a) 7 Global Geophysical Services Inc (a) 5 Vanda Pharmaceuticals Inc (a) 5 Gulf Island Fabrication Inc 76 2 Vivus Inc (a) 15 ION Geophysical Corp (a) 15 Zalicus Inc (a) 2 Key Energy Services Inc (a) 25 Zogenix Inc (a) 1 Lufkin Industries Inc 38 $ 2,663 Matrix Service Co (a) 1 Mitcham Industries Inc (a) 3 Pipelines - 0.04% Newpark Resources Inc (a) 1 Crosstex Energy Inc 18 OYO Geospace Corp (a) 9 RPC Inc Targa Resources Corp 10 HFF Real Inc Estate (a) - 0.02% 10 Tesco Corp (a) Tetra Technologies Inc (a) 2 $ 934 REITS - 2.06% Alexander's Inc 46 17 Packaging & Containers - 0.03% American Assets Trust Inc 13 Graphic Packaging Holding Co (a) 12 American Campus Communities Inc 27 CBL & Associates Properties Inc 12 Pharmaceuticals - 5.89% DuPont Fabros Technology Inc Acura Pharmaceuticals Inc (a) 2 EastGroup Properties Inc 11 Akorn Inc (a) Equity Lifestyle Properties Inc 27 Alkermes PLC (a) Extra Space Storage Inc 16 Amicus Therapeutics Inc (a) 2 Getty Realty Corp 6 Anthera Pharmaceuticals Inc (a) 4 Gladstone Commercial Corp 2 Ardea Biosciences Inc (a) 10 Glimcher Realty Trust 16 Auxilium Pharmaceuticals Inc (a) 16 Highwoods Properties Inc 36 BioScrip Inc (a) Home Properties Inc 54 Biospecifics Technologies Corp (a) 3 Investors Real Estate Trust 4 Cadence Pharmaceuticals Inc (a) 9 Kilroy Realty Corp 21 Catalyst Health Solutions Inc (a) LTC Properties Inc 5 Corcept Therapeutics Inc (a) 5 Mid-America Apartment Communities Inc Depomed Inc (a) 11 National Health Investors Inc 10 Durect Corp (a) 5 Omega Healthcare Investors Inc 32 Dusa Pharmaceuticals Inc (a) 6 Potlatch Corp 14 Dyax Corp (a) 4 PS Business Parks Inc 7 Hi-Tech Pharmacal Co Inc (a) 4 Summit Hotel Properties Inc 99 Impax Laboratories Inc (a) Tanger Factory Outlet Centers Infinity Pharmaceuticals Inc (a) 5 Universal Health Realty Income Trust 8 Ironwood Pharmaceuticals Inc (a) 13 Urstadt Biddle Properties Inc 2 Isis Pharmaceuticals Inc (a) 15 Washington Real Estate Investment Trust 11 ISTA Pharmaceuticals Inc (a) 3 $ 931 Jazz Pharmaceuticals Inc (a) 22 See accompanying notes Schedule of Investments SmallCap Growth Account II September 30, 2011 (unaudited) COMMON STOCKS (continued) Shares Held Value (000's) COMMON STOCKS (continued) Shares Held Value (000's) Retail - 10.42% Semiconductors (continued) 99 Cents Only Stores (a) $ 4 Amtech Systems Inc (a) $ 3 Aeropostale Inc (a) 20 Applied Micro Circuits Corp (a) 11 AFC Enterprises Inc (a) 11 ATMI Inc (a) 73 1 America's Car-Mart Inc (a) 5 Cabot Microelectronics Corp (a) 7 ANN INC (a) 28 Cavium Inc (a) Ascena Retail Group Inc (a) 40 Ceva Inc (a) 14 Biglari Holdings Inc (a) 4 1 Cirrus Logic Inc (a) 25 BJ's Restaurants Inc (a) Diodes Inc (a) 16 Body Central Corp (a) Entegris Inc (a) 10 Bravo Brio Restaurant Group Inc (a) Entropic Communications Inc (a) 13 Buckle Inc/The 24 GT Advanced Technologies Inc (a) 22 Buffalo Wild Wings Inc (a) 25 Hittite Microwave Corp (a) 32 Caribou Coffee Co Inc (a) 3 Integrated Device Technology Inc (a) 12 Carrols Restaurant Group Inc (a) 4 IXYS Corp (a) 7 Casey's General Stores Inc 40 Kopin Corp (a) 3 Cash America International Inc 12 Lattice Semiconductor Corp (a) 7 Cato Corp/The 15 LTX-Credence Corp (a) 5 CEC Entertainment Inc 13 Mellanox Technologies Ltd (a) Cheesecake Factory Inc/The (a) 33 Micrel Inc 12 Coinstar Inc (a) 29 Microsemi Corp (a) Cost Plus Inc (a) Mindspeed Technologies Inc (a) 3 Cracker Barrel Old Country Store Inc 20 MIPS Technologies Inc (a) 7 Denny's Corp (a) 9 Monolithic Power Systems Inc (a) 9 Destination Maternity Corp 5 Netlogic Microsystems Inc (a) 68 DineEquity Inc (a) 15 Omnivision Technologies Inc (a) 16 Domino's Pizza Inc (a) 15 Pericom Semiconductor Corp (a) 1 Einstein Noah Restaurant Group Inc 99 PMC - Sierra Inc (a) Express Inc 26 Power Integrations Inc 18 Ezcorp Inc (a) 32 Rambus Inc (a) 34 Finish Line Inc/The Rubicon Technology Inc (a) 7 First Cash Financial Services Inc (a) 31 Semtech Corp (a) 34 Francesca's Holdings Corp (a) Silicon Image Inc (a) 13 Genesco Inc (a) 85 4 TriQuint Semiconductor Inc (a) 17 GNC Holdings Inc (a) Ultra Clean Holdings (a) 4 Gordmans Stores Inc (a) 2 Ultratech Inc (a) 11 Hibbett Sports Inc (a) Veeco Instruments Inc (a) 17 HSN Inc 31 Volterra Semiconductor Corp (a) 10 JOS A Bank Clothiers Inc (a) 31 $ 1,043 Kona Grill Inc (a) 22 Krispy Kreme Doughnuts Inc (a) 9 Software - 5.73% ACI Worldwide Inc (a) Men's Wearhouse Inc 8 Actuate Corp (a) 7 New York & Co Inc (a) 66 Advent Software Inc (a) 16 Nu Skin Enterprises Inc 53 O'Charleys Inc (a) American Software Inc/Georgia 7 Aspen Technology Inc (a) 32 Papa John's International Inc (a) 14 athenahealth Inc (a) 48 PF Chang's China Bistro Inc 14 Pier 1 Imports Inc (a) 12 Blackbaud Inc 24 Blackboard Inc (a) 32 Pricesmart Inc 23 Bottomline Technologies Inc (a) 17 Red Robin Gourmet Burgers Inc (a) 11 Callidus Software Inc (a) Rue21 Inc (a) 13 CommVault Systems Inc (a) 40 Rush Enterprises Inc - Class A (a) Ruth's Hospitality Group Inc (a) 1 Computer Programs & Systems Inc 17 Concur Technologies Inc (a) 34 Sonic Corp (a) 10 CSG Systems International Inc (a) 8 Systemax Inc (a) 26  Digi International Inc (a) 2 Teavana Holdings Inc (a) 57 Dynavox Inc (a) 1 Texas Roadhouse Inc Ulta Salon Cosmetics & Fragrance Inc (a) Ebix Inc 11 Envestnet Inc (a) 7 Vera Bradley Inc (a) 17 Epocrates Inc (a) 2 Vitamin Shoppe Inc (a) Wet Seal Inc/The (a) Fair Isaac Corp 12 Guidance Software Inc (a) 3 Winmark Corp 84 4 inContact Inc (a) 45 World Fuel Services Corp 31 InnerWorkings Inc (a) 8 Zumiez Inc (a) 14 Interactive Intelligence Group (a) $ 4,714 JDA Software Group Inc (a) 7 Savings & Loans - 0.00% MedAssets Inc (a) 9 Westfield Financial Inc 2 Medidata Solutions Inc (a) 13 MedQuist Holdings Inc (a) 9 MicroStrategy Inc (a) 22 Semiconductors - 2.31% Monotype Imaging Holdings Inc (a) 11 Aeroflex Holding Corp (a) 7 See accompanying notes Schedule of Investments SmallCap Growth Account II September 30, 2011 (unaudited) COMMON STOCKS (continued) Shares Held Value (000's) COMMON STOCKS (continued) Shares Held Value (000's) Software (continued) Telecommunications (continued) Omnicell Inc (a) $ 8 ViaSat Inc (a) $ 9 Opnet Technologies Inc 12 Vonage Holdings Corp (a) 6 Parametric Technology Corp (a) 38 Westell Technologies Inc (a) 96 PDF Solutions Inc (a) 3 $ 2,992 Pegasystems Inc 10 Pervasive Software Inc (a) 58 Transportation - 1.60% Progress Software Corp (a) 17 Celadon Group Inc 4 Echo Global Logistics Inc (a) PROS Holdings Inc (a) 94 QAD Inc (a) 3 Forward Air Corp 18 Genesee & Wyoming Inc (a) 44 QLIK Technologies Inc (a) Quality Systems Inc Golar LNG Ltd 30 Gulfmark Offshore Inc (a) 6 Quest Software Inc (a) 11 RealPage Inc (a) 13 Heartland Express Inc 16 HUB Group Inc (a) Renaissance Learning Inc 3 RightNow Technologies Inc (a) 17 Knight Transportation Inc 19 Old Dominion Freight Line Inc (a) 29 Seachange International Inc (a) 4 Pacer International Inc (a) 1 SolarWinds Inc (a) 31 Quality Distribution Inc (a) 1 Synchronoss Technologies Inc (a) Roadrunner Transportation Systems Inc (a) Take-Two Interactive Software Inc (a) 22 Swift Transportation Co (a) 6 Taleo Corp (a) Tyler Technologies Inc (a) 19 $ 723 Ultimate Software Group Inc (a) Trucking & Leasing - 0.21% Verint Systems Inc (a) 14 Greenbrier Cos Inc (a) 83 $ 2,591 TAL International Group Inc 12 Storage & Warehousing - 0.01% $ 95 Mobile Mini Inc (a) 6 Water - 0.00% Pennichuck Corp 87 2 Telecommunications - 6.61% 8x8 Inc (a) 9 TOTAL COMMON STOCKS $ 41,438 Acme Packet Inc (a) Maturity ADTRAN Inc REPURCHASE AGREEMENTS - 6.20% Amount (000's) Value (000's) Alaska Communications Systems Group Inc 2 Banks - 6.20% Anaren Inc (a) 61 1 Investment in Joint Trading Account; Credit $ 722 $ 721 Anixter International Inc 14 Suisse Repurchase Agreement; 0.04% Aruba Networks Inc (a) AudioCodes Ltd (a) 67 dated 09/30/11 maturing 10/03/11 Aviat Networks Inc (a) 85 (collateralized by US Government Calix Inc (a) 6 Securities; $736,073; 1.00% - 3.13%; dated Cbeyond Inc (a) 7 04/30/12 - 09/30/13) Cincinnati Bell Inc (a) 7 Investment in Joint Trading Account; Deutsche Bank Repurchase Agreement; 0.05% dated Consolidated Communications Holdings Inc 14 09/30/11 maturing 10/03/11 (collateralized DigitalGlobe Inc (a) 14 Extreme Networks (a) 2 by US Government Securities; $231,338; Finisar Corp (a) 0.00% - 5.00%; dated 11/07/11 - 11/17/17) General Communication Inc (a) 13 Investment in Joint Trading Account; JP Global Crossing Ltd (a) 11 Morgan Repurchase Agreement; 0.01% Globecomm Systems Inc (a) 8 dated 09/30/11 maturing 10/03/11 Harmonic Inc (a) 4 (collateralized by US Government Securities; $841,226; 0.00% - 6.90%; dated HickoryTech Corp 5 11/21/11 - 10/20/26) IDT Corp - Class B 10 Investment in Joint Trading Account; Merrill InterDigital Inc Lynch Repurchase Agreement; 0.02% IPG Photonics Corp (a) Iridium Communications Inc (a) 1 dated 09/30/11 maturing 10/03/11 Ixia (a) 92 (collateralized by US Government LogMeIn Inc (a) 14 Securities; $1,051,532; 0.00% - 8.63%; NeoPhotonics Corp (a) 2 dated 10/13/11 - 04/01/56) Netgear Inc (a) 24 $ 2,804 NTELOS Holdings Corp 12 TOTAL REPURCHASE AGREEMENTS $ 2,804 Numerex Corp (a) 2 Total Investments $ 44,242 Oplink Communications Inc (a) 5 Other Assets in Excess of Liabilities, Net - 2.21% $ 998 OpNext Inc (a) 44 TOTAL NET ASSETS - 100.00% $ 45,240 PAETEC Holding Corp (a) 11 Plantronics Inc 9 (a) Non-Income Producing Security Powerwave Technologies Inc (a) Premiere Global Services Inc (a) (b) Security is Illiquid RF Micro Devices Inc (a) 7 (c) Market value is determined in accordance with procedures established in good faith by the Board of Directors. At the end of the period, the value of Shenandoah Telecommunications Co 10 these securities totaled $1 or 0.00% of net assets. ShoreTel Inc (a) TeleNav Inc (a) 5 See accompanying notes Schedule of Investments SmallCap Growth Account II September 30, 2011 (unaudited) Unrealized Appreciation (Depreciation) The net federal income tax unrealized appreciation (depreciation) and federal tax cost of investments held as of the period end were as follows: Unrealized Appreciation $ 6,683 Unrealized Depreciation Net Unrealized Appreciation (Depreciation) $ (106) Cost for federal income tax purposes $ 44,348 All dollar amounts are shown in thousands (000's) Portfolio Summary (unaudited) Sector Percent Consumer, Non-cyclical 22 .97% Consumer, Cyclical 17 .57% Industrial 12 .81% Communications 12 .55% Financial 11 .85% Technology 11 .04% Energy 6 .06% Basic Materials 2 .88% Utilities 0 .04% Diversified 0 .02% Other Assets in Excess of Liabilities, Net 2 .21% TOTAL NET ASSETS 100.00% Futures Contracts Unrealized Type Long/Short Contracts Notional Value Market Value Appreciation/(Depreciation) Russell 2000 Mini; December 2011 Long 58 $ 4,009 $ 3,721 $ (288) $ (288) All dollar amounts are shown in thousands (000's) See accompanying notes Schedule of Investments SmallCap Value Account I September 30, 2011 (unaudited) COMMON STOCKS - 91.74% Shares Held Value (000's) COMMON STOCKS (continued) Shares Held Value (000's) Advertising - 0.03% Banks - 9.44% APAC Customer Services Inc (a) 382 $ 3 1st Source Corp 1,756 $ 37 Harte-Hanks Inc 2,187 19 Alliance Financial Corp/NY 1,370 38 Marchex Inc 944 8 Ames National Corp 641 10 $ 30 Arrow Financial Corp 730 16 Bancfirst Corp 4,201 140 Aerospace & Defense - 1.76% Banco Latinoamericano de Comercio Exterior 4,927 75 AAR Corp 1,448 24 SA Cubic Corp 451 18 BancorpSouth Inc 4,045 36 Curtiss-Wright Corp 5,080 147 Bank of Kentucky Financial Corp 430 9 Ducommun Inc 5,372 80 Bank of Marin Bancorp 404 13 Esterline Technologies Corp (a) 4,197 218 GenCorp Inc (a) 1,164 5 Bank of the Ozarks Inc 3,570 75 Banner Corp 2,900 37 Kaman Corp 527 15 Boston Private Financial Holdings Inc 11,470 67 Kratos Defense & Security Solutions Inc (a) 8,000 54 LMI Aerospace Inc (a) 11,241 192 Bridge Bancorp Inc 332 6 Bridge Capital Holdings (a) 682 7 Moog Inc (a) 2,950 96 Orbital Sciences Corp (a) 1,682 21 Bryn Mawr Bank Corp 665 11 Teledyne Technologies Inc (a) 1,299 63 Camden National Corp 1,368 37 Capital Bank Corp (a) 1,046 2 Triumph Group Inc 12,922 630 Cardinal Financial Corp 5,674 49 $ 1,563 Cascade Bancorp (a) 2,550 15 Agriculture - 0.24% Cathay General Bancorp 16,719 190 Alliance One International Inc (a) 6,844 17 Center Bancorp Inc 904 9 Andersons Inc/The 4,517 152 Center Financial Corp (a) 2,750 13 MGP Ingredients Inc 896 4 Century Bancorp Inc/MA 269 6 Universal Corp/VA 1,142 41 Chemical Financial Corp 6,126 94 $ 214 Citizens & Northern Corp 4,000 59 Citizens Republic Bancorp Inc (a) 17,955 124 Airlines - 1.48% City Holding Co 7,041 190 Alaska Air Group Inc (a) 11,549 650 CNB Financial Corp/PA 1,722 22 Hawaiian Holdings Inc (a) 3,770 16 CoBiz Financial Inc 6,000 27 JetBlue Airways Corp (a) 40,016 164 Columbia Banking System Inc 4,392 63 Republic Airways Holdings Inc (a) 33,014 93 Community Bank System Inc 4,287 98 Skywest Inc 4,078 47 Community Trust Bancorp Inc 4,735 111 Spirit Airlines Inc (a) 4,465 56 CVB Financial Corp 30,240 232 US Airways Group Inc (a) 53,045 292 Eagle Bancorp Inc (a) 1,279 15 $ 1,318 East West Bancorp Inc 3,400 51 Encore Bancshares Inc (a) 631 7 Apparel - 1.05% Carter's Inc (a) 496 15 Enterprise Bancorp Inc/MA 435 5 Columbia Sportswear Co 288 13 Enterprise Financial Services Corp 3,831 52 Delta Apparel Inc (a) 427 7 Financial Institutions Inc 5,578 79 Iconix Brand Group Inc (a) 11,139 176 First Bancorp Inc/ME 1,058 13 Jones Group Inc/The 4,327 40 First Bancorp/Troy NC 5,191 52 Maidenform Brands Inc (a) 3,600 84 First Busey Corp 14,187 61 Oxford Industries Inc 6,500 223 First Commonwealth Financial Corp 73,724 273 Perry Ellis International Inc (a) 11,895 224 First Community Bancshares Inc/VA 6,500 66 Quiksilver Inc (a) 6,443 20 First Financial Bancorp 20,134 278 Skechers U.S.A. Inc (a) 1,596 22 First Financial Bankshares Inc 839 22 Warnaco Group Inc/The (a) 2,343 108 First Financial Corp/IN 1,940 54 $ 932 First Interstate Bancsystem Inc 1,179 13 First Merchants Corp 6,066 43 Automobile Manufacturers - 0.05% First Midwest Bancorp Inc/IL 12,650 93 Force Protection Inc (a) 11,200 43 First of Long Island Corp/The 1,354 31 FirstMerit Corp 8,313 94 FNB Corp/PA 32,520 279 Automobile Parts & Equipment - 0.33% Franklin Financial Corp/VA (a) 1,038 11 Accuride Corp (a) 1,808 9 Fulton Financial Corp 6,800 52 (a) American Axle & Manufacturing Holdings Inc 2,594 20 German American Bancorp Inc 1,739 28 Dana Holding Corp (a) 644 7 Glacier Bancorp Inc 3,494 33 Great Southern Bancorp Inc 2,184 37 DouglasDynamics Inc 637 8 Hancock Holding Co 3,830 103 Exide Technologies(a) 4,368 17 Hanmi Financial Corp (a) 48,880 41 Fuel Systems Solutions Inc (a) 709 14 Meritor Inc (a) 2,332 16 Heartland Financial USA Inc 2,027 29 Heritage Commerce Corp (a) 1,567 6 Miller Industries Inc/TN 882 15 Home Bancshares Inc/AR 1,142 24 Modine Manufacturing Co (a) 2,302 21 Motorcar Parts of America Inc (a) 902 7 Hudson Valley Holding Corp 2,621 46 Iberiabank Corp 3,413 161 Spartan Motors Inc 2,549 11 Independent Bank Corp/Rockland MA 5,132 111 Standard Motor Products Inc 1,471 19 International Bancshares Corp 10,176 134 Superior Industries International Inc 8,258 128 Lakeland Bancorp Inc 5,815 45 $ 292 Lakeland Financial Corp 3,086 64 MainSource Financial Group Inc 10,413 91 See accompanying notes 135 Schedule of Investments SmallCap Value Account I September 30, 2011 (unaudited) COMMON STOCKS (continued) Shares Held Value (000's) COMMON STOCKS (continued) Shares Held Value (000's) Banks (continued) Biotechnology (continued) MB Financial Inc $ 39 Cambrex Corp (a) $ 11 Merchants Bancshares Inc 31 Emergent Biosolutions Inc (a) 39 Metro Bancorp Inc (a) 9 Enzo Biochem Inc (a) 7 Nara Bancorp Inc (a) 50 Enzon Pharmaceuticals Inc (a) 19 National Bankshares Inc 13 Geron Corp (a) 16 National Penn Bancshares Inc Harvard Bioscience Inc (a) 7 NBT Bancorp Inc 96 Immunogen Inc (a) 18 Old National Bancorp/IN Incyte Corp (a) OmniAmerican Bancorp Inc (a) 12 Inhibitex Inc (a) 3 Oriental Financial Group Inc Insmed Inc (a) 9 Orrstown Financial Services Inc 28 InterMune Inc (a) 25 PacWest Bancorp Lexicon Pharmaceuticals Inc (a) 99 Park National Corp 87 Maxygen Inc 12 Penns Woods Bancorp Inc 10 Medicines Co/The (a) Peoples Bancorp Inc/OH 36 Nymox Pharmaceutical Corp (a) 2 Pinnacle Financial Partners Inc (a) Pacific Biosciences of California Inc (a) 14 PrivateBancorp Inc 22 PDL BioPharma Inc 10 Prosperity Bancshares Inc 74 RTI Biologics Inc (a) 50 Renasant Corp Sequenom Inc (a) 12 Republic Bancorp Inc/KY 69 $ 629 S&T Bancorp Inc 58 Sandy Spring Bancorp Inc 17 Building Materials - 0.29% SCBT Financial Corp 15 Comfort Systems USA Inc 14 Sierra Bancorp 73 Drew Industries Inc 19 Gibraltar Industries Inc (a) 18 Simmons First National Corp 54 Interline Brands Inc (a) 63 Southside Bancshares Inc 65 Louisiana-Pacific Corp (a) 28 Southwest Bancorp Inc/Stillwater OK (a) 55 State Bancorp Inc/NY 30 Quanex Building Products Corp 20 State Bank Financial Corp (a) 19 Simpson Manufacturing Co Inc 44 StellarOne Corp 31 Texas Industries Inc 31 Sterling Bancorp/NY 18 Universal Forest Products Inc 21 Sterling Financial Corp/WA (a) 14 $ 258 Suffolk Bancorp 14 Chemicals - 1.72% Susquehanna Bancshares Inc 97 A Schulman Inc 21 SVB Financial Group (a) 73 Aceto Corp 11 SY Bancorp Inc 41 American Vanguard Corp 16 Texas Capital Bancshares Inc (a) 41 Arch Chemicals Inc 46 Tompkins Financial Corp 53 Chemtura Corp (a) 16 Tower Bancorp Inc 18 Ferro Corp (a) 27 TowneBank/Portsmouth VA 21 Georgia Gulf Corp (a) Trico Bancshares 15 HB Fuller Co Trustco Bank Corp NY 43 Innophos Holdings Inc Trustmark Corp Innospec Inc (a) 27 UMB Financial Corp Kraton Performance Polymers Inc (a) 11 Umpqua Holdings Corp Minerals Technologies Inc 44 Union First Market Bankshares Corp 15 NewMarket Corp United Bankshares Inc 75 Olin Corp 59 United Community Banks Inc/GA (a) OM Group Inc (a) 40 Univest Corp of Pennsylvania 17 PolyOne Corp Virginia Commerce Bancorp Inc (a) 11 Quaker Chemical Corp 6 Washington Banking Co 11 Rockwood Holdings Inc (a) 94 Washington Trust Bancorp Inc 55 Sensient Technologies Corp 83 Webster Financial Corp Solutia Inc (a) 91 WesBanco Inc 69 Stepan Co 29 West Bancorporation Inc 73 TPC Group Inc (a) 7 West Coast Bancorp/OR (a) 62 Westlake Chemical Corp 21 Westamerica Bancorporation 29 $ 1,529 Western Alliance Bancorp (a) 18 Wilshire Bancorp Inc (a) 54 Coal - 0.23% Wintrust Financial Corp 44 Cloud Peak Energy Inc (a) $ 8,398 James River Coal Co (a) 11 L&L Energy Inc (a) 5 Beverages - 0.18% Westmoreland Coal Co (a) 15 Boston Beer Co Inc (a) Central European Distribution Corp (a) 22 $ 207 $ 160 Commercial Services - 4.45% ABM Industries Inc 68 Biotechnology - 0.71% Advance America Cash Advance Centers Inc 83 Affymax Inc (a) 6 Albany Molecular Research Inc (a) 5 Ariad Pharmaceuticals Inc (a) 54 American Reprographics Co (a) 8 Astex Pharmaceuticals (a) 8 AMN Healthcare Services Inc (a) 7 See accompanying notes Schedule of Investments SmallCap Value Account I September 30, 2011 (unaudited) COMMON STOCKS (continued) Shares Held Value (000's) COMMON STOCKS (continued) Shares Held Value (000's) Commercial Services (continued) Computers (continued) Ascent Capital Group Inc (a) $ 28 Netscout Systems Inc (a) $ 21 Barrett Business Services Inc 78 Quantum Corp (a) 20 Capella Education Co (a) 45 Radisys Corp (a) 37 CBIZ Inc (a) 57 Rimage Corp 28 Cenveo Inc (a) 65 Spansion Inc (a) 31 Consolidated Graphics Inc (a) SYKES Enterprises Inc (a) 28 Convergys Corp (a) Synaptics Inc (a) 45 CPI Corp 20 Unisys Corp (a) CRA International Inc (a) 14 Xyratex Ltd 32 Cross Country Healthcare Inc (a) 9 $ 1,542 Deluxe Corp DFC Global Corp (a) Consumer Products - 1.23% ACCO Brands Corp (a) 13 Electro Rent Corp 11 Euronet Worldwide Inc (a) 39 American Greetings Corp FTI Consulting Inc (a) 75 Blyth Inc Central Garden and Pet Co (a) 17 Gartner Inc (a) 59 Central Garden and Pet Co - A Shares (a) 16 Geo Group Inc/The (a) 52 Global Cash Access Holdings Inc (a) 36 CSS Industries Inc 10 Hackett Group Inc/The (a) 4 Ennis Inc 17 Helen of Troy Ltd (a) Heidrick & Struggles International Inc 11 Hudson Highland Group Inc (a) 9 Oil-Dri Corp of America 6 Prestige Brands Holdings Inc (a) Huron Consulting Group Inc (a) 99 3 Spectrum Brands Holdings Inc (a) 6 ICF International Inc (a) 78 Insperity Inc $ 1,098 ITT Educational Services Inc (a) 86 Cosmetics & Personal Care - 0.06% Kelly Services Inc Elizabeth Arden Inc (a) 10 Kforce Inc (a) 3 Revlon Inc (a) 43 Korn/Ferry International (a) 27 $ 53 Lincoln Educational Services Corp Live Nation Entertainment Inc (a) 48 Distribution & Wholesale - 0.33% Mac-Gray Corp 44 Brightpoint Inc (a) 43 MAXIMUS Inc Core-Mark Holding Co Inc McGrath Rentcorp 15 Owens & Minor Inc 16 MoneyGram International Inc (a) 1 Scansource Inc (a) 29 Multi-Color Corp 17 United Stationers Inc Navigant Consulting Inc (a) 90 $ 293 On Assignment Inc (a) 18 Pendrell Corp (a) 9 Diversified Financial Services - 3.60% PHH Corp (a) Aircastle Ltd 91 Providence Service Corp/The (a) 8 Artio Global Investors Inc 54 BGC Partners Inc Quad/Graphics Inc 20 Calamos Asset Management Inc 66 Rent-A-Center Inc/TX CIFC Corp (a) 4 Resources Connection Inc 19 Cohen & Steers Inc 7 RSC Holdings Inc (a) 21 Cowen Group Inc (a) Stewart Enterprises Inc Edelman Financial Group Inc 27 Team Inc (a) 86 Encore Capital Group Inc (a) TeleTech Holdings Inc (a) 23 TMS International Corp (a) 4 Federal Agricultural Mortgage Corp 15 TrueBlue Inc (a) 13 GFI Group Inc 21 Gleacher & Co Inc (a) 76 United Rentals Inc (a) 36 Intl. FCStone Inc (a) 15 Viad Corp 61 Investment Technology Group Inc (a) Zillow Inc (a) 27 JMP Group Inc 6 $ 3,960 KBW Inc 21 Computers - 1.73% Knight Capital Group Inc (a) Agilysys Inc (a) 27 Marlin Business Services Corp (a) 10 CACI International Inc (a) Medley Capital Corp 8 CIBER Inc (a) 51 MF Global Holdings Ltd (a) 29 Computer Task Group Inc (a) 5 National Financial Partners Corp (a) Cray Inc (a) 55 Nelnet Inc Dot Hill Systems Corp (a) 5 Nicholas Financial Inc 7 DST Systems Inc 57 Ocwen Financial Corp (a) Dynamics Research Corp (a) 6 Oppenheimer Holdings Inc 12 Electronics for Imaging Inc (a) Piper Jaffray Cos (a) Fusion-io Inc (a) 59 SeaCube Container Leasing Ltd Imation Corp (a) 51 Stifel Financial Corp (a) 37 Insight Enterprises Inc (a) SWS Group Inc 49 Manhattan Associates Inc (a) Walter Investment Management Corp 26 Mentor Graphics Corp (a) 25 World Acceptance Corp (a) Mercury Computer Systems Inc (a) 52 $ 3,199 NCI Inc (a) 5 See accompanying notes Schedule of Investments SmallCap Value Account I September 30, 2011 (unaudited) COMMON STOCKS (continued) Shares Held Value (000's) COMMON STOCKS (continued) Shares Held Value (000's) Electric - 4.41% Engineering & Construction (continued) Allete Inc $ 65 EMCOR Group Inc $ 350 Atlantic Power Corp 49 Granite Construction Inc 31 Avista Corp Insituform Technologies Inc (a) 22 Black Hills Corp 53 Layne Christensen Co (a) 22 Central Vermont Public Service Corp 83 MasTec Inc (a) CH Energy Group Inc 35 Michael Baker Corp (a) 12 Cleco Corp Sterling Construction Co Inc (a) 14 Dynegy Inc (a) 19 Tutor Perini Corp 79 El Paso Electric Co VSE Corp 78 Empire District Electric Co/The 65 $ 1,017 IDACORP Inc MGE Energy Inc Entertainment - 0.37% NorthWestern Corp Churchill Downs Inc 19 Otter Tail Corp 60 Cinemark Holdings Inc 12 PNM Resources Inc International Speedway Corp 33 Isle of Capri Casinos Inc (a) 70 Portland General Electric Co Multimedia Games Holding Co Inc (a) 8 UIL Holdings Corp Pinnacle Entertainment Inc (a) 26 Unisource Energy Corp Scientific Games Corp (a) Westar Energy Inc Shuffle Master Inc (a) 6 $ 3,918 Speedway Motorsports Inc 29 Electrical Components & Equipment - 0.59% Vail Resorts Inc 21 A123 Systems Inc (a) 11 $ 326 Advanced Energy Industries Inc (a) 19 Belden Inc 36 Environmental Control - 0.24% Darling International Inc (a) Encore Wire Corp 20 EnergySolutions Inc (a) 16 EnerSys (a) Metalico Inc (a) 40 Generac Holdings Inc (a) 15 Littelfuse Inc Met-Pro Corp 9 Tetra Tech Inc (a) 45 Powell Industries Inc (a) 14 Power-One Inc (a) 1 $ 211 $ 522 Food - 1.40% Electronics - 1.00% Arden Group Inc 35 3 Analogic Corp 11 B&G Foods Inc 88 Bel Fuse Inc 12 Cal-Maine Foods Inc 20 Chefs' Warehouse Holdings LLC (a) Benchmark Electronics Inc (a) 40 Chiquita Brands International Inc (a) 20 Brady Corp 56 Dole Food Co Inc (a) 22 Checkpoint Systems Inc (a) 62 CTS Corp 14 Fresh Del Monte Produce Inc Hain Celestial Group Inc (a) 40 Cymer Inc (a) 42 Daktronics Inc 53 Ingles Markets Inc 14 M&F Worldwide Corp (a) 19 DDi Corp 58 Electro Scientific Industries Inc (a) 36 Nash Finch Co 14 FEI Co (a) 84 Ruddick Corp 44 Kemet Corp (a) 15 Sanderson Farms Inc 51 Methode Electronics Inc 21 Seaboard Corp 16 29 Seneca Foods Corp (a) 13 Multi-Fineline Electronix Inc (a) 11 Smart Balance Inc (a) 14 Newport Corp (a) 14 OSI Systems Inc (a) 11 Snyders-Lance Inc 42 Park Electrochemical Corp 22 Spartan Stores Inc Plexus Corp (a) 6 Tootsie Roll Industries Inc 4 TreeHouse Foods Inc (a) 44 Rofin-Sinar Technologies Inc (a) 15 Rogers Corp (a) 18 Village Super Market Inc 11 Sanmina-SCI Corp (a) 27 Weis Markets Inc 20 Winn-Dixie Stores Inc (a) 15 TTM Technologies Inc (a) Viasystems Group Inc (a) 3 $ 1,247 Vishay Intertechnology Inc (a) 59 Forest Products & Paper - 1.22% Watts Water Technologies Inc 87 Boise Inc 26 X-Rite Inc (a) 10 Buckeye Technologies Inc $ 891 Clearwater Paper Corp (a) 34 Energy - Alternate Sources - 0.44% Domtar Corp 75 KapStone Paper and Packaging Corp (a) FutureFuel Corp 16 Green Plains Renewable Energy Inc (a) Neenah Paper Inc 8 KiOR Inc (a) PH Glatfelter Co REX American Resources Corp (a) 92 Schweitzer-Mauduit International Inc 75 Solazyme Inc (a) 13 Wausau Paper Corp 14 Xerium Technologies Inc (a) 13 $ 389 $ 1,083 Engineering & Construction - 1.14% Dycom Industries Inc (a) 22 Gas - 2.19% Chesapeake Utilities Corp 76 See accompanying notes Schedule of Investments SmallCap Value Account I September 30, 2011 (unaudited) COMMON STOCKS (continued) Shares Held Value (000's) COMMON STOCKS (continued) Shares Held Value (000's) Gas (continued) Healthcare - Services (continued) Laclede Group Inc/The $ 239 Vanguard Health Systems Inc (a) $ 128 New Jersey Resources Corp $ 1,610 Nicor Inc Northwest Natural Gas Co 52 Holding Companies - Diversified - 0.03% Piedmont Natural Gas Co Inc 89 Compass Diversified Holdings 24 South Jersey Industries Inc Primoris Services Corp 3 Southwest Gas Corp $ 27 WGL Holdings Inc Home Builders - 0.10% $ 1,947 KB Home 20 Hand & Machine Tools - 0.17% MDC Holdings Inc 27 Meritage Homes Corp (a) 18 Franklin Electric Co Inc 5 Regal-Beloit Corp Ryland Group Inc 21 $ 150 $ 86 Healthcare - Products - 1.19% Home Furnishings - 0.50% Audiovox Corp (a) 7 Accuray Inc (a) 2 DTS Inc/CA (a) Affymetrix Inc (a) 16 Alphatec Holdings Inc (a) 9 Ethan Allen Interiors Inc Angiodynamics Inc (a) 16 Kimball International Inc 12 La-Z-Boy Inc (a) 23 Biolase Technology Inc (a) 5 Sealy Corp (a) 6 Cantel Medical Corp Select Comfort Corp (a) 80 CardioNet Inc (a) 4 Skullcandy Inc (a) 52 Columbia Laboratories Inc (a) 2 Universal Electronics Inc (a) 11 CONMED Corp (a) CryoLife Inc (a) 9 $ 447 Cynosure Inc (a) 7 Housewares - 0.04% Exactech Inc (a) 3 Lifetime Brands Inc 36 Greatbatch Inc (a) Hanger Orthopedic Group Inc (a) 15 ICU Medical Inc (a) 16 Insurance - 4.52% Invacare Corp Alterra Capital Holdings Ltd IRIS International Inc (a) 3 American Equity Investment Life Holding Co Kensey Nash Corp (a) 39 American Safety Insurance Holdings Ltd (a) 98 Medical Action Industries Inc (a) 4 Amerisafe Inc (a) Natus Medical Inc (a) 10 Amtrust Financial Services Inc Palomar Medical Technologies Inc (a) 11 Argo Group International Holdings Ltd 34 Solta Medical Inc (a) 6 Aspen Insurance Holdings Ltd SurModics Inc (a) 10 Assured Guaranty Ltd Uroplasty Inc (a) 1 Citizens Inc/TX (a) 18 CNO Financial Group Inc (a) West Pharmaceutical Services Inc 27 Wright Medical Group Inc (a) 33 Delphi Financial Group Inc Young Innovations Inc 8 Donegal Group Inc 7 eHealth Inc (a) 22 $ 1,058 Employers Holdings Inc 25 Healthcare - Services - 1.81% Enstar Group Ltd (a) 28 Almost Family Inc (a) 10 FBL Financial Group Inc Amedisys Inc (a) 21 First American Financial Corp 68 American Dental Partners Inc (a) 11 Flagstone Reinsurance Holdings SA 26 AMERIGROUP Corp (a) FPIC Insurance Group Inc (a) 17 Amsurg Corp (a) 34 Global Indemnity PLC (a) 18 Assisted Living Concepts Inc Greenlight Capital Re Ltd (a) 19 Capital Senior Living Corp (a) 9 Harleysville Group Inc 35 Centene Corp (a) 26 Hilltop Holdings Inc (a) 12 Continucare Corp (a) 3 Horace Mann Educators Corp Five Star Quality Care Inc (a) Independence Holding Co 4 Gentiva Health Services Inc (a) 41 Infinity Property & Casualty Corp 33 Healthsouth Corp (a) 67 Kansas City Life Insurance Co 10 Healthspring Inc (a) 54 Kemper Corp 38 Healthways Inc (a) Maiden Holdings Ltd 19 Kindred Healthcare Inc (a) 30 Meadowbrook Insurance Group Inc 97 LHC Group Inc (a) 19 MGIC Investment Corp (a) 15 Magellan Health Services Inc (a) Montpelier Re Holdings Ltd ADR 58 Medcath Corp (a) 22 National Interstate Corp 10 Molina Healthcare Inc (a) 18 National Western Life Insurance Co 15 National Healthcare Corp 16 Navigators Group Inc/The (a) 25 Select Medical Holdings Corp (a) 17 OneBeacon Insurance Group Ltd 13 Skilled Healthcare Group Inc (a) 5 Platinum Underwriters Holdings Ltd 98 Sun Healthcare Group Inc (a) 24 Presidential Life Corp 13 Sunrise Senior Living Inc (a) 5 Primerica Inc 36 Triple-S Management Corp (a) Primus Guaranty Ltd (a) 10 Universal American Corp/NY 16 ProAssurance Corp See accompanying notes Schedule of Investments SmallCap Value Account I September 30, 2011 (unaudited) COMMON STOCKS (continued) Shares Held Value (000's) COMMON STOCKS (continued) Shares Held Value (000's) Insurance (continued) Lodging (continued) Protective Life Corp 700 $ 11 Marcus Corp 15,000 $ 149 Radian Group Inc 5,788 13 Monarch Casino & Resort Inc (a) 664 7 RLI Corp 927 59 Orient-Express Hotels Ltd (a) 4,065 28 Safety Insurance Group Inc 641 24 $ 317 Selective Insurance Group Inc 8,122 107 StanCorp Financial Group Inc 1,800 50 Machinery - Construction & Mining - 0.03% Astec Industries Inc (a) 991 29 Symetra Financial Corp 25,324 206 Tower Group Inc 2,506 58 United Fire & Casualty Co 919 16 Machinery - Diversified - 1.53% Universal Insurance Holdings Inc 1,355 5 Alamo Group Inc 449 9 $ 4,019 Albany International Corp 6,541 119 Altra Holdings Inc (a) 1,800 21 Internet - 0.75% 1-800-Flowers.com Inc (a) 1,919 4 Applied Industrial Technologies Inc 11,250 306 Archipelago Learning Inc (a) 408 3 Briggs & Stratton Corp 25,058 338 Blue Coat Systems Inc (a) 1,368 19 Cascade Corp 927 31 Columbus McKinnon Corp/NY (a) 303 3 Boingo Wireless Inc (a) 2,700 19 Global Power Equipment Group Inc (a) 584 14 Digital River Inc (a) 1,522 32 Hurco Cos Inc (a) 7,281 148 Earthlink Inc 5,336 35 Intermec Inc (a) 2,980 19 ePlus Inc (a) 284 7 Intevac Inc (a) 2,508 18 eResearchTechnology Inc (a) 1,776 8 Kadant Inc (a) 9,413 167 Global Sources Ltd (a) 12,200 83 ICG Group Inc (a) 1,733 16 NACCO Industries Inc 1,184 75 Infospace Inc (a) 1,598 13 Robbins & Myers Inc 2,560 89 KIT Digital Inc (a) 1,509 13 $ 1,357 Pandora Media Inc (a) 2,300 34 Media - 0.77% QuinStreet Inc (a) 1,815 19 Belo Corp 3,226 16 Responsys Inc (a) 700 7 Central European Media Enterprises Ltd (a) 1,812 14 S1 Corp (a) 2,281 21 Courier Corp 773 5 Safeguard Scientifics Inc (a) 6,282 94 Crown Media Holdings Inc (a) 1,727 2 TeleCommunication Systems Inc (a) 9,392 32 Cumulus Media Inc (a) 1,366 4 United Online Inc 29,713 156 Demand Media Inc (a) 1,200 10 Websense Inc (a) 2,600 45 DG FastChannel Inc (a) 477 8 XO Group Inc (a) 1,079 9 Dolan Co/The (a) 6,771 60 $ 669 Entercom Communications Corp (a) 21,609 113 EW Scripps Co (a) 2,454 17 Investment Companies - 0.71% Fisher Communications Inc (a) 660 15 Apollo Investment Corp 8,501 64 Gray Television Inc (a) 3,789 6 Arlington Asset Investment Corp 522 13 Journal Communications Inc (a) 16,580 49 BlackRock Kelso Capital Corp 3,679 27 Knology Inc (a) 153 2 Capital Southwest Corp 219 16 LIN TV Corp (a) 16,769 37 Fifth Street Finance Corp 3,639 34 McClatchy Co/The (a) 56,317 76 Gladstone Capital Corp 2,800 19 Meredith Corp 1,796 41 Golub Capital BDC Inc 766 11 New York Times Co/The (a) 6,780 39 Kohlberg Capital Corp 1,436 9 Nexstar Broadcasting Group Inc (a) 805 5 Main Street Capital Corp 990 18 Saga Communications Inc (a) 268 8 MCG Capital Corp 14,100 56 Scholastic Corp 1,317 37 New Mountain Finance Corp 544 7 Sinclair Broadcast Group Inc 2,322 17 PennantPark Investment Corp 2,232 20 Prospect Capital Corp 30,380 255 World Wrestling Entertainment Inc 12,100 108 Solar Capital Ltd 1,795 36 $ 689 Solar Senior Capital Ltd 578 8 Metal Fabrication & Hardware - 0.64% TICC Capital Corp 2,483 20 Ampco-Pittsburgh Corp 603 12 Triangle Capital Corp 1,176 18 Haynes International Inc 210 9 $ 631 Kaydon Corp 5,696 163 LB Foster Co 4,034 89 Universal Iron & Steel Stainless - 0.02% & Alloy (a) 548 14 Mueller Industries Inc 1,423 55 Mueller Water Products Inc - Class A 6,631 16 Northwest Pipe Co (a) 699 14 Leisure Products & Services - 0.07% Olympic Steel Inc 687 12 Arctic Cat Inc (a) 951 14 RBC Bearings Inc (a) 339 12 Callaway Golf Co 2,745 14 RTI International Metals Inc (a) 1,309 31 Johnson Outdoors Inc (a) 373 6 Worthington Industries Inc 11,067 155 Life Time Fitness Inc (a) 297 11 $ 568 Marine Products Corp (a) 397 1 Town Sports International Holdings Inc (a) 2,085 15 Mining - 1.01% Century Aluminum Co (a) 20,981 188 $ 61 Coeur d'Alene Mines Corp (a) 18,007 387 Lodging - 0.36% Golden Star Resources Ltd (a) 11,027 21 Ameristar Casinos Inc 5,600 90 Horsehead Holding Corp (a) 2,040 15 Boyd Gaming Corp (a) 2,712 13 Jaguar Mining Inc (a) 3,598 17 Gaylord Entertainment Co (a) 1,525 30 Kaiser Aluminum Corp 3,694 163 See accompanying notes 140 Schedule of Investments SmallCap Value Account I September 30, 2011 (unaudited) COMMON STOCKS (continued) Shares Held Value (000's) COMMON STOCKS (continued) Shares Held Value (000's) Mining (continued) Oil & Gas Services (continued) Materion Corp (a) $ 21 Exterran Holdings Inc (a) $ 27 Revett Minerals Inc (a) 27 Global Industries Ltd (a) 35 Thompson Creek Metals Co Inc (a) 40 Gulf Island Fabrication Inc 33 United States Lime & Minerals Inc (a) 6 Helix Energy Solutions Group Inc (a) USEC Inc (a) 14 Hornbeck Offshore Services Inc (a) 28 $ 899 ION Geophysical Corp (a) 22 Key Energy Services Inc (a) 9 Miscellaneous Manufacturing - 1.35% Matrix Service Co (a) 15 Actuant Corp 55 Mitcham Industries Inc (a) 4 American Railcar Industries Inc (a) 11 Natural Gas Services Group Inc (a) 12 Ameron International Corp 33 Newpark Resources Inc (a) 58 AO Smith Corp 52 RPC Inc 52 Barnes Group Inc 73 Tesco Corp (a) 5 Brink's Co/The 11 Tetra Technologies Inc (a) 66 Ceradyne Inc (a) Union Drilling Inc (a) 5 Chase Corp 5 $ 695 CLARCOR Inc 8 Eastman Kodak Co (a) 9 Packaging & Containers - 0.35% EnPro Industries Inc (a) Graphic Packaging Holding Co (a) 82 ESCO Technologies Inc 25 Rock-Tenn Co GP Strategies Corp (a) 39 $ 311 Griffon Corp (a) 16 Hexcel Corp (a) 17 Pharmaceuticals - 1.96% Achillion Pharmaceuticals Inc (a) 25 John Bean Technologies Corp 2 Alkermes PLC (a) Koppers Holdings Inc 38 BioScrip Inc (a) 5 Lydall Inc (a) 11 Cornerstone Therapeutics Inc (a) 26 Matthews International Corp 28 Depomed Inc (a) 42 Movado Group Inc 16 Furiex Pharmaceuticals Inc (a) 10 Myers Industries Inc 15 Hi-Tech Pharmacal Co Inc (a) 18 Standex International Corp Idenix Pharmaceuticals Inc (a) STR Holdings Inc (a) 12 Impax Laboratories Inc (a) 8 Tredegar Corp 90 Lannett Co Inc (a) 2 $ 1,201 Medicis Pharmaceutical Corp 19 Office Furnishings - 0.18% Neurocrine Biosciences Inc (a) 6 Knoll Inc 63 Nutraceutical International Corp (a) 9 Steelcase Inc Obagi Medical Products Inc (a) 24 $ 163 Omega Protein Corp (a) Par Pharmaceutical Cos Inc (a) Oil & Gas - 1.97% Pharmasset Inc (a) Alon USA Energy Inc 39 PharMerica Corp (a) Approach Resources Inc (a) 8 Progenics Pharmaceuticals Inc (a) 3 Berry Petroleum Co Sagent Pharmaceuticals Inc (a) Bill Barrett Corp (a) 78 Schiff Nutrition International Inc (a) 7 Brigham Exploration Co (a) 63 USANA Health Sciences Inc (a) 52 Callon Petroleum Co (a) 40 Viropharma Inc (a) 65 Comstock Resources Inc (a) 36 XenoPort Inc (a) 3 CVR Energy Inc $ 1,742 Delek US Holdings Inc 12 Endeavour International Corp (a) 15 Pipelines - 0.05% Energy Partners Ltd (a) 48 Crosstex Energy Inc 4 Georesources Inc (a) 16 SemGroup Corp (a) 41 Gulfport Energy Corp (a) 82 $ 45 Harvest Natural Resources Inc (a) 12 Hercules Offshore Inc (a) 17 Private Equity - 0.13% American Capital Ltd (a) 85 Parker Drilling Co (a) 26 Penn Virginia Corp 11 Gladstone Investment Corp 12 Petroleum Development Corp (a) 20 Hercules Technology Growth Capital Inc 16 Petroquest Energy Inc (a) 98 $ 113 Pioneer Drilling Co (a) 6 Publicly Traded Investment Fund - 0.01% Stone Energy Corp (a) THL Credit Inc 8 Swift Energy Co (a) 51 Vaalco Energy Inc (a) W&T Offshore Inc Real Estate - 0.08% Warren Resources Inc (a) 67 Forestar Group Inc (a) 17 Western Refining Inc (a) Sovran Self Storage Inc 54 $ 1,749 $ 71 Oil & Gas Services - 0.78% REITS - 11.59% C&J Energy Services Inc (a) 48 Acadia Realty Trust 27 Cal Dive International Inc (a) 16 American Campus Communities Inc Complete Production Services Inc (a) American Capital Agency Corp See accompanying notes Schedule of Investments SmallCap Value Account I September 30, 2011 (unaudited) COMMON STOCKS (continued) Shares Held Value (000's) COMMON STOCKS (continued) Shares Held Value (000's) REITS (continued) REITS (continued) Anworth Mortgage Asset Corp $ 421 Resource Capital Corp $ 15 Apollo Commercial Real Estate Finance Inc 12 Retail Opportunity Investments Corp 25 ARMOUR Residential REIT Inc 20 RLJ Lodging Trust 15 Ashford Hospitality Trust Inc Senior Housing Properties Trust Associated Estates Realty Corp 41 Starwood Property Trust Inc 68 BioMed Realty Trust Inc Strategic Hotels & Resorts Inc (a) 24 Brandywine Realty Trust 76 Sun Communities Inc Campus Crest Communities Inc 14 Sunstone Hotel Investors Inc (a) CapLease Inc 85 Two Harbors Investment Corp 65 Capstead Mortgage Corp UMH Properties Inc 8 CBL & Associates Properties Inc Universal Health Realty Income Trust 14 Chesapeake Lodging Trust 17 Urstadt Biddle Properties Inc 17 Colonial Properties Trust Washington Real Estate Investment Trust 59 Colony Financial Inc 22 Whitestone REIT 6 CommonWealth REIT 70 Winthrop Realty Trust 63 Coresite Realty Corp 15 $ 10,305 Cousins Properties Inc 24 CreXus Investment Corp 27 Retail - 5.81% 99 Cents Only Stores (a) 38 CubeSmart America's Car-Mart Inc (a) 72 CYS Investments Inc 43 Asbury Automotive Group Inc (a) 24 DCT Industrial Trust Inc DDR Corp 60 Barnes & Noble Inc 15 Benihana Inc - Class A (a) 9 DiamondRock Hospitality Co Biglari Holdings Inc (a) Douglas Emmett Inc 19 DuPont Fabros Technology Inc 31 Bob Evans Farms Inc Dynex Capital Inc 17 Bon-Ton Stores Inc/The 5 EastGroup Properties Inc Brown Shoe Co Inc 13 Build-A-Bear Workshop Inc (a) 6 Education Realty Trust Inc 33 Cabela's Inc (a) Entertainment Properties Trust Caribou Coffee Co Inc (a) 6 Equity Lifestyle Properties Inc Equity One Inc 44 Cash America International Inc Casual Male Retail Group Inc (a) 12 Excel Trust Inc 13 Charming Shoppes Inc (a) 13 Extra Space Storage Inc Childrens Place Retail Stores Inc/The (a) 93 First Industrial Realty Trust Inc (a) Collective Brands Inc (a) 39 First Potomac Realty Trust 28 Conn's Inc (a) Franklin Street Properties Corp 41 Cost Plus Inc (a) 50 Getty Realty Corp 57 Gladstone Commercial Corp 7 Cracker Barrel Old Country Store Inc 96 4 Denny's Corp (a) 7 Glimcher Realty Trust 7 Government Properties Income Trust 40 Dillard's Inc Domino's Pizza Inc (a) Hatteras Financial Corp 81 Dunkin' Brands Group Inc (a) 36 Healthcare Realty Trust Inc 57 Hersha Hospitality Trust 46 Finish Line Inc/The Highwoods Properties Inc 46 Fred's Inc 21 Genesco Inc (a) 55 Home Properties Inc 57 Gordmans Stores Inc (a) 21  Inland Real Estate Corp 29 Invesco Mortgage Capital Inc Group 1 Automotive Inc 42 Investors Real Estate Trust 24 Haverty Furniture Cos Inc 14 hhgregg Inc (a) 12 iStar Financial Inc (a) 23 Kilroy Realty Corp 48 HOT Topic Inc 15 Jack in the Box Inc (a) 38 Kite Realty Group Trust 73 Kirkland's Inc (a) 11 LaSalle Hotel Properties Lexington Realty Trust Lithia Motors Inc 16 Liz Claiborne Inc (a) 19 LTC Properties Inc Luby's Inc (a) 6 Medical Properties Trust Inc MFA Financial Inc McCormick & Schmick's Seafood Restaurants 7 Inc (a) Mission West Properties Inc 10 Monmouth Real Estate Investment Corp Men's Wearhouse Inc 55 New York & Co Inc (a) 6 National Health Investors Inc 81 Office Depot Inc (a) 24 National Retail Properties Inc OfficeMax Inc (a) NorthStar Realty Finance Corp 13 Papa John's International Inc (a) 9 Omega Healthcare Investors Inc PC Connection Inc (a) Parkway Properties Inc/Md Pebblebrook Hotel Trust 34 Penske Automotive Group Inc 35 Pennsylvania Real Estate Investment Trust PEP Boys-Manny Moe & Jack PennyMac Mortgage Investment Trust 23 PF Chang's China Bistro Inc Pier 1 Imports Inc (a) 35 Post Properties Inc 91 Red Robin Gourmet Burgers Inc (a) 16 Potlatch Corp 25 PS Business Parks Inc Regis Corp 35 Rite Aid Corp (a) 26 Ramco-Gershenson Properties Trust 61 Ruby Tuesday Inc (a) 24 Redwood Trust Inc 39 See accompanying notes Schedule of Investments SmallCap Value Account I September 30, 2011 (unaudited) COMMON STOCKS (continued) Shares Held Value (000's) COMMON STOCKS (continued) Shares Held Value (000's) Retail (continued) Semiconductors (continued) Rush Enterprises Inc - Class A (a) $ 23 Mindspeed Technologies Inc (a) $ 131 Ruth's Hospitality Group Inc (a) 46 MIPS Technologies Inc (a) 6 Saks Inc (a) 50 MKS Instruments Inc Shoe Carnival Inc (a) 16 Monolithic Power Systems Inc (a) 64 Sonic Automotive Inc 21 Nanometrics Inc (a) 15 Stage Stores Inc Omnivision Technologies Inc (a) 62 Stein Mart Inc 13 Pericom Semiconductor Corp (a) 13 Steinway Musical Instruments Inc (a) 11 Photronics Inc (a) 33 Susser Holdings Corp (a) 12 PMC - Sierra Inc (a) 56 Systemax Inc (a) 70 Richardson Electronics Ltd/United States 14 Teavana Holdings Inc (a) 18 Rudolph Technologies Inc (a) 16 Texas Roadhouse Inc 4 Semtech Corp (a) 51 West Marine Inc (a) 8 Sigma Designs Inc (a) 61 Wet Seal Inc/The (a) 22 Silicon Image Inc (a) 7 World Fuel Services Corp Skyworks Solutions Inc (a) 47 $ 5,170 Standard Microsystems Corp (a) 22 Supertex Inc (a) 15 Savings & Loans - 1.36% Tessera Technologies Inc (a) 31 Astoria Financial Corp 32 Veeco Instruments Inc (a) 61 Bank Mutual Corp 9 $ 2,363 BankFinancial Corp 24 Berkshire Hills Bancorp Inc 63 Software - 1.87% Brookline Bancorp Inc Accelrys Inc (a) 14 Charter Financial Corp/GA 5 Acxiom Corp (a) 42 Clifton Savings Bancorp Inc 5 Aspen Technology Inc (a) 75 Dime Community Bancshares Inc 45 CSG Systems International Inc (a) 52 ESB Financial Corp 10 Digi International Inc (a) 67 ESSA Bancorp Inc 9 Dynavox Inc (a) 26 First Defiance Financial Corp (a) 10 Ebix Inc 27 First Niagara Financial Group Inc EPIQ Systems Inc 63 Flushing Financial Corp 57 Epocrates Inc (a) 58 Fox Chase Bancorp Inc 58 Fair Isaac Corp 18 Investors Bancorp Inc (a) 22 JDA Software Group Inc (a) Kearny Financial Corp 9 Mantech International Corp Northfield Bancorp Inc/NJ 18 MedAssets Inc (a) 6 Northwest Bancshares Inc 55 Omnicell Inc (a) 18 OceanFirst Financial Corp 43 Progress Software Corp (a) 23 Oritani Financial Corp Quest Software Inc (a) 66 Provident Financial Services Inc Renaissance Learning Inc 11 Provident New York Bancorp 17 Schawk Inc 9 Territorial Bancorp Inc 18 Seachange International Inc (a) 9 United Financial Bancorp Inc 16 SS&C Technologies Holdings Inc (a) 18 ViewPoint Financial Group 61 SYNNEX Corp (a) Westfield Financial Inc 10 Take-Two Interactive Software Inc (a) WSFS Financial Corp 22 Tangoe Inc (a) 8 $ 1,206 THQ Inc (a) 91 Semiconductors - 2.66% $ 1,661 Alpha & Omega Semiconductor Ltd (a) 9 Storage & Warehousing - 0.14% Amkor Technology Inc (a) Mobile Mini Inc (a) 22 Anadigics Inc (a) 11 Wesco Aircraft Holdings Inc (a) ATMI Inc (a) 95 $ 129 Brooks Automation Inc Cabot Microelectronics Corp (a) 31 Telecommunications - 2.84% Cohu Inc 18 Alaska Communications Systems Group Inc 18 Anaren Inc (a) 20 CSR PLC ADR (a) 4 DSP Group Inc (a) 38 Anixter International Inc Arris Group Inc (a) Emulex Corp (a) 25 Entegris Inc (a) Atlantic Tele-Network Inc 18 Fairchild Semiconductor International Inc (a) Black Box Corp Cincinnati Bell Inc (a) FormFactor Inc (a) 14 FSI International Inc (a) 6 Communications Systems Inc 6 GSI Group Inc (a) 15 Comtech Telecommunications Corp GSI Technology Inc (a) 16 Consolidated Communications Holdings Inc EchoStar Holding Corp (a) 25 Integrated Device Technology Inc (a) 21 Extreme Networks (a) 13 Integrated Silicon Solution Inc (a) 71 General Communication Inc (a) 28 IXYS Corp (a) 77 GeoEye Inc (a) 29 Kopin Corp (a) 10 Global Crossing Ltd (a) 12 Kulicke & Soffa Industries Inc (a) Globecomm Systems Inc (a) 7 Lattice Semiconductor Corp (a) 21 Harmonic Inc (a) 19 LTX-Credence Corp (a) IDT Corp - Class B 94 See accompanying notes Schedule of Investments SmallCap Value Account I September 30, 2011 (unaudited) COMMON STOCKS (continued) Shares Held Value (000's) Maturity Telecommunications (continued) REPURCHASE AGREEMENTS - 3.08% Amount (000's) Value (000's) Infinera Corp (a) $ 32 Banks - 3.08% Iridium Communications Inc (a) 18 Investment in Joint Trading Account; Credit $ 703 $ 704 Leap Wireless International Inc (a) 14 Suisse Repurchase Agreement; 0.04% Loral Space & Communications Inc (a) 21 dated 09/30/11 maturing 10/03/11 Neutral Tandem Inc (a) 74 (collateralized by US Government Oplink Communications Inc (a) 44 Securities; $717,487; 1.00% - 3.13%; dated PAETEC Holding Corp (a) 14 04/30/12 - 09/30/13) Plantronics Inc Investment in Joint Trading Account; Deutsche Preformed Line Products Co 7 Bank Repurchase Agreement; 0.05% dated Premiere Global Services Inc (a) 09/30/11 maturing 10/03/11 (collateralized RF Micro Devices Inc (a) 79 by US Government Securities; $225,495; Sonus Networks Inc (a) 18 0.00% - 5.00%; dated 11/07/11 - 11/17/17) SureWest Communications 45 Investment in Joint Trading Account; JP Sycamore Networks Inc 15 Morgan Repurchase Agreement; 0.01% Symmetricom Inc (a) 44 dated 09/30/11 maturing 10/03/11 Tekelec (a) 37 (collateralized by US Government TeleNav Inc (a) 74 1 Securities; $819,986; 0.00% - 6.90%; dated USA Mobility Inc 15 11/21/11 - 10/20/26) ViaSat Inc (a) 32 Investment in Joint Trading Account; Merrill Vonage Holdings Corp (a) 16 Lynch Repurchase Agreement; 0.02% Westell Technologies Inc (a) 9 dated 09/30/11 maturing 10/03/11 $ 2,527 (collateralized by US Government Securities; $1,024,982; 0.00% - 8.63%; Textiles - 0.06% dated 10/13/11 - 04/01/56) G&K Services Inc 24 $ 2,734 Unifirst Corp/MA 32 TOTAL REPURCHASE AGREEMENTS $ 2,734 $ 56 Total Investments $ 84,316 Toys, Games & Hobbies - 0.47% Other Assets in Excess of Liabilities, Net - 5.18% $ 4,609 Jakks Pacific Inc TOTAL NET ASSETS - 100.00% $ 88,925 Transportation - 1.42% (a) Non-Income Producing Security Air Transport Services Group Inc (a) 18 Arkansas Best Corp 20 Atlas Air Worldwide Holdings Inc (a) Bristow Group Inc Unrealized Appreciation (Depreciation) Celadon Group Inc 5 The net federal income tax unrealized appreciation (depreciation) and federal tax DHT Holdings Inc 10 cost of investments held as of the period end were as follows: Excel Maritime Carriers Ltd (a) 6 Frontline Ltd/Bermuda 12 Unrealized Appreciation $ 7,856 Gulfmark Offshore Inc (a) Unrealized Depreciation Knightsbridge Tankers Ltd 18 Net Unrealized Appreciation (Depreciation) $ (10,543) Marten Transport Ltd 17 Cost for federal income tax purposes $ 94,859 Nordic American Tankers Ltd 29 Overseas Shipholding Group Inc 15 All dollar amounts are shown in thousands (000's) Pacer International Inc (a) 54 PHI Inc (a) 20 Portfolio Summary (unaudited) Quality Distribution Inc (a) 87 Sector Percent RailAmerica Inc (a) 21 Financial 34 .52% Roadrunner Transportation Systems Inc (a) 9 Consumer, Non-cyclical 13 .23% Saia Inc (a) 13 Consumer, Cyclical 11 .34% Ship Finance International Ltd 29 Industrial 10 .79% Swift Transportation Co (a) 18 Utilities 6 .82% Teekay Tankers Ltd 15 Technology 6 .26% Werner Enterprises Inc 34 Communications 4 .39% $ 1,265 Basic Materials 3 .97% Energy 3 .47% Trucking & Leasing - 0.28% Diversified 0 .03% Amerco Inc (a) Other Assets in Excess of Liabilities, Net 5 .18% TOTAL NET ASSETS 100.00% Water - 0.22% American States Water Co 65 California Water Service Group 67 Pico Holdings Inc (a) 21 SJW Corp 13 York Water Co 29 $ 195 TOTAL COMMON STOCKS $ 81,582 See accompanying notes Schedule of Investments SmallCap Value Account I September 30, 2011 (unaudited) Futures Contracts Unrealized Type Long/Short Contracts Notional Value Market Value Appreciation/(Depreciation) Russell 2000 Mini; December 2011 Long 61 $ $ 3,913 $ (310) $ (310) All dollar amounts are shown in thousands (000's) See accompanying notes Security Valuation. Principal LifeTime 2010 Account, Principal LifeTime 2020 Account, Principal LifeTime 2030 Account, Principal LifeTime 2040 Account, Principal LifeTime 2050 Account, and Principal LifeTime Strategic Income Account (collectively, the “Principal LifeTime Accounts”) , SAM Balanced Portfolio, SAM Conservative Balanced Portfolio, SAM Conservative Growth Portfolio, SAM Flexible Income Portfolio, SAM Strategic Growth Portfolio (collectively, the “SAM Portfolios”), along with Diversified Balanced Account, and Diversified Growth Account invest in combinations of other series of Principal Variable Contracts Funds, Inc. and Principal Funds, Inc. (the “Underlying Funds”). Investments in the Underlying Funds are valued at the closing net asset value per share of each Underlying Fund on the day of valuation. Asset Allocation Account, Balanced Account, Bond & Mortgage Securities Account, Diversified International Account, Equity Income Account, Government & High Quality Bond Account, Income Account, International Emerging Markets Account, LargeCap Blend Account II, LargeCap Growth Account, LargeCap Growth Account I, LargeCap S&P 500 Index Account, LargeCap Value Account, LargeCap Value Account III, MidCap Blend Account, MidCap Stock Account, Principal Capital Appreciation Account, Real Estate Securities Account, Short-Term Income Account, SmallCap Blend Account, SmallCap Growth Account II, and SmallCap Value Account I “known as the Accounts” value securities for which market quotations are readily available at market value, which is determined using the last reported sale price. If no sales are reported, as is regularly the case for some securities traded over-the-counter, securities are valued using the last reported bid price or an evaluated bid price provided by a pricing service. Pricing services use electronic modeling techniques that incorporate security characteristics, market conditions and dealer-supplied valuations to determine an evaluated bid price. When reliable market quotations are not considered to be readily available, which may be the case, for example, with respect to restricted securities, certain debt securities, preferred stocks and foreign securities, the investments are valued at their fair value as determined in good faith by Principal Management Corporation (the “Manager”) under procedures established and periodically reviewed by the Fund’s Board of Directors. The value of foreign securities used in computing the net asset value per share is generally determined as of the close of the foreign exchange where the security is principally traded. Events that occur after the close of the applicable foreign market or exchange but prior to the calculation of the account’s net asset value are ordinarily not reflected in the account’s net asset value. If the Manager reasonably believes events that occur after the close of the applicable foreign market or exchange but prior to the calculation of the account’s net asset value will materially affect the value of a foreign security, then the security is valued at its fair value as determined in good faith by the Manager under procedures established and periodically reviewed by the Fund’s Board of Directors. Many factors are reviewed in the course of making a good faith determination of a security’s fair value, including, but not limited to, price movements in ADRs, futures contracts, industry indices, general indices and foreign currencies. To the extent each account invests in foreign securities listed on foreign exchanges which trade on days on which the account does not determine its net asset value, for example weekends and other customary national U.S. holidays, each account’s net asset value could be significantly affected on days when shareholders cannot purchase or redeem shares. Certain securities issued by companies in emerging market countries may have more than one quoted valuation at any given point in time, sometimes referred to as a "local" price and a "premium" price. The premium price is often a negotiated price, which may not consistently represent a price at which a specific transaction can be effected. It is the policy of the Accounts to value such securities at prices at which it is expected those shares may be sold, and the Manager or any sub-advisor is authorized to make such determinations subject to such oversight by the Fund’s Board of Directors as may occasionally be necessary. Short-term securities purchased with less than 60 days until maturity are valued at amortized cost, which approximates market. Money Market Account values its securities at amortized cost as permitted under Rule 2a-7 of the Investment Company Act of 1940. Under the amortized cost method, a security is valued by applying a constant yield to maturity of the difference between the principal amount due at maturity and the cost of the security to the account. Fair value is defined as the price that the Accounts would receive upon selling a security in a timely transaction to an independent buyer in the principal or most advantageous market of the security at the measurement date. In determining fair value, the Accounts use various valuation approaches, including market, income and/or cost approaches. A hierarchy for inputs is used in measuring fair value that maximizes the use of observable inputs and minimizes the use of unobservable inputs by requiring that the most observable inputs be used when available. Observable inputs are inputs that reflect the assumptions market participants would use in pricing the asset or liability developed based on market data obtained from sources independent of the Accounts. Unobservable inputs are inputs that reflect the Accounts own assumptions about the assumptions market participants would use in pricing the asset or liability developed based on the best information available in the circumstances. The three-tier hierarchy of inputs is summarized in the three broad levels listed below. Ï Level 1  Quoted prices are available in active markets for identical securities as of the reporting date. The type of securities included in Level 1 includes listed equities and listed derivatives. Ï Level 2  Other significant observable inputs (including quoted prices for similar investments, interest rates, prepayments speeds, credit risk, etc.). Investments which are generally included in this category include corporate bonds, senior floating rate interests, and municipal bonds. Ï
